



AGREEMENT OF AMENDMENT




Dated as of April 17, 2020


Reference is made to that certain Receivables Purchase Agreement dated as of
March 5, 2020 (as may be amended, supplemented, waived or modified from time to
time prior to the date hereof, the “Agreement”) among ADT LLC, individually (in
such capacity, “ADT”) and as servicer (in such capacity, the “Servicer”), ADT
Finance LLC, as seller (the “Seller”), the various purchasers (the “Purchasers”)
and purchaser agents (the “Purchaser Agents”) from time to time party thereto,
and Mizuho Bank, Ltd., as administrative agent, arranger, collateral agent (in
such capacity, the “Collateral Agent”) and structuring agent. Capitalized terms
used herein but not defined shall have the meaning assigned to such terms in the
Agreement.


The parties to the Agreement hereby agree that, effective as of the Amendment
Effective Date (as defined below), the Agreement is hereby amended as reflected
in the document comparison attached hereto as Annex A, with deleted text being
struck through and added text being underlined and in blue, including the
addition of Exhibit D, Exhibit E-1, Exhibit E-2, Exhibit E-3, Exhibit F, Exhibit
G-1, Exhibit G-2, Exhibit G-3 and Exhibit H, and the deletion of Exhibit E, in
each case, in their entirety and attached hereto as Annex B.
 
As used herein, the term “Amendment Effective Date” shall mean the first date
upon which the Collateral Agent shall have executed and delivered one or more
counterparts of this agreement of amendment (the “Agreement of Amendment”) and
shall have received one or more counterparts of this Agreement of Amendment
executed by the other parties hereto.


Each of the Servicer and the Seller represents and warrants to each of the
Collateral Agent, the Purchasers and the Purchaser Agents that (i) immediately
after the Amendment Effective Date, its representations and warranties set forth
in the Agreement are true and correct in all material respects, (ii) no Event of
Termination or Unmatured Event of Termination has occurred and is continuing or
will result from the amendment contemplated by this Agreement of Amendment and
(iii) this Agreement of Amendment has been duly and validly executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable insolvency, bankruptcy, or other laws affecting
creditor’s rights generally, or general principals of equity, whether such
enforceability is considered in a proceeding in equity or at law.


This Agreement of Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
hereof by facsimile or other electronic means shall be equally effective as
delivery of an originally executed counterpart. By its signature hereto, each
Purchaser and Purchaser Agent hereby authorizes and directs the Collateral Agent
to execute and deliver this Agreement of Amendment.




SK 28677 0004 8493811 v5

--------------------------------------------------------------------------------




The terms of Section 13.7 of the Agreement shall apply to this Agreement of
Amendment mutatis mutandis as if fully set forth herein.


The words “execution,” “signed,” “signature,” and words of like import in this
Agreement of Amendment shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


THIS AGREEMENT OF AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).






[Signature Pages Follow]


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement of Amendment
to be executed and delivered by their duly authorized officers as of the date
first above written.


                
 
 
ADT FINANCE LLC,
as Seller
 
 
 
 
 
 
 
 
 
 
ADT LLC,
 
 
 
individually and as the Servicer
 
 
 
By:
  /s/ Deepika Yelamanchi
 
 
 
 
 
Name: Deepika Yelamanchi
 
 
 
 
Title: Vice President and Treasurer
 
 
 
 





                
                        
 
 
ADT LLC,
as Servicer
 
 
 
 
 
 
 
 
 
 
ADT LLC,
 
 
 
individually and as the Servicer
 
 
 
By:
  /s/ Deepika Yelamanchi
 
 
 
 
 
Name: Deepika Yelamanchi
 
 
 
 
Title: Vice President and Treasurer
 
 
 
 





[Signature Page to Agreement of Amendment]
SK 28677 0004 8493811 v5

--------------------------------------------------------------------------------





                                                            
 
 
MIZUHO BANK, LTD.,
as Collateral Agent
 
 
 
 
 
 
 
 
 
 
ADT LLC,
 
 
 
individually and as the Servicer
 
 
 
By:
  /s/ Richard A. Burke
 
 
 
 
 
Name: Richard A. Burke
 
 
 
 
Title: Managing Director
 
 
 
 



                            
 
 
 
MIZUHO BANK, LTD.,
as Administrative Agent, Arranger, and Structuring Agent
 
 
 
 
 
 
 
 
 
ADT LLC,
 
 
 
individually and as the Servicer
 
 
 
By:
  /s/ Richard A. Burke
 
 
 
 
 
Name: Richard A. Burke
 
 
 
 
Title: Managing Director
 
 
 
 



                            
 
 
 
MIZUHO BANK, LTD.,
as a Purchaser Agent for Mizuho Bank, Ltd., as Purchaser
 
 
 
 
 
 
 
 
 
ADT LLC,
 
 
 
individually and as the Servicer
 
 
 
By:
  /s/ Richard A. Burke
 
 
 
 
 
Name: Richard A. Burke
 
 
 
 
Title: Managing Director
 
 
 
 

                        
                    
 
 
MIZUHO BANK, LTD.,
as a Purchaser
 
 
 
 
 
 
 
 
 
 
ADT LLC,
 
 
 
individually and as the Servicer
 
 
 
By:
  /s/ Richard A. Burke
 
 
 
 
 
Name: Richard A. Burke
 
 
 
 
Title: Managing Director
 
 
 
 



1



--------------------------------------------------------------------------------








ANNEX A


AGREEMENT




















































































SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page









--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT
Dated as of March 5, 2020
among
ADT LLC,
individually and as Servicer,
ADT FINANCE LLC,
as Seller,
THE VARIOUS PURCHASERS AND PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,
and
MIZUHO BANK, LTD.,
as Administrative Agent, Arranger, Collateral Agent and Structuring Agent


and as amended by the


Agreement of Amendment dated as of April 17, 2020

















--------------------------------------------------------------------------------







-iv-
725259888 14444213



--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I PURCHASE OF RECEIVABLES


1


 
SECTION 1.1    Purchase of Pool Receivables and Related Assets; Purchase Price


1


 
SECTION 1.2    Purchase Procedures; Assignment of the Seller’s Interests.


2


ARTICLE II COMPUTATIONAL RULES


7


 
SECTION 2.1    Selection of Rate Tranches


7


 
SECTION 2.2    Computation of each Purchaser’s Investment and each Purchaser’s
Tranche Investment


7


 
SECTION 2.3    Computation of Yield


8


 
SECTION 2.4    Yield Rate, Fees, Etc


8


 
SECTION 2.5    Benchmark Replacement


8


ARTICLE III SETTLEMENTS


9


 
SECTION 3.1    Settlement Procedures.


9


 
SECTION 3.2    Deemed Collections; Reduction of Purchasers’ Pool Investment, Etc


12


 
SECTION 3.3    Payments and Computations, Etc


15


 
SECTION 3.4    Treatment of Collections and Deemed Collections


21


 
SECTION 3.5    Extension of the Purchase Termination Date


21


 
SECTION 3.6    Account Control


22


ARTICLE IV FEES AND YIELD PROTECTION


22 23


 
SECTION 4.1    Fees


22 23


 
SECTION 4.2    Yield Protection


22 23


 
SECTION 4.3    Funding Losses


25 26


 
SECTION 4.4    Mitigation; Replacement of Purchasers


25 26


ARTICLE V CONDITIONS OF PURCHASES


26 27


 
SECTION 5.1    Conditions Precedent to Effectiveness


26 27


 
SECTION 5.2    Conditions Precedent to All Purchases


28 29


 
SECTION 5.3    Condition Subsequent


29 30


ARTICLE VI REPRESENTATIONS AND WARRANTIES


29 30


 
SECTION 6.1    Representations and Warranties of the Seller


29 30


 
SECTION 6.2    Representations and Warranties of ADT


35 36


ARTICLE VII GENERAL COVENANTS


40 41


 
SECTION 7.1    Affirmative Covenants of the Seller


40 41


 
SECTION 7.2    Reporting Requirements of the Seller


44 45


 
SECTION 7.3    Negative Covenants of the Seller


45 46


 
SECTION 7.4    Affirmative Covenants of ADT


48 49


 
SECTION 7.5    Reporting Requirements of ADT


53 54


 
SECTION 7.6    Negative Covenants of ADT


55 56


 
SECTION 7.7    Nature of Obligations


56 58


 
SECTION 7.8    Corporate Separateness; Related Matters and Covenants


57 58


ARTICLE VIII ADMINISTRATION AND COLLECTION


60 61


 
SECTION 8.1    Designation of the Servicer


60 61





 
-i-
 

SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






 
SECTION 8.2    Duties of the Servicer


61 62


 
SECTION 8.3    Rights of the Collateral Agent


62 64


 
SECTION 8.4    Responsibilities of the Servicer


64 65


 
SECTION 8.5    Further Action Evidencing Purchases


64 66


 
SECTION 8.6    Application of Collections


64 66


ARTICLE IX SECURITY INTEREST


65 66


 
SECTION 9.1    Grant of Security Interest
65 66


 
SECTION 9.2    Waiver


65 67


ARTICLE X EVENTS OF TERMINATION


66 67


 
SECTION 10.1 Events of Termination


66 67


 
SECTION 10.2 Remedies


69 70


ARTICLE XI PURCHASER AGENTS; COLLATERAL AGENT; ADMINISTRATIVE AGENT; CERTAIN
RELATED MATTERS


69 71


 
SECTION 11.1 Limited Liability of Purchasers, Purchaser Agents, Collateral
Agent, and the Administrative Agent


69 71


 
SECTION 11.2 Authorization and Action of each Purchaser Agent


70 72


 
SECTION 11.3 Authorization and Action of the Administrative Agent and Collateral
Agent


70 72


 
SECTION 11.4 Delegation of Duties of each Purchaser Agent


71 72


 
SECTION 11.5 Delegation of Duties of the Administrative Agent and the Collateral
Agent


71 72


 
SECTION 11.6 Successor Administrative Agent and Collateral Agent


71 73


 
SECTION 11.7 Indemnification


72 74


 
SECTION 11.8 Reliance, etc


72 74


 
SECTION 11.9 Purchasers and Affiliates


73 74


 
SECTION 11.10 Sharing of Recoveries


73 75


 
SECTION 11.11 Non-Reliance


73 75


ARTICLE XII INDEMNIFICATION


74 75


 
SECTION 12.1 Indemnities by the Seller


74 75


 
SECTION 12.2 Indemnities by ADT and the Servicer


76 78


ARTICLE XIII MISCELLANEOUS


77 79


 
SECTION 13.1 Amendments, Etc


77 79


 
SECTION 13.2 Notices, Etc


78 80


 
SECTION 13.3 Successors and Assigns; Participations; Assignments


78 80


 
SECTION 13.4 No Waiver; Remedies; Set-Off


81 83


 
SECTION 13.5 Binding Effect; Survival


82 84


 
SECTION 13.6 Costs and Expenses


83 84


 
SECTION 13.7 No Proceedings; Limited Recourse


83 85


 
SECTION 13.8 Confidentiality


85 87


 
SECTION 13.9 Captions and Cross References


88 91


 
SECTION 13.10 Integration


88 91


 
SECTION 13.11 Governing Law


89 91





-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Page




 
SECTION 13.12 Waiver of Jury Trial


89 91


 
SECTION 13.13 Consent to Jurisdiction; Waiver of Immunities


89 91


 
SECTION 13.14 Execution in Counterparts


90 92


 
SECTION 13.15 Pledge to a Federal Reserve Bank


90 92


 
SECTION 13.16 Severability


90 92


 
SECTION 13.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions


90 93


 
SECTION 13.18 PATRIOT Act Notice


91 93







-iii-
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)


Page




APPENDIX A    Definitions
EXHIBIT A    Purchase Request
EXHIBIT B    Paydown Notice
EXHIBIT C     Form of Compliance Certificate
EXHIBIT D    Form of Information Package
EXHIBIT E-1     Form of Customer-Owned Equipment Contract Originated on or prior
to     December 15, 2019
EXHIBIT E     Forms ofE-2     Form of Customer-Owned Equipment Contract
Originated after     December 15, 2019
EXHIBIT E-3     Form of ADT-Owned Equipment Contract Originated after April 17,
    2020
EXHIBIT F    Credit and Collection Policy
EXHIBIT G-1    Form of Lock-Box Account Payment Direction
EXHIBIT G-2    Form of Collection Account Payment Direction
EXHIBIT G-3    Form of Omnibus Account Payment Direction
EXHIBIT H    Form of Joinder




SCHEDULE I    Addresses for Notices
SCHEDULE II    Payment Instructions
SCHEDULE III    Advance Rate Matrix
SCHEDULE IV    Pool Limits
SCHEDULE V    Lock-box and Account Information
SCHEDULE VI
Certain UCC Details











-v-
 

SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------






RECEIVABLES PURCHASE AGREEMENT
This RECEIVABLES PURCHASE AGREEMENT dated as of March 5, 2020 (this
“Agreement”), is entered into by and among ADT LLC, a Delaware limited liability
company (“ADT”), individually and as Servicer (as defined below), ADT FINANCE
LLC, a Delaware limited liability company, (the “Seller”), the various
PURCHASERS and PURCHASER AGENTS (as such terms are defined below) from time to
time party hereto and MIZUHO BANK, LTD. (“Mizuho”), as Administrative Agent,
Arranger, Structuring Agent and Collateral Agent (as such terms are defined
below).
PRELIMINARY STATEMENT. ADT will, pursuant to the Sale Agreement (as defined
below) from time to time, sell, or contribute, transfer and assign certain
Receivables (as defined below) and the Related Assets (as defined below) to the
Seller. Subject to the terms and conditions of this Agreement, the Purchasers
may, from time to time, purchase from the Seller certain Receivables of the
Seller on the terms set forth herein. Accordingly, the parties hereto agree as
follows:
Capitalized terms used and not otherwise defined in this Agreement are used as
defined in (or by reference in) Appendix A, and the other interpretive
provisions set out in Appendix A shall be applied in the interpretation of this
Agreement.
ARTICLE I

PURCHASE OF RECEIVABLES
SECTION 1.1    Purchase of Pool Receivables and Related Assets; Purchase Price.
In accordance with the procedures set forth in Section 1.2(a) and subject to the
terms and conditions of this Agreement, including Article V, the Seller may,
from time to time, elect to sell the Receivables identified in Annex A to the
related Purchase Request, together with all Related Assets in respect thereof,
to the Collateral Agent on behalf of the Purchasers and the Purchasers may in
their sole discretion agree to purchase such Receivables and Related Assets. On
each Purchase Date, in consideration of the payment to the Seller of the cash
purchase price payable pursuant to Section 1.2(b), if any, (the “Cash Purchase
Price”) by the participating Purchasers on such Purchase Date and the agreement
to pay the deferred purchase price payable to the Seller pursuant to Section
1.2(g) (the “RPA Deferred Purchase Price”) the Seller shall sell, convey,
transfer and assign to the Collateral Agent, on behalf of such Purchasers, each
of the Receivables identified in Annex A to the related Purchase Request
together with all Related Assets in respect thereto, in each case, as existing
on the immediately preceding Cut-off Date (each, a “Purchase”). The Collateral
Agent shall hold the Receivable Pool and Related Assets on behalf of the
Purchasers in each Purchaser Group in accordance with the Proportionate Share of
each Purchaser Group from time to time. Within each Purchaser Group each
Purchaser Agent shall hold such Purchaser Group’s Proportional Share of the
Receivable Pool and the Related Assets on behalf of the Purchasers in such
Purchaser Group in accordance with the respective outstanding portions of the
Investment funded by such Purchasers. The amount of the RPA Deferred Purchase
Price determined on any Purchase Date relating to Receivables purchased by the
Collateral Agent on behalf of the Purchasers on any Purchase Date in accordance
with the terms of this Agreement shall be an amount equal to the aggregate
Unpaid


SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







Balance of all such Eligible Receivables less the Cash Purchase Price, if any,
paid for such Eligible Receivables.
SECTION 1.1    Purchase Procedures; Assignment of the Seller’s Interests.
(a)    PURCHASE REQUESTS. EACH PURCHASE OF RECEIVABLES UNDER THIS AGREEMENT
SHALL BE MADE AT THE WRITTEN REQUEST OF THE SELLER OR THE SERVICER (ON BEHALF OF
THE SELLER) TO THE ADMINISTRATIVE AGENT (EACH A “PURCHASE REQUEST”) NOT LATER
THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE FIFTH (5TH) BUSINESS DAY PRECEDING
THE PROPOSED PURCHASE DATE (OR IN THE CASE OF THE INITIAL PURCHASE DATE, SUCH
PURCHASE DATE). ANY SUCH PURCHASE REQUEST SHALL BE IN SUBSTANTIALLY THE FORM OF
EXHIBIT A HERETO AND SHALL SPECIFY (A) THE DESIRED DATE OF SUCH PROPOSED
PURCHASE (WHICH SHALL BE A BUSINESS DAY OCCURRING PRIOR TO THE PURCHASE
TERMINATION DATE AND SHALL BE A SETTLEMENT DATE) AND THE CUT-OFF DATE
IMMEDIATELY PRECEDING SUCH PROPOSED PURCHASE DATE, (B) WHETHER OR NOT SUCH
PROPOSED PURCHASE IS A NON-CASH PURCHASE, (C) UNLESS SUCH PROPOSED PURCHASE IS
TO BE A NON-CASH PURCHASE, THE PROPOSED CASH PURCHASE PRICE IN RESPECT OF SUCH
PROPOSED PURCHASE (WHICH SHALL BE AN AMOUNT AT LEAST EQUAL TO $1,000,000 IN THE
AGGREGATE FOR ALL PURCHASER GROUPS, OR TO THE EXTENT THAT THE THEN AVAILABLE
AGGREGATE PURCHASERS’ POOL LIMIT IS LESS THAN SUCH AMOUNT, SUCH LESSER AMOUNT
EQUAL TO SUCH AVAILABLE UNUSED PORTION OF THE AGGREGATE PURCHASERS’ POOL LIMIT),
(D) THE RPA DEFERRED PURCHASE PRICE AS OF SUCH PROPOSED PURCHASE DATE IN RESPECT
THEREOF, (E) A DETAILED LIST OF THE RECEIVABLES PROPOSED TO BE SOLD TO THE
PURCHASER ON SUCH PROPOSED PURCHASE DATE, INCLUDING IN RESPECT OF EACH
RECEIVABLE THE NAME AND BILLING ADDRESS OF THE RELATED OBLIGOR (OR THE
IDENTIFICATION NUMBER OR CODE OF SUCH OBLIGOR, PROVIDED THAT IT INCLUDES THE
STATE (OR COMMONWEALTH) IN THE UNITED STATES IN RESPECT OF SUCH BILLING
ADDRESS), THE ACCOUNT NUMBER OR CONTRACT IDENTIFICATION NUMBER, THE REMAINING
TERM AS OF THE PROPOSED PURCHASE DATE, THE ADT CREDIT SCORE, THE PRODUCT TYPE,
WHETHER A CREDIT CHECK WAS COMPLETED, THE UNPAID BALANCE, THE FINANCED UNPAID
BALANCE, THE AGGREGATE UNPAID BALANCE OF ALL SUCH RECEIVABLES, AND SUCH
ADDITIONAL DETAIL THAT THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY
REQUEST, OF EACH RECEIVABLE AS OF THE IMMEDIATELY PRECEDING CUT-OFF DATE, AND
(F) UNLESS SUCH PROPOSED PURCHASE IS TO BE A NON-CASH PURCHASE, THE ALLOCATION
OF SUCH PROPOSED PURCHASE BASED ON THE RATABLE SHARE OF EACH PURCHASER GROUP’S
PURCHASE LIMIT; PROVIDED, HOWEVER, THAT, THE SELLER (OR THE SERVICER ON ITS
BEHALF) SHALL NOT SUBMIT A PURCHASE REQUEST HEREUNDER FOLLOWING THE




2





--------------------------------------------------------------------------------





PURCHASE TERMINATION DATE. EACH PURCHASE REQUEST SHALL BE ACCOMPANIED BY AN
INFORMATION PACKAGE (OR IN THE CASE OF THE INITIAL PURCHASE DATE, A PRO FORMA
INFORMATION PACKAGE) IN RESPECT OF THE SETTLEMENT PERIOD IMMEDIATELY PRECEDING
SUCH PROPOSED PURCHASE DATE SPECIFIED IN SUCH PURCHASE REQUEST WHICH SHALL ALSO
CONTAIN THE PRO FORMA INFORMATION REGARDING SUCH PROPOSED PURCHASE REQUIRED BY
SECTION 3.1(C). UPON THE WRITTEN REQUEST OF THE SELLER OR THE SERVICER, THE
ADMINISTRATIVE AGENT SHALL CONFIRM TO SUCH REQUESTING PARTY EACH PURCHASERS
GROUP’S PURCHASE LIMIT. A PURCHASE REQUEST SHALL BE IRREVOCABLE.
Not later than 1:00 pm (New York City time) on the same Business Day of its
receipt of a Purchase Request together with the related Information Package
pursuant to the foregoing paragraph (it being understood that if any such
Purchase Request or Information Package is received by the Administrative Agent
after 11:00 a.m. (New York City time) such Purchase Request and Information
Package shall be deemed to have been received on the following Business Day),
the Administrative Agent shall deliver a copy of such Purchase Request and
Information Package to each Purchaser Agent. Except in respect of a proposed
Non-Cash Purchase, each Purchaser Agent shall notify the Administrative Agent no
later than 4:00 pm (New York City time) on the second (2nd) Business Day
preceding the date of such proposed Purchase of whether the Purchasers in its
Purchaser Group approve or reject the proposed Purchase; provided, that to the
extent that any Purchaser Agent does not notify the Administrative Agent that it
approves such proposed Purchase on or before 4:00 pm (New York City time) on
such day, it shall be deemed to have rejected the proposed Purchase, unless on
such day and prior to any proposed reallocation by the Administrative Agent of
such Purchaser Group’s deemed rejected portion of the Ratable Share of the Cash
Purchase Price in respect of such proposed Purchase, such non-responding
Purchaser Agent approves in writing such proposed Purchase in the full amount of
such requested Cash Purchase Price. In the event that some but not all of the
Purchaser Groups agree to fund their Ratable Share of the Cash Purchase Price a
proposed Purchase, the Seller may request the Administrative Agent to
re-allocate the rejected portion of the proposed Purchase, and seek approval
among the Purchaser Groups that approved the original proposed Purchase, based
on the Ratable Share of the Purchase Limits of such Purchaser Groups; provided,
that there shall be no obligation of any Purchaser in any Purchaser Group to
fund any such incremental Purchase. Except in respect of a proposed Non-Cash
Purchase, upon final allocation, which shall in no event result in the Purchaser
Group Investment of any Purchaser Group to exceed its Purchaser Group Limit, the
Administrative Agent shall advise each Purchaser Agent of the amount of the
requested Purchase to be funded by each Purchaser in its Purchaser Group and the
allocated share of each Purchaser of such Purchase (the “Allocated Share”), and
each such approving Purchaser shall pay its Allocated Share of the applicable
Cash Purchase Price on the proposed date of such Purchase (the “Purchase Date”)
in accordance with clause (b) below. For the avoidance of doubt, no Purchaser
shall have any obligation to approve any Purchase Request and except for the
initial Purchase no Purchase shall be made on a day which does not constitute a
Settlement Date. Neither the approval of any Purchaser Agent nor any other party
will be required for any proposed Non-Cash Purchase and such




3
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







Purchase shall be deemed to be made on the Settlement Date immediately following
the date such Purchase Request is made in writing to the Administrative Agent
(which Settlement Date shall be treated as the “Purchase Date” for such Non-Cash
Purchase); provided, that (i) any Receivables included in such Non-Cash Purchase
shall be treated as Eligible Receivables solely to the extent satisfying the
definition thereof and (ii) each applicable condition precedent set forth in
Section 5.2 shall be satisfied.
In connection with each Purchase Date, and in recognition of the sale of the
Receivables hereunder and the sale of the Collections as existing on the
immediately preceding Cut-off Date, the Servicer and Seller shall as promptly as
practicable, and in any event within three (3) Business Days of such Purchase
Date, deposit, or cause to be deposited, to the Collateral Agent’s Account, an
amount equal to all Collections and other proceeds actually received by any ADT
Entity with respect to such Pool Receivable that were collected during the
period from (and including) the immediately preceding Cut-off Date and to (and
including) such Purchase Date, and such deposit shall satisfy Seller’s and
Servicer’s obligation to deposit or remit the corresponding portion of such
Collections and other proceeds. For the avoidance of doubt, all Collections and
other proceeds actually received after each Purchase Date, whether relating to a
period prior to or after the related Purchase Date, shall be remitted to the
Collateral Agent’s Account in accordance with this Agreement.
(b)    PAYMENT OF CASH PURCHASE. ON EACH PURCHASE DATE FOR ANY PURCHASE (OTHER
THAN ANY NON-CASH PURCHASE) WHICH HAS BEEN REQUESTED AND APPROVED IN ACCORDANCE
WITH CLAUSE (A) ABOVE, THE APPLICABLE PURCHASERS SHALL, UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH HEREIN (INCLUDING IN ARTICLE V) AND UPON THE
COMPLETION OF THE APPLICATION OF COLLECTIONS IN ACCORDANCE WITH SECTION 3.1(D)
WITH RESPECT TO SUCH PURCHASE DATE, PAY THEIR ALLOCATED SHARE OF THE CASH
PURCHASE PRICE WITH RESPECT TO SUCH PURCHASE, WHICH CASH PURCHASE PRICE SHALL
EQUAL THE LESSER OF: (I) THE AMOUNT REQUESTED BY THE SELLER UNDER CLAUSE (A)
ABOVE, AND (II) THE AMOUNT WHICH, AFTER GIVING EFFECT TO SUCH PURCHASE AND THE
APPLICATION OF ALL COLLECTIONS ON SUCH PURCHASE DATE IN ACCORDANCE WITH SECTION
3.1(D) IS THE LARGEST AMOUNT THAT WILL NOT CAUSE (A) THE PURCHASERS’ POOL
INVESTMENT TO EXCEED THE PURCHASERS’ POOL LIMIT, OR (B) THE SUM OF THE
PURCHASERS’ POOL INVESTMENT AND THE REQUIRED RESERVES TO EXCEED THE NET
PORTFOLIO BALANCE. THE CASH PURCHASE PRICE PAYABLE ON ANY PURCHASE DATE SHALL BE
PAID IN IMMEDIATELY AVAILABLE FUNDS TO THE SELLER AT THE ACCOUNT OF THE SELLER
SPECIFIED ON SCHEDULE II OR AT SUCH OTHER ACCOUNT DESIGNATED FROM TIME TO TIME
BY THE SELLER OR THE SERVICER (ON BEHALF OF THE SELLER) IN THE RELATED PURCHASE
REQUEST.
(c)    SALE OF RECEIVABLES. ON EACH PURCHASE DATE, THE SELLER HEREBY SELLS,
ASSIGNS, AND TRANSFERS TO THE COLLATERAL AGENT (FOR




4





--------------------------------------------------------------------------------





THE BENEFIT OF THE PURCHASERS) (RATABLY, ACCORDING TO EACH PURCHASER’S
INVESTMENT), IN CONSIDERATION OF THE AGGREGATE CASH PURCHASE PRICE PAID ON EACH
SUCH PURCHASE DATE, IF ANY, AND THE AGREEMENT TO PAY THE RPA DEFERRED PURCHASE
PRICE IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THIS AGREEMENT, EFFECTIVE
UPON SELLER’S RECEIPT OF PAYMENT OF SUCH CASH PURCHASE PRICE FOR SUCH
RECEIVABLES (OR IN THE CASE OF A NON-CASH PURCHASE, EFFECTIVE ON THE SETTLEMENT
DATE IMMEDIATELY FOLLOWING THE DATE SUCH PURCHASE REQUEST IS MADE IN WRITING TO
THE ADMINISTRATIVE AGENT), ALL OF THE SELLER’S RIGHT, TITLE AND INTEREST IN, TO
AND UNDER (I) EACH OF THE RECEIVABLES SPECIFIED ON ANNEX A TO THE RELATED
PURCHASE REQUEST, AND (II) ALL RELATED ASSETS WITH RESPECT TO SUCH RECEIVABLES,
IN EACH CASE, AS EXISTING ON THE IMMEDIATELY PRECEDING CUT-OFF DATE.
NOTWITHSTANDING SUCH SALE, ASSIGNMENT AND TRANSFER, NEITHER THE COLLATERAL AGENT
NOR ANY PURCHASER SHALL HAVE ANY RIGHT TO SELL, TRANSFER OR ASSIGN ANY POOL
RECEIVABLES OR RELATED ASSETS (OR ANY INTEREST THEREIN) OTHER THAN (X) PURSUANT
TO AND IN ACCORDANCE WITH SECTION 10.2 FOLLOWING THE ACCELERATION DATE OR
(Y) TRANSFERS OF INTERESTS IN THE RECEIVABLE POOL AND RELATED ASSETS IN
ACCORDANCE WITH SECTION 13.3. ON THE FINAL PAYOUT DATE, ALL RIGHT, TITLE AND
INTEREST IN, TO AND UNDER THE POOL RECEIVABLES AND RELATED ASSETS SHALL REVERT
BACK TO THE SELLER, AND ANY OBLIGATION TO PAY ANY RPA DEFERRED PURCHASE PRICE
SHALL THEREUPON BE EXTINGUISHED.
(d)    CHARACTERIZATION AS A PURCHASE AND SALE; RECHARACTERIZATION.
(i)    IT IS THE INTENTION OF THE PARTIES TO THIS AGREEMENT THAT THE TRANSFER
AND CONVEYANCE OF THE SELLER’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE
RECEIVABLE POOL AND RELATED ASSETS TO THE COLLATERAL AGENT (FOR THE BENEFIT OF
THE PURCHASERS) PURSUANT TO THIS AGREEMENT SHALL CONSTITUTE A PURCHASE AND SALE
AND NOT A PLEDGE FOR SECURITY, AND SUCH PURCHASE AND SALE OF THE RECEIVABLE POOL
AND RELATED ASSETS TO THE COLLATERAL AGENT (FOR THE BENEFIT OF THE PURCHASERS)
HEREUNDER SHALL BE TREATED AS A SALE FOR ALL PURPOSES (EXCEPT FOR FINANCIAL
ACCOUNTING PURPOSES AND EXCEPT AS MAY BE PERMITTED FOR TAX PURPOSES AS PROVIDED
IN SECTION 1.2(D)(II)). THE PROVISIONS OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS SHALL BE CONSTRUED TO FURTHER THESE INTENTIONS OF THE
PARTIES. IF, NOTWITHSTANDING THE FOREGOING, THE TRANSFER AND CONVEYANCE OF THE
RECEIVABLE POOL AND RELATED ASSETS TO THE COLLATERAL AGENT (FOR THE BENEFIT OF
THE PURCHASERS)




5
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







IS CHARACTERIZED BY ANY BANKRUPTCY TRUSTEE OR ANY OTHER PERSON AS A PLEDGE AND
NOT A SALE, THE PARTIES INTEND THAT THE SELLER SHALL BE DEEMED HEREUNDER TO HAVE
GRANTED, AND THE SELLER DOES HEREBY GRANT, TO THE COLLATERAL AGENT (FOR THE
BENEFIT OF THE PURCHASERS) A SECURITY INTEREST IN AND GENERAL LIEN ON ALL OF THE
SELLER’S RIGHT, TITLE, AND INTEREST NOW OR HEREAFTER EXISTING IN, TO AND UNDER
ALL OF THE SELLER’S ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, AND
WHEREVER LOCATED (WHETHER OR NOT IN THE POSSESSION OR CONTROL OF THE SELLER),
INCLUDING ALL OF THE SELLER’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE
RECEIVABLE POOL AND THE RELATED ASSETS IN RESPECT THEREOF. FOR THE AVOIDANCE OF
DOUBT, THE FOREGOING SHALL NOT BE CONSTRUED TO REQUIRE ANY PARTY HERETO TO
CHARACTERIZE THE TRANSFER AND CONVEYANCE OF ANY RECEIVABLES HEREUNDER AS A SALE
FOR FINANCIAL ACCOUNTING PURPOSES. EACH OF THE PARTIES HERETO FURTHER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT THE PURCHASES BY THE PURCHASERS HEREUNDER,
REGARDLESS OF THE INTENDED TRUE SALE NATURE OF THE OVERALL TRANSACTION, ARE
FINANCIAL ACCOMMODATIONS (WITHIN THE MEANING OF SECTION 365(C)(2) OF THE
BANKRUPTCY CODE TO OR FOR THE BENEFIT OF THE SELLER. FOR THE AVOIDANCE OF DOUBT,
THE RECEIVABLES AND RELATED ASSETS PURCHASED BY THE COLLATERAL AGENT ON BEHALF
OF THE PARTICIPATING PURCHASERS ON A PURCHASE DATE, INCLUDES THE RIGHT TO
RECEIVE ALL COLLECTIONS AND OTHER PROCEEDS PAYABLE OR RECEIVED BY THE SELLER IN
RESPECT OF SUCH RECEIVABLES ON AND AFTER THE CUT-OFF DATE IMMEDIATELY PRECEDING
SUCH PURCHASE DATE, WHICH COLLECTIONS SHALL BE APPLIED IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION SECTION 7.1(H).
(ii)    TAX TREATMENT.
(A)    IT IS THE INTENTION OF THE SELLER (OR, IF APPLICABLE, ADT), THE SERVICER,
THE ADMINISTRATIVE AGENT, AND THE PURCHASERS THAT, FOR PURPOSES OF U.S. FEDERAL
INCOME TAX AND STATE AND LOCAL TAXES MEASURED BY NET INCOME, EACH PURCHASE WILL
BE TREATED AS A LOAN FROM THE APPLICABLE PURCHASER TO ADT OR THE SELLER, AS THE
CASE MAY BE, UNDER APPLICABLE TAX LAWS (IT BEING UNDERSTOOD THAT ALL PAYMENTS TO
THE PURCHASERS, IN THEIR CAPACITY AS SUCH, REPRESENTING YIELD, FEES AND OTHER
AMOUNTS ACCRUED UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS SHALL BE
DEEMED TO CONSTITUTE INTEREST PAYMENTS OR




6





--------------------------------------------------------------------------------





OTHER PAYMENTS IN CONNECTION WITH SUCH LOAN), AND NONE OF THE SELLER (OR, IF
APPLICABLE, ADT), THE SERVICER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
NOR THE PURCHASERS SHALL TAKE ANY POSITION INCONSISTENT THEREWITH FOR SUCH TAX
PURPOSES, UNLESS OTHERWISE REQUIRED BY APPLICABLE LAWS AS CONFIRMED IN THE
OPINION OF NATIONALLY RECOGNIZED TAX COUNSEL AND THE PERSON TAKING ANY SUCH
INCONSISTENT POSITION PROVIDES WRITTEN ADVANCE NOTICE TO THE OTHER AFFECTED
PARTIES OF SUCH CHANGE IN POSITION, IT BEING UNDERSTOOD THAT THE PARTIES TO THIS
AGREEMENT WILL OTHERWISE DEFEND IN GOOD FAITH SUCH AGREED-UPON POSITION PRIOR TO
SUCH CHANGE IN POSITION.
(B)    ADT AND THE SELLER, BY ENTERING INTO THIS AGREEMENT, AND THE PURCHASERS,
BY FUNDING THE PURCHASE OF THE RECEIVABLE POOL AND RELATED ASSETS, AGREE TO
TREAT THE PURCHASE OF THE RECEIVABLE POOL AND RELATED ASSETS, FOR PURPOSES OF
U.S. FEDERAL INCOME TAX AND STATE AND LOCAL TAXES MEASURED BY NET INCOME, AND
FOR STATE AND LOCAL SALES AND OTHER TRANSACTIONAL TAX PURPOSES, AS CREATING
INDEBTEDNESS SECURED BY THE RECEIVABLE POOL AND RELATED ASSETS. ACCORDINGLY, THE
SELLER (OR, IF APPLICABLE, ADT), RATHER THAN THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, THE PURCHASERS, OR ANY OTHER AFFECTED PARTY, SHALL BE
ENTITLED TO AND SHALL RETAIN THE BENEFIT OF (1) ANY BAD DEBT DEDUCTION FOR
WRITTEN-OFF RECEIVABLES FOR PURPOSES OF U.S. FEDERAL INCOME TAX AND STATE AND
LOCAL TAXES MEASURED BY NET INCOME, AND (2) ANY DEDUCTION, CREDIT, OR REFUND
WITH RESPECT TO STATE AND LOCAL SALES AND OTHER TRANSACTIONAL TAXES PAID OR
COLLECTED AND REMITTED TO THE APPROPRIATE GOVERNMENTAL AUTHORITY ON WRITTEN-OFF
RECEIVABLES. THE PROVISIONS OF THIS AGREEMENT AND ALL RELATED TRANSACTION
DOCUMENTS SHALL BE CONSTRUED TO FURTHER THESE INTENTIONS OF THE PARTIES. FOR
PURPOSES OF THIS SECTION 1.2(D)(II)(B), THE TERM “AFFECTED PARTY” SHALL INCLUDE
ANY ASSIGNEE PURSUANT TO SECTION 13.3(C) OR 13.3(D).
(e)    PURCHASERS LIMITATION ON PAYMENTS. NOTWITHSTANDING ANY PROVISION
CONTAINED IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO THE CONTRARY,
NONE OF THE PURCHASERS, PURCHASER AGENTS, THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT SHALL BE OBLIGATED (WHETHER ON BEHALF OF A PURCHASER OR




7
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







OTHERWISE), TO PAY ANY AMOUNT TO THE SELLER IN RESPECT OF ANY PORTION OF THE RPA
DEFERRED PURCHASE PRICE RELATING TO THE RECEIVABLE POOL, EXCEPT IN ACCORDANCE
WITH SECTION 1.2(G), FROM AVAILABLE COLLECTIONS DEPOSITED IN THE COLLATERAL
AGENT’S ACCOUNT. ANY AMOUNT WHICH THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, A PURCHASER AGENT OR A PURCHASER IS NOT OBLIGATED TO PAY PURSUANT TO THE
OPERATION OF THE PRECEDING SENTENCE SHALL NOT CONSTITUTE A CLAIM (AS DEFINED IN
§ 101 OF THE BANKRUPTCY CODE) AGAINST, OR OBLIGATION OF, ANY PURCHASER AGENT,
THE COLLATERAL AGENT, ANY PURCHASER, OR THE ADMINISTRATIVE AGENT, AS APPLICABLE,
FOR ANY SUCH INSUFFICIENCY UNLESS AND UNTIL SUCH AMOUNT BECOMES AVAILABLE FOR
DISTRIBUTION TO THE SELLER PURSUANT TO THE TERMS HEREOF AND SUCH PARTY IS
CONTRACTUALLY OBLIGED TO MAKE SUCH PAYMENT.
(f)    OBLIGATIONS NOT ASSUMED. THE FOREGOING SALE, ASSIGNMENT, TRANSFER, AND
CONVEYANCE DOES NOT CONSTITUTE, AND IS NOT INTENDED TO RESULT IN, THE CREATION
OR AN ASSUMPTION BY THE ADMINISTRATIVE AGENT, ANY PURCHASER AGENT, THE
COLLATERAL AGENT OR ANY PURCHASER OF ANY OBLIGATION OR LIABILITY OF THE SELLER,
ADT, THE SERVICER, OR ANY OTHER PERSON UNDER OR IN CONNECTION WITH ALL, OR ANY
PORTION OF, THE RECEIVABLE POOL OR RELATED ASSETS, ALL OF WHICH SHALL REMAIN THE
OBLIGATIONS AND LIABILITIES OF THE SELLER, ADT, THE SERVICER, AND SUCH OTHER
PERSONS, AS APPLICABLE.
(g)    RPA DEFERRED PURCHASE PRICE. IN ACCORDANCE WITH THE TERMS OF, AND SUBJECT
TO THE LIMITATIONS SET FORTH IN, THIS AGREEMENT, THE COLLATERAL AGENT (ON BEHALF
OF THE PURCHASERS IN EACH PURCHASER GROUP) SHALL PAY TO THE SELLER THE RPA
DEFERRED PURCHASE PRICE RELATING TO THE RECEIVABLE POOL ON EACH SETTLEMENT DATE
FROM THE RELATED MONTHLY COLLECTIONS THAT ARE AVAILABLE FOR ALLOCATION THEREFOR
(IF ANY) PURSUANT TO SECTION 3.1(D)(VII). ANY PAYMENT OF ANY AMOUNT OF RPA
DEFERRED PURCHASE PRICE SHALL BE DEEMED TO BE MADE BY EACH PURCHASER GROUP
ACCORDING TO ITS PROPORTIONATE SHARE OF SUCH AMOUNT. ANY AMOUNTS PROPERLY
DISTRIBUTED TO THE SELLER IN ACCORDANCE WITH THIS SECTION 1.2(G) IN RESPECT OF
THE RPA DEFERRED PURCHASE PRICE SHALL BE FOR THE ACCOUNT OF THE SELLER, AND MAY
BE APPLIED BY THE SELLER FOR SO LONG AS NO EVENT OF TERMINATION OR UNMATURED
EVENT OF TERMINATION WOULD BE CONTINUING IMMEDIATELY AFTER SUCH APPLICATION,
TOWARD THE PURCHASE OF ADDITIONAL RECEIVABLES AND RELATED ASSETS OR MAY BE
DISTRIBUTED TO ADT.




8





--------------------------------------------------------------------------------





ARTICLE II    

COMPUTATIONAL RULES
SECTION 2.1    Selection of Rate Tranches. Subject to the requirements set forth
in this Article II, each Purchaser Agent shall from time to time, only for
purposes of computing Yield with respect to each Purchaser in its Purchaser
Group, account for such Purchaser’s Investment in terms of one or more Rate
Tranches and the applicable Yield Rate, which may be different for each Rate
Tranche. Each Purchaser’s Investment in respect of the Receivable Pool shall be
allocated to each Rate Tranche by the related Purchaser Agent to reflect the
funding sources for each portion of the Receivable Pool so that:
(a)    THERE WILL BE ONE OR MORE RATE TRANCHES IN RESPECT OF THE RECEIVABLE
POOL, SELECTED BY EACH PURCHASER AGENT, REFLECTING THE PORTION, IF ANY, OF THE
AGGREGATE INVESTMENT OF THE PURCHASERS IN ITS PURCHASER GROUP FUNDED OR
MAINTAINED BY SUCH PURCHASERS OTHER THAN THROUGH THE ISSUANCE OF COMMERCIAL
PAPER NOTES (INCLUDING BY OUTSTANDING LIQUIDITY ADVANCES OR BY FUNDING UNDER AN
ENHANCEMENT AGREEMENT); AND
(b)    THERE WILL BE A RATE TRANCHE IN RESPECT OF THE RECEIVABLE POOL, SELECTED
BY EACH PURCHASER AGENT, EQUAL TO THE EXCESS OF THE AGGREGATE INVESTMENT OF THE
PURCHASERS IN ITS PURCHASER GROUP OVER THE AGGREGATE AMOUNTS ALLOCATED AT SUCH
TIME PURSUANT TO CLAUSE (A) ABOVE, WHICH RATE TRANCHE SHALL REFLECT THE PORTION
OF SUCH AGGREGATE INVESTMENT FUNDED OR MAINTAINED BY SUCH PURCHASERS THROUGH THE
ISSUANCE OF COMMERCIAL PAPER NOTES.
Each Purchaser Agent may in its sole discretion, allocate all or any portion of
any Purchaser’s Investment in respect of any Purchaser in its Purchaser Group to
one or more Rate Tranches as such Purchaser Agent shall select.
SECTION 2.2    Computation of each Purchaser’s Investment and each Purchaser’s
Tranche Investment. In making any determination of the Purchasers’ Pool
Investment, any Purchaser’s Investment and any Purchaser’s Tranche Investment,
the following rules shall apply:
(a)    (A)    EACH PURCHASER’S INVESTMENT SHALL NOT BE CONSIDERED REDUCED UNLESS
COLLECTIONS AVAILABLE FOR DISTRIBUTION PURSUANT TO SECTION 3.1(D)(IV) SHALL HAVE
BEEN ACTUALLY PAID TO, AND RECEIVED BY, THE APPLICABLE PURCHASER AGENT FOR
APPLICATION HEREUNDER TO REDUCE SUCH PURCHASER’S INVESTMENT IN ACCORDANCE WITH
THE TERMS HEREOF;
(b)    EACH PURCHASER’S INVESTMENT (OR ANY OTHER AMOUNTS PAYABLE UNDER ANY
TRANSACTION DOCUMENT) SHALL NOT BE




9
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







CONSIDERED REDUCED (OR PAID) BY ANY DISTRIBUTION OF ANY PORTION OF COLLECTIONS
OR OTHER PAYMENTS, AS APPLICABLE, IF AT ANY TIME SUCH DISTRIBUTION OR PAYMENT IS
RESCINDED OR MUST OTHERWISE BE RETURNED FOR ANY REASON; AND
(c)    IF THERE IS ANY REDUCTION IN ANY PURCHASER’S INVESTMENT, THERE SHALL BE A
CORRESPONDING REDUCTION (IN THE AGGREGATE) IN SUCH PURCHASER’S TRANCHE
INVESTMENT WITH RESPECT TO ONE OR MORE RATE TRANCHES SELECTED BY THE RELATED
PURCHASER AGENT IN ITS REASONABLE DISCRETION.
SECTION 2.3    Computation of Yield. In making any determination of Yield, the
following rules shall apply:
(a)    YIELD SHALL ACCRUE DAILY ON THE PURCHASERS’ POOL INVESTMENT ON SUCH DAY.
EACH PURCHASER AGENT SHALL DETERMINE THE YIELD ACCRUING WITH RESPECT TO EACH
RATE TRANCHE FOR THE PURCHASERS IN ITS PURCHASER GROUP DAILY, IN ACCORDANCE WITH
THE DEFINITION OF YIELD;
(b)    NO PROVISION OF THIS AGREEMENT SHALL REQUIRE THE PAYMENT OR PERMIT THE
COLLECTION OF YIELD IN EXCESS OF THE MAXIMUM PERMITTED BY APPLICABLE LAW; AND
(c)    YIELD FOR ANY RATE TRANCHE SHALL NOT BE CONSIDERED PAID BY ANY
DISTRIBUTION OR OTHER PAYMENT IF AT ANY TIME SUCH DISTRIBUTION OR PAYMENT IS
RESCINDED OR MUST OTHERWISE BE RETURNED FOR ANY REASON.
SECTION 2.4    Yield Rate, Fees, Etc. It is understood and agreed that (a) the
Yield Rate for any Rate Tranche may change from one applicable Yield Period or
Settlement Period to the next, and the applicable Bank Rate, Base Rate, CP Rate
or Hedge Rate used to calculate the applicable Yield Rate may change from time
to time and at any time during an applicable Yield Period or Settlement Period,
(b) any rate information provided by any Purchaser Agent to the Seller or the
Servicer shall be based upon such Purchaser Agent’s good faith estimate.
SECTION 2.5    Benchmark Replacement. (a) Notwithstanding anything to the
contrary herein or in any other Transaction Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Seller may mutually agree to amend this Agreement
to replace the LIBO Rate with a Benchmark Replacement. Any such amendment will
become effective without any further action or consent of the Purchase Agents,
Purchasers or the Servicer: at 5:00 p.m. on the fifth (5th) Business Day (or
such earlier Business Day set forth in the notice of such proposed amendment)
after the Administrative Agent and the Seller have provided such proposed
amendment to the Purchaser Agents and the Servicer in all cases. No replacement
of the LIBO Rate with a Benchmark




10





--------------------------------------------------------------------------------





Replacement pursuant to this Section 2.5 will occur prior to the applicable
Benchmark Transition Start Date.
(a)    BENCHMARK REPLACEMENT CONFORMING CHANGES. IN CONNECTION WITH THE
IMPLEMENTATION OF A BENCHMARK REPLACEMENT, THE ADMINISTRATIVE AGENT AND THE
SELLER WILL HAVE THE RIGHT TO MUTUALLY AGREE TO MAKE BENCHMARK REPLACEMENT
CONFORMING CHANGES FROM TIME TO TIME AND, NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT, ANY AMENDMENTS
IMPLEMENTING SUCH BENCHMARK REPLACEMENT CONFORMING CHANGES WILL BECOME EFFECTIVE
WITHOUT ANY FURTHER ACTION OR CONSENT OF THE PURCHASER AGENTS OR THE PURCHASERS.
(b)    NOTICES; STANDARDS FOR DECISIONS AND DETERMINATIONS. THE ADMINISTRATIVE
AGENT WILL PROMPTLY NOTIFY THE SELLER, THE SERVICER AND EACH PURCHASER AGENT OF
(I) ANY OCCURRENCE OF A BENCHMARK TRANSITION EVENT OR AN EARLY OPT-IN ELECTION,
AS APPLICABLE, AND ITS RELATED BENCHMARK REPLACEMENT DATE AND BENCHMARK
TRANSITION START DATE, (II) THE IMPLEMENTATION OF ANY BENCHMARK REPLACEMENT,
(III) THE EFFECTIVENESS OF ANY BENCHMARK REPLACEMENT CONFORMING CHANGES, AND
(IV) THE COMMENCEMENT OR CONCLUSION OF ANY BENCHMARK UNAVAILABILITY PERIOD. ANY
DETERMINATION, DECISION OR ELECTION THAT MAY BE MADE BY THE ADMINISTRATIVE AGENT
AND THE SELLER PURSUANT TO THIS SECTION 2.5, INCLUDING ANY DETERMINATION WITH
RESPECT TO A TENOR, RATE OR ADJUSTMENT OR OF THE OCCURRENCE OR NON-OCCURRENCE OF
AN EVENT, CIRCUMSTANCE OR DATE AND ANY DECISION TO TAKE OR REFRAIN FROM TAKING
ANY ACTION, WILL BE CONCLUSIVE AND BINDING ABSENT MANIFEST ERROR AND MAY BE MADE
IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION AND WITHOUT CONSENT FROM ANY
PURCHASER AGENT, ANY PURCHASER OR THE SERVICER, EXCEPT, IN EACH CASE, AS
EXPRESSLY REQUIRED PURSUANT TO THIS SECTION 2.5.
(c)    BENCHMARK UNAVAILABILITY PERIOD. DURING ANY BENCHMARK UNAVAILABILITY
PERIOD, THE YIELD THAT WOULD BE COMPUTED USING THE LIBO RATE SHALL BE COMPUTED
USING THE BASE RATE.
ARTICLE III    

SETTLEMENTS
SECTION 3.1    Settlement Procedures.




11
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







The parties hereto will take the following actions with respect to each
Settlement Date:
(a)    INFORMATION PACKAGE. BY NO LATER THAN THE FIFTH (5TH) BUSINESS DAY PRIOR
TO EACH SETTLEMENT DATE (OR IN THE CASE OF THE INITIAL SETTLEMENT DATE, SUCH
SETTLEMENT DATE) SPECIFIED IN CLAUSE (A) OF THE DEFINITION THEREOF, (EACH A
“REPORTING DATE” FOR AND RELATED TO THE SETTLEMENT PERIOD ENDING IMMEDIATELY
PRIOR TO SUCH DATE AND, TO THE EXTENT REQUIRED IN CLAUSE (B) BELOW, THE YIELD
PERIOD ENDING IMMEDIATELY PRIOR TO SUCH SETTLEMENT DATE), THE SERVICER SHALL
DELIVER TO THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT, WHICH THE
ADMINISTRATIVE AGENT SHALL, UPON RECEIPT, FORWARD TO EACH PURCHASER AGENT, AN
E-MAIL ATTACHING AN EXCEL FILE AND A FILE IN .PDF OR SIMILAR FORMAT SIGNED BY A
RESPONSIBLE OFFICER OF THE SERVICER CONTAINING THE INFORMATION DESCRIBED IN
EXHIBIT D, INCLUDING THE INFORMATION CALCULATED BY THE SERVICER PURSUANT TO THIS
SECTION 3.1 (EACH, AN “INFORMATION PACKAGE”) FOR AND RELATED TO THE SETTLEMENT
PERIOD ENDING IMMEDIATELY PRIOR TO SUCH REPORTING DATE; PROVIDED, THAT DURING
THE CONTINUANCE OF AN UNMATURED EVENT OF TERMINATION OR EVENT OF TERMINATION,
THE ADMINISTRATIVE AGENT MAY (OR AT THE REQUEST OF THE REQUIRED PURCHASERS
SHALL) REQUEST, IN ITS REASONABLE DISCRETION, THE SERVICER TO, AND THE SERVICER
AGREES TO, DELIVER ANY INFORMATION RELATED TO THE POOL RECEIVABLES AND RELATED
ASSETS, OR THE TRANSACTIONS CONTEMPLATED HEREBY AS THE ADMINISTRATIVE AGENT OR
THE REQUIRED PURCHASERS SHALL REQUEST (INCLUDING A CALCULATION OF THE NET
PORTFOLIO BALANCE, THE REQUIRED RESERVES AND EACH COMPONENT OR SUBCOMPONENT
THEREOF (INCLUDING AS DETERMINED ON DATES OTHER THAN AS SET FORTH THEREIN), THE
DAILY COLLECTIONS, ETC.) ON EACH BUSINESS DAY.
(b)    YIELD; OTHER AMOUNTS DUE. ON OR BEFORE THE SECOND (2ND) BUSINESS DAY
PRIOR TO EACH REPORTING DATE, EACH PURCHASER AGENT SHALL NOTIFY THE
ADMINISTRATIVE AGENT AND THE SERVICER OF (I) THE AMOUNT OF YIELD ACCRUED IN
RESPECT OF EACH RELATED RATE TRANCHE FUNDED BY THE PURCHASERS IN EACH PURCHASER
GROUP FOR EACH DAY DURING, IN RESPECT OF YIELD CALCULATED AT THE CP RATE, THE
MOST RECENTLY ENDED SETTLEMENT PERIOD, AND IN RESPECT OF YIELD CALCULATED AT THE
BANK RATE, THE YIELD PERIOD ENDING IMMEDIATELY PRIOR TO THE RELATED SETTLEMENT
DATE, AND (II) ALL FEES ACCRUED EACH DAY DURING THE MOST RECENTLY ENDED
SETTLEMENT PERIOD, AND (III) ALL OTHER AMOUNTS PAYABLE OR TO BE PAID BY THE
SELLER UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS ON THE
IMMEDIATELY SUCCEEDING SETTLEMENT DATE (OTHER THAN AMOUNTS DESCRIBED IN CLAUSE
(C) BELOW) TO SUCH PURCHASER AGENT OR ANY PURCHASER IN, OR AFFECTED PARTY
RELATED TO, ANY PURCHASER GROUP.




12





--------------------------------------------------------------------------------





SUCH YIELD, FEES AND OTHER AMOUNTS ACCRUED IN RESPECT OF SUCH IMMEDIATELY
PRECEDING SETTLEMENT PERIOD OR YIELD PERIOD, AS APPLICABLE, SHALL BE DUE AND
PAYABLE BY THE SELLER ON THE NEXT SUCCEEDING SETTLEMENT DATE (NOTWITHSTANDING
ANY LIMITATION ON RECOURSE OR OTHER LIABILITY LIMITATION CONTAINED (OTHER THAN
FOR THE AVOIDANCE OF DOUBT, THE USURY SAVINGS CLAUSE SET FORTH IN THIS
AGREEMENT) HEREIN TO PAY SUCH AMOUNTS).
(c)    SETTLEMENT COMPUTATIONS. ON EACH REPORTING DATE, THE SERVICER SHALL
INCLUDE IN THE INFORMATION PACKAGE, CALCULATIONS, AS OF THE MOST RECENT CUT-OFF
DATE FOR THE RELATED SETTLEMENT PERIOD OR YIELD PERIOD, AS APPLICABLE, THE
FOLLOWING (I) WITHOUT TAKING INTO ACCOUNT ANY RECEIVABLES INCLUDED IN A PURCHASE
TO BE MADE ON THE SETTLEMENT DATE NEXT SUCCEEDING SUCH REPORTING DATE, (A) THE
UNPAID BALANCE AND FINANCED UNPAID BALANCE OF EACH OF THE POOL RECEIVABLES, THE
PURCHASERS’ POOL INVESTMENT, THE PURCHASER GROUP INVESTMENT OF EACH PURCHASER
GROUP, THE REQUIRED RESERVES, THE NET PORTFOLIO BALANCE, AND EACH COMPONENT OF
EACH OF THE FOREGOING, (B) THE AMOUNT OF THE REDUCTION OR INCREASE (IF ANY) IN
EACH OF THE REQUIRED RESERVES, THE NET PORTFOLIO BALANCE, THE PURCHASERS’ POOL
INVESTMENT AND THE PURCHASER GROUP INVESTMENT SINCE THE CUT-OFF DATE IMMEDIATELY
PRECEDING THE CUT-OFF DATE FOR THE MOST RECENTLY ENDED SETTLEMENT PERIOD, AND
EACH COMPONENT OF EACH OF THE FOREGOING (INCLUDING A BREAKDOWN OF COLLECTIONS
AND DEEMED COLLECTIONS AND ANY RELATED DILUTIONS OR OTHER REDUCTIONS, IF ANY,
DURING SUCH SETTLEMENT PERIOD), (C) THE EXCESS (IF ANY) OF THE SUM OF THE
PURCHASERS’ POOL INVESTMENT AND THE REQUIRED RESERVES, OVER THE NET PORTFOLIO
BALANCE, (D) THE EXCESS (IF ANY) OF THE PURCHASERS’ POOL INVESTMENT, OVER THE
PURCHASERS’ POOL LIMIT, (E) THE EXCESS (IF ANY) OF THE PURCHASER GROUP
INVESTMENT OF EACH PURCHASER GROUP, OVER THE PURCHASER GROUP LIMIT OF EACH SUCH
PURCHASER GROUP, (F) THE AGGREGATE INVESTMENT OF ANY EXITING PURCHASERS, (G) THE
TOTAL POOL DEFICIENCY AMOUNT (IF ANY), (H) THE TOTAL DEEMED COLLECTIONS FOR SUCH
SETTLEMENT PERIOD, (I) THE AMOUNT OF ALL OTHER OBLIGATIONS PAYABLE ON THE NEXT
SETTLEMENT DATE, (J) THE EXCESS CONCENTRATION AMOUNT, (K) THE POOL RECEIVABLES
(AND THE AGGREGATE FINANCED UNPAID BALANCE THEREOF) THAT ARE SUBJECT TO THE
CONDITIONAL SERVICE GUARANTY AND HAVE BEEN ORIGINATED WITHIN THE SIX (6) MONTHS
PRIOR TO SUCH REPORTING DATE, AND (L) THE AMOUNT OF MONTHLY COLLECTIONS; AND
(II) IF ANY PURCHASE REQUEST IS BEING DELIVERED CONTEMPORANEOUSLY WITH THE
DELIVERY OF SUCH INFORMATION PACKAGE, THE INFORMATION SPECIFIED IN CLAUSES (A),
(C) THROUGH (I), (K) AND (L) ABOVE, DETERMINED ON A PRO FORMA BASIS AFTER GIVING




13
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







EFFECT THE PROPOSED PURCHASE TO BE MADE ON THE SETTLEMENT DATE NEXT SUCCEEDING
SUCH REPORTING DATE, THE COMPUTATION OF THE COLLECTIONS AVAILABLE FOR ALLOCATION
PURSUANT TO EACH SUB-SECTION (I) THROUGH (VII) OF SECTION 3.1(D), THE
COMPUTATION OF THE CASH PURCHASE PRICE, IF ANY, TO BE PAID BY THE PURCHASERS ON
SUCH NEXT SUCCEEDING SETTLEMENT DATE IN RESPECT OF ANY PURCHASE IN ACCORDANCE
WITH SECTION 1.2(B).
(d)    ORDER OF APPLICATION. THE COLLATERAL AGENT SHALL, ON EACH SETTLEMENT
DATE, TO THE EXTENT FUNDS ARE AVAILABLE IN THE COLLATERAL AGENT’S ACCOUNT,
DISTRIBUTE THE RELATED MONTHLY COLLECTIONS FOR THE FOLLOWING PURPOSES AND IN THE
FOLLOWING ORDER OF PRIORITY:
(i)    TO THE SERVICER, ALL ACCRUED THEN DUE AND UNPAID SERVICING FEE;
(ii)    TO THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT IN RESPECT OF ALL
COSTS, EXPENSES, FEES AND INDEMNIFIED AMOUNTS THEN DUE AND PAYABLE TO THE
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT (SOLELY IN THEIR CAPACITIES AS
SUCH) UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS; PROVIDED, THAT
THE EXPENSES AND INDEMNIFIED AMOUNTS PAYABLE UNDER THIS CLAUSE (I) ON ANY
SETTLEMENT DATE SHALL NOT IN THE AGGREGATE EXCEED $500,000;
(iii)    ON A PARI PASSU BASIS, TO EACH PURCHASER AGENT RATABLY (BASED ON THE
AGGREGATE ACCRUED AND UNPAID YIELD AND FEES DUE AND PAYABLE TO THEM AND THE
MEMBERS OF THEIR RESPECTIVE PURCHASER GROUPS) YIELD ACCRUED AND UNPAID ON ALL
RATE TRANCHES RELATING TO THE RECEIVABLE POOL FOR THE PURCHASERS IN ITS
PURCHASER GROUP HOWSOEVER FUNDED OR MAINTAINED DURING (X) IN RESPECT OF YIELD
CALCULATED AT THE CP RATE, THE RELATED SETTLEMENT PERIOD AND (Y) IN RESPECT OF
YIELD CALCULATED AT THE BANK RATE, THE YIELD PERIOD ENDING IMMEDIATELY PRIOR TO
SUCH SETTLEMENT DATE AND TO THE ACCRUED AND UNPAID FEES FOR ITS PURCHASER GROUP
THEN DUE AND PAYABLE;
(iv)    TO THE PURCHASER AGENTS TO THE REDUCTION OF THE PURCHASERS’ POOL
INVESTMENT (A) IF CLAUSE (C) BELOW DOES NOT APPLY, TO REDUCE, TO THE EXTENT
NECESSARY, THE POOL DEFICIENCY AMOUNT TO ZERO IN THE PRIORITY SET FORTH IN
SECTION 3.1(E), RATABLY (BASED UPON THE RESPECTIVE AMOUNTS OF REDUCTION OF
INVESTMENT OWED TO EACH PURCHASER GROUP IN




14





--------------------------------------------------------------------------------





RESPECT OF EACH APPLICATION TO THE PURCHASERS IN EACH SUCH PURCHASER AGENT’S
PURCHASER GROUP), DETERMINED WITHOUT TAKING INTO ACCOUNT ANY RECEIVABLES TO BE
ACQUIRED BY THE PURCHASERS ON SUCH SETTLEMENT DATE, (B) IF CLAUSE (C) BELOW DOES
NOT APPLY, IN THE AMOUNT REQUIRED PURSUANT TO SECTION 3.2(B), RATABLY (BASED
UPON THEIR RESPECTIVE PURCHASER GROUP INVESTMENTS), DETERMINED WITHOUT TAKING
INTO ACCOUNT ANY RECEIVABLES TO BE ACQUIRED BY THE PURCHASERS ON SUCH SETTLEMENT
DATE, OR (C) DURING THE CONTINUANCE OF AN EVENT OF TERMINATION OR AN UNMATURED
EVENT OF TERMINATION OR FOLLOWING THE PURCHASE TERMINATION DATE, RATABLY (BASED
UPON THEIR RESPECTIVE PURCHASER GROUP INVESTMENTS) TO REDUCE THE PURCHASERS’
POOL INVESTMENT TO ZERO; PROVIDED, THAT FOR THE AVOIDANCE OF DOUBT, ANY AMOUNTS
PAID TO ANY PURCHASER AGENT PURSUANT TO THIS CLAUSE (IV) SHALL BE APPLIED IN
REDUCTION OF THE INVESTMENT OF THE RELEVANT PURCHASERS IN SUCH PURCHASER AGENT’S
PURCHASER GROUP;
(v)    TO THE PURCHASER AGENTS AND THE PURCHASERS RATABLY (BASED ON THE
AGGREGATE ACCRUED AND UNPAID SELLER OBLIGATIONS OWING) IN RESPECT OF ALL COSTS,
EXPENSES AND INDEMNIFIED AMOUNTS DUE AND PAYABLE TO THE PURCHASER AGENTS AND THE
PURCHASERS (SOLELY IN THEIR CAPACITIES AS SUCH) UNDER THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS;
(vi)    FIRST, RATABLY (BASED UPON THE AMOUNTS DUE AND PAYABLE), TO THE
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT IN RESPECT OF EXPENSES AND
INDEMNIFIED AMOUNTS DUE AND PAYABLE TO THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT, TO THE EXTENT SUCH AMOUNTS WERE NOT PAID PURSUANT TO
CLAUSE (I) ABOVE, AND SECOND, TO EACH PURCHASER AGENT RATABLY (BASED ON THE
AGGREGATE ACCRUED AND UNPAID SELLER OBLIGATIONS OWING TO THEIR RESPECTIVE
PURCHASER GROUPS) ALL ACCRUED AND UNPAID OTHER SELLER OBLIGATIONS DUE AND
PAYABLE TO ANY AFFECTED PARTIES IN SUCH PURCHASER AGENT’S PURCHASER GROUP;
(vii)    TO THE SELLER, FOR ITS OWN ACCOUNT, AMOUNTS IN RESPECT OF PAYMENT OF
THE RPA DEFERRED PURCHASE PRICE; AND
(viii)    TO THE SELLER, FOR ITS OWN ACCOUNT, ANY REMAINING AMOUNTS.




15
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







(e)    PRIORITY FOR INVESTMENTS REDUCTIONS. THE COLLATERAL AGENT SHALL APPLY
MONTHLY COLLECTIONS IN THE COLLATERAL AGENT’S ACCOUNT WHICH ARE AVAILABLE TO
REDUCE THE POOL DEFICIENCY AMOUNT IN ACCORDANCE WITH CLAUSE (IV)(A) OF SECTION
3.1(D) TO THE APPLICABLE PURCHASER AGENTS, PARI PASSU BASED UPON RESPECTIVE
AMOUNTS OWED TO EACH PURCHASER IN THE RELATED PURCHASER GROUPS FOR EACH SUCH
SPECIFIED APPLICATIONS IN THE FOLLOWING ORDER: (I) FIRST, TO REDUCE THE
PURCHASERS’ POOL INVESTMENT TO AN AMOUNT EQUAL TO THE NET PORTFOLIO BALANCE,
MINUS THE REQUIRED RESERVES AT SUCH TIME, (II) SECOND, TO REDUCE THE PURCHASERS’
POOL INVESTMENT TO AN AMOUNT EQUAL TO THE PURCHASERS’ POOL LIMIT, (III) THIRD,
TO REDUCE EACH PURCHASER GROUP INVESTMENT TO AN AMOUNT EQUAL TO THE RELATED
PURCHASER GROUP POOL LIMIT, AND (IV) FOURTH TO REDUCE THE AGGREGATE INVESTMENT
OF ALL EXITING PURCHASERS TO ZERO.
SECTION 3.2    Deemed Collections; Reduction of Purchasers’ Pool Investment,
Etc.
(a)    DEEMED COLLECTIONS. IF ON ANY DAY:
(i)    THE UNPAID BALANCE OF ANY POOL RECEIVABLE IS REDUCED, CANCELLED, SUBJECT
TO SET-OFF, OFFSET, NETTING, SPECIAL REFUND OR CREDIT AS A RESULT OF DILUTION OR
FOR ANY OTHER REASON, INCLUDING PURSUANT TO THE CONDITIONAL SERVICE GUARANTY
(OTHER THAN SOLELY AS A RESULT OF SUCH POOL RECEIVABLE BECOMING A DEFAULTED
RECEIVABLE IN ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY) AS A RESULT OF
THE BANKRUPTCY OR INSOLVENCY OF THE RELATED OBLIGOR OR A PAYMENT DEFAULT OF THE
RELATED OBLIGOR);
(ii)    THE FINANCED UNPAID BALANCE OF ANY POOL RECEIVABLE IS LESS THAN THE
AMOUNT INCLUDED TO REPRESENT SUCH AMOUNT IN CALCULATING THE NET PORTFOLIO
BALANCE FOR PURPOSES OF ANY INFORMATION PACKAGE;
(iii)    ANY POOL RECEIVABLE (OR THE TERMS OF ANY RELATED CONTRACT GOVERNING
SUCH POOL RECEIVABLE) IS EXTENDED, AMENDED, WAIVED, OR OTHERWISE MODIFIED OR
ADJUSTED (EXCEPT AS SET FORTH IN CLAUSE (IV) BELOW) OR AS EXPRESSLY PERMITTED
UNDER SECTION 8.2(B);
(iv)    THE DUE DATE FOR PAYMENT OF ANY POOL RECEIVABLE IS EXTENDED TO A DATE
THAT IS MORE THAN THIRTY (30) DAYS AFTER SUCH POOL RECEIVABLE’S ORIGINAL DUE
DATE;




16





--------------------------------------------------------------------------------





(v)    (A) ANY OF THE REPRESENTATIONS OR WARRANTIES OF THE SELLER SET FORTH IN
CLAUSES (J) OR (N) OR (BB) OF SECTION 6.1 OR THE SERVICER SET FORTH IN SECTION
6.2(T) WERE UNTRUE WHEN MADE WITH RESPECT TO ANY POOL RECEIVABLE, OR (B) IF THE
LEVEL 1 RATINGS TRIGGER IS IN EFFECT, ANY POOL RECEIVABLE IS A CONDITIONAL
SERVICE GUARANTY RECEIVABLE; OR
(vi)    ANY COLLECTION AGENT FEE IS PAID, INCLUDING BY SETOFF, OFFSET OR
REDUCTION OF ANY COLLECTIONS;
then, on such day, the Seller shall be deemed to have received a Collection of
such Pool Receivable and, in respect of such Collections deemed received during
any Settlement Period, the Seller shall, unless such amounts are permitted to be
netted as provided below, pay to the Collateral Agent’s Account by the date
which is no later than three (3) Business Days (x) in respect of clause (ii) or
(v) above, after the Seller, ADT or the Servicer has knowledge thereof or has
received notice thereof, and (y) in respect of any other clause above, prior to
the Settlement Date immediately succeeding such Settlement Period or after the
occurrence of an Event of Termination that remains continuing, within one (1)
Business Day from the event giving rise to such Deemed Collection) for
application by the Collateral Agent pursuant to Section 3.1(d) as provided in
this Agreement an amount equal to:
(1)    IN THE CASE OF CLAUSE (I) ABOVE, THE AMOUNT OF SUCH REDUCTION, SET-OFF,
OFFSET, NETTING, SPECIAL REFUND, CREDIT OR CANCELLATION; IN THE CASE OF CLAUSE
(II) ABOVE, THE DIFFERENCE BETWEEN THE ACTUAL FINANCED UNPAID BALANCE AND THE
AMOUNT INCLUDED TO REPRESENT SUCH AMOUNT IN RESPECT OF SUCH POOL RECEIVABLE IN
CALCULATING THE NET PORTFOLIO BALANCE IN SUCH INFORMATION PACKAGE; OR, IN THE
CASE OF CLAUSE (IV) ABOVE, IN THE AMOUNT THAT SUCH EXTENSION AFFECTS THE
FINANCED UNPAID BALANCE OF THE RELATED POOL RECEIVABLE IN THE SOLE DETERMINATION
OF THE ADMINISTRATIVE AGENT, AS APPLICABLE, BY NOTICE TO ADT, THE SELLER AND THE
SERVICER; PROVIDED, THAT THE AGGREGATE AMOUNT OF DEEMED COLLECTIONS PAID BY THE
SELLER PURSUANT TO THIS CLAUSE 1 IN RESPECT OF ANY POOL RECEIVABLE SHALL NOT
EXCEED ITS FINANCED UNPAID BALANCE; OR
(2)    IN THE CASE OF CLAUSE (III) OR (V) ABOVE, THE AMOUNT OF THE ENTIRE
FINANCED UNPAID BALANCE OF THE RELEVANT POOL RECEIVABLE OR POOL RECEIVABLES (AS
DETERMINED IMMEDIATELY PRIOR TO THE APPLICABLE EVENT) WITH RESPECT TO WHICH SUCH
EXTENSION, AMENDMENT, WAIVER, OR MODIFICATION OCCURS OR SUCH




17
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







REPRESENTATIONS OR WARRANTIES WERE OR ARE UNTRUE, OR FROM AND AFTER THE DATE OF
THE LEVEL 1 RATINGS TRIGGER WHICH CONSTITUTES OR CONSTITUTED A CONDITIONAL
SERVICE GUARANTY RECEIVABLE WHILE THE LEVEL 1 RATINGS TRIGGER IS IN EFFECT; OR
(3)    IN THE CASE OF CLAUSE (VI) ABOVE, THE AMOUNT BY WHICH SUCH COLLECTION
AGENT FEE EXCEEDS THE LESSER OF (I) THE ORDINARY COURSE AND CUSTOMARY COLLECTION
FEES AND EXPENSES PAYABLE TO COLLECTION AGENTS BY THE SERVICER AND CONSISTENT
WITH ITS PAST PRACTICES AS REASONABLY DEMONSTRATED BY THE SERVICER TO THE
ADMINISTRATIVE AGENT, AND (II) AN AMOUNT EQUAL TO 20% OF THE FINANCED UNPAID
BALANCE OF THE APPLICABLE POOL RECEIVABLE AS DETERMINED IMMEDIATELY PRIOR TO THE
PAYMENT OF SUCH COLLECTION AGENT FEE;
provided, that so long as no Event of Termination or Unmatured Event of
Termination shall have occurred and be continuing, in the event the Seller has
paid Deemed Collections in respect of a Pool Receivable at least equal to the
amount of the full Financed Unpaid Balance thereof to the Collateral Agent’s
Account, in accordance with and pursuant to this Section 3.2, such Pool
Receivable and the Related Assets thereof shall be deemed repurchased by the
Seller and shall be automatically released from the security interest of the
Collateral Agent upon such payment in full of such Deemed Collections to the
Collateral Agent’s Account, and upon such repurchase, the portion of the RPA
Deferred Purchase Price relating to such Pool Receivable shall be deemed to be
fully satisfied and discharged, without any further action on the part of any
Person; provided, further, that for the avoidance of doubt, no ADT Entity shall
initiate any amendments to any Pool Receivable or otherwise take any action that
would result in a Deemed Collection for the purpose of repurchasing any Pool
Receivable, and any such action shall constitute an Event of Termination under
Section 10.1(q).
Collections deemed received by the Seller under this Section 3.2(a) are herein
referred to as “Deemed Collections”. To the extent no Pool Deficiency Amount
would result therefrom, the Seller may, at its option, net the amount of Deemed
Collections required to be deposited in the Collateral Agent’s Account prior to
any Settlement Date, from the amount of the RPA Deferred Purchase Price payable
to the Seller on the next Settlement Date after the due date of payment of such
Deemed Collections by Seller hereunder.
(b)    THE SELLERS’ OPTIONAL REDUCTION OF PURCHASERS’ POOL INVESTMENT. THE
SELLER MAY AT ANY TIME AND FROM TIME TO TIME ELECT TO REDUCE (IN WHOLE OR IN
PART) PURCHASERS’ POOL INVESTMENT BY GIVING OR CAUSING THE SERVICER TO GIVE THE
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT AT LEAST FIVE (5) BUSINESS DAYS’
PRIOR WRITTEN NOTICE (WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF




18





--------------------------------------------------------------------------------





EXHIBIT B HERETO) OF SUCH ELECTED REDUCTION, WHICH NOTICE SHALL INCLUDE (I) THE
PROPOSED DATE OF SUCH REDUCTION, WHICH SHALL BE A SETTLEMENT DATE, AND (II) THE
AMOUNT OF ANY SUCH PROPOSED REDUCTION (WHICH AMOUNT SHALL BE NOT LESS THAN
$5,000,000 AND SHALL BE AN INTEGRAL MULTIPLE OF $100,000 THEREAFTER). ANY SUCH
REQUESTED REDUCTION IN THE PURCHASERS’ POOL INVESTMENT SHALL BE APPLIED TO
REDUCE THE INVESTMENTS OF EACH PURCHASER TO THE EXTENT MONTHLY COLLECTIONS ARE
AVAILABLE THEREFOR IN ACCORDANCE WITH SECTION 3.1(D).
SECTION 3.3    Payments and Computations, Etc.
(a)    PAYMENTS. ALL AMOUNTS TO BE PAID TO, OR DEPOSITED BY THE SELLER, THE
SERVICER OR ADT WITH, THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, ANY
PURCHASER AGENT, OR ANY OTHER PERSON HEREUNDER SHALL, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, BE PAID OR DEPOSITED IN ACCORDANCE WITH THE TERMS
HEREOF NO LATER THAN 1:00 P.M. (NEW YORK CITY TIME) ON THE DAY WHEN DUE IN U.S.
DOLLARS IN SAME DAY FUNDS TO THE COLLATERAL AGENT’S ACCOUNT OR TO SUCH OTHER
ACCOUNT AS THE COLLATERAL AGENT SHALL DESIGNATE IN WRITING TO THE SELLER AND THE
SERVICER FROM TIME TO TIME.
All ADT Obligations to be paid by any ADT Entity (other than the Seller) to the
Collateral Agent, the Administrative Agent, any Purchaser Agent, any Purchaser,
any Indemnified Party or any Affected Party shall, except as otherwise expressly
provided herein, be paid or deposited in accordance with the terms hereof no
later than 1:00 p.m. (New York City time) on the day when due in U.S. Dollars in
same day funds to the Administrative Agent’s Account.
Amounts remitted to the Administrative Agent’s Account in respect of ADT
Obligations shall be distributed on each Settlement Date for the payment of ADT
Obligations due and payable on or prior to such Settlement Date (i) to the
Administrative Agent and the Collateral Agent for ADT Obligations then due and
payable to it in accordance with the terms of this Agreement, and (ii) to the
applicable Purchaser Agent for ADT Obligations then due and payable to it, its
related Purchasers, its related Affected Parties and its related Indemnified
Parties. For purposes of making the applications set forth in the immediately
preceding sentence, the Administrative Agent shall rely upon the certifications
(the “Demand Certifications”) of each of the Collateral Agent (if other than the
Administrative Agent) and each of the Purchaser Agents (if other than the
Administrative Agent) as to the ADT Obligations then due and payable to it (or
in respect of a Purchaser Agent owing to it and its related Purchasers, Affected
Parties and Indemnified Parties). Each of the Collateral Agent (if other than
the Administrative Agent) and each Purchaser Agent shall provide the
Administrative Agent with a Demand Certification upon making any demand or claim
for payment of any ADT Obligations, which Demand Certification shall specify the
date upon which such ADT Obligations are due and payable and the ADT Obligation
giving rise to




19
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







such payment. If amounts remitted in respect of ADT Obligations which are on
deposit in the Administrative Agent’s Account on any Settlement Date are
insufficient to pay in full all ADT Obligations which are then due and payable
on such Settlement Date, the Administrative Agent shall distribute such funds on
a pro rata basis to the relevant parties based upon the ADT Obligations then due
and payable to such parties based upon the amount of the ADT Obligations then
due and payable to it (in respect of each of its capacities hereunder) and the
Demand Certifications which the Administrative Agent has received. The
Administrative Agent shall have no liability for making payments in accordance
with this Section 3.3(a) based upon the Demand Certifications.
(b)    LATE PAYMENTS. EACH ADT ENTITY, SHALL PAY TO THE APPLICABLE PURCHASER
AGENT, FOR THE BENEFIT OF THE APPLICABLE AFFECTED PARTY, INTEREST ON ALL AMOUNTS
NOT PAID OR DEPOSITED BY SUCH PARTY ON THE DATE WHEN DUE HEREUNDER AT AN ANNUAL
RATE EQUAL TO 2.00% ABOVE THE BASE RATE, PAYABLE ON DEMAND, PROVIDED, THAT SUCH
INTEREST RATE SHALL NOT AT ANY TIME EXCEED THE MAXIMUM RATE PERMITTED BY
APPLICABLE LAW.
(c)    METHOD OF COMPUTATION. ALL COMPUTATIONS OF INTEREST, YIELD, LIQUIDATION
DISCOUNT, YIELD AND FEE RESERVE, ANY FEES PAYABLE UNDER SECTION 4.1, AND ANY
OTHER FEES PAYABLE BY THE SELLER TO THE COLLATERAL AGENT, ANY PURCHASER, ANY
PURCHASER AGENT, THE ADMINISTRATIVE AGENT, OR ANY OTHER AFFECTED PARTY IN
CONNECTION WITH PURCHASES HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 360
DAYS FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY) ELAPSED (EXCEPT THAT CALCULATIONS WITH RESPECT TO THE PRIME RATE SHALL
BE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE).
(d)    PAYMENT OF CURRENCY AND SETOFF. ALL PAYMENTS BY ANY ADT ENTITY OR THE
SERVICER TO ANY AFFECTED PARTY OR ANY OTHER PERSON IN CONNECTION WITH THE
TRANSACTION DOCUMENTS SHALL BE MADE IN U.S. DOLLARS AND WITHOUT SET-OFF OR
COUNTERCLAIM, EXCEPT, FOR THE AVOIDANCE OF DOUBT, ANY NETTING EXPRESSLY
PERMITTED HEREIN. ANY ADT ENTITY’S OBLIGATIONS HEREUNDER SHALL NOT BE SATISFIED
BY ANY TENDER OR RECOVERY OF ANOTHER CURRENCY EXCEPT TO THE EXTENT SUCH TENDER
OR RECOVERY RESULTS IN RECEIPT OF THE FULL AMOUNT OF U.S. DOLLARS.
(e)    TAXES.
(i)    EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW, ANY AND ALL PAYMENTS AND
DEPOSITS REQUIRED TO BE MADE HEREUNDER, UNDER ANY OTHER TRANSACTION DOCUMENT OR
UNDER ANY INSTRUMENT DELIVERED HEREUNDER OR THEREUNDER TO ANY AFFECTED PARTY OR
OTHERWISE HEREUNDER




20





--------------------------------------------------------------------------------





OR THEREUNDER BY THE SELLER OR THE SERVICER SHALL BE MADE FREE AND CLEAR OF, AND
WITHOUT WITHHOLDING OR DEDUCTION FOR, ANY AND ALL PRESENT OR FUTURE INDEMNIFIED
TAXES. IF THE SELLER OR THE SERVICER SHALL BE REQUIRED BY APPLICABLE LAW TO MAKE
ANY SUCH WITHHOLDING OR DEDUCTION, (A) THE SELLER (OR THE SERVICER, ON ITS
BEHALF) SHALL MAKE AN ADDITIONAL PAYMENT TO SUCH AFFECTED PARTY, IN AN AMOUNT
SUFFICIENT SO THAT, AFTER MAKING ALL REQUIRED WITHHOLDINGS OR DEDUCTIONS
(INCLUDING WITHHOLDINGS OR DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 3.3(E)), SUCH AFFECTED PARTY RECEIVES AN AMOUNT EQUAL TO THE
SUM IT WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDINGS OR DEDUCTIONS BEEN MADE,
(B) THE SELLER (OR THE SERVICER, ON ITS BEHALF) SHALL MAKE SUCH DEDUCTIONS, AND
(C) THE SELLER (OR THE SERVICER, ON ITS BEHALF) SHALL PAY THE FULL AMOUNT
DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.
(ii)    THE SELLER WILL INDEMNIFY EACH AFFECTED PARTY FOR THE FULL AMOUNT OF
(A) INDEMNIFIED TAXES (INCLUDING ANY INDEMNIFIED TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY SUCH AFFECTED PARTY,
AS THE CASE MAY BE, AND ANY REASONABLE EXPENSES PAYABLE BY SUCH AFFECTED PARTY
ARISING THEREFROM OR WITH RESPECT THERETO; AND (B) ANY INCREMENTAL U.S. FEDERAL
INCOME OR WITHHOLDING TAXES OR STATE OR LOCAL TAXES MEASURED BY NET INCOME THAT
ARISE BECAUSE A PURCHASE OF THE RECEIVABLE POOL OR RELATED ASSETS IS NOT TREATED
BY A TAXING AUTHORITY AS INTENDED FOR PURPOSES OF U.S. FEDERAL INCOME TAX OR
STATE OR LOCAL TAXES MEASURED BY NET INCOME UNDER SECTION 1.2(D)(II)(A) (SUCH
INDEMNIFICATION DESCRIBED IN THIS CLAUSE (B) WILL INCLUDE U.S. FEDERAL INCOME
AND WITHHOLDING TAXES AND STATE AND LOCAL TAXES MEASURED BY NET INCOME NECESSARY
TO MAKE SUCH AFFECTED PARTY WHOLE ON AN AFTER-TAX BASIS TAKING INTO ACCOUNT THE
TAXABILITY OF RECEIPT OF PAYMENTS UNDER THIS CLAUSE (B) AND ANY REASONABLE
EXPENSES (OTHER THAN TAXES) ARISING OUT OF, RELATING TO, OR RESULTING FROM THE
FOREGOING); PROVIDED, HOWEVER, THAT NO AFFECTED PARTY SHALL BE ENTITLED TO
INDEMNIFICATION UNDER THIS CLAUSE (B) FOR TAXES OTHER THAN TAXES ATTRIBUTABLE
SOLELY AND DIRECTLY TO INCOME DERIVED FROM THE TRANSACTIONS EFFECTUATED BY THE
TRANSACTION DOCUMENTS. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, NO AFFECTED PARTY SHALL RECOVER, WHETHER




21
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







THROUGH A PAYMENT OF ADDITIONAL AMOUNTS PURSUANT TO SECTION 3.3(E)(I) OR A
PAYMENT PURSUANT TO THE INDEMNIFICATION OBLIGATIONS OF THIS SECTION 3.3(E)(II),
MORE THAN ONCE FOR ANY TAX IMPOSED. ANY INDEMNIFICATION UNDER THIS
SECTION 3.3(E)(II) SHALL BE PAID BY THE SELLER TO THE COLLATERAL AGENT’S ACCOUNT
BY THE DATE WHICH IS NO LATER THAN THREE (3) BUSINESS DAYS PRIOR TO THE
SETTLEMENT DATE IMMEDIATELY SUCCEEDING THE SETTLEMENT PERIOD IN WHICH WRITTEN
DEMAND THEREFOR IS MADE BY ANY AFFECTED PARTY , TOGETHER WITH A STATEMENT OF
REASONS FOR SUCH DEMAND AND THE CALCULATIONS OF SUCH AMOUNT. SUCH CALCULATIONS,
IF MADE IN GOOD FAITH, ABSENT MANIFEST ERROR, SHALL BE FINAL AND CONCLUSIVE ON
ALL PARTIES.
(iii)    WITHIN FIVE (5) DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES WITHHELD BY
THE SELLER OR THE SERVICER, AS APPLICABLE, IN RESPECT OF ANY PAYMENT TO ANY
AFFECTED PARTY, THE SELLER OR THE SERVICER, AS APPLICABLE, WILL FURNISH TO THE
ADMINISTRATIVE AGENT, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING
PAYMENT THEREOF (OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT).
(iv)    WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT CONTAINED
HEREIN, THE AGREEMENTS AND OBLIGATIONS CONTAINED IN THIS SECTION SHALL SURVIVE
THE RESIGNATION OR REPLACEMENT OF, OR ANY ASSIGNMENT BY, ANY AFFECTED PARTY, AND
THE PAYMENT IN FULL OF OBLIGATIONS HEREUNDER.
(v)    (A)    ANY AFFECTED PARTY THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX WITH RESPECT TO PAYMENTS MADE UNDER ANY TRANSACTION
DOCUMENT SHALL DELIVER TO THE SERVICER (ON BEHALF OF THE SELLER) AND THE
ADMINISTRATIVE AGENT, AT THE TIME OR TIMES REASONABLY REQUESTED BY THE SELLER OR
THE SERVICER AND AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION REASONABLY REQUESTED BY THE SELLER
OR THE SERVICER AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR
AT A REDUCED RATE OF WITHHOLDING. IN ADDITION, ANY AFFECTED PARTY, IF REASONABLY
REQUESTED BY THE SELLER OR THE SERVICER, SHALL DELIVER SUCH OTHER DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE SELLER OR THE
SERVICER AS WILL ENABLE THE SELLER OR THE SERVICER TO DETERMINE WHETHER OR NOT
SUCH AFFECTED PARTY IS SUBJECT TO




22





--------------------------------------------------------------------------------





BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS. NOTWITHSTANDING THE
FOREGOING, SUBMISSION OF SUCH DOCUMENTATION (OTHER THAN ANY DOCUMENTATION
REQUIRED BY CLAUSE (B) BELOW) SHALL NOT BE REQUIRED IF IN THE PURCHASER’S
REASONABLE JUDGMENT SUCH COMPLETION, EXECUTION, OR SUBMISSION WOULD SUBJECT SUCH
PURCHASER TO ANY MATERIAL UNREIMBURSED COST OR EXPENSE OR WOULD MATERIALLY
PREJUDICE THE LEGAL OR COMMERCIAL POSITION OF SUCH PURCHASER.
(A)    WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
(1)    EACH AFFECTED PARTY THAT IS NOT A “UNITED STATES PERSON,” WITHIN THE
MEANING OF SECTION 7701(A)(30) OF THE CODE, SHALL, ON OR BEFORE THE DATE IT
BECOMES A PARTY TO THIS AGREEMENT, DELIVER TO THE SERVICER (ON BEHALF OF THE
SELLER) AND THE ADMINISTRATIVE AGENT SUCH CERTIFICATES, DOCUMENTS, OR OTHER
EVIDENCE, AS REQUIRED BY THE CODE OR TREASURY REGULATIONS ISSUED PURSUANT
THERETO, INCLUDING INTERNAL REVENUE SERVICE FORM W-8BEN, FORM W-8BEN-E, FORM
W-8ECI, W-IMY (OR ANY SUCCESSOR FORM), WITH APPROPRIATE ATTACHMENTS, OR ANY
OTHER APPLICABLE CERTIFICATE OR STATEMENT OF EXEMPTION, PROPERLY COMPLETED AND
DULY EXECUTED BY SUCH AFFECTED PARTY ESTABLISHING THAT ANY PAYMENT MADE OR
DEEMED MADE TO SUCH AFFECTED PARTY IS (I) NOT SUBJECT TO UNITED STATES FEDERAL
WITHHOLDING TAX UNDER THE CODE BECAUSE SUCH PAYMENTS ARE EFFECTIVELY CONNECTED
WITH THE CONDUCT BY SUCH AFFECTED PARTY OF A TRADE OR BUSINESS IN THE UNITED
STATES, (II) EXEMPT OR ENTITLED TO A REDUCTION FROM UNITED STATES FEDERAL
WITHHOLDING TAX UNDER A PROVISION OF AN APPLICABLE TAX TREATY, (III) ELIGIBLE
FOR THE BENEFITS OF THE EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF
THE CODE, IN WHICH CASE SUCH AFFECTED PARTY SHALL ALSO DELIVER A CERTIFICATE TO
THE EFFECT THAT SUCH AFFECTED PARTY IS NOT (A) A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER” OF THE SELLER,
WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A “CONTROLLED
FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE, OR (IV) MADE
TO A PERSON WHO IS NOT THE BENEFICIAL OWNER OF THE PAYMENTS. IN ADDITION, EACH
SUCH AFFECTED PARTY SHALL,




23
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







IF LEGALLY ABLE TO DO SO, THEREAFTER DELIVER SUCH CERTIFICATES, DOCUMENTS OR
OTHER EVIDENCE FROM TIME TO TIME ESTABLISHING THAT PAYMENTS RECEIVED HEREUNDER
ARE NOT SUBJECT TO, OR SUBJECT TO A REDUCED RATE OF, SUCH WITHHOLDING UPON
RECEIPT OF A WRITTEN REQUEST THEREFOR FROM THE SELLER OR THE ADMINISTRATIVE
AGENT.
(2)    EACH AFFECTED PARTY THAT IS A “UNITED STATES PERSON,” SHALL, ON OR BEFORE
THE DATE IT BECOMES A PARTY TO THIS AGREEMENT, DELIVER TO THE SERVICER (ON
BEHALF OF THE SELLER) AND THE ADMINISTRATIVE AGENT SUCH CERTIFICATES, DOCUMENTS,
OR OTHER EVIDENCE, AS REQUIRED BY THE CODE OR TREASURY REGULATIONS ISSUED
PURSUANT THERETO, INCLUDING INTERNAL REVENUE SERVICE FORM W-9 (OR ANY SUCCESSOR
FORM) OR ANY OTHER APPLICABLE CERTIFICATE OR STATEMENT OF EXEMPTION PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH AFFECTED PARTY ESTABLISHING THAT PAYMENT
MADE TO SUCH AFFECTED PARTY IS NOT SUBJECT TO UNITED STATES FEDERAL BACKUP
WITHHOLDING TAX UNDER THE CODE. IN ADDITION, EACH SUCH AFFECTED PARTY SHALL, IF
LEGALLY ABLE TO DO SO, THEREAFTER DELIVER SUCH CERTIFICATES, DOCUMENTS, OR OTHER
EVIDENCE FROM TIME TO TIME ESTABLISHING THAT PAYMENTS RECEIVED HEREUNDER ARE NOT
SUBJECT TO SUCH WITHHOLDING UPON RECEIPT OF A WRITTEN REQUEST THEREFOR FROM THE
SELLER OR THE ADMINISTRATIVE AGENT.
(3)    EACH AFFECTED PARTY THAT IS ENTITLED TO ANY EXEMPTION OR REDUCTION OF
NON-U.S. WITHHOLDING TAX WITH RESPECT TO ANY PAYMENT UNDER THIS AGREEMENT SHALL,
ON OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT, DELIVER TO THE
SERVICER (ON BEHALF OF THE SELLER) AND THE ADMINISTRATIVE AGENT SUCH
CERTIFICATES, DOCUMENTS, OR OTHER EVIDENCE AS MAY REASONABLY BE REQUESTED BY THE
SERVICER (ON BEHALF OF THE SELLER) OR THE ADMINISTRATIVE AGENT, ESTABLISHING
THAT SUCH PAYMENT IS NOT SUBJECT TO, OR IS SUBJECT TO A REDUCED RATE OF,
WITHHOLDING. IN ADDITION, EACH SUCH AFFECTED PARTY SHALL, IF LEGALLY ABLE TO DO
SO, THEREAFTER DELIVER SUCH CERTIFICATES, DOCUMENTS, OR OTHER EVIDENCE FROM TIME
TO TIME ESTABLISHING THAT PAYMENTS RECEIVED HEREUNDER ARE NOT SUBJECT TO SUCH
WITHHOLDING, OR ARE SUBJECT TO A REDUCED RATE OF




24





--------------------------------------------------------------------------------





WITHHOLDING, UPON RECEIPT OF A WRITTEN REQUEST THEREFOR FROM THE SERVICER (ON
BEHALF OF THE SELLER) OR THE ADMINISTRATIVE AGENT.
(4)    IF A PAYMENT MADE TO AN AFFECTED PARTY UNDER ANY TRANSACTION DOCUMENT
WOULD BE SUBJECT TO U.S. FEDERAL WITHHOLDING TAX IMPOSED BY FATCA IF SUCH
AFFECTED PARTY WERE TO FAIL TO COMPLY WITH THE APPLICABLE REPORTING REQUIREMENTS
OF FATCA (INCLUDING THOSE CONTAINED IN SECTION 1471(B) OR 1472(B) OF THE CODE,
AS APPLICABLE), SUCH AFFECTED PARTY SHALL DELIVER TO THE SELLER (OR THE SERVICER
ON BEHALF OF THE SELLER) AND THE ADMINISTRATIVE AGENT AT THE TIME OR TIMES
PRESCRIBED BY LAW AND AT SUCH TIME OR TIMES REASONABLY REQUESTED BY THE SELLER
(OR THE SERVICER ON BEHALF OF SELLER) OR THE ADMINISTRATIVE AGENT SUCH
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW (INCLUDING AS PRESCRIBED BY SECTION
1471(B)(3)(C)(I) OF THE CODE) AND SUCH ADDITIONAL DOCUMENTATION REASONABLY
REQUESTED BY THE SELLER (OR THE SERVICER ON BEHALF OF SELLER) OR THE
ADMINISTRATIVE AGENT AS MAY BE NECESSARY FOR THE SELLER (OR THE SERVICER ON
BEHALF OF THE SELLER) AND THE ADMINISTRATIVE AGENT TO COMPLY WITH THEIR
OBLIGATIONS UNDER FATCA AND TO DETERMINE THAT SUCH AFFECTED PARTY HAS COMPLIED
WITH SUCH AFFECTED PARTY’S OBLIGATIONS UNDER FATCA OR TO DETERMINE THE AMOUNT TO
DEDUCT AND WITHHOLD FROM SUCH PAYMENT.
(vi)    FOR PURPOSES OF THIS SECTION 3.3(E), “APPLICABLE LAW” INCLUDES FATCA.
(vii)    EACH PURCHASER (OR IN RESPECT OF A CONDUIT PURCHASER, THE PURCHASER
AGENT ON BEHALF OF SUCH CONDUIT PURCHASER) SHALL SEVERALLY INDEMNIFY THE
ADMINISTRATIVE AGENT, WITHIN FIVE (5) DAYS AFTER DEMAND THEREFOR, FOR (I) ANY
INDEMNIFIED TAXES ATTRIBUTABLE TO SUCH PURCHASER (BUT ONLY TO THE EXTENT THAT
THE SELLER OR ADT HAS NOT ALREADY INDEMNIFIED THE ADMINISTRATIVE AGENT FOR SUCH
INDEMNIFIED TAXES AND WITHOUT LIMITED THE OBLIGATION OF THE SELLER OR ADT TO DO
SO), (II) ANY TAXES ATTRIBUTABLE TO SUCH PURCHASER’S FAILURE TO COMPLY WITH THE
PROVISIONS OF SECTION 13.3(B) RELATING TO THE MAINTENANCE OF A PARTICIPANT
REGISTER, AND (III) ANY EXCLUDED TAXES ATTRIBUTABLE TO SUCH PURCHASER, IN EACH
CASE, THAT ARE PAYABLE OR PAID BY THE ADMINISTRATIVE




25
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







AGENT IN CONNECTION WITH ANY TRANSACTION DOCUMENT, AND ANY REASONABLE EXPENSES
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT TAXING AUTHORITY. A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO ANY
PURCHASER BY THE ADMINISTRATIVE AGENT TO SET OFF AND APPLY ANY AND ALL AMOUNTS
AT ANY TIME OWING TO SUCH PURCHASER UNDER ANY TRANSACTION DOCUMENT OR OTHERWISE
PAYABLE BY THE ADMINISTRATIVE AGENT TO THE PURCHASE FROM ANY OTHER SOURCE
AGAINST ANY AMOUNT DUE TO THE ADMINISTRATIVE AGENT UNDER THIS PARAGRAPH
(E)(VII).
(viii)    ANY AFFECTED PARTY CLAIMING COMPENSATION UNDER SECTION 4.2(A) OR ANY
INDEMNIFIED TAXES OR ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION 3.3
SHALL USE REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICIES AND LEGAL
AND REGULATORY RESTRICTIONS) TO, AT THE EXPENSE OF THE SERVICER, FILE ANY
CERTIFICATE OR DOCUMENT REASONABLY REQUESTED IN WRITING BY THE SELLER OR THE
SERVICER OR TO CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE
MAKING OF SUCH A FILING OR CHANGE WOULD AVOID THE NEED FOR OR REDUCE THE AMOUNT
OF ANY SUCH ADDITIONAL AMOUNTS WHICH MAY THEREAFTER ACCRUE AND WOULD NOT, IN THE
SOLE DETERMINATION OF SUCH AFFECTED PARTY, BE OTHERWISE DISADVANTAGEOUS TO SUCH
AFFECTED PARTY.
(ix)    IF ANY AFFECTED PARTY RECEIVES A REFUND IN RESPECT OF ANY INDEMNIFIED
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE SELLER OR WITH RESPECT TO WHICH
THE SELLER HAS PAID ADDITIONAL AMOUNTS, IN EACH CASE PURSUANT TO THIS SECTION,
IT SHALL PROMPTLY REPAY SUCH REFUND TO THE SELLER (TO THE EXTENT OF AMOUNTS THAT
HAVE BEEN PAID BY THE SELLER (OR THE SERVICER, ON ITS BEHALF) UNDER THIS
SECTION WITH RESPECT TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES
(INCLUDING TAXES IMPOSED WITH RESPECT TO SUCH REFUND) OF SUCH AFFECTED PARTY AND
WITHOUT INTEREST (OTHER THAN INTEREST PAID BY THE RELEVANT TAXING AUTHORITY WITH
RESPECT TO SUCH REFUND); PROVIDED, HOWEVER, THAT THE SELLER (OR THE SERVICER, ON
ITS BEHALF) UPON THE REQUEST OF SUCH AFFECTED PARTY, AGREES TO RETURN SUCH
REFUND (PLUS PENALTIES, INTEREST, OR OTHER CHARGES) TO SUCH AFFECTED PARTY IN
THE EVENT SUCH AFFECTED PARTY OR THE ADMINISTRATIVE AGENT IS REQUIRED TO REPAY
SUCH REFUND. NOTHING IN THIS




26





--------------------------------------------------------------------------------





SECTION SHALL OBLIGATE ANY AFFECTED PARTY TO APPLY FOR ANY SUCH REFUND.
(x)    IF ADT DETERMINES THAT A REASONABLE BASIS EXISTS FOR CONTESTING AN
INDEMNIFIED TAX FOR WHICH IT HAS PAID ADDITIONAL AMOUNTS OR INDEMNIFICATION
PAYMENTS, EACH APPLICABLE AFFECTED PARTY SHALL USE REASONABLE EFFORTS TO
COOPERATE WITH ADT AS ADT MAY REASONABLY REQUEST IN CHALLENGING SUCH TAX. ADT
SHALL INDEMNIFY AND HOLD EACH SUCH AFFECTED PARTY HARMLESS AGAINST ANY
OUT-OF-POCKET EXPENSES INCURRED BY SUCH PERSON IN CONNECTION WITH ANY REQUEST
MADE BY ADT PURSUANT TO THIS SECTION 3.3(E)(X).
(xi)    SUBJECT TO THE PROVISIONS OF THIS SECTION 3.3, IF ANY AFFECTED PARTY
SHALL, TO ITS KNOWLEDGE, HAVE RECEIVED NOTICE OF ANY ATTEMPT BY A TAXING
AUTHORITY TO IMPOSE OR COLLECT ANY INDEMNIFIED TAX FROM SUCH AFFECTED PARTY,
SUCH AFFECTED PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO NOTIFY THE
SERVICER (ON THE SELLER’S BEHALF) OF SUCH ATTEMPT, AND THE SELLER SHALL,
PROVIDED THAT THE SELLER SHALL FIRST DEPOSIT WITH THE APPLICABLE PURCHASER AGENT
AMOUNTS SUFFICIENT TO INDEMNIFY THE AFFECTED PARTY AS PROVIDED UNDER SECTION
3.3(E)(II), HAVE THE RIGHT, AT THEIR SOLE EXPENSE, (A) IF SUCH AFFECTED PARTY IS
CONTESTING THE IMPOSITION OF ANY SUCH TAX IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, TO BE KEPT REASONABLY INFORMED BY SUCH AFFECTED PARTY ABOUT THE
PROGRESS OF SUCH PROCEEDINGS, OR (B) IF SUCH AFFECTED PARTY IS NOT SO
CONTESTING, TO INITIATE ANY PROCEEDINGS RESISTING OR OBJECTING TO THE IMPOSITION
OR COLLECTION OF ANY SUCH TAX.
(xii)    THE SERVICER (ON BEHALF OF THE SELLER) SHALL PAY, OR AT THE OPTION OF
THE ADMINISTRATIVE AGENT TIMELY REIMBURSE IT FOR THE PAYMENT OF, OTHER TAXES.
(xiii)    NOTHING CONTAINED IN THIS SECTION SHALL REQUIRE ANY AFFECTED PARTY TO
MAKE AVAILABLE ANY OF ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS
TAXES WHICH IT DEEMS TO BE CONFIDENTIAL).
(xiv)    FOR PURPOSES OF THIS SECTION 3.3, THE TERM “AFFECTED PARTY” SHALL
INCLUDE ANY ASSIGNEE PURSUANT TO SECTION 13.3(C) OR 13.3(D).
SECTION 3.4    Treatment of Collections and Deemed Collections. So long as the
Seller or the Servicer shall hold any Collections (including Deemed Collections)
required to be paid




27
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







to the Collateral Agent’s Account, the Seller and the Servicer shall hold such
Collections in trust for the Collateral Agent and shall clearly mark its records
to reflect the same. The Seller shall promptly enforce all obligations of ADT
under the Sale Agreement, including, payment of Deemed Collections (as defined
in the Sale Agreement).
SECTION 3.5    Extension of the Purchase Termination Date. Provided that no
Unmatured Event of Termination or Event of Termination has occurred and is
continuing, no earlier than three (3) months prior to (but no later than
forty-five (45) days prior to) the then current Purchase Termination Date, the
Seller (or the Servicer on the Seller’s behalf) may request an extension of the
then current Purchase Termination Date by submitting a request for an extension
(each, an “Extension Request”) to the Collateral Agent and the Administrative
Agent, which the Administrative Agent shall, upon receipt, forward to each
Purchaser Agent. Such Extension Request must specify (i) the date (which must be
at least thirty (30) days after the applicable Extension Request is delivered to
the Collateral Agent and the Administrative Agent) as of which each Purchaser is
requested to respond to such Extension Request by (each, a “Response Date”).
Promptly upon receipt of an Extension Request, each Purchaser Agent (on behalf
of its Purchasers) shall notify the Servicer (on behalf of the Seller) as to
whether each Purchaser in its Purchaser Group approves such Extension Request
(it being understood that each Purchaser in a Purchaser Group may accept or
decline such Extension Request in its sole discretion). The failure of any
Purchaser to affirmatively notify the Servicer (on behalf of the Seller) of such
Purchaser’s election regarding such Extension Request by the applicable Response
Date shall be deemed to be a refusal by such Purchaser to grant the requested
extension. In the event that the Administrative Agent and the Purchasers with
Pool Limits which aggregate to an amount at least equal to 75% of the then
current Purchasers’ Pool Limit shall approve of such request (such date, the
“Approval Date”), then the current Purchase Termination Date shall be extended
to the date which is 364 days after such Approval Date and each such Purchaser
and the other parties hereto that approved such Extension Request shall enter
into such documents as the Administrative Agent and such Purchasers may deem
necessary or appropriate to reflect such extension. In the event that the
Purchasers relating to a Purchaser Group decline an Extension Request (each such
declining Purchaser, an “Exiting Purchaser”), the Purchaser Agent for such
Exiting Purchasers shall so notify the Servicer (on behalf of the Seller), the
Collateral Agent, the Administrative Agent, and each of the other parties hereto
of such Exiting Purchaser’s determination. If the Purchasers of a Purchaser
Group become Exiting Purchasers, such Purchaser Groups’ Pool Limit shall
automatically be reduced to zero on the then-current Purchase Termination Date,
without giving effect to any other Purchasers of any other Purchaser Group’s
agreement to extend the Purchase Termination Date, if any. This Section 3.5
shall not be deemed to limit or restrict the ability of the parties hereto to
extend the Purchase Termination Date pursuant to an amendment in accordance with
Section 13.1.
SECTION 3.6    Account Control.
(a)    THE SERVICER ACKNOWLEDGES, REPRESENTS AND AGREES THAT IT HAS ESTABLISHED
EACH OF THE LOCK-BOX ACCOUNTS, EACH OF THE COLLECTION ACCOUNTS AND THE OMNIBUS
ACCOUNT AND FURTHER ACKNOWLEDGES, REPRESENTS AND AGREES THAT EACH SUCH ACCOUNT
IS A DEPOSIT ACCOUNT MAINTAINED AT AN ELIGIBLE BANK. WITHOUT




28





--------------------------------------------------------------------------------





LIMITING THE SERVICER’S OBLIGATION PURSUANT TO CLAUSES (C) OR (D) OF SECTION
7.6, IF, AT ANY TIME, ANY LOCK-BOX ACCOUNT, ANY COLLECTION ACCOUNT OR THE
OMNIBUS ACCOUNT CEASES TO BE WITH AN ELIGIBLE BANK, THE SERVICER SHALL, AS
PROMPTLY AS PRACTICABLE AND IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER THE
SERVICER OR THE SELLER HAS KNOWLEDGE THEREOF, (I) ESTABLISH A NEW LOCK-BOX
ACCOUNT, COLLECTION ACCOUNT OR OMNIBUS ACCOUNT, AS THE CASE MAY BE, WITH A
DEPOSITORY INSTITUTION THAT IS AN ELIGIBLE BANK, (II) TRANSFER ANY AMOUNTS HELD
IN SUCH ACCOUNT TO SUCH NEW LOCK-BOX ACCOUNT, COLLECTION ACCOUNT OR OMNIBUS
ACCOUNT, AS THE CASE MAY BE, AND (III) CAUSE A PAYMENT DIRECTION OR CONTROL
AGREEMENT TO BE IN FULL FORCE AND EFFECT IN RESPECT OF SUCH ELIGIBLE BANK. THE
SERVICER SHALL NOT TERMINATE ANY COLLECTION ACCOUNT OR THE OMNIBUS ACCOUNT
EXCEPT AS CONTEMPLATED BY THIS SECTION 3.6 WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COLLATERAL AGENT.
(b)    THE COLLATERAL AGENT HEREBY AGREES THAT IT SHALL (I) NOT DELIVER A
REMITTANCE NOTICE UNLESS AN EVENT OF TERMINATION SHALL HAVE OCCURRED AND BE
CONTINUING, (II) DELIVER A REMITTANCE NOTICE TO ADT SIMULTANEOUSLY WITH DELIVERY
OF SUCH REMITTANCE NOTICE TO THE APPLICABLE ACCOUNT BANK, AND (III) PROMPTLY
RESCIND SUCH REMITTANCE NOTICE UPON THE CURE OR WAIVER OF SUCH EVENT OF
TERMINATION, SO LONG AS NO OTHER EVENT OF TERMINATION OR THE ACCELERATION DATE
SHALL HAVE OCCURRED. ADT AND THE COLLATERAL AGENT HEREBY ACKNOWLEDGE AND AGREE
THAT THE DAILY REMITTANCE AMOUNT IS INTENDED TO REFLECT THE ESTIMATED AMOUNT OF
COLLECTIONS. ACCORDINGLY, (I) ADT HEREBY AGREES THAT AFTER THE DELIVERY OF THE
REMITTANCE NOTICE, IT SHALL NOT DIRECT THE ACCOUNT BANK IN RESPECT OF THE
OMNIBUS ACCOUNT TO DISTRIBUTE, APPLY OR OTHERWISE TRANSFER ANY AMOUNTS TO AN
ACCOUNT OTHER THAN THE COLLATERAL AGENT’S ACCOUNT OR THE RESERVE ACCOUNT UNLESS
IT HAS CERTIFIED TO THE COLLATERAL AGENT THAT SUCH AMOUNTS DO NOT CONSTITUTE
COLLECTIONS, TOGETHER WITH REASONABLY DETAILED EVIDENCE SUPPORTING SUCH
CERTIFICATION AND (II) THE COLLATERAL AGENT HEREBY AGREES, AND THE PARTIES
HERETO HEREBY ACKNOWLEDGE, THAT THE COLLATERAL AGENT SHALL (A) PROMPTLY
(FOLLOWING A TWO BUSINESS DAY RECONCILIATION PERIOD), CAUSE AN AMOUNT EQUAL TO
THE AMOUNT OF COLLECTIONS ACTUALLY DEPOSITED TO THE COLLATERAL AGENT’S ACCOUNT
FROM THE OMNIBUS ACCOUNT SINCE THE DATE OF DELIVERY OF SUCH REMITTANCE NOTICE,
TO BE REMITTED (WITHOUT DUPLICATION OF ANY SUCH AMOUNTS PREVIOUSLY REMITTED)
FROM THE RESERVE ACCOUNT, TO THE EXTENT FUNDS ARE AVAILABLE THEREIN, TO THE
OMNIBUS ACCOUNT, (B) REMIT AMOUNTS ON DEPOSIT IN THE RESERVE ACCOUNT TO THE
COLLATERAL AGENT’S




29
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







ACCOUNT IN AN AMOUNT EQUAL TO COLLECTIONS (INCLUDING DEEMED COLLECTIONS) THAT IT
REASONABLY DETERMINES IN GOOD FAITH (BASED UPON ADT’S CERTIFICATION SET FORTH IN
CLAUSE (I) ABOVE, THE EVIDENCE SUPPORTING SUCH CERTIFICATION, AND THE OTHER
REPORTS, DOCUMENTS, CERTIFICATION AND OTHER INFORMATION RECEIVED BY THE
COLLATERAL AGENT HEREUNDER OR UNDER THE OTHER TRANSACTION DOCUMENTS) SHOULD HAVE
BEEN DEPOSITED INTO THE COLLATERAL AGENT’S ACCOUNT BUT WERE NOT SO DEPOSITED
OTHER THAN BY REASON OF BANKRUPTCY OR INSOLVENCY, FINANCIAL OR CREDIT CONDITION
OR FINANCIAL DEFAULT, OF THE APPLICABLE OBLIGOR (THE “MISSING COLLECTIONS”);
PROVIDED, THAT TO THE EXTENT ANY SUCH MISSING COLLECTIONS ARE OTHERWISE
SUBSEQUENTLY DEPOSITED TO THE COLLATERAL AGENT’S ACCOUNT WITH NOTICE FROM ADT TO
THE COLLATERAL AGENT THAT SUCH AMOUNTS CONSTITUTE MISSING COLLECTIONS AND
EVIDENCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT THAT SUCH AMOUNTS
CONSTITUTE SUCH MISSING COLLECTIONS, THE COLLATERAL AGENT SHALL PROMPTLY CREDIT
SUCH RECEIVED MISSING COLLECTIONS (WITHOUT ANY INTEREST) TO THE RESERVE ACCOUNT
TO AVOID DUPLICATION OF COLLECTIONS, AND (C) NOTWITHSTANDING ANY SECURITY
INTEREST IN THE RESERVE ACCOUNT, NO AMOUNT FROM THE RESERVE ACCOUNT MAY BE
APPLIED TOWARDS THE PAYMENT OF OBLIGATIONS OTHER THAN AS SET FORTH IN SUBCLAUSE
(B) ABOVE, AND THE COLLATERAL AGENT SHALL CAUSE ANY AMOUNTS THAT REMAIN IN THE
RESERVE ACCOUNT (LESS ANY AMOUNTS OWED TO THE APPLICABLE ACCOUNT BANK) AFTER THE
FINAL PAYOUT DATE TO BE DISTRIBUTED TO OR AT THE DIRECTION OF ADT PROMPTLY
FOLLOWING THE FINAL PAYOUT DATE.
(c)    IN ADDITION, THE COLLATERAL AGENT AGREES THAT IN THE EVENT ANY LOCK-BOX
ACCOUNT, ANY COLLECTION ACCOUNT OR THE OMNIBUS ACCOUNT IS SUBJECT TO A PAYMENT
DIRECTION, AND SUCH ACCOUNT SUBSEQUENTLY BECOMES SUBJECT TO A CONTROL AGREEMENT
OR ADT CERTIFIES TO THE COLLATERAL AGENT, ADMINISTRATIVE AGENT AND EACH
PURCHASER AND PURCHASER AGENT, WITH EVIDENCE REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT, THAT NO COLLECTIONS ARE ON DEPOSIT IN SUCH ACCOUNT AND NO
FURTHER COLLECTIONS ON POOL RECEIVABLES CAN BE DEPOSITED IN SUCH ACCOUNT, THE
COLLATERAL AGENT SHALL PROMPTLY TERMINATE THE PAYMENT DIRECTION RELATING TO SUCH
ACCOUNT.
ARTICLE IV    

FEES AND YIELD PROTECTION




30





--------------------------------------------------------------------------------





SECTION 4.1    Fees. From the Closing Date until the Final Payment Date, the
Seller shall pay to the Collateral Agent for distribution to each Purchaser
Agent and each Purchaser, as applicable, on each Settlement Date subject to
Section 3.1(d) all Fees.
SECTION 4.2    Yield Protection.
(a)    IF ANY CHANGE IN LAW:
(i)    SHALL SUBJECT AN AFFECTED PARTY TO ANY DUTY, COST OR OTHER CHARGE (OTHER
THAN TAXES, WHICH SHALL BE GOVERNED BY SECTION 3.3(E)) WITH RESPECT TO ANY
INVESTMENT OR INTEREST IN THE RECEIVABLE POOL OR RELATED ASSETS OWNED,
MAINTAINED OR FUNDED BY IT (OR ITS PARTICIPATION IN ANY OF THE FORGOING), OR ANY
OBLIGATIONS OR RIGHT TO MAKE PURCHASES OR TO PROVIDE FUNDING OR MAINTENANCE
THEREFOR (OR ITS PARTICIPATION IN ANY OF THE FOREGOING);
(ii)    SHALL IMPOSE, MODIFY, OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
OR SIMILAR REQUIREMENT AGAINST ASSETS OF ANY AFFECTED PARTY, DEPOSITS, OR
OBLIGATIONS WITH OR FOR THE ACCOUNT OF ANY AFFECTED PARTY OR WITH OR FOR THE
ACCOUNT OF ANY AFFILIATE (OR ENTITY DEEMED BY THE FEDERAL RESERVE BOARD OR OTHER
GOVERNMENTAL AUTHORITY TO BE AN AFFILIATE) OF ANY AFFECTED PARTY, OR CREDIT
EXTENDED BY ANY AFFECTED PARTY;
(iii)    SHALL IMPOSE ANY OTHER CONDITION AFFECTING ANY INVESTMENT OR THE
RECEIVABLE POOL OR RELATED ASSETS OWNED, MAINTAINED, OR FUNDED IN WHOLE OR IN
PART BY ANY AFFECTED PARTY, OR ITS OBLIGATIONS OR RIGHTS, IF ANY, TO MAKE (OR
PARTICIPATE IN) PURCHASES OR TO PROVIDE (OR PARTICIPATE IN) FUNDING THEREFOR OR
THE MAINTENANCE THEREOF;
(iv)    SHALL CHANGE THE RATE FOR, OR CHANGES THE MANNER IN WHICH THE FEDERAL
DEPOSIT INSURANCE CORPORATION (OR A SUCCESSOR THERETO) OR SIMILAR PERSON
ASSESSES, DEPOSIT INSURANCE PREMIUMS, OR SIMILAR CHARGES WHICH AN AFFECTED PARTY
IS OBLIGATED TO PAY; OR
(v)    SHALL (I) CHANGE THE AMOUNT OF CAPITAL MAINTAINED OR REQUIRED OR
REQUESTED OR DIRECTED TO BE MAINTAINED BY ANY AFFECTED PARTY OR (II) SUBJECT ANY
AFFECTED PARTY TO ANY TAXES (OTHER THAN (A) INDEMNIFIED TAXES, AND (B) EXCLUDED
TAXES) ON ITS PURCHASES, THE RECEIVABLE POOL OR RELATED ASSETS, COMMITMENTS, OR
OTHER




31
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







OBLIGATIONS, OR ITS DEPOSITS, RESERVES, OTHER LIABILITIES, OR CAPITAL
ATTRIBUTABLE THERETO;
and the result of any of the foregoing is or would be, in each case, as
determined by the applicable Purchaser Agent or the applicable Affected Party:
(A)    TO INCREASE THE COST TO (OR IMPOSE A COST ON) (1) AN AFFECTED PARTY
FUNDING OR MAKING OR MAINTAINING ANY PURCHASES, ANY PURCHASES, OR LOANS OR OTHER
EXTENSIONS OF CREDIT UNDER ANY LIQUIDITY AGREEMENT, ANY ENHANCEMENT AGREEMENT,
OR ANY COMMITMENT (HEREUNDER OR UNDER ANY LIQUIDITY AGREEMENT OR ANY ENHANCEMENT
AGREEMENT) OF SUCH AFFECTED PARTY WITH RESPECT TO ANY OF THE FOREGOING, OR
(2) THE COLLATERAL AGENT, ANY PURCHASER AGENT, OR THE ADMINISTRATIVE AGENT FOR
CONTINUING ITS RELATIONSHIP WITH ANY PURCHASER;
(B)    TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY AN AFFECTED
PARTY UNDER THIS AGREEMENT, ANY LIQUIDITY AGREEMENT OR ANY ENHANCEMENT AGREEMENT
(OR ITS PARTICIPATION IN ANY SUCH LIQUIDITY AGREEMENT OR ENHANCEMENT AGREEMENT)
WITH RESPECT THERETO; OR
(C)    TO REDUCE THE RATE OF RETURN ON THE CAPITAL OF SUCH AFFECTED PARTY AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER, UNDER ANY LIQUIDITY AGREEMENT OR UNDER
ANY ENHANCEMENT AGREEMENT (OR ITS PARTICIPATION IN ANY SUCH LIQUIDITY AGREEMENT
OR ENHANCEMENT AGREEMENT), INCLUDING ITS FUNDING OR MAINTENANCE OF ANY PORTION
OF ANY INVESTMENT OR THE RECEIVABLE POOL OR RELATED ASSETS, OR ARISING IN
CONNECTION HEREWITH (OR THEREWITH) TO A LEVEL BELOW THAT WHICH SUCH AFFECTED
PARTY COULD OTHERWISE HAVE ACHIEVED HEREUNDER OR THEREUNDER,
then, within three (3) Business Days following its receipt of notice from such
Affected Party (or by the Administrative Agent or a Purchaser Agent on its
behalf) in accordance with Section 4.2(c), the Seller shall pay directly to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost or such reduction.
(b)    EACH AFFECTED PARTY (OR THE ADMINISTRATIVE AGENT OR A PURCHASER AGENT ON
ITS BEHALF), SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY NOTIFY THE
SERVICER (ON BEHALF OF THE SELLER) AND THE ADMINISTRATIVE AGENT OF ANY EVENT OF
WHICH




32





--------------------------------------------------------------------------------





IT HAS ACTUAL KNOWLEDGE WHICH WILL ENTITLE SUCH AFFECTED PARTY TO COMPENSATION
PURSUANT TO THIS SECTION 4.2; PROVIDED, THAT THE SELLER SHALL NOT BE REQUIRED TO
COMPENSATE AN AFFECTED PARTY PURSUANT TO THIS SECTION 4.2 FOR ANY INCREASED
COSTS OR REDUCTIONS INCURRED MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH
AFFECTED PARTY NOTIFIES THE SELLER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH AFFECTED PARTY’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED, FURTHER, THAT, IF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 180 DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF.
(c)    IN DETERMINING ANY AMOUNT PROVIDED FOR OR REFERRED TO IN THIS SECTION
4.2, AN AFFECTED PARTY MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS
THAT IT, IN ITS SOLE DISCRETION, SHALL DEEM APPLICABLE. ANY AFFECTED PARTY (OR
THE ADMINISTRATIVE AGENT OR A PURCHASER AGENT ON ITS BEHALF) WHEN MAKING A CLAIM
UNDER THIS SECTION 4.2 SHALL SUBMIT TO THE SERVICER (ON BEHALF OF THE SELLER)
AND THE ADMINISTRATIVE AGENT A WRITTEN STATEMENT OF SUCH INCREASED COST OR
REDUCED RETURN, WHICH STATEMENT, IN THE ABSENCE OF MANIFEST ERROR, SHALL BE
CONCLUSIVE AND BINDING.
(d)    EXCEPT AS SET FORTH IN SECTION 4.2(B), NO FAILURE OR DELAY ON THE PART OF
ANY AFFECTED PARTY (OR THE ADMINISTRATIVE AGENT OR ANY PURCHASER AGENT) TO
DEMAND COMPENSATION PURSUANT TO THIS SECTION 4.2 SHALL NOT CONSTITUTE A WAIVER
OF SUCH AFFECTED PARTY’S (OR THE ADMINISTRATIVE AGENT’S OR ANY PURCHASER AGENT’S
ON ITS BEHALF) RIGHT TO DEMAND SUCH COMPENSATION OR OTHERWISE ADVERSELY AFFECT
THE RIGHTS OF ANY AFFECTED PARTY TO SUCH COMPENSATION.
(e)    THE SELLER ACKNOWLEDGES THAT ANY AFFECTED PARTY MAY INSTITUTE MEASURES IN
ANTICIPATION OF A CHANGE IN LAW (INCLUDING, WITHOUT LIMITATION, THE IMPOSITION
OF INTERNAL CHARGES ON SUCH AFFECTED PARTY’S INTERESTS OR OBLIGATIONS UNDER THIS
AGREEMENT), AND MAY COMMENCE ALLOCATING CHARGES TO OR SEEKING COMPENSATION FROM
THE SELLER UNDER THIS SECTION 4.2 IN CONNECTION WITH SUCH MEASURES, IN ADVANCE
OF THE EFFECTIVE DATE OF SUCH CHANGE IN LAW, AND THE SELLER AGREES TO PAY SUCH
CHARGES OR COMPENSATION TO SUCH AFFECTED PARTY (EXCEPT FOR TAXES CONTEMPLATED BY
CLAUSE (II) OF SECTION 4.2(A)(V)), TO THE EXTENT SUCH CHARGES OR COMPENSATION
WOULD OTHERWISE BE PAYABLE BY THE SELLER UNDER THIS SECTION 4.2 AFTER SUCH
EFFECTIVE DATE OF SUCH CHANGE IN LAW, FOLLOWING DEMAND THEREFOR WITHOUT REGARD
TO




33
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







WHETHER SUCH EFFECTIVE DATE HAS OCCURRED BUT ONLY TO THE EXTENT OF, AND ON OR
AFTER SUCH AFFECTED PARTY’S MEASURES MUST BE IMPLEMENTED PRIOR TO SUCH EFFECTIVE
DATE AT THE DEMAND OF THE APPLICABLE PRUDENTIAL REGULATOR. THE SELLER FURTHER
ACKNOWLEDGES THAT ANY CHARGE OR COMPENSATION DEMANDED HEREUNDER MAY TAKE THE
FORM OF A MONTHLY CHARGE TO BE ASSESSED BY SUCH AFFECTED PARTY.
SECTION 4.3    Funding Losses. If any Affected Party incurs any cost, loss, or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party), at any
time, as a result of (a) any optional or required settlement or repayment with
respect to any Purchaser’s Tranche Investment of any Rate Tranche, howsoever
funded, being made on any day other than the scheduled last day of an applicable
Yield Period with respect thereto, (b) any Purchase not being completed by the
Seller in accordance with its request therefor under Section 1.2, or (c) the
failure to exercise or complete (in accordance with Section 3.2(b)) any
reduction in Purchasers’ Pool Investment elected to be made under Section
3.2(b), (d) any reduction in Purchasers’ Pool Investment elected under Section
3.2(b) exceeding the total amount of Rate Tranches, howsoever funded, with
respect to which the last day of the related Yield Period is the date of such
reduction, or (e) the failure to reduce Purchasers’ Pool Investment, then, upon
written notice from such Affected Party (or the Administrative Agent or a
Purchaser Agent on its behalf) to the Servicer (on behalf of the Seller), the
Seller shall pay to the Collateral Agent’s Account by the date which is no later
than three (3) Business Days prior to the Settlement Date immediately succeeding
the Settlement Period in which such written notice is delivered by such Affected
Party. Such written notice shall, in the absence of manifest error, be
conclusive and binding upon the Seller and the Servicer. If an Affected Party
incurs any cost, loss, or expense (including any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Affected Party), at any time, and is not entitled to reimbursement for such
loss or expense in the manner set forth above, such Affected Party shall
individually bear such loss or expense without recourse to, or payment from, any
other Affected Party.
SECTION 4.4    Mitigation; Replacement of Purchasers.
(a)    IF ANY AFFECTED PARTY REQUESTS COMPENSATION UNDER SECTION 4.2, OR IF THE
SELLER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY AFFECTED PARTY OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY AFFECTED PARTY PURSUANT TO SECTION
3.3(E), THEN SUCH AFFECTED PARTY AND ITS RELATED PURCHASER AGENT SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT OFFICE, BRANCH OR AFFILIATE FOR
FUNDING OR BOOKING ITS INVESTMENT HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE REASONABLE JUDGMENT OF SUCH AFFECTED PARTY OR SUCH PURCHASER AGENT, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT
TO SECTION 4.2 OR SECTION 3.3(E), IN THE FUTURE, AND




34





--------------------------------------------------------------------------------





(II) WOULD NOT SUBJECT SUCH AFFECTED PARTY OR ITS RELATED PURCHASER AGENT TO ANY
UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH
AFFECTED PARTY OR ITS RELATED PURCHASER AGENT. ADT HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY SUCH AFFECTED PARTY AND ITS RELATED
PURCHASER AGENT IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.
(b)    IF (I) ANY PURCHASER (OR AFFILIATED PARTY RELATING TO SUCH PURCHASER)
REQUESTS COMPENSATION UNDER SECTION 4.2 OR (II) ANY PURCHASER HAS BECOME AN
EXITING PURCHASER, SO LONG AS NO EVENT OF TERMINATION OR UNMATURED EVENT OF
TERMINATION HAS OCCURRED AND REMAINS CONTINUING, THE SELLER MAY, AT ADT’S SOLE
EXPENSE AND EFFORT (INCLUDING PAYMENT OF ANY APPLICABLE PROCESSING AND
RECORDATION FEES), UPON NOTICE TO THE COLLATERAL AGENT, THE RELATED PURCHASER
AGENT AND THE ADMINISTRATIVE AGENT, REQUIRE ALL PURCHASERS IN THE PURCHASER
GROUP RELATING TO SUCH PURCHASER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN
ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN THIS AGREEMENT),
ALL OF THEIR RESPECTIVE INTERESTS, RIGHTS, AND OBLIGATIONS UNDER THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS TO A WILLING ASSIGNEE THAT IS AN ELIGIBLE
ASSIGNEE AND THAT SHALL ASSUME SUCH INTERESTS, RIGHTS, AND OBLIGATIONS PURSUANT
TO A WRITTEN AGREEMENT REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, AND THE ASSIGNING PURCHASERS; PROVIDED, THAT (X) THE
SELLER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT AND
THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY ASSIGNEE THAT IS NOT ALREADY A
MEMBER OF A PURCHASER GROUP HEREUNDER, WHICH CONSENT SHALL NOT UNREASONABLY BE
WITHHELD, CONDITIONED, OR DELAYED, AND (Y) EACH MEMBER OF SUCH ASSIGNING
PURCHASER GROUP SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO ALL
OUTSTANDING INVESTMENTS AND YIELD IN RESPECT THEREOF, ACCRUED FEES AND ALL OTHER
AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE OR THE SELLER; PROVIDED,
FURTHER, THAT ANY SUCH ASSIGNING PURCHASER SHALL BE A BENEFICIARY OF ANY OF THIS
AGREEMENT’S TERMS THAT EXPRESSLY SURVIVE TERMINATION OF THIS AGREEMENT; AND
PROVIDED, STILL FURTHER, THAT IF THE PERSON THEN SERVING AS THE COLLATERAL AGENT
AND/OR THE ADMINISTRATIVE AGENT IS A MEMBER OF THE PURCHASER GROUP BEING REMOVED
PURSUANT TO THIS SECTION, SUCH PERSON SHALL CEASE TO BE THE ADMINISTRATIVE AGENT
AND/OR COLLATERAL AGENT, AS APPLICABLE, UPON THE FOREGOING ASSIGNMENT AND SUCH
ASSIGNMENT SHALL NOT BE EFFECTIVE UNTIL A SUCCESSOR COLLATERAL AGENT AND/OR
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, HAS BEEN APPOINTED BY THE REQUIRED
PURCHASERS AND HAS




35
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







ACCEPTED SUCH APPOINTMENT AND ASSUMED ALL OF THE OBLIGATIONS OF SUCH PERSON.
ARTICLE V    

CONDITIONS OF PURCHASES
SECTION 5.1    Conditions Precedent to Effectiveness. The initial Purchase Date
hereunder is subject to the conditions precedent that the Collateral Agent, the
Administrative Agent and each Purchaser Agent shall have received (unless
otherwise waived), each of the following in form and substance reasonably
satisfactory to the Collateral Agent, the Administrative Agent and each
Purchaser Agent:
(a)    A COPY OF THE RESOLUTIONS OR UNANIMOUS WRITTEN CONSENTS, AS APPLICABLE,
OF THE BOARD OF DIRECTORS OR MANAGERS OR MEMBER (OR ANY AUTHORIZED
SUB-COMMITTEE), AS THE CASE MAY BE, OF EACH OF THE ADT ENTITIES REQUIRED TO
AUTHORIZE THE EXECUTION, DELIVERY, AND PERFORMANCE BY SUCH ADT ENTITY OF EACH
TRANSACTION DOCUMENT TO BE DELIVERED BY IT HEREUNDER, CERTIFIED BY ITS SECRETARY
OR ANY OTHER AUTHORIZED PERSON;
(b)    GOOD STANDING CERTIFICATES (OR THE EQUIVALENT) FOR EACH OF THE ADT
ENTITIES ISSUED BY THE SECRETARY OF STATE (OR THE EQUIVALENT) OF THE
JURISDICTION IN WHICH EACH SUCH ENTITY IS ORGANIZED;
(c)    A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH OF THE ADT
ENTITIES CERTIFYING THE NAMES AND TRUE SIGNATURES OF THE OFFICERS AUTHORIZED ON
ITS BEHALF TO SIGN THE TRANSACTION DOCUMENTS TO BE DELIVERED BY IT (ON WHICH
CERTIFICATE THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH PURCHASER AND
EACH PURCHASER AGENT MAY CONCLUSIVELY RELY UNTIL SUCH TIME AS SUCH PARTY SHALL
HAVE RECEIVED FROM ANY SUCH ADT ENTITY, A REVISED CERTIFICATE MEETING THE
REQUIREMENTS OF THIS CLAUSE (C));
(d)    COPIES OF THE CONSTITUENT DOCUMENTS OF EACH OF THE ADT ENTITIES DULY
CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF EACH SUCH ADT ENTITY,
AND IN IN THE CASE OF ANY CERTIFICATES OR ARTICLES OF INCORPORATION, FORMATION
OR ORGANIZATION, CERTIFIED BY THE SECRETARY OF STATE (OR THE EQUIVALENT) OF THE
JURISDICTION IN WHICH EACH SUCH ENTITY IS ORGANIZED;
(e)    A SEARCH REPORT BY A NATIONALLY RECOGNIZED SEARCH FIRM PROVIDED IN
WRITING TO THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT BY THE SERVICER
LISTING ALL FINANCING STATEMENTS, STATE AND FEDERAL TAX, OR ERISA LIENS AND
JUDGMENTS




36





--------------------------------------------------------------------------------





THAT NAME THE SELLER OR ADT, AS DEBTOR AND THAT ARE FILED IN THE JURISDICTIONS
IN WHICH FILINGS WERE MADE PURSUANT TO CLAUSE (F) AND ANY OTHER JURISDICTIONS
THAT THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST
TOGETHER WITH COPIES OF SUCH FINANCING STATEMENTS;
(f)    COPIES OF PROPER FINANCING STATEMENTS (FORM UCC-3) (INCLUDING AMENDMENT
AND TERMINATION STATEMENTS) AND RELEASE DOCUMENTATION EACH IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT
WITH RESPECT TO ANY FINANCING STATEMENT INCLUDED IN THE SEARCH REPORT DESCRIBED
IN CLAUSE (E) ABOVE, TO THE EXTENT THAT ANY SUCH FINANCING STATEMENT SET FORTH
THEREIN COVERS ANY POOL RECEIVABLES OR RELATED ASSETS, OTHER THAN FINANCING
STATEMENTS FILED PURSUANT TO THIS AGREEMENT;
(g)    PROPER FINANCING STATEMENTS NAMING THE SELLER AS DEBTOR, AND THE
COLLATERAL AGENT AS SECURED PARTY, TO BE FILED IN ALL APPLICABLE JURISDICTIONS
IN RESPECT OF THE COLLATERAL;
(h)    FAVORABLE OPINIONS OF PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
(INCLUDING WITH RESPECT TO CREATION AND PERFECTION OF SECURITY INTERESTS UNDER
THE APPLICABLE UCC) COUNSEL TO THE ADT ENTITIES; NON-CONSOLIDATION, AND TRUE
SALE MATTERS; AND OTHER CUSTOMARY OPINIONS REQUIRED BY THE COLLATERAL AGENT AND
THE ADMINISTRATIVE AGENT;
(i)    COMPLETION OF SATISFACTORY DUE DILIGENCE IN RESPECT OF THE RECEIVABLE
POOL BY PURCHASERS, PURCHASER AGENTS, THE COLLATERAL AGENT, AND THE
ADMINISTRATIVE AGENT;
(j)    DULY EXECUTED COPIES OF EACH OF THE FEE LETTERS;
(k)    DULY EXECUTED COPIES OF THE TRANSACTION DOCUMENTS, INCLUDING A PAYMENT
DIRECTION IN RESPECT OF EACH LOCK-BOX ACCOUNT, EACH COLLECTION ACCOUNT AND THE
OMNIBUS ACCOUNT WHICH SHALL EACH BE IN FULL FORCE AND EFFECT, AND COMPLETION OF
THE FORM OF EACH EXHIBIT TO THIS AGREEMENT NOT ATTACHED HERETO AS OF THE CLOSING
DATE TOGETHER WITH AN AMENDMENT HERETO ATTACHING SUCH EXHIBITS;
(l)    PAYMENT BY OR ON BEHALF OF THE SELLER OF EACH PURCHASER’S, EACH PURCHASER
AGENT’S, THE COLLATERAL AGENT’S, AND THE ADMINISTRATIVE AGENT’S REASONABLE AND
DOCUMENTED OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING ALL REASONABLE AND
DOCUMENTED INVOICED LEGAL FEES OF COUNSEL TO SUCH PARTIES AND




37
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







ALL AUDIT FEES OF PROTIVITI INC. AND ALL FEES REQUIRED TO BE PAID ON THE CLOSING
DATE UNDER ANY FEE LETTER;
(m)    A PRO-FORMA INFORMATION PACKAGE, WHICH SHALL EVIDENCE COMPLIANCE WITH THE
TERMS OF THIS AGREEMENT, AFTER GIVING CREDIT TO THE INITIAL TRANSFER OF AN
INTEREST IN RECEIVABLES UNDER THIS AGREEMENT;
(n)    ENTRY INTO A MUTUALLY SATISFACTORY AGREEMENT, TOGETHER WITH AN AMENDMENT
TO THIS AGREEMENT TO REFLECT SUCH AGREEMENT, IN RESPECT OF APPLICABLE
CONFIDENTIALITY AND INFORMATION PROTECTION REQUIREMENTS IN RESPECT OF NON-PUBLIC
BORROWER DATA, INCLUDING REASONABLE AND ADEQUATE SAFEGUARDS FOR THE PROTECTION
OF SUCH NON-PUBLIC BORROWER DATA; AND
(o)    SUCH OTHER AGREEMENTS, INSTRUMENTS, CERTIFICATES, OPINIONS, AND OTHER
DOCUMENTS AS THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST REASONABLY IN ADVANCE OF (AND IN ANY EVENT AT LEAST FIVE (5) BUSINESS
DAYS PRIOR TO) THE INITIAL PURCHASE DATE.
SECTION 5.2    Conditions Precedent to All Purchases. Each Purchase (including
the initial Purchase) shall be subject to the further conditions precedent that
on the date of such Purchase, the following statements shall be true (and the
Seller, on such Purchase Date, shall be deemed to have certified that):
(a)    EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT
AND IN EACH OTHER TRANSACTION DOCUMENT ARE TRUE AND CORRECT ON AND AS OF SUCH
DAY AS THOUGH MADE ON AND AS OF SUCH DAY AND SHALL BE DEEMED TO HAVE BEEN MADE
ON SUCH DAY (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPLICITLY
REFER SOLELY TO ANOTHER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT AS OF
SUCH OTHER DATE);
(b)    NO EVENT HAS OCCURRED, OR WOULD RESULT FROM SUCH PURCHASE THAT
CONSTITUTES AN EVENT OF TERMINATION OR AN UNMATURED EVENT OF TERMINATION THAT
REMAINS CONTINUING (OTHER THAN, SOLELY WITH RESPECT TO A NON-CASH PURCHASE,
PURSUANT TO SECTION 10.1(O));
(c)    IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE ON SUCH PURCHASE DATE
AND THE APPLICATION OF COLLECTIONS IN ACCORDANCE WITH SECTION 3.1(D), NO POOL
DEFICIENCY AMOUNT UNDER CLAUSES (I), (III) OR (IV) OF THE DEFINITION THEREOF
WILL EXIST;
(d)    THE PURCHASE TERMINATION DATE HAS NOT OCCURRED; AND




38





--------------------------------------------------------------------------------





(e)    IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE ON SUCH PURCHASE DATE,
THE DAILY REMITTANCE AMOUNT SHALL BE AN AMOUNT AT LEAST EQUAL TO (I) THE
PURCHASERS’ POOL INVESTMENT DIVIDED BY (II) 1000; AND
(f)    (E) EXCEPT WITH RESPECT TO A NON-CASH PURCHASE, THE APPLICABLE PURCHASER
AGENT HAS APPROVED OF THE RELATED PURCHASE REQUEST IN ACCORDANCE WITH SECTION
1.2(A).
SECTION 5.3    Condition Subsequent.
(a)    EACH OF ADT AND THE SELLER HEREBY COVENANT AND AGREE THAT AS PROMPTLY AS
PRACTICABLE AFTER THE CLOSING DATE, BUT IN ANY EVENT NO LATER THAN THE TWELVE
(12) MONTH ANNIVERSARY OF THE CLOSING DATE, IT SHALL (I) ESTABLISH NEW ACCOUNTS
IN TO WHICH ONLY COLLECTIONS IN RESPECT OF POOL RECEIVABLES SHALL BE DEPOSITED
DIRECTLY FROM THE RESPECTIVE OBLIGORS WITHOUT ANY INTERMITTENT COMMINGLING,
INCLUDING WITH RESPECT TO DIRECT DEPOSIT OBLIGORS ON THE POOL RECEIVABLES,
(II) CAUSE THE COLLATERAL AGENT TO HAVE A FIRST PRIORITY PERFECTED INTEREST,
FREE OF ANY ADVERSE CLAIMS, IN ALL SUCH COLLECTIONS AND ACCOUNTS INCLUDING
PURSUANT TO ONE OR MORE CONTROL AGREEMENTS, (III) ENTER INTO AMENDMENTS TO THE
TRANSACTIONS DOCUMENTS TO REFLECT SUCH CHANGES, AND TAKE ALL OTHER ACTIONS
REASONABLE AND NECESSARY TO EFFECTUATE THE PURPOSES THEREOF, AND (IV) DELIVER
SUCH CERTIFICATIONS AND OPINIONS OF COUNSEL AS THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, IN EACH CASE IN FORM, SCOPE AND
MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, COLLATERAL AGENT AND
EACH PURCHASER AGENT.; AND
(b)    EACH OF ADT AND THE SELLER HEREBY COVENANTS AND AGREE THAT AS PROMPTLY AS
PRACTICABLE AFTER APRIL 17, 2020, BUT IN NO EVENT LATER THAN 30 DAYS THEREAFTER,
THE SELLER SHALL ENTER INTO A CONTROL AGREEMENT IN RESPECT OF THE RESERVE
ACCOUNT, IN FORM AND SCOPE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, AND
DELIVER SUCH CERTIFICATIONS AND OPINIONS OF COUNSEL AS THE COLLATERAL AGENT
SHALL REASONABLY REQUEST, IN EACH CASE IN FORM, SCOPE AND MANNER REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT.
ARTICLE VI    

REPRESENTATIONS AND WARRANTIES




39
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







SECTION 6.1    Representations and Warranties of the Seller. The Seller
represents and warrants, as of the Closing Date, each Purchase Date, each
Settlement Date upon which the Purchasers’ Pool Investment is reduced pursuant
to Section 3.2(b) and in respect of clause (k) and (n) below, as of the date of
each Information Package, as follows:
(a)    ORGANIZATION AND GOOD STANDING. IT HAS BEEN DULY ORGANIZED IN, AND IS
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION, WITH ORGANIZATIONAL POWER AND AUTHORITY TO OWN ITS PROPERTIES AND
TO CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE PRESENTLY OWNED AND SUCH BUSINESS
IS PRESENTLY CONDUCTED.
(b)    DUE QUALIFICATION. IT HAS OBTAINED ALL NECESSARY LICENSES, APPROVALS, AND
QUALIFICATIONS, IF ANY, IN CONNECTION WITH ITS EXECUTION AND DELIVERY OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE PERFORMANCE BY IT OF ITS
OBLIGATIONS CONTEMPLATED IN THE TRANSACTION DOCUMENTS.
(c)    POWER AND AUTHORITY; DUE AUTHORIZATION. IT (I) HAS ALL NECESSARY POWER
AND AUTHORITY TO (A) EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY IN ANY CAPACITY AND (B) PERFORM ITS
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS APPLICABLE TO IT AND (II) HAS DULY
AUTHORIZED BY ALL NECESSARY LIMITED LIABILITY COMPANY ACTION THE EXECUTION,
DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
TO WHICH IT IS A PARTY.
(d)    VALID SALE; BINDING OBLIGATIONS. THIS AGREEMENT CONSTITUTES EITHER (X) AN
ABSOLUTE AND IRREVOCABLE VALID SALE, TRANSFER, AND ASSIGNMENT OF THE POOL
RECEIVABLES AND RELATED ASSETS TO THE COLLATERAL AGENT (ON BEHALF OF THE
PURCHASERS), ENFORCEABLE AGAINST CREDITORS OF AND PURCHASERS FROM THE SELLER, OR
(Y) A SECURITY AGREEMENT GRANTING A SECURITY INTEREST IN THE POOL RECEIVABLES
AND RELATED ASSETS TO THE COLLATERAL AGENT (ON BEHALF OF THE PURCHASERS AND THE
OTHER AFFECTED PARTIES); AND THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT
TO WHICH IT IS A PARTY WHEN DULY EXECUTED AND DELIVERED BY IT WILL CONSTITUTE
ITS LEGAL, VALID, AND BINDING OBLIGATION ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO
GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW.
(e)    NO VIOLATION. THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, THE CONSUMMATION




40





--------------------------------------------------------------------------------





OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS AND THE PERFORMANCE BY IT OF THE TERMS HEREOF AND THEREOF WILL NOT
(I) VIOLATE OR RESULT IN A DEFAULT UNDER, (A) ITS CONSTITUENT DOCUMENTS, (B) ANY
INDENTURE, AGREEMENT, OR INSTRUMENT BINDING ON IT OR ANY OF ITS ASSETS OR
PROPERTIES, OR (C) THE ADT CREDIT AGREEMENT, ANY ADT INDENTURE OR ANY ADT
COLLATERAL AGREEMENT, (II) RESULT IN THE CREATION OR IMPOSITION OF ANY ADVERSE
CLAIM UPON ANY OF ITS ASSETS OR PROPERTIES PURSUANT TO THE TERMS OF ANY SUCH
INDENTURE, AGREEMENT, OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY
OF ITS PROPERTIES IS BOUND, OTHER THAN ANY ADVERSE CLAIM CREATED IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, OR (III) VIOLATE ANY
LAW APPLICABLE TO IT OR ANY OF ITS ASSETS OR PROPERTIES.
(f)    NO PROCEEDINGS. THERE ARE NO ACTIONS, SUITS, OR PROCEEDINGS BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO ITS KNOWLEDGE,
THREATENED AGAINST OR AFFECTING IT, THE RECEIVABLE POOL OR RELATED ASSETS OR ANY
OF ITS OTHER ASSETS OR PROPERTIES (I) AS TO WHICH, IF ASSUMING THERE WERE TO BE
AN ADVERSE DETERMINATION THEREOF, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR
IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT, (II) SEEKING TO
PREVENT THE SALE AND ASSIGNMENT OF ALL OR ANY PORTION OF THE RECEIVABLE POOL OR
RELATED ASSETS OR THE CONSUMMATION OF THE PURPOSES OF THIS AGREEMENT OR OF ANY
OF THE OTHER TRANSACTION DOCUMENTS, OR (III) THAT INVOLVE THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT OR THE PURPOSES THEREOF.
(g)    BULK SALES ACT. NO TRANSACTION CONTEMPLATED HEREBY REQUIRES COMPLIANCE BY
THE SELLER WITH ANY BULK SALES ACT OR SIMILAR LAW.
(h)    GOVERNMENTAL APPROVALS. NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY,
AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY IS REQUIRED FOR ITS
DUE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, EXCEPT FOR THE
FILING OF THE UCC FINANCING STATEMENTS REFERRED TO IN ARTICLE V.
(i)    USE OF PROCEEDS. THE USE OF ALL FUNDS OBTAINED BY IT UNDER THIS AGREEMENT
WILL NOT CONFLICT WITH OR CONTRAVENE ANY OF REGULATIONS T, U, AND X PROMULGATED
BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.




41
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







(j)    QUALITY OF TITLE. IT HAS ACQUIRED FROM ADT, FOR FAIR CONSIDERATION AND
REASONABLY EQUIVALENT VALUE, ALL OF THE RIGHT, TITLE, AND INTEREST IN EACH POOL
RECEIVABLE AND THE RELATED ASSETS IN RESPECT THEREOF AND SUCH ACQUISITION
CONSTITUTES A TRUE SALE. EACH CONTRACT AND POOL RECEIVABLE AND THE RELATED
ASSETS RELATED THERETO, ARE OWNED BY IT FREE AND CLEAR OF ANY ADVERSE CLAIM; AND
UPON ANY PURCHASE THE COLLATERAL AGENT (FOR THE BENEFIT OF THE PURCHASERS) SHALL
HAVE ACQUIRED AND SHALL AT ALL TIMES THEREAFTER CONTINUOUSLY MAINTAIN A VALID
PERFECTED OWNERSHIP INTEREST OR A FIRST PRIORITY PERFECTED SECURITY INTEREST IN
EACH POOL RECEIVABLE, TOGETHER WITH THE RELATED ASSETS, FREE AND CLEAR OF ANY
ADVERSE CLAIM; AND NO VALID EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT
SIMILAR IN EFFECT COVERING ANY POOL RECEIVABLE, ANY INTEREST THEREIN OR THE
RELATED ASSETS IS ON FILE IN ANY RECORDING OFFICE EXCEPT SUCH AS MAY BE FILED
(I) IN FAVOR OF ADT OR THE SELLER IN ACCORDANCE WITH ANY TRANSACTION DOCUMENT
(AND ASSIGNED TO THE COLLATERAL AGENT), OR (II) IN FAVOR OF THE COLLATERAL AGENT
FOR THE BENEFIT OF THE PURCHASERS IN ACCORDANCE WITH THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT. WITHOUT LIMITING THE FOREGOING, NO CHATTEL PAPER
EVIDENCING POOL RECEIVABLES (X) IS IN THE POSSESSION OF (OR, IN THE CASE OF
ELECTRONIC CHATTEL PAPER, UNDER THE CONTROL OF) ANY PERSON OTHER THAN THE
SERVICER (FOR THE BENEFIT OF THE COLLATERAL AGENT AND THE SELLER), THE
COLLATERAL AGENT OR THE COLLATERAL AGENT’S DESIGNEE, OR (Y) HAS ANY MARKS OR
NOTATIONS INDICATING THAT IT HAS BEEN PLEDGED, ASSIGNED, OR OTHERWISE CONVEYED
TO ANY PERSON OTHER THAN THE SELLER OR THE COLLATERAL AGENT.
(k)    ACCURATE REPORTS. NONE OF THE REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES, OR OTHER WRITTEN INFORMATION (OTHER THAN FORWARD-LOOKING
STATEMENTS, PROJECTIONS, AND STATEMENTS OF A GENERAL INDUSTRY NATURE, AS TO
WHICH IT REPRESENTS ONLY THAT IT ACTED IN GOOD FAITH AND UTILIZED ASSUMPTIONS
REASONABLE AT THE TIME MADE AND DUE CARE IN THE PREPARATION OF SUCH STATEMENT OR
PROJECTION) FURNISHED OR TO BE FURNISHED BY OR ON BEHALF OF IT OR ANY OTHER ADT
ENTITY (INCLUDING, WITHOUT LIMITATION, BY ELECTRONIC DELIVERY) TO THE
ADMINISTRATIVE AGENT, ANY PURCHASER, OR ANY PURCHASER AGENT IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY AMENDMENT HERETO OR
DELIVERED HEREUNDER OR THEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER
INFORMATION SO FURNISHED) INCLUDING WITHOUT LIMITATION, EACH PURCHASE REQUEST,
EACH INFORMATION PACKAGE AND THE REPORTS AND INFORMATION PROVIDED PURSUANT TO
SECTION 7.5(F) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS




42





--------------------------------------------------------------------------------





THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MATERIALLY MISLEADING. THE SELLER HAS DISCLOSED TO THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT (A) ALL AGREEMENTS, INSTRUMENTS, AND CORPORATE OR OTHER
RESTRICTIONS TO WHICH THE SELLER IS SUBJECT, AND (B) ALL OTHER MATTERS KNOWN TO
ANY ADT ENTITY, THE SERVICER OR ANY OF THEIR AFFILIATES, THAT INDIVIDUALLY OR IN
THE AGGREGATE WITH RESPECT TO (A) OR (B) ABOVE COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.
(l)    UCC DETAILS. IT IS A “REGISTERED ORGANIZATION” (AS DEFINED IN SECTION
9-102(A) OF THE UCC) THAT IS FORMED OR ORGANIZED SOLELY UNDER THE LAWS OF THE
STATE OF DELAWARE AND IS “LOCATED” IN DELAWARE FOR PURPOSES OF SECTION 9-307 OF
THE UCC AND THE OFFICES WHERE IT KEEPS ALL ITS PHYSICAL RECORDS (TO THE EXTENT
NOT ELECTRONICALLY AVAILABLE) AND TANGIBLE CHATTEL PAPER OR OTHER PHYSICAL
COLLATERAL, IF ANY, ARE LOCATED AT THE ADDRESSES SPECIFIED IN SCHEDULE VI (OR AT
SUCH OTHER LOCATIONS, NOTIFIED TO THE COLLATERAL AGENT AND THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH SECTION 7.1(F)), IN JURISDICTIONS WHERE ALL ACTION
REQUIRED BY SECTION 8.5 HAS BEEN TAKEN AND COMPLETED. IT HAS NEVER HAD ANY,
TRADE NAMES, FICTITIOUS NAMES, ASSUMED NAMES, OR “DOING BUSINESS AS” NAMES AND
IS “LOCATED” IN DELAWARE FOR PURPOSES OF SECTION 9-307 OF THE UCC. IT IS
ORGANIZED ONLY IN A SINGLE JURISDICTION.
(m)    ACCOUNTS. THE LOCK-BOXES AND NAMES AND ADDRESSES OF ALL OF THE LOCK-BOX
BANKS, TOGETHER WITH THE ACCOUNT NUMBERS OF THE LOCK-BOX ACCOUNTS AT SUCH
LOCK-BOX BANKS, ARE SPECIFIED IN SCHEDULE V (OR HAVE BEEN NOTIFIED TO AND
APPROVED BY THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
SECTION 7.3(D)). THE COLLECTION ACCOUNTS AND OMNIBUS ACCOUNTS, THE ACCOUNT
NUMBERS FOR EACH SUCH ACCOUNT AND THE ACCOUNT BANKS MAINTAINING EACH SUCH
ACCOUNT ARE SPECIFIED IN SCHEDULE V EXCEPT FOR SUCH CHANGES AS ARE EXPRESSLY
PERMITTED BY SECTION 3.6.
(n)    ELIGIBLE RECEIVABLES. EACH POOL RECEIVABLE LISTED AS AN ELIGIBLE
RECEIVABLE IN ANY PURCHASE REQUEST OR INFORMATION PACKAGE OR INCLUDED AS AN
ELIGIBLE RECEIVABLE IN THE CALCULATION OF NET PORTFOLIO BALANCE ON ANY DATE IS
AN ELIGIBLE RECEIVABLE AS OF THE EFFECTIVE DATE OF THE INFORMATION REPORTED IN
SUCH PURCHASE REQUEST OR INFORMATION PACKAGE OR AS OF THE DATE OF SUCH
CALCULATION, AS THE CASE MAY BE, OR HAS BEEN CURED THROUGH A REPURCHASE IN
ACCORDANCE WITH SECTION 3.2. IN SELECTING THE




43
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







RECEIVABLES SPECIFIED IN EACH PURCHASE REQUEST, AND IN SELECTING THE RECEIVABLES
THAT IT ACQUIRED FROM ADT UNDER THE SALE AGREEMENT (I) IT DID NOT UTILIZE ANY
SELECTION PROCESS FOR CHOOSING SUCH RECEIVABLES THAT WAS, IN ANY RESPECT,
ADVERSE TO THE INTERESTS OF THE PURCHASERS AND SUCH SELECTION PROCESS DID NOT
DISADVANTAGE THE PURCHASERS IN ANY WAY, IT BEING UNDERSTOOD THAT ANY SELECTION
SOLELY ON THE BASIS OF SATISFYING THE ELIGIBILITY REQUIREMENTS SET FORTH IN THE
DEFINITIONS OF “ELIGIBLE CONTRACT”, OR “ELIGIBLE RECEIVABLE” OR IN ORDER TO
LIMIT THE EXCESS CONCENTRATION AMOUNT FOR PURPOSES OF INCLUSION IN THE NET
PORTFOLIO BALANCE SHALL NOT IN AND OF ITSELF BE DEEMED ADVERSE OR
DISADVANTAGEOUS TO THE PURCHASERS, (II) ADT, THE SELLER AND SERVICER HAS NO
REASON TO EXPECT THAT THE PERFORMANCE OF THE RECEIVABLES IN ANY PURCHASE REQUEST
WOULD BE WORSE THAN ANY RECEIVABLES THAT IT IS NOT OFFERING FOR SALE HEREUNDER
OR UNDER THE SALE AGREEMENT, AND (III) EACH SUCH RECEIVABLE ADHERES TO THE
CREDIT AND COLLECTION POLICY. AS OF EACH PURCHASE DATE, IT HAS NO KNOWLEDGE OF
ANY FACT (INCLUDING ANY DEFAULTS BY THE OBLIGOR THEREUNDER OR ANY SERVICE CHARGE
RECEIVABLE) THAT WOULD CAUSE IT TO EXPECT ANY PAYMENT ON ANY ELIGIBLE RECEIVABLE
NOT TO BE PAID IN FULL WHEN DUE.
(o)    ADVERSE CHANGE. SINCE THE CLOSING DATE, (I) THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN THE VALUE, VALIDITY, COLLECTABILITY, OR ENFORCEABILITY OF ALL
OR A MATERIAL PORTION OF THE POOL RECEIVABLES, AND (II) THERE HAS BEEN NO
MATERIAL ADVERSE EFFECT WITH RESPECT TO THE SELLER.
(p)    CREDIT AND COLLECTION POLICY. IT HAS ENGAGED THE SERVICER TO SERVICE THE
POOL RECEIVABLES IN ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY AND ALL
APPLICABLE LAW. IT HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAW
AND WITH THE CREDIT AND COLLECTION POLICY.
(q)    FINANCIAL INFORMATION. ALL OF ITS AND ITS AFFILIATES’ FINANCIAL
STATEMENTS DELIVERED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THIS
AGREEMENT PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE ACTUAL FINANCIAL
POSITION AND RESULTS OF OPERATIONS OF IT AND ITS AFFILIATES, AS THE CASE MAY BE,
AS OF THE DATE AND FOR THE PERIOD PRESENTED OR PROVIDED, IN EACH CASE IN
ACCORDANCE WITH GAAP.
(r)    INVESTMENT COMPANY ACT; COVERED FUND. IT IS NOT REQUIRED TO REGISTER AS
AN “INVESTMENT COMPANY” UNDER (AND AS DEFINED IN) THE INVESTMENT COMPANY ACT. IT
IS NOT A “COVERED FUND” AS DEFINED




44





--------------------------------------------------------------------------------





IN SECTION 619 OF THE DODD-FRANK WALL STREET REFORM AND CONSUMER PROTECTION ACT.
(s)    NO OTHER OBLIGATIONS. IT DOES NOT HAVE OUTSTANDING ANY SECURITY OF ANY
KIND EXCEPT MEMBERSHIP INTERESTS ISSUED TO ADT IN CONNECTION WITH ITS
ORGANIZATION AND HAS NOT INCURRED, ASSUMED, GUARANTEED OR OTHERWISE BECOME
DIRECTLY OR INDIRECTLY LIABLE FOR, OR IN RESPECT OF, ANY DEBT, AND NO PERSON HAS
ANY COMMITMENT OR OTHER ARRANGEMENT TO EXTEND CREDIT TO THE SELLER, OTHER THAN
AS WILL OCCUR IN ACCORDANCE WITH THE TRANSACTION DOCUMENTS.
(t)    REPRESENTATIONS AND WARRANTIES IN OTHER TRANSACTIONS DOCUMENTS. IT HEREBY
MAKES FOR THE BENEFIT OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH
PURCHASER AGENT AND EACH PURCHASER ALL OF THE REPRESENTATIONS AND WARRANTIES
THAT THE SELLER MAKES, IN ANY CAPACITY, UNDER THE SALE AGREEMENT, AS IF SUCH
REPRESENTATIONS AND WARRANTIES (TOGETHER WITH THE RELATED AND ANCILLARY
PROVISIONS) WERE SET FORTH IN FULL HEREIN.
(u)    ORDINARY COURSE OF BUSINESS. EACH REMITTANCE OF COLLECTIONS BY OR ON
BEHALF OF THE SELLER TO THE PURCHASERS (OR TO THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT OR ANY PURCHASER AGENT ON THEIR BEHALF) UNDER THIS
AGREEMENT WILL HAVE BEEN (I) IN PAYMENT OF A DEBT INCURRED BY THE SELLER IN THE
ORDINARY COURSE OF BUSINESS OR FINANCIAL AFFAIRS OF THE SELLER, AND (II) MADE IN
THE ORDINARY COURSE OF BUSINESS OR FINANCIAL AFFAIRS OF THE SELLER.
(v)    TAX MATTERS. IT HAS FILED ALL FEDERAL INCOME TAX RETURNS AND ALL OTHER
TAX RETURNS THAT ARE REQUIRED TO BE FILED BY IT AND HAS PAID ALL TAXES DUE
PURSUANT TO SUCH RETURNS OR PURSUANT TO ANY ASSESSMENT RECEIVED BY IT, EXCEPT
FOR ANY SUCH TAXES OR ASSESSMENTS, IF ANY, THAT ARE BEING APPROPRIATELY
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH
ADEQUATE RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED. NO TAX LIEN HAS
BEEN FILED, AND, TO THE KNOWLEDGE OF THE SELLER, NO CLAIM IS BEING ASSERTED,
WITH RESPECT TO ANY SUCH TAX OR ASSESSMENT, EXCEPT WHERE SUCH TAX OR LIEN IS
BEING CONTESTED AS SET FORTH ABOVE OR AS COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT. IT HAS PAID ALL SALES TAXES TO BE PAID BY IT IN
CONNECTION WITH THE EQUIPMENT AND INSTALLATION RELATED TO EACH POOL RECEIVABLE
IN COMPLIANCE WITH SECTION 7.1(P), AND HAS PROMPTLY NOTIFIED THE ADMINISTRATIVE
AGENT OF (I) ANY FAILURE TO PAY ANY SALES TAXES WITH RESPECT TO ANY RECEIVABLE
AND WHETHER OR NOT SUCH SALES TAXES ARE BEING CONTESTED AS SET FORTH ABOVE,




45
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







AND (II) ANY ASSERTED TAX LIEN RELATING TO ANY SUCH SALES TAXES AND WHETHER OR
NOT SUCH LIEN IS BEING CONTESTED AS SET FORTH ABOVE.
(w)    TAX STATUS. IT HAS NOT MADE, AT ANY TIME, ANY ENTITY CLASSIFICATION
ELECTION UNDER TREAS. REG. SEC. 301.7701-3 NOR IS IT OTHERWISE TREATED AS AN
ASSOCIATION OR PUBLICLY TRADED PARTNERSHIP TAXABLE AS A CORPORATION FOR U.S.
FEDERAL INCOME TAX PURPOSES. IT HAS NOT TAKEN ANY ACTION THAT COULD SUBJECT IT
NOR IS IT OTHERWISE SUBJECT TO ANY MATERIAL AMOUNT OF TAX IMPOSED BY A STATE OR
LOCAL TAXING AUTHORITY.
(x)    NO EVENT OF TERMINATION, ETC. NO EVENT HAS OCCURRED AND IS CONTINUING, OR
WOULD RESULT FROM ANY PURCHASE THAT CONSTITUTES OR WOULD CONSTITUTE AN UNMATURED
EVENT OF TERMINATION OR EVENT OF TERMINATION.
(y)    ANTI-CORRUPTION LAWS, ANTI-TERRORISM LAWS, AND SANCTIONS.
(i)    EACH ADT ENTITY AND THEIR RESPECTIVE SUBSIDIARIES IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE MATERIAL PROVISIONS OF THE USA PATRIOT ACT, AND, ON
OR PRIOR TO THE CLOSING DATE, THE SELLER HAS PROVIDED OR CAUSED TO BE PROVIDED
TO THE ADMINISTRATIVE AGENT ALL INFORMATION RELATED TO THE ADT ENTITIES
(INCLUDING NAMES, ADDRESSES AND TAX IDENTIFICATION NUMBERS (IF APPLICABLE))
REASONABLY REQUESTED IN WRITING BY THE ADMINISTRATIVE AGENT NOT LESS THAN 10
BUSINESS DAYS PRIOR TO THE CLOSING DATE AND MUTUALLY AGREED TO BE REQUIRED UNDER
“KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING
THE USA PATRIOT ACT, TO BE OBTAINED BY THE ADMINISTRATIVE AGENT OR ANY
PURCHASER.
(ii)    NONE OF THE ADT ENTITIES, ANY OF THEIR RESPECTIVE SUBSIDIARIES, NOR, TO
THE KNOWLEDGE OF THE SELLER, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR AFFILIATE
OF ANY ADT ENTITY IS CURRENTLY THE TARGET OF ANY SANCTIONS ADMINISTERED BY THE
UNITED STATES, INCLUDING THE OFFICE OF FOREIGN ASSETS CONTROL OF THE U.S.
TREASURY DEPARTMENT (“OFAC”) AND THE U.S. STATE DEPARTMENT, THE UNITED NATIONS
SECURITY COUNCIL, HER MAJESTY’S TREASURY, THE EUROPEAN UNION OR RELEVANT MEMBER
STATES OF THE EUROPEAN UNION (COLLECTIVELY, THE “SANCTIONS”) AND EACH ADT ENTITY
AND, TO THE KNOWLEDGE OF THE SELLER, THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS ARE IN COMPLIANCE WITH SANCTIONS LAWS AND REGULATIONS
ADMINISTERED BY THE UNITED




46





--------------------------------------------------------------------------------





STATES, INCLUDING OFAC AND THE U.S. STATE DEPARTMENT, THE UNITED NATIONS
SECURITY COUNCIL, HER MAJESTY’S TREASURY, THE EUROPEAN UNION OR RELEVANT MEMBER
STATES OF THE EUROPEAN UNION (COLLECTIVELY, THE “SANCTIONS LAWS”) IN ALL
MATERIAL RESPECTS. THE SELLER WILL NOT DIRECTLY OR INDIRECTLY USE THE PROCEEDS
OF ANY PURCHASES OR OTHERWISE MAKE AVAILABLE SUCH PROCEEDS TO ANY PERSON, FOR
THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON THAT IS CURRENTLY THE
TARGET OF ANY SANCTIONS OR FOR THE PURPOSE OF FUNDING, FINANCING OR FACILITATING
ANY ACTIVITIES, BUSINESS OR TRANSACTION WITH OR IN ANY COUNTRY THAT IS THE
TARGET OF THE SANCTIONS, TO THE EXTENT SUCH ACTIVITIES, BUSINESSES OR
TRANSACTION WOULD BE PROHIBITED BY THE SANCTIONS LAWS, OR IN ANY MANNER THAT
WOULD RESULT IN THE VIOLATION OF ANY SANCTIONS LAWS APPLICABLE TO ANY PARTY
HERETO.
(iii)    EACH ADT ENTITY, EACH OF THEIR RESPECTIVE SUBSIDIARIES, AND TO THE
KNOWLEDGE OF THE SELLER, THEIR DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES, ARE IN
COMPLIANCE WITH THE U.S. FOREIGN CORRUPT PRACTICES ACT OF 1977 OR SIMILAR LAW OF
A JURISDICTION IN WHICH THE ADT ENTITIES CONDUCT THEIR BUSINESS AND TO WHICH
THEY ARE LAWFULLY SUBJECT (“ANTI-CORRUPTION LAWS”), IN EACH CASE, IN ALL
MATERIAL RESPECTS. NO PART OF THE PROCEEDS OF ANY PURCHASES MADE HEREUNDER WILL
BE USED TO MAKE ANY UNLAWFUL BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK
OR OTHER UNLAWFUL PAYMENT.
(z)    THE SELLER DOES NOT HOLD (NOR WILL IT HOLD THROUGHOUT THE TERM OF THIS
AGREEMENT) “PLAN ASSETS” WITHIN THE MEANING OF THE DEPARTMENT OF LABOR
REGULATIONS LOCATED AT 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION
3(42) OF ERISA.
(aa)    ACCOUNTING TREATMENT. THE SELLER AND ADT EXPECT THAT THE RECEIVABLES,
RELATED ASSETS, AND COLLECTIONS RELATING TO THE RECEIVABLE POOL WILL BE INCLUDED
ON THE CONSOLIDATED BALANCE SHEET OF THE PARENT AND ADT FOR PURPOSES OF GAAP TO
THE EXTENT THEY ARE OUTSTANDING AS OF THE END OF ANY REPORTING PERIOD.
(bb)    ADVERTISEMENTS, PROMOTIONS. NO POOL RECEIVABLE IS SUBJECT TO ANY
ADVERTISEMENT, PROMOTION OR OTHER ARRANGEMENT OFFERED BY ANY ADT ENTITY, SUBJECT
TO WHICH SUCH POOL RECEIVABLE OR THE CONTRACT RELATED TO SUCH POOL RECEIVABLE
CAN BE CANCELLED OR TERMINATED, IN ANY MANNER WHICH WOULD EXCUSE THE RELATED
OBLIGOR OF ITS OBLIGATION TO PAY ALL OR ANY PART OF THE




47
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







UNPAID BALANCE THEREOF, EXCEPT PURSUANT TO THE CONDITIONAL SERVICE GUARANTY.
(cc)    POOL DEFICIENCY AMOUNT. IMMEDIATELY AFTER GIVING EFFECT TO ANY PURCHASE
ON A PURCHASE DATE AND THE APPLICATION OF THE COLLECTIONS IN ACCORDANCE WITH
SECTION 3.1(D) ON SUCH PURCHASE DATE, NO POOL DEFICIENCY AMOUNT UNDER CLAUSES
(I), (III) OR (IV) OF THE DEFINITION THEREOF WILL EXIST.
(dd)    PAYMENT DIRECTIONS; CONTROL. A PAYMENT DIRECTION IN THE FORM OF EXHIBIT
G-1 IS IN FULL FORCE AND EFFECT IN RESPECT OF EACH LOCK-BOX ACCOUNT, A PAYMENT
DIRECTION IN THE FORM OF EXHIBIT G-2 IS IN FULL FORCE AND EFFECT IN RESPECT OF
EACH COLLECTION ACCOUNT, AND A PAYMENT DIRECTION IN THE FORM OF EXHIBIT G-3 IS
IN FULL FORCE AND EFFECT IN RESPECT OF THE OMNIBUS ACCOUNT, OTHER THAN, IN EACH
CASE, TO THE EXTENT ANY SUCH LOCK-BOX ACCOUNT, COLLECTION ACCOUNT OR THE OMNIBUS
ACCOUNT IS SUBJECT TO A CONTROL AGREEMENT.
SECTION 6.2    Representations and Warranties of ADT. ADT, individually and when
acting as the Servicer, represents and warrants, as of the Closing Date and each
Settlement Date, upon which the Purchaser’s Pool Investment is reduced pursuant
to Section 3.2(b) and in respect of clause (j) and (l) below, as of the date of
each Information Package, as follows:
(a)    ORGANIZATION AND GOOD STANDING. IT HAS BEEN DULY ORGANIZED AND IS VALIDLY
EXISTING AS A LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION, WITH POWER AND AUTHORITY TO OWN ITS PROPERTIES AND
TO CONDUCT ITS BUSINESS AS SUCH PROPERTIES ARE PRESENTLY OWNED AND SUCH BUSINESS
IS PRESENTLY CONDUCTED.
(b)    DUE QUALIFICATION. IT IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN
LIMITED LIABILITY COMPANY IN GOOD STANDING, AND HAS OBTAINED ALL NECESSARY
QUALIFICATIONS, LICENSES, AND APPROVALS, IN ALL JURISDICTIONS IN WHICH THE
OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF ITS BUSINESS (INCLUDING THE
SERVICING OF THE POOL RECEIVABLES) REQUIRES SUCH QUALIFICATIONS, LICENSES, OR
APPROVALS, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT.
(c)    POWER AND AUTHORITY; DUE AUTHORIZATION. IT (I) HAS ALL NECESSARY POWER
AND AUTHORITY TO (A) EXECUTE AND DELIVER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY IN ANY CAPACITY, AND (B) CARRY OUT
THE TERMS OF AND PERFORM ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS
APPLICABLE TO




48





--------------------------------------------------------------------------------





IT, AND (II) HAS DULY AUTHORIZED BY ALL NECESSARY LIMITED LIABILITY COMPANY
ACTION THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.
(d)    BINDING OBLIGATIONS. THIS AGREEMENT CONSTITUTES, AND EACH OTHER
TRANSACTION DOCUMENT TO BE SIGNED BY IT WHEN DULY EXECUTED AND DELIVERED BY IT
WILL CONSTITUTE, THE LEGAL, VALID, AND BINDING OBLIGATION OF IT, ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, OR OTHER LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF
WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.
(e)    NO VIOLATION. THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE
PERFORMANCE BY IT OF THE TERMS HEREOF AND THEREOF WILL NOT (I) VIOLATE OR RESULT
IN A DEFAULT UNDER, (A) ITS CONSTITUENT DOCUMENTS, (B) ANY INDENTURE, AGREEMENT
OR INSTRUMENT BINDING ON IT OR ITS ASSETS OR PROPERTIES OR (C) THE ADT CREDIT
AGREEMENT, ANY ADT INDENTURE OR ANY ADT COLLATERAL AGREEMENT, (II) RESULT IN THE
CREATION OR IMPOSITION OF ANY ADVERSE CLAIM UPON ANY OF ITS ASSETS OR PROPERTIES
PURSUANT TO THE TERMS OF ANY SUCH INDENTURE, AGREEMENT, OR INSTRUMENT, OR
(III) VIOLATE ANY LAW APPLICABLE TO IT OR ANY OF ITS ASSETS OR PROPERTIES,
EXCEPT IN THE CASE OF THIS CLAUSE (III) TO THE EXTENT THAT ANY SUCH VIOLATIONS
INDIVIDUALLY OR IN THE AGGREGATE COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.
(f)    NO PROCEEDINGS. THERE ARE NO ACTIONS, SUITS, OR PROCEEDINGS BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF
THE SERVICER, THREATENED AGAINST OR AFFECTING THE SERVICER OR ANY OF ITS ASSETS
OR PROPERTIES (I) AS TO WHICH, IF ASSUMING THERE WERE TO BE AN ADVERSE
DETERMINATION THEREOF, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT, OR (II) SEEKING TO PREVENT
THE SERVICING OF THE RECEIVABLES RELATING TO THE RECEIVABLE POOL OR OTHERWISE
INVOLVING OR AFFECTING ANY TRANSACTION DOCUMENT OR THE PURPOSES THEREOF.
(g)    GOVERNMENTAL APPROVALS. NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY,
AND NO NOTICE TO OR FILING WITH, ANY




49
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







GOVERNMENTAL AUTHORITY IS REQUIRED FOR ITS DUE EXECUTION, DELIVERY, AND
PERFORMANCE OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY, EXCEPT FOR (X) THE FILING OF THE UCC
FINANCING STATEMENTS REFERRED TO IN ARTICLE V, AND (Y) SUCH AUTHORIZATIONS,
APPROVALS, ACTIONS, NOTICES OR FILINGS AS HAVE BEEN OBTAINED OR MADE OR FOR
WHICH THE FAILURE TO OBTAIN OR MAKE THE SAME, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.
(h)    QUALITY OF TITLE. THE SELLER HAS ACQUIRED FROM ADT, FOR FAIR
CONSIDERATION AND REASONABLY EQUIVALENT VALUE, ALL OF THE RIGHT, TITLE, AND
INTEREST IN EACH POOL RECEIVABLE AND THE RELATED ASSETS IN RESPECT THEREOF AND
SUCH ACQUISITION CONSTITUTES A TRUE SALE. IMMEDIATELY PRIOR TO EACH SALE OR
CONTRIBUTION OF A RECEIVABLE UNDER THE SALE AGREEMENT, ADT OWNED EACH CONTRACT
AND POOL RECEIVABLE AND THE RELATED ASSETS RELATED THERETO FREE AND CLEAR OF ANY
ADVERSE CLAIM; AND UPON ANY PURCHASE HEREUNDER, THE COLLATERAL AGENT (FOR THE
BENEFIT OF THE PURCHASERS) HAS ACQUIRED AND AT ALL TIMES THEREAFTER CONTINUOUSLY
MAINTAINS A VALID PERFECTED OWNERSHIP INTEREST OR A FIRST PRIORITY PERFECTED
SECURITY INTEREST IN EACH POOL RECEIVABLE, TOGETHER WITH THE RELATED ASSETS,
FREE AND CLEAR OF ANY ADVERSE CLAIM; AND NO VALID EFFECTIVE FINANCING STATEMENT
OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ANY POOL RECEIVABLE, ANY INTEREST
THEREIN OR THE RELATED ASSETS IS ON FILE IN ANY RECORDING OFFICE EXCEPT SUCH AS
MAY BE FILED (I) IN FAVOR OF ADT OR THE SELLER IN ACCORDANCE WITH ANY
TRANSACTION DOCUMENT (AND ASSIGNED TO THE COLLATERAL AGENT), OR (II) IN FAVOR OF
THE COLLATERAL AGENT FOR THE BENEFIT OF THE PURCHASERS IN ACCORDANCE WITH THIS
AGREEMENT OR ANY TRANSACTION DOCUMENT. WITHOUT LIMITING THE FOREGOING, NO
CHATTEL PAPER EVIDENCING POOL RECEIVABLES (X) IS IN THE POSSESSION OF (OR, IN
THE CASE OF ELECTRONIC CHATTEL PAPER, UNDER THE CONTROL OF) ANY PERSON OTHER
THAN THE SERVICER (FOR THE BENEFIT OF THE COLLATERAL AGENT AND THE SELLER), THE
COLLATERAL AGENT OR THE COLLATERAL AGENT’S DESIGNEE, OR (Y) HAS ANY MARKS OR
NOTATIONS INDICATING THAT IT HAS BEEN PLEDGED, ASSIGNED, OR OTHERWISE CONVEYED
TO ANY PERSON OTHER THAN THE SELLER OR THE COLLATERAL AGENT.
(i)    FINANCIAL CONDITION. ALL FINANCIAL STATEMENTS OF THE ADT ENTITIES AND
THEIR RESPECTIVE SUBSIDIARIES (INCLUDING THE NOTES THERETO) DELIVERED TO THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, AND EACH PURCHASER AGENT PURSUANT TO
SECTION 7.5(A), PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE ACTUAL FINANCIAL




50





--------------------------------------------------------------------------------





POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF SUCH ENTITIES AS OF THE
DATES AND FOR THE PERIODS PRESENTED OR PROVIDED OTHER THAN IN THE CASE OF ANNUAL
FINANCIAL STATEMENTS, IN EACH CASE IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END
AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE OF ALL INTERIM
BALANCE SHEETS OF THE PARENT AND ADT.
(j)    ACCURATE REPORTS. NONE OF THE REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES, OR OTHER WRITTEN INFORMATION (OTHER THAN FORWARD-LOOKING
STATEMENTS, PROJECTIONS, AND STATEMENTS OF A GENERAL INDUSTRY NATURE, AS TO
WHICH IT REPRESENTS ONLY THAT IT ACTED IN GOOD FAITH AND UTILIZED ASSUMPTIONS
REASONABLE AT THE TIME MADE AND DUE CARE IN THE PREPARATION OF SUCH STATEMENT OR
PROJECTION) FURNISHED OR TO BE FURNISHED BY OR ON BEHALF OF IT OR ANY OTHER ADT
ENTITY (INCLUDING EACH PURCHASE REQUEST AND EACH INFORMATION PACKAGE FURNISHED
BY THE SERVICER AND EACH REPORT FURNISHED PURSUANT TO SECTION 7.5(F))
(INCLUDING, WITHOUT LIMITATION, BY ELECTRONIC DELIVERY) TO THE COLLATERAL AGENT,
THE ADMINISTRATIVE AGENT, ANY PURCHASER, OR ANY PURCHASER AGENT IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY AMENDMENT HERETO OR
DELIVERED HEREUNDER OR THEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER
INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MATERIALLY MISLEADING. ADT,
ITS AFFILIATES AND SUBSIDIARIES HAVE DISCLOSED TO THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT (A) ALL AGREEMENTS, INSTRUMENTS, AND CORPORATE OR OTHER
RESTRICTIONS TO WHICH ANY ADT ENTITY OR ITS SUBSIDIARIES ARE SUBJECT, AND
(B) ALL OTHER MATTERS KNOWN TO ANY ADT ENTITY, THE SERVICER OR ANY OF THEIR
AFFILIATES, THAT INDIVIDUALLY OR IN THE AGGREGATE WITH RESPECT TO (A) OR (B)
ABOVE COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.
(k)    ACCOUNTS. THE LOCK-BOXES, NAMES AND ADDRESSES OF ALL OF THE LOCK-BOX
BANKS, TOGETHER WITH THE ACCOUNT NUMBERS OF THE LOCK-BOX ACCOUNTS AT SUCH
LOCK-BOX BANKS, ARE SPECIFIED IN SCHEDULE V (OR HAVE BEEN NOTIFIED TO AND
APPROVED BY THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
SECTION 7.3(D)). THE COLLECTION ACCOUNTS AND OMNIBUS ACCOUNTS, THE ACCOUNT
NUMBERS FOR EACH SUCH ACCOUNT AND THE ACCOUNT BANK MAINTAINING EACH SUCH ACCOUNT
ARE SPECIFIED IN SCHEDULE V, EXCEPT FOR SUCH CHANGES AS ARE EXPRESSLY PERMITTED
BY SECTION 3.6.




51
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







(l)    ELIGIBLE RECEIVABLES. EACH POOL RECEIVABLE LISTED AS AN ELIGIBLE
RECEIVABLE IN ANY PURCHASE REQUEST OR INFORMATION PACKAGE OR INCLUDED AS AN
ELIGIBLE RECEIVABLE IN THE CALCULATION OF NET PORTFOLIO BALANCE ON ANY DATE IS
AN ELIGIBLE RECEIVABLE AS OF THE EFFECTIVE DATE OF THE INFORMATION REPORTED IN
SUCH PURCHASE REQUEST OR INFORMATION PACKAGE OR AS OF THE DATE OF SUCH
CALCULATION, AS THE CASE MAY BE, OR HAS BEEN CURED THROUGH A REPURCHASE IN
ACCORDANCE WITH SECTION 3.2. IN SELECTING THE RECEIVABLES TO BE SOLD OR
CONTRIBUTED TO THE SELLER PURSUANT TO THE SALE AGREEMENT (I) IT DID NOT UTILIZE
ANY SELECTION PROCESS FOR CHOOSING SUCH RECEIVABLES THAT WAS, IN ANY RESPECT,
ADVERSE TO THE INTERESTS OF THE SELLER OR THE PURCHASERS AND SUCH SELECTION
PROCESS DID NOT DISADVANTAGE THE SELLER OR THE PURCHASERS IN ANY WAY IT BEING
UNDERSTOOD THAT ANY SELECTION SOLELY ON THE BASIS OF SATISFYING THE ELIGIBILITY
REQUIREMENTS SET FORTH IN THE DEFINITIONS OF “ELIGIBLE CONTRACT”, OR “ELIGIBLE
RECEIVABLE” OR IN ORDER TO LIMIT THE EXCESS CONCENTRATION AMOUNT FOR PURPOSES OF
INCLUSION IN THE NET PORTFOLIO BALANCE SHALL NOT IN AND OF ITSELF BE DEEMED
ADVERSE OR DISADVANTAGEOUS TO THE PURCHASERS, (II) ADT, THE SELLER AND SERVICER
HAS NO REASON TO EXPECT THAT THE PERFORMANCE OF THE RECEIVABLES IN ANY PURCHASE
REQUEST WOULD BE WORSE THAN ANY RECEIVABLES THAT IT IS NOT OFFERING FOR SALE
HEREUNDER OR UNDER THE SALE AGREEMENT, AND (III) EACH SUCH RECEIVABLE ADHERES TO
THE CREDIT AND COLLECTION POLICY. AS OF EACH PURCHASE DATE OF ELIGIBLE
RECEIVABLES HEREUNDER IT HAS NO KNOWLEDGE OF ANY FACT (INCLUDING ANY DEFAULTS BY
THE OBLIGOR THEREUNDER OR ANY SERVICE CHARGE RECEIVABLE) THAT WOULD CAUSE IT TO
EXPECT ANY PAYMENT ON SUCH ELIGIBLE RECEIVABLE NOT TO BE PAID IN FULL WHEN DUE.
(m)    ADVERSE CHANGE. SINCE THE CLOSING DATE, (I) THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN THE VALIDITY, COLLECTABILITY, OR ENFORCEABILITY OF ALL OR A
MATERIAL PORTION OF THE POOL RECEIVABLES, AND (II) THERE HAS BEEN NO MATERIAL
ADVERSE EFFECT WITH RESPECT TO ADT OR THE PARENT.
(n)    CREDIT AND COLLECTION POLICY; LAW. IT HAS COMPLIED WITH THE CREDIT AND
COLLECTION POLICY AND SUCH POLICIES HAVE NOT CHANGED IN ANY RESPECT SINCE THE
CLOSING DATE, EXCEPT AS PERMITTED UNDER SECTIONS 7.3(C) AND 7.5(G). IT HAS
COMPLIED WITH ALL APPLICABLE LAW, EXCEPT WHERE THE FAILURE TO SO COMPLY,
INDIVIDUALLY OR IN THE AGGREGATE COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.




52





--------------------------------------------------------------------------------





(o)    INVESTMENT COMPANY ACT. IT IS NOT REQUIRED TO REGISTER AS AN “INVESTMENT
COMPANY” UNDER (AND AS DEFINED IN) THE INVESTMENT COMPANY ACT.
(p)    ERISA. NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR,
EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.
(q)    TAX RETURNS AND PAYMENTS. IT HAS FILED ALL FEDERAL INCOME TAX RETURNS AND
ALL OTHER TAX RETURNS THAT ARE REQUIRED TO BE FILED BY IT AND HAS PAID ALL TAXES
DUE PURSUANT TO SUCH RETURNS OR PURSUANT TO ANY ASSESSMENT RECEIVED BY IT,
EXCEPT FOR ANY SUCH TAXES OR ASSESSMENTS, IF ANY, THAT ARE BEING APPROPRIATELY
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH
ADEQUATE RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED. NO TAX LIEN HAS
BEEN FILED, AND, TO THE KNOWLEDGE OF THE SERVICER, NO CLAIM IS BEING ASSERTED,
WITH RESPECT TO ANY SUCH TAX OR ASSESSMENT, EXCEPT WHERE SUCH TAX OR LIEN IS
BEING CONTESTED AS SET FORTH ABOVE OR AS COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT. IT HAS PAID ALL SALES TAXES TO BE PAID BY IT IN
CONNECTION WITH THE EQUIPMENT AND INSTALLATION RELATED TO EACH POOL RECEIVABLE
IN COMPLIANCE WITH SECTION 7.4(L), AND HAS PROMPTLY NOTIFIED THE ADMINISTRATIVE
AGENT OF (I) ANY FAILURE TO PAY ANY SALES TAXES WITH RESPECT TO ANY RECEIVABLE
AND WHETHER OR NOT SUCH SALES TAXES ARE BEING CONTESTED AS SET FORTH ABOVE, AND
(II) ANY ASSERTED TAX LIEN RELATING TO ANY SUCH SALES TAXES AND WHETHER OR NOT
SUCH LIEN IS BEING CONTESTED AS SET FORTH ABOVE.
(r)    NO EVENT OF TERMINATION, ETC. NO EVENT HAS OCCURRED AND IS CONTINUING, OR
WOULD RESULT FROM ANY PURCHASE OF RECEIVABLES, THAT CONSTITUTES OR WOULD
CONSTITUTE AN UNMATURED EVENT OF TERMINATION OR EVENT OF TERMINATION.
(s)    ANTI-CORRUPTION LAWS, ANTI-TERRORISM LAWS, AND SANCTIONS.
(i)    EACH ADT ENTITY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
MATERIAL PROVISIONS OF THE USA PATRIOT ACT, AND, ON OR PRIOR TO THE CLOSING
DATE, THE SERVICER HAS PROVIDED OR CAUSED TO BE PROVIDED TO THE ADMINISTRATIVE
AGENT ALL INFORMATION RELATED TO THE ADT ENTITIES (INCLUDING NAMES, ADDRESSES
AND TAX IDENTIFICATION NUMBERS (IF APPLICABLE)) REASONABLY REQUESTED IN WRITING
BY THE ADMINISTRATIVE AGENT NOT LESS THAN 10 BUSINESS DAYS PRIOR TO THE CLOSING
DATE AND MUTUALLY AGREED TO BE REQUIRED UNDER




53
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







“KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING
THE USA PATRIOT ACT, TO BE OBTAINED BY THE ADMINISTRATIVE AGENT OR ANY
PURCHASER.
(ii)    NONE OF THE ADT ENTITIES, OR AN OF THEIR RESPECTIVE SUBSIDIARIES, NOR,
TO THE KNOWLEDGE OF THE SERVICER, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR
AFFILIATE OF ANY ADT ENTITY IS CURRENTLY THE TARGET OF ANY SANCTIONS AND EACH
ADT ENTITY AND, TO THE KNOWLEDGE OF THE SERVICER, THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS ARE IN COMPLIANCE WITH SANCTIONS LAWS IN ALL
MATERIAL RESPECTS. THE SERVICER WILL NOT DIRECTLY OR INDIRECTLY CAUSE THE
PROCEEDS OF ANY PURCHASES TO BE USED OR OTHERWISE MAKE AVAILABLE SUCH PROCEEDS
TO ANY PERSON, FOR THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON THAT IS
CURRENTLY THE TARGET OF ANY SANCTIONS OR FOR THE PURPOSE OF FUNDING, FINANCING
OR FACILITATING ANY ACTIVITIES, BUSINESS OR TRANSACTION WITH OR IN ANY COUNTRY
THAT IS THE TARGET OF THE SANCTIONS, TO THE EXTENT SUCH ACTIVITIES, BUSINESSES
OR TRANSACTION WOULD BE PROHIBITED BY THE SANCTIONS LAWS, OR IN ANY MANNER THAT
WOULD RESULT IN THE VIOLATION OF ANY SANCTIONS LAWS APPLICABLE TO ANY PARTY
HERETO.
(iii)    EACH ADT ENTITY, EACH OF THEIR RESPECTIVE SUBSIDIARIES, AND TO THE
KNOWLEDGE OF THE SERVICER, THEIR DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES, ARE
IN COMPLIANCE WITH ANTI-CORRUPTION LAWS IN ALL MATERIAL RESPECTS. NO PART OF THE
PROCEEDS OF ANY PURCHASES MADE HEREUNDER WILL BE USED TO MAKE ANY UNLAWFUL
BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT.
(t)    ADVERTISEMENTS, PROMOTIONS. NO POOL RECEIVABLE IS SUBJECT TO ANY
ADVERTISEMENT, PROMOTION OR OTHER ARRANGEMENT OFFERED BY ANY ADT ENTITY, SUBJECT
TO WHICH SUCH POOL RECEIVABLE OR THE CONTRACT RELATED TO SUCH POOL RECEIVABLE
CAN BE CANCELLED OR TERMINATED, IN ANY MANNER WHICH WOULD EXCUSE THE RELATED
OBLIGOR OF ITS OBLIGATION TO PAY ALL OR ANY PART OF THE UNPAID BALANCE THEREOF,
EXCEPT PURSUANT TO THE CONDITIONAL SERVICE GUARANTY.
(u)    POOL DEFICIENCY AMOUNT. IMMEDIATELY AFTER GIVING EFFECT TO ANY PURCHASE
ON A PURCHASE DATE AND THE APPLICATION OF COLLECTIONS IN ACCORDANCE WITH SECTION
3.1(D), ON SUCH PURCHASE DATE, NO POOL DEFICIENCY AMOUNT UNDER CLAUSES (III) OR
(IV) OF THE DEFINITION THEREOF WILL EXIST.




54





--------------------------------------------------------------------------------





(v)    PAYMENT DIRECTIONS. A PAYMENT DIRECTION IN THE FORM OF EXHIBIT G-1 IS IN
FULL FORCE AND EFFECT IN RESPECT OF EACH LOCK-BOX ACCOUNT, A PAYMENT DIRECTION
IN THE FORM OF EXHIBIT G-2 IS IN FULL FORCE AND EFFECT IN RESPECT OF EACH
COLLECTION ACCOUNT, AND A PAYMENT DIRECTION IN THE FORM OF EXHIBIT G-3 IS IN
FULL FORCE AND EFFECT IN RESPECT OF THE OMNIBUS ACCOUNT, OTHER THAN, IN EACH
CASE, TO THE EXTENT ANY SUCH LOCK-BOX ACCOUNT, COLLECTION ACCOUNT OR THE OMNIBUS
ACCOUNT IS SUBJECT TO A CONTROL AGREEMENT.
(w)    PERMITTED SECURITIZATION FINANCING. THE TRANSFER AND PURCHASE OF
RECEIVABLES CONTEMPLATED BY THE TRANSACTION DOCUMENTS CONSTITUTE A PERMITTED
SECURITIZATION (AS DEFINED IN THE ADT CREDIT AGREEMENT) AND THE ENTRY BY ANY ADT
ENTITY INTO ANY TRANSACTION DOCUMENT AND THEIR RESPECTIVE PERFORMANCE THEREUNDER
IS PERMITTED BY THE ADT CREDIT AGREEMENT, EACH ADT INDENTURE AND EACH ADT
COLLATERAL AGREEMENT, AND WILL NOT CONFLICT WITH OR VIOLATE THE TERMS OF THE ADT
CREDIT AGREEMENT, ANY ADT INDENTURE OR ANY ADT COLLATERAL AGREEMENT. THE POOL
RECEIVABLES, THE RELATED ASSETS, RELATED COLLECTIONS AND OTHER COLLATERAL ARE
FREE AND CLEAR OF ANY ADVERSE CLAIM.
ARTICLE VII    

GENERAL COVENANTS
SECTION 7.1    Affirmative Covenants of the Seller. From the date hereof until
the Final Payout Date, the Seller shall:
(a)    COMPLIANCE WITH LAWS, ETC. COMPLY WITH ALL APPLICABLE LAWS, IN RESPECT OF
THE CONDUCT OF ITS BUSINESS, THE POOL RECEIVABLES, AND EACH OF THE RELATED
CONTRACTS, EXCEPT WHERE THE FAILURE TO SO COMPLY, INDIVIDUALLY OR IN THE
AGGREGATE COULD NOT REASONABLY BE EXPECTED TO ADVERSELY AFFECT ANY POOL
RECEIVABLE, OR (OTHERWISE GIVE RISE TO A MATERIAL ADVERSE EFFECT.
(b)    PRESERVATION OF EXISTENCE. PRESERVE AND MAINTAIN ITS EXISTENCE, RIGHTS,
FRANCHISES, AND PRIVILEGES IN THE JURISDICTION OF ITS ORGANIZATION, AND QUALIFY
AND REMAIN QUALIFIED IN GOOD STANDING IN EACH JURISDICTION, EXCEPT WHERE THE
FAILURE TO QUALIFY OR PRESERVE OR MAINTAIN SUCH EXISTENCE, RIGHTS, FRANCHISES,
OR PRIVILEGES COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.




55
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







(c)    INSPECTIONS. FROM TIME TO TIME, AT THE EXPENSE OF ADT UPON REASONABLE
PRIOR NOTICE, UPON THE REQUEST BY THE ADMINISTRATIVE AGENT OR THE REQUIRED
PURCHASERS (OR ANY PURCHASER AGENT IF AN UNMATURED EVENT OF TERMINATION OR EVENT
OF TERMINATION HAS OCCURRED AND IS CONTINUING) AND DURING REGULAR BUSINESS
HOURS, PERMIT THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, AND THE PURCHASER
AGENTS, OR ANY OF THEIR RESPECTIVE REPRESENTATIVES TO VISIT AND INSPECT ITS
PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS RECORDS, AND TO DISCUSS ITS
AFFAIRS, FINANCES, AND CONDITION WITH ITS OFFICERS AND INDEPENDENT ACCOUNTANTS,
ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED; PROVIDED
THAT, UNLESS AN EVENT OF TERMINATION, OR AN UNMATURED EVENT OF TERMINATION HAS
OCCURRED AND IS CONTINUING AT THE TIME OF ANY SUCH INSPECTION, ADT SHALL ONLY BE
REQUIRED TO REIMBURSE THE REASONABLE DOCUMENTED OUT-OF-POCKET COSTS AND EXPENSES
RELATED TO ONE SUCH INSPECTION OF THE SELLER DURING ANY 12-MONTH PERIOD, WHICH
INSPECTION SHALL BE REQUESTED AND SCHEDULED BY THE ADMINISTRATIVE AGENT;
PROVIDED, FURTHER, THAT THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE
PURCHASER AGENTS SHALL USE REASONABLE EFFORTS TO COORDINATE THE TIMING OF ANY
INSPECTIONS MADE OF THE SELLER PURSUANT TO THIS SECTION 7.1(C) AND OF ADT
PURSUANT TO SECTION 7.4(C).
(d)    KEEPING OF RECORDS AND BOOKS OF ACCOUNT; DELIVERY. MAINTAIN AND
IMPLEMENT, OR CAUSE TO BE MAINTAINED AND IMPLEMENTED, ADMINISTRATIVE AND
OPERATING PROCEDURES (INCLUDING AN ABILITY TO RECREATE RECORDS EVIDENCING THE
POOL RECEIVABLES, THE RELATED ASSETS AND THE SERVICE CHARGE RECEIVABLES IN THE
EVENT OF THE DESTRUCTION OF THE ORIGINALS THEREOF, BACKING UP ON AT LEAST A
DAILY BASIS ON A SEPARATE BACKUP COMPUTER FROM WHICH ELECTRONIC FILE COPIES CAN
BE READILY PRODUCED AND DISTRIBUTED TO THIRD PARTIES BEING AGREED TO SUFFICE FOR
THIS PURPOSE), AND KEEP AND MAINTAIN, OR CAUSE TO BE KEPT AND MAINTAINED, ALL
DOCUMENTS, BOOKS, RECORDS, AND OTHER INFORMATION NECESSARY OR ADVISABLE FOR THE
COLLECTION OF THE POOL RECEIVABLES AND RELATED ASSETS (INCLUDING RECORDS
ADEQUATE TO PERMIT THE DAILY IDENTIFICATION OF (I) EACH NEW POOL RECEIVABLE, ALL
COLLECTIONS RELATING TO EACH POOL RECEIVABLE AND ADJUSTMENTS TO EACH EXISTING
POOL RECEIVABLE RECEIVED, MADE OR OTHERWISE PROCESSED ON THAT DAY, AND (II) THE
PORTION OF THE AMOUNTS RECEIVED FROM EACH OBLIGOR THAT CONSTITUTE COLLECTIONS ON
THE RELATED POOL RECEIVABLES AND THE PORTION THAT RELATES TO COLLECTIONS IN
RESPECT OF SERVICE CHARGE RECEIVABLES IN ORDER TO EFFECT THE PRIORITY OF
PAYMENTS SET FORTH IN THE RELATED CONTRACTS.




56





--------------------------------------------------------------------------------





(e)    PERFORMANCE AND COMPLIANCE WITH POOL RECEIVABLES AND CONTRACTS. AT ADT’S
EXPENSE, TIMELY AND FULLY PERFORM AND COMPLY WITH ALL PROVISIONS, COVENANTS AND
OTHER PROMISES REQUIRED TO BE OBSERVED BY IT UNDER THE CONTRACTS RELATED TO THE
POOL RECEIVABLES, EXCEPT WHERE THE FAILURE TO SO PERFORM OR COMPLY, INDIVIDUALLY
OR IN THE AGGREGATE COULD NOT REASONABLY BE EXPECTED TO ADVERSELY AFFECT ANY
POOL RECEIVABLE OR RELATED ASSETS OR OTHERWISE RESULT IN A MATERIAL ADVERSE
EFFECT.
(f)    LOCATION OF RECORDS. KEEP ALL ITS PHYSICAL RECORDS (TO THE EXTENT NOT
ELECTRONICALLY AVAILABLE) AND TANGIBLE CHATTEL PAPER OR OTHER PHYSICAL
COLLATERAL (AND ANY ORIGINAL DOCUMENTS RELATING THERETO), IF ANY, AT THE
ADDRESS(ES) OF THE SELLER REFERRED TO IN SECTION 6.1(L) OR, UPON THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE TO THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT,
AT SUCH OTHER LOCATIONS IN JURISDICTIONS WHERE ALL ACTION REQUIRED TO PROTECT
AND PERFECT THE COLLATERAL AGENT’S FIRST PRIORITY PERFECTED SECURITY INTEREST IN
THE RECEIVABLE POOL AND THE RELATED ASSETS FREE AND CLEAR OF ANY ADVERSE CLAIM
SHALL HAVE BEEN TAKEN AND COMPLETED.
(g)    CREDIT AND COLLECTION POLICY. CAUSE THE SERVICER TO SERVICE THE POOL
RECEIVABLES, RELATED ASSETS, AND CONTRACTS IN RESPECT OF THE RECEIVABLE POOL IN
ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY AND NOT AGREE TO ANY CHANGES
THERETO, EXCEPT AS PERMITTED UNDER SECTION 7.3(C).
(h)    COLLECTIONS. CAUSE THE SERVICER TO PROMPTLY WITHDRAW FROM THE BANK
ACCOUNTS AND/OR CHARGE THE CREDIT OR DEBIT CARDS OF THE DIRECT DEPOSIT OBLIGORS
ALL AMOUNTS NECESSARY TO EFFECT THE TIMELY PAYMENT WHEN DUE OF THE UNPAID
BALANCE OF THE POOL RECEIVABLES RELATING TO SUCH DIRECT DEPOSIT OBLIGORS AND
IMMEDIATELY REMIT SUCH AMOUNTS WITHIN ONE (1) BUSINESS DAY OF THE DATE OF
WITHDRAWAL, DEBIT OR CREDIT, DIRECTLY TO A COLLECTION ACCOUNT, WITHOUT ANY
COMMINGLING OF SUCH AMOUNTS WITH ANY OTHER FUNDS OTHER THAN OTHER PERMITTED
AMOUNTS. INSTRUCT, OR CAUSE THE SERVICER TO INSTRUCT, EACH OBLIGOR THAT TO THE
EXTENT ANY PAYMENT IN RESPECT OF THE RELATED POOL RECEIVABLE IS NOT TO BE MADE
THROUGH THE SERVICER’S WITHDRAWAL FROM THE BANK ACCOUNT OF EACH SUCH OBLIGOR
AND/OR THROUGH THE CHARGE OF THE CREDIT OR DEBIT CARD OF EACH SUCH OBLIGOR, ALL
COLLECTIONS IN RESPECT OF THE POOL RECEIVABLES OF EACH SUCH OBLIGOR SHALL BE
MADE TO A LOCK-BOX AND REMITTED DIRECTLY TO A LOCK-BOX THAT REMITS SUCH AMOUNTS
DIRECTLY TO A LOCK-BOX ACCOUNT COVERED BY A PAYMENT DIRECTION OR CONTROL
AGREEMENT. CAUSE THE SERVICER TO




57
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT WITHIN ONE (1) BUSINESS DAY OF
RECEIPT IN ANY LOCK-BOX ACCOUNT (AND WITHIN TWO (2) BUSINESS DAYS OF RECEIPT IN
THE RELATED LOCK-BOX) OF ANY COLLECTIONS, REMIT, OR CAUSE TO BE REMITTED, SUCH
AMOUNTS DIRECTLY TO THE OMNIBUS ACCOUNT, WITHOUT ANY COMMINGLING OF SUCH AMOUNTS
WITH ANY OTHER FUNDS OTHER THAN OTHER PERMITTED AMOUNTS. CAUSE THE SERVICER TO
AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT WITHIN ONE (1) BUSINESS DAY OF
RECEIPT OF ANY COLLECTIONS IN RESPECT OF ANY POOL RECEIVABLE IN ANY COLLECTION
ACCOUNT, REMIT OR CAUSE TO BE REMITTED SUCH AMOUNTS DIRECTLY TO THE OMNIBUS
ACCOUNT, WITHOUT ANY COMMINGLING WITH ANY FUNDS OTHER THAN OTHER PERMITTED
AMOUNTS, ALL AMOUNTS WHICH CONSTITUTE COLLECTIONS ON THE POOL RECEIVABLES. CAUSE
THE SERVICER TO AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT WITHIN TWO (2)
BUSINESS DAYS OF RECEIPT OF ANY COLLECTIONS IN THE OMNIBUS ACCOUNT, SEGREGATE
COLLECTIONS ON POOL RECEIVABLES FROM ANY OTHER PERMITTED AMOUNTS AND REMIT OR
CAUSE TO BE REMITTED DIRECTLY TO THE COLLATERAL AGENT’S ACCOUNT, WITHOUT ANY
INTERVENING COMMINGLING, ALL AMOUNTS WHICH CONSTITUTE COLLECTIONS ON THE POOL
RECEIVABLES AND ENSURE THAT NO AMOUNTS OTHER THAN COLLECTIONS ON POOL
RECEIVABLES ARE REMITTED TO OR ARE ON DEPOSIT IN THE COLLATERAL AGENT’S ACCOUNT.
TO THE EXTENT ANY LOCK-BOX ACCOUNT OR COLLATERAL ACCOUNT IS SUBJECT TO A CONTROL
AGREEMENT RATHER THAN A PAYMENT DIRECTION, ALL AMOUNTS THEREIN, AFTER REMOVAL OF
ANY AMOUNTS, IF ANY, THAT DO NOT CONSTITUTE COLLECTIONS IN RESPECT OF POOL
RECEIVABLES, SHALL BE REMITTED WITHIN TWO (2) BUSINESS DAYS OF RECEIPT TO THE
COLLATERAL AGENT’S ACCOUNT RATHER THAN TO THE OMNIBUS ACCOUNT.
(i)    RIGHT AND TITLE. HOLD ALL RIGHT, TITLE, AND INTEREST IN EACH POOL
RECEIVABLE, EXCEPT TO THE EXTENT THAT ANY SUCH RIGHT, TITLE, OR INTEREST HAS
BEEN TRANSFERRED OR GRANTED TO THE COLLATERAL AGENT (ON BEHALF OF THE
PURCHASERS).
(j)    TRANSACTION DOCUMENTS. WITHOUT LIMITING ITS COVENANTS OR AGREEMENTS SET
FORTH HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT, (I) COMPLY WITH EACH AND
EVERY OF ITS COVENANTS AND AGREEMENTS UNDER THE SALE AGREEMENT AND ITS
CONSTITUENT DOCUMENTS, AND (II) TAKE ALL ACTIONS REASONABLY NECESSARY TO ENSURE
THAT EACH TRANSACTION DOCUMENT REMAINS ENFORCEABLE AND IN EFFECT.
(k)    ENFORCEMENT OF SALE AGREEMENT. ON ITS OWN BEHALF AND ON BEHALF OF
PURCHASERS, PURCHASER AGENTS, THE COLLATERAL AGENT, AND THE ADMINISTRATIVE
AGENT, (X) PROMPTLY ENFORCE ALL




58





--------------------------------------------------------------------------------





COVENANTS AND OBLIGATIONS OF ADT CONTAINED IN THE SALE AGREEMENT, AND
(Y) DELIVER TO THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT (WHICH WILL
DELIVER SUCH CONSENTS TO EACH PURCHASER AGENT) ALL CONSENTS, APPROVALS,
DIRECTIONS, NOTICES, AND WAIVERS AND TAKE OTHER ACTIONS UNDER THE SALE AGREEMENT
AS MAY BE REASONABLY DIRECTED BY THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT
OR THE REQUIRED PURCHASERS.
(l)    FILING OF FINANCING STATEMENTS. AT ADT’S EXPENSE, TAKE ALL ACTIONS
NECESSARY (INCLUDING ALL FILINGS) TO VEST IN, AND MAINTAIN IN THE COLLATERAL
AGENT (ON BEHALF OF THE PURCHASERS) A VALID, FIRST PRIORITY PERFECTED SECURITY
INTEREST OR PERFECTED OWNERSHIP INTEREST IN THE POOL RECEIVABLES AND RELATED
ASSETS FREE AND CLEAR OF ANY ADVERSE CLAIMS. WITHOUT LIMITING THE FOREGOING, AT
ADT’S EXPENSE, AS PROMPTLY AS PRACTICABLE (WITHIN FIVE (5) BUSINESS DAYS)
FOLLOWING SUCH REQUEST EXECUTE, AUTHORIZE AND DELIVER ALL INSTRUMENTS AND
DOCUMENTS AND TAKE ALL ACTION, NECESSARY OR REASONABLY REQUESTED BY THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR ANY PURCHASER AGENT (INCLUDING
THE FILING OF FINANCING OR CONTINUATION STATEMENTS, AMENDMENTS THERETO, OR
ASSIGNMENTS THEREOF) TO ENABLE THE COLLATERAL AGENT TO EXERCISE AND ENFORCE ALL
OF ITS RIGHTS HEREUNDER AND TO VEST AND MAINTAIN VESTED IN THE COLLATERAL AGENT
A VALID, FIRST PRIORITY PERFECTED SECURITY INTEREST OR PERFECTED OWNERSHIP
INTEREST IN THE POOL RECEIVABLES, THE RELATED ASSETS WITH RESPECT THERETO, THE
SALE AGREEMENT, THE COLLECTIONS WITH RESPECT THERETO AND THE OTHER COLLATERAL
FREE AND CLEAR OF ANY ADVERSE CLAIM. THE SELLER HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT TO FILE ANY CONTINUATION
STATEMENTS, AMENDMENTS THERETO, AND ASSIGNMENTS THEREOF AS THE COLLATERAL AGENT,
THE ADMINISTRATIVE AGENT, OR ANY PURCHASER AGENT MAY FROM TIME TO TIME DETERMINE
TO BE NECESSARY OR DESIRABLE TO PERFECT OR MAINTAIN THE PERFECTION OR PRIORITY
OF ITS SECURITY INTEREST IN THE POOL RECEIVABLES, THE COLLECTIONS WITH RESPECT
THERETO, THE RELATED ASSETS WITH RESPECT THERETO, THE SALE AGREEMENT, AND THE
OTHER COLLATERAL FREE AND CLEAR OF ANY ADVERSE CLAIMS.
(m)    LOCATION. MAINTAIN AT ALL TIMES ITS JURISDICTION OF ORGANIZATION AND ITS
CHIEF EXECUTIVE OFFICE WITHIN A JURISDICTION IN THE UNITED STATES IN WHICH
ARTICLE 9 OF THE UCC (2001 OR LATER REVISION) IS IN EFFECT.
(n)    TAX MATTERS. PAY ALL APPLICABLE TAXES REQUIRED TO BE PAID BY IT WHEN DUE
AND PAYABLE IN CONNECTION WITH THE TRANSFER OF THE




59
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







POOL RECEIVABLES AND RELATED ASSETS BY THE SELLER; THE SELLER ACKNOWLEDGES THAT
NONE OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, ANY PURCHASER AGENT, OR
ANY PURCHASER SHALL HAVE ANY RESPONSIBILITY WITH RESPECT THERETO. PAY AND
DISCHARGE, OR CAUSE THE PAYMENT AND DISCHARGE OF, ALL FEDERAL INCOME TAXES (AND
ALL OTHER MATERIAL TAXES) WHEN DUE AND PAYABLE, EXCEPT SUCH AS MAY BE CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDING AND FOR WHICH AN ADEQUATE RESERVE HAS
BEEN ESTABLISHED AND IS MAINTAINED IN ACCORDANCE WITH GAAP.
(o)    CREDIT RISK RETENTION. FROM AND AFTER THE EU RETENTION EFFECTIVE DATE,
COOPERATE WITH EACH PURCHASER (INCLUDING BY PROVIDING SUCH INFORMATION AND
ENTERING INTO OR DELIVERING SUCH ADDITIONAL AGREEMENTS OR DOCUMENTS REASONABLY
REQUESTED BY SUCH PURCHASER OR ITS PURCHASER AGENT) TO THE EXTENT REASONABLY
NECESSARY TO ASSURE SUCH PURCHASER THAT ADT RETAIN CREDIT RISK IN THE AMOUNT AND
MANNER REQUIRED BY THE EU SECURITIZATION RULES AND THE CRR AND TO PERMIT SUCH
PURCHASER TO PERFORM ITS DUE DILIGENCE AND MONITORING OBLIGATIONS (IF ANY) UNDER
THE EU SECURITIZATION RULES AND THE CRR.
(p)    CERTAIN GOVERNMENTAL FEES, SURCHARGES, AND TAXES. WITH RESPECT TO ANY
PORTION OF A RECEIVABLE ATTRIBUTABLE TO GOVERNMENTAL FEES, SURCHARGES, OR TAXES,
PAY (OR CAUSE TO BE PAID) SUCH GOVERNMENTAL FEES, SURCHARGES, OR TAXES TO THE
APPLICABLE GOVERNMENTAL AUTHORITY WHEN DUE IN ACCORDANCE WITH APPLICABLE LAW
(EXCEPT FOR ANY SUCH GOVERNMENTAL FEES, SURCHARGES, OR TAXES THAT ARE BEING
APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH ADEQUATE RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED),
AND NONE OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, ANY PURCHASER AGENT,
OR ANY PURCHASER SHALL HAVE ANY OBLIGATION TO MAKE ANY SUCH PAYMENT OR SHALL
HAVE ANY OTHER RESPONSIBILITY WITH RESPECT THERETO. PAY ALL SALES TAXES TO BE
PAID IN CONNECTION WITH THE EQUIPMENT AND INSTALLATION RELATED TO EACH POOL
RECEIVABLE BY THE DUE DATE THEREOF (EXCEPT FOR ANY SUCH SALES TAXES THAT ARE
BEING APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH ADEQUATE RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED).
(q)    ANTI-CORRUPTION LAWS, ANTI-TERRORISM LAWS, AND SANCTIONS. MAINTAIN IN
EFFECT AND ENFORCE POLICIES AND PROCEDURES REASONABLY DESIGNED TO ENSURE
COMPLIANCE IN ALL MATERIAL RESPECTS, BY THE SELLER AND ITS DIRECTORS, OFFICERS,
EMPLOYEES, AND AGENTS WITH ANTI-CORRUPTION LAWS AND APPLICABLE




60





--------------------------------------------------------------------------------





SANCTIONS LAWS IN CONNECTION WITH ITS BUSINESS OPERATIONS, EXCEPT WHERE THE
FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.
(r)    ACCOUNTING TREATMENT. PROVIDE THE COLLATERAL AGENT AND THE ADMINISTRATIVE
AGENT WITH WRITTEN NOTICE DELIVERED NOT LESS THAN TWENTY (20) DAYS PRIOR TO THE
LAST DAY OF EACH FISCAL QUARTER OR FISCAL YEAR, IF THE RECEIVABLES RELATING TO
THE RECEIVABLE POOL WILL NOT BE INCLUDED ON THE CONSOLIDATED BALANCE SHEET OF
ADT FOR PURPOSES OF GAAP AS OF SUCH DATE.
SECTION 7.2    Reporting Requirements of the Seller. From the date hereof until
the Final Payout Date, the Seller shall furnish to the Collateral Agent and the
Administrative Agent (who shall promptly send the same to the Purchaser Agents):
(a)    FINANCIAL STATEMENTS. AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
75 DAYS AFTER THE END OF ITS FISCAL YEAR, COPIES OF THE UNAUDITED ANNUAL INCOME
STATEMENT AND BALANCE SHEET OF THE SELLER, PREPARED IN CONFORMITY WITH GAAP.
(b)    EVENTS OF TERMINATION, ETC. NOTICE OF THE OCCURRENCE OF ANY EVENT OF
TERMINATION OR UNMATURED EVENT OF TERMINATION ACCOMPANIED BY A WRITTEN STATEMENT
OF AN APPROPRIATE OFFICER OF THE SELLER (OR THE SERVICER ON ITS BEHALF) SETTING
FORTH DETAILS OF SUCH EVENT AND THE ACTION THAT THE SELLER PROPOSES TO TAKE WITH
RESPECT THERETO, SUCH NOTICE TO BE PROVIDED PROMPTLY (BUT NOT LATER THAN TWO (2)
BUSINESS DAYS) AFTER ANY RESPONSIBLE OFFICER OF THE SELLER OR THE SERVICER
OBTAINS ACTUAL KNOWLEDGE THEREOF.
(c)    OTHER INFORMATION. PROMPTLY, FROM TIME TO TIME, SUCH RECORDS OR OTHER
INFORMATION, DOCUMENTS, RECORDS, OR REPORTS RESPECTING THE CONDITION OR
OPERATIONS, FINANCIAL OR OTHERWISE, OF THE SELLER, ITS PERFORMANCE UNDER THE
TRANSACTION DOCUMENT AND THE POOL RECEIVABLES AND RELATED ASSETS AS THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR ANY PURCHASER AGENT MAY FROM TIME
TO TIME REASONABLY REQUEST.
(d)    NOTICES UNDER SALE AGREEMENT. A COPY OF EACH NOTICE RECEIVED BY THE
SELLER FROM ADT PURSUANT TO ANY PROVISION OF THE SALE AGREEMENT.
(e)    ERISA. WRITTEN NOTICE OF ANY ERISA EVENT.
SECTION 7.3    Negative Covenants of the Seller. From the date hereof until the
Final Payout Date, the Seller shall not:




61
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







(a)    SALES, ADVERSE CLAIMS, ETC. EXCEPT AS OTHERWISE EXPLICITLY PROVIDED
HEREIN OR IN THE SALE AGREEMENT, SELL, ASSIGN, OR OTHERWISE DISPOSE OF, OR
CREATE OR SUFFER TO EXIST ANY ADVERSE CLAIM (BY OPERATION OF LAW OR OTHERWISE)
UPON OR WITH RESPECT TO (IN EACH CASE, OTHER THAN ITS OR ADT’S OWNERSHIP
INTEREST OR CONTINGENT CLAIM TO OWNERSHIP), ANY OF ITS ASSETS OR PROPERTIES
(INCLUDING ANY POOL RECEIVABLE OR RELATED ASSETS, ANY OTHER RECEIVABLE, ANY
CONTRACT RELATING TO A RECEIVABLE, ANY RELATED EQUIPMENT, ANY SERVICE CHARGE
RECEIVABLE OR ANY PROCEEDS OF ANY OF THE FOREGOING, OR ANY INTEREST THEREIN, ANY
COLLECTION ACCOUNT, THE OMNIBUS ACCOUNT, ANY LOCK-BOX ACCOUNT OR ANY OTHER
ACCOUNT TO WHICH ANY COLLECTIONS ON POOL RECEIVABLES ARE SENT, OR ANY RIGHT TO
RECEIVE INCOME OR PROCEEDS FROM OR IN RESPECT OF ANY OF THE FOREGOING).
(b)    EXTENSION OR AMENDMENT OF RECEIVABLES. EXCEPT AS PROVIDED IN SECTION
8.2(B) AND TO THE EXTENT RESULTING FROM THE CONDITIONAL SERVICE GUARANTY,
EXTEND, AMEND OR OTHERWISE MODIFY THE TERMS OF ANY POOL RECEIVABLE (IN EACH
CASE, INCLUDING, WITHOUT LIMITATION, BY MEANS OF ANY PROMOTIONAL ACTIVITY,
ADVERTISING OR OTHER STATEMENT OR WARRANTY (INCLUDING ON ANY ADT ENTITY’S
WEBSITE)), OR AMEND, MODIFY OR WAIVE ANY TERM OR CONDITION OF ANY CONTRACT
RELATED THERETO OR PERMIT THE SERVICER TO DO THE SAME.
(c)    CHANGE IN CREDIT AND COLLECTION POLICY, BUSINESS, OR CONSTITUENT
DOCUMENTS. (I) MAKE OR CONSENT TO ANY CHANGE OR AMENDMENT TO THE CREDIT AND
COLLECTION POLICY OR PERMIT THE SERVICER TO MAKE ANY SUCH CHANGE OR AMENDMENT IF
SUCH PROPOSED CHANGE OR AMENDMENT COULD REASONABLY BE EXPECTED TO ADVERSELY
AFFECT THE VALUE, VALIDITY, COLLECTABILITY, OR ENFORCEABILITY OF ANY POOL
RECEIVABLES OR THE RELATED ASSETS OR DECREASE THE CREDIT QUALITY OF ANY POOL
RECEIVABLE OR THE RELATED ASSETS OR OTHERWISE GIVE RISE TO A MATERIAL ADVERSE
EFFECT WITHOUT (X) THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, AND EACH PURCHASER AGENT, OR (Y) IN THE CASE OF ANY SUCH
CHANGE OR AMENDMENT REQUIRED BY LAW, UPON DELIVERY TO THE COLLATERAL AGENT AND
THE ADMINISTRATIVE AGENT OF A CERTIFICATE OF A RESPONSIBLE OFFICER OF ADT WHICH
CERTIFIES, THAT BASED UPON ADVICE OF REPUTABLE COUNSEL, SUCH CHANGE OR AMENDMENT
IS REQUIRED TO BE MADE AS A RESULT OF A CHANGE IN LAW, OR (II) MAKE ANY CHANGE
IN THE CHARACTER OF ITS BUSINESS OR AMEND OR OTHERWISE MODIFY ITS CONSTITUENT
DOCUMENTS IN ANY RESPECT WITHOUT THE PRIOR WRITTEN CONSENT OF




62





--------------------------------------------------------------------------------





THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE REQUIRED PURCHASERS.
(d)    CHANGE IN LOCK-BOX BANK, LOCK-BOX OR LOCK-BOX ACCOUNT. (I) ADD ANY BANK,
LOCK-BOX OR LOCK-BOX ACCOUNT NOT LISTED ON SCHEDULE V AS A LOCK-BOX BANK,
LOCK-BOX OR LOCK-BOX ACCOUNT UNLESS THE COLLATERAL AGENT AND THE ADMINISTRATIVE
AGENT SHALL HAVE PREVIOUSLY APPROVED AND RECEIVED DULY EXECUTED COPIES OF
PAYMENT DIRECTIONS IN THE FORM OF EXHIBIT G-1 OR A CONTROL AGREEMENT DULY
EXECUTED BY THE PARTIES THERETO, (II) TERMINATE ANY LOCK-BOX BANK, OR RELATED
LOCK-BOX, OR LOCK-BOX ACCOUNT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND, IN EACH CASE, ONLY IF ALL OF THE
PAYMENTS FROM OBLIGORS THAT WERE BEING SENT TO SUCH LOCK-BOX BANK WILL, UPON
TERMINATION OF SUCH LOCK-BOX BANK AND AT ALL TIMES THEREAFTER, BE DEPOSITED IN A
LOCK-BOX ACCOUNT WITH ANOTHER LOCK-BOX BANK COVERED BY A PAYMENT DIRECTION IN
THE FORM OF EXHIBIT G-1 OR A CONTROL AGREEMENT, OR (III) AMEND, SUPPLEMENT, OR
OTHERWISE MODIFY ANY LOCK-BOX AGREEMENT.
(e)    DEPOSITS TO ACCOUNTS. DEPOSIT OR OTHERWISE CREDIT, OR CAUSE OR PERMIT TO
BE SO DEPOSITED OR CREDITED, OR DIRECT ANY OBLIGOR TO DEPOSIT OR REMIT, ANY
COLLECTIONS ON POOL RECEIVABLES TO ANY ACCOUNT NOT COVERED BY THE PROPER PAYMENT
DIRECTION OR A CONTROL AGREEMENT OR (II) PERMIT ANY AMOUNT TO BE DEPOSITED,
CREDITED OR REMITTED TO ANY LOCK-BOX ACCOUNT, ANY COLLECTION ACCOUNT, OR THE
OMNIBUS ACCOUNT OTHER THAN COLLECTIONS IN RESPECT OF POOL RECEIVABLES AND OTHER
PERMITTED AMOUNTS. EXCEPT FOR THE COLLATERAL AGENT’S ACCOUNT, PERMIT ANY
COLLECTIONS IN RESPECT OF POOL RECEIVABLES TO BE DEPOSITED, OR CREDITED IN ANY
ACCOUNT WHICH IS NOT SUBJECT TO A PAYMENT DIRECTION OR A CONTROL AGREEMENT WHICH
IS IN FULL FORCE AND EFFECT.
(f)    NAME CHANGE, MERGERS, ACQUISITIONS, SALES, ETC. (I) CHANGE ITS NAME OR
THE LOCATION OF ANY OFFICE AT WHICH ITS PHYSICAL RECORDS (TO THE EXTENT NOT
ELECTRONICALLY AVAILABLE) AND TANGIBLE CHATTEL PAPER OR OTHER PHYSICAL
COLLATERAL, IF ANY, ARE MAINTAINED, (II) BE A PARTY TO ANY MERGER OR
CONSOLIDATION, OR PURCHASE OR OTHERWISE ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OR ANY STOCK OF ANY CLASS OF, OR ANY PARTNERSHIP OR JOINT VENTURE
INTEREST (OR SIMILAR OWNERSHIP INTEREST) IN, ANY OTHER PERSON; OR, SELL,
TRANSFER, CONVEY, CONTRIBUTE, OR LEASE ALL OR ANY SUBSTANTIAL PART OF ITS
ASSETS, OR SELL OR ASSIGN WITH OR WITHOUT RECOURSE ANY POOL RECEIVABLES OR ANY
INTEREST THEREIN (OTHER




63
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







THAN PURSUANT HERETO AND TO THE SALE AGREEMENT) TO ANY PERSON, OR (III) HAVE ANY
SUBSIDIARIES.
(g)    DEBT AND BUSINESS ACTIVITY. INCUR, ASSUME, GUARANTEE, OR OTHERWISE BECOME
DIRECTLY OR INDIRECTLY LIABLE FOR OR IN RESPECT OF ANY DEBT OR OTHER OBLIGATION,
PURCHASE ANY ASSET (OR MAKE ANY INVESTMENT BY SHARE PURCHASE LOAN OR OTHERWISE),
OR ENGAGE IN ANY OTHER ACTIVITY (WHETHER OR NOT PURSUED FOR GAIN OR OTHER
PECUNIARY ADVANTAGE), IN ANY CASE, OTHER THAN AS WILL OCCUR IN ACCORDANCE WITH
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.
(h)    CHANGE IN ORGANIZATION, ETC. CHANGE ITS JURISDICTION OF ORGANIZATION OR
ITS NAME, IDENTITY, OR CORPORATE STRUCTURE OR MAKE ANY OTHER CHANGE SUCH THAT
ANY FINANCING STATEMENT FILED OR OTHER ACTION TAKEN TO PERFECT THE COLLATERAL
AGENT’S INTERESTS UNDER THIS AGREEMENT WOULD BECOME MISLEADING OR WOULD
OTHERWISE BE RENDERED INEFFECTIVE, UNLESS THE SELLER SHALL HAVE GIVEN THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT NOT LESS THAN THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE OF SUCH CHANGE AND SHALL HAVE CURED SUCH CIRCUMSTANCES. THE
SELLER SHALL NOT AMEND OR OTHERWISE MODIFY OR WAIVE ITS CONSTITUENT DOCUMENTS OR
ANY PROVISION THEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT
AND THE ADMINISTRATIVE AGENT.
(i)    ACTIONS IMPAIRING QUALITY OF TITLE. TAKE ANY ACTION THAT COULD REASONABLY
BE EXPECTED TO CAUSE ANY POOL RECEIVABLE, TOGETHER WITH THE RELATED ASSETS, NOT
TO BE OWNED BY IT FREE AND CLEAR OF ANY ADVERSE CLAIM; OR TAKE ANY ACTION THAT
COULD CAUSE THE COLLATERAL AGENT NOT TO HAVE A VALID PERFECTED OWNERSHIP
INTEREST OR FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE RECEIVABLE POOL
AND RELATED ASSETS AND ALL PRODUCTS AND PROCEEDS OF THE FOREGOING, FREE AND
CLEAR OF ANY ADVERSE CLAIM, OR SUFFER THE EXISTENCE OF ANY FINANCING STATEMENT
OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ANY RECEIVABLE, ANY RELATED
ASSET, ANY CONTRACT, OR ANY PROCEEDS THEREOF ON FILE IN ANY RECORDING OFFICE
EXCEPT SUCH AS MAY BE FILED (I) IN FAVOR OF THE SELLER PURSUANT TO THE
TRANSACTION DOCUMENT, (II) IN FAVOR OF THE COLLATERAL AGENT (FOR THE BENEFIT OF
THE PURCHASERS) IN ACCORDANCE WITH THIS AGREEMENT OR ANY TRANSACTION DOCUMENTS,
OR (III)  IN FAVOR OF ANY OTHER PERSON (OTHER THAN AN AFFILIATE OF ANY ADT
ENTITY, OR IN RESPECT OF THE ADT CREDIT AGREEMENT, ANY ADT INDENTURE OR ANY ADT
COLLATERAL AGREEMENT TO THE EXTENT SUCH FILINGS ARE IN EFFECT ON THE CLOSING
DATE AND ANY CONTINUATION STATEMENT IN RESPECT THEREOF) WHICH THE SELLER IN GOOD
FAITH




64





--------------------------------------------------------------------------------





BELIEVES IS FILED IN ERROR OR IS INVALID, HAS NOTIFIED THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT OF ITS DETERMINATION, THE SELLER IS DILIGENTLY
CONTESTING THE FILING OF SUCH FINANCING STATEMENT, AND WHICH THE SELLER HAS
TERMINATED OR CAUSED TO BE TERMINATED WITHIN THE EARLIER TO OCCUR OF (X) SIXTY
(60) DAYS OF THE FILING THEREOF, AND (Y) THIRTY (30) DAYS OF THE DISCOVERY
THEREOF.
(j)    ACTIONS BY ADT. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THE
SALE AGREEMENT, CONSENT TO (I) ANY CHANGE OR REMOVAL OF ANY NOTATION REQUIRED TO
BE MADE BY ADT PURSUANT TO SECTION 3.3 OF THE SALE AGREEMENT, OR (II) ANY WAIVER
OF OR DEPARTURE FROM ANY TERM SET FORTH IN SECTION 5.4 OF THE SALE AGREEMENT, IN
EACH CASE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND EACH PURCHASER AGENT.
(k)    TAX STATUS. TAKE (OR PERMIT ANY OTHER PERSON TO TAKE) ANY ACTION THAT
COULD (OR COULD REASONABLY BE EXPECTED TO) CAUSE THE SELLER TO BE TREATED AS AN
ASSOCIATION OR PUBLICLY TRADED PARTNERSHIP TAXABLE AS A CORPORATION FOR U.S.
FEDERAL INCOME TAX PURPOSES. THE SELLER SHALL NOT TAKE (OR PERMIT ANY OTHER
PERSON TO TAKE) ANY ACTION THAT COULD CAUSE IT TO BE SUBJECT TO ANY MATERIAL
AMOUNT OF TAX IMPOSED BY A STATE OR LOCAL TAXING AUTHORITY (WHICH SHALL NOT BE
DEEMED TO INCLUDE, FOR THE AVOIDANCE OF DOUBT, ANY ANNUAL TAXES, FRANCHISE TAXES
OR SIMILAR TAXES).
(l)    CHATTEL PAPER. PERMIT ANY CHATTEL PAPER RELATING TO THE POOL RECEIVABLE
OR RELATED ASSETS TO BE IN THE POSSESSION OF (OR, IN THE CASE OF ELECTRONIC
CHATTEL PAPER, UNDER THE CONTROL OF) ANY PERSON OTHER THAN THE SERVICER (FOR THE
BENEFIT OF THE COLLATERAL AGENT AND THE SELLER), THE COLLATERAL AGENT OR THE
COLLATERAL AGENT’S DESIGNEE.
(m)    DISTRIBUTIONS. IF AN EVENT OF TERMINATION OR UNMATURED EVENT OF
TERMINATION HAS OCCURRED AND IS CONTINUING, DISTRIBUTE ANY AMOUNTS THAT IT
RECEIVES IN RESPECT OF THE RPA DEFERRED PURCHASE PRICE TO THE PARENT OR ANY
OTHER AFFILIATE OF THE PARENT.
SECTION 7.4    Affirmative Covenants of ADT. From the date hereof until the
Final Payout Date, ADT, individually and when acting as the Servicer, shall:
(a)    COMPLIANCE WITH LAWS, ETC. COMPLY WITH ALL APPLICABLE LAWS IN RESPECT OF
THE CONDUCT OF ITS BUSINESS, ITS ASSETS AND PROPERTIES, THE POOL RECEIVABLES,
THE RELATED CONTRACTS AND THE




65
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







SERVICING AND COLLECTION THEREOF, EXCEPT WHERE THE FAILURE TO SO COMPLY,
INDIVIDUALLY OR IN THE AGGREGATE COULD NOT REASONABLY BE EXPECTED TO ADVERSELY
AFFECT ANY POOL RECEIVABLE, OR OTHERWISE GIVE RISE TO A MATERIAL ADVERSE EFFECT.
(b)    PRESERVATION OF CORPORATE EXISTENCE. PRESERVE AND MAINTAIN ITS CORPORATE
EXISTENCE, RIGHTS, FRANCHISES, AND PRIVILEGES IN THE JURISDICTION OF ITS
INCORPORATION, AND QUALIFY AND REMAIN QUALIFIED IN GOOD STANDING IN EACH
JURISDICTION EXCEPT WHERE THE FAILURE TO PRESERVE OR MAINTAIN SUCH EXISTENCE,
RIGHTS, FRANCHISES, OR PRIVILEGES OR TO BE SO QUALIFIED COULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.
(c)    INSPECTIONS. FROM TIME TO TIME, AT ITS EXPENSE, UPON REASONABLE PRIOR
NOTICE, UPON THE REASONABLE REQUEST BY THE ADMINISTRATIVE AGENT OR THE REQUIRED
PURCHASERS (OR ANY PURCHASER AGENT IF AN UNMATURED EVENT OF TERMINATION OR EVENT
OF TERMINATION HAS OCCURRED AND IS CONTINUING) AND DURING REGULAR BUSINESS
HOURS, PERMIT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, AND THE PURCHASER
AGENTS, OR ANY OF THEIR RESPECTIVE REPRESENTATIVES TO VISIT AND INSPECT ITS
PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS RECORDS, AND TO DISCUSS ITS
AFFAIRS, FINANCES, AND CONDITION WITH ITS OFFICERS AND INDEPENDENT ACCOUNTANTS
WITH RESPECT TO THE POOL RECEIVABLES AND THE RELATED ASSETS AND THE PERFORMANCE
OF ITS OBLIGATIONS (AS SERVICER OR OTHERWISE) UNDER THE TRANSACTION DOCUMENTS AS
OFTEN AS REASONABLY REQUESTED; PROVIDED THAT, UNLESS AN EVENT OF TERMINATION, OR
AN UNMATURED EVENT OF TERMINATION HAS OCCURRED AND IS CONTINUING AT THE TIME OF
ANY SUCH INSPECTION, THE SERVICER SHALL ONLY BE REQUIRED TO REIMBURSE THE
REASONABLE DOCUMENTED OUT-OF-POCKET COSTS AND EXPENSES RELATED TO ONE SUCH
INSPECTION DURING ANY 12-MONTH PERIOD, WHICH INSPECTION SHALL BE REQUESTED AND
SCHEDULED BY THE ADMINISTRATIVE AGENT; PROVIDED, FURTHER, THAT THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT AND THE PURCHASER AGENTS SHALL USE REASONABLE
EFFORTS TO COORDINATE THE TIMING OF ANY INSPECTIONS MADE OF ADT PURSUANT TO THIS
SECTION 7.4(C) AND OF THE SELLER PURSUANT TO SECTION 7.1(C).
(d)    KEEPING OF RECORDS AND BOOKS OF ACCOUNT; DELIVERY; LOCATION OF RECORDS.
MAINTAIN AND IMPLEMENT, OR CAUSE TO BE MAINTAINED AND IMPLEMENTED,
ADMINISTRATIVE AND OPERATING PROCEDURES (INCLUDING AN ABILITY TO RECREATE
RECORDS EVIDENCING THE POOL RECEIVABLES, THE RELATED ASSETS AND THE SERVICE
CHARGE RECEIVABLES IN THE EVENT OF THE DESTRUCTION OF THE ORIGINALS




66





--------------------------------------------------------------------------------





THEREOF, BACKING UP ON AT LEAST A DAILY BASIS ON A SEPARATE BACKUP COMPUTER FROM
WHICH ELECTRONIC FILE COPIES CAN BE READILY PRODUCED AND DISTRIBUTED TO THIRD
PARTIES BEING AGREED TO SUFFICE FOR THIS PURPOSE), AND KEEP AND MAINTAIN, OR
CAUSE TO BE KEPT AND MAINTAINED, ALL DOCUMENTS, BOOKS, RECORDS, AND OTHER
INFORMATION NECESSARY OR ADVISABLE FOR THE COLLECTION OF ALL POOL RECEIVABLES,
AND RELATED ASSETS (INCLUDING RECORDS ADEQUATE TO PERMIT THE DAILY
IDENTIFICATION OF (I) EACH NEW POOL RECEIVABLE AND ALL COLLECTIONS RELATING TO
THE RECEIVABLE POOL OF AND ADJUSTMENTS TO EACH EXISTING POOL RECEIVABLE
RECEIVED, MADE, OR OTHERWISE PROCESSED ON THAT DAY, AND (II) THE PORTION OF THE
COLLECTIONS RECEIVED FROM EACH OBLIGOR THAT REPRESENTS COLLECTIONS OF POOL
RECEIVABLES FROM SUCH OBLIGOR AND COLLECTIONS OF SERVICE CHARGE RECEIVABLES FROM
SUCH OBLIGOR IN ORDER TO EFFECT THE PRIORITY OF PAYMENTS SET FORTH IN THE
RELATED CONTRACTS. IN ADDITION, IT SHALL KEEP ITS PHYSICAL RECORDS (TO THE
EXTENT NOT ELECTRONICALLY AVAILABLE) AND TANGIBLE CHATTEL PAPER OR OTHER
PHYSICAL COLLATERAL (AND ANY ORIGINAL DOCUMENTS RELATING THERETO), IF ANY, AT
THE ADDRESS(ES) REFERRED TO IN ANNEX 2 OF THE SALE AGREEMENT OR AT SUCH OTHER
ADDRESS(ES) AS SET FORTH IN THE SALE AGREEMENT OR, UPON THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE TO THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT, AT SUCH
OTHER LOCATIONS IN JURISDICTIONS WHERE ALL ACTION REQUIRED BY SECTION 8.5 HEREOF
SHALL HAVE BEEN TAKEN AND COMPLETED.
(e)    PERFORMANCE AND COMPLIANCE WITH RECEIVABLES AND CONTRACTS. AT ITS
EXPENSE, TIMELY AND FULLY PERFORM AND COMPLY WITH ALL PROVISIONS, COVENANTS, AND
OTHER PROMISES REQUIRED TO BE OBSERVED BY IT UNDER THE CONTRACTS AND THE POOL
RECEIVABLES RELATING TO THE RECEIVABLE POOL, EXCEPT WHERE THE FAILURE TO SO
PERFORM OR COMPLY, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO ADVERSELY AFFECT ANY POOL RECEIVABLE OR RELATED ASSETS OR OTHERWISE
RESULT IN A MATERIAL ADVERSE EFFECT.
(f)    CREDIT AND COLLECTION POLICY. COMPLY WITH THE CREDIT AND COLLECTION
POLICY IN REGARD TO EACH POOL RECEIVABLE, THE RELATED ASSETS, EACH SERVICE
CHARGE RECEIVABLE, THE RELATED CONTRACT AND THE SERVICING AND COLLECTION
THEREOF.
(g)    COLLECTIONS. PROMPTLY WITHDRAW FROM THE BANK ACCOUNTS AND/OR CHARGE THE
CREDIT OR DEBIT CARDS OF THE DIRECT DEPOSIT OBLIGORS ALL AMOUNTS NECESSARY TO
EFFECT THE TIMELY PAYMENT WHEN DUE OF THE UNPAID BALANCE OF THE POOL RECEIVABLES
RELATING TO SUCH DIRECT DEPOSIT OBLIGORS AND IMMEDIATELY REMIT




67
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







SUCH AMOUNTS, WITHIN ONE (1) BUSINESS DAY OF THE DATE OF WITHDRAWAL, DEBIT OR
CREDIT DIRECTLY TO A COLLECTION ACCOUNT, WITHOUT ANY COMMINGLING OF SUCH AMOUNTS
WITH ANY OTHER FUNDS OTHER THAN OTHER PERMITTED COLLECTIONS. INSTRUCT EACH
OBLIGOR THAT TO THE EXTENT ANY PAYMENT IN RESPECT OF THE RELATED POOL RECEIVABLE
IS NOT TO BE MADE THROUGH THE SERVICER’S WITHDRAWAL FROM THE BANK ACCOUNT OF
EACH SUCH OBLIGOR AND/OR THROUGH THE CHARGE OF THE CREDIT OR DEBIT CARD OF EACH
SUCH OBLIGOR, ALL COLLECTIONS IN RESPECT OF THE POOL RECEIVABLES OF EACH SUCH
OBLIGOR SHALL BE MADE TO A LOCK-BOX AND REMITTED DIRECTLY TO A LOCK-BOX THAT
REMITS SUCH AMOUNTS DIRECTLY TO A LOCK-BOX ACCOUNT COVERED BY A PAYMENT
DIRECTION OR CONTROL AGREEMENT. AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT
WITHIN ONE (1) BUSINESS DAY OF RECEIPT IN ANY LOCK-BOX OR LOCK-BOX ACCOUNT (AND
WITHIN TWO (2) BUSINESS DAYS OF RECEIPT IN THE RELATED LOCK-BOX) OF ANY
COLLECTIONS, REMIT, OR CAUSE TO BE REMITTED, SUCH AMOUNTS DIRECTLY TO THE
OMNIBUS ACCOUNT, WITHOUT ANY COMMINGLING OF SUCH AMOUNTS WITH ANY OTHER FUNDS
OTHER THAN OTHER PERMITTED AMOUNTS. AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT
WITHIN ONE (1) BUSINESS DAY OF RECEIPT OF ANY COLLECTIONS IN RESPECT OF ANY POOL
RECEIVABLES IN ANY COLLECTION ACCOUNT, REMIT OR CAUSE TO BE REMITTED SUCH
AMOUNTS DIRECTLY TO THE OMNIBUS ACCOUNT, WITHOUT ANY COMMINGLING, ALL AMOUNTS
WHICH CONSTITUTE COLLECTIONS ON THE POOL RECEIVABLES. AS PROMPTLY AS PRACTICABLE
AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS OF RECEIPT OF ANY COLLECTIONS IN
THE OMNIBUS ACCOUNT, SEGREGATE COLLECTIONS ON THE POOL RECEIVABLES FROM ANY
OTHER PERMITTED AMOUNTS AND REMIT OR CAUSE TO BE REMITTED DIRECTLY TO THE
COLLATERAL AGENT’S ACCOUNT, WITHOUT ANY INTERVENING COMMINGLING, ALL AMOUNTS
WHICH CONSTITUTE COLLECTIONS ON THE POOL RECEIVABLES AND ENSURE THAT NO AMOUNTS
OTHER THAN COLLECTIONS ON POOL RECEIVABLES ARE REMITTED TO OR ARE ON DEPOSIT IN
THE COLLATERAL AGENT’S ACCOUNT. TO THE EXTENT ANY LOCK-BOX ACCOUNT OR COLLATERAL
ACCOUNT IS SUBJECT TO A CONTROL AGREEMENT RATHER THAN A PAYMENT DIRECTION, ALL
AMOUNTS THEREIN, AFTER REMOVAL OF ANY AMOUNTS, IF ANY, THAT DO NOT CONSTITUTE
COLLECTIONS IN RESPECT OF POOL RECEIVABLES, SHALL BE REMITTED WITHIN TWO (2)
BUSINESS DAYS OF RECEIPT TO THE COLLATERAL AGENT’S ACCOUNT RATHER THAN TO THE
OMNIBUS ACCOUNT.
(h)    FILING OF FINANCING STATEMENTS. AT ITS EXPENSE, TAKE ALL ACTIONS
NECESSARY (INCLUDING ALL FILINGS) TO VEST IN, AND MAINTAIN IN THE COLLATERAL
AGENT (ON BEHALF OF THE PURCHASERS) A VALID, FIRST PRIORITY PERFECTED SECURITY
INTEREST OR PERFECTED OWNERSHIP INTEREST IN THE POOL RECEIVABLES AND RELATED
ASSETS FREE AND CLEAR OF ANY ADVERSE CLAIMS. WITHOUT LIMITING THE




68





--------------------------------------------------------------------------------





FOREGOING, CAUSE THE FINANCING STATEMENTS DESCRIBED IN SECTIONS 5.1(F), THAT
HAVE NOT PREVIOUSLY BEEN FILED, TO BE DULY FILED IN THE APPROPRIATE
JURISDICTIONS AT ITS EXPENSE, AS PROMPTLY AS PRACTICABLE (AND IN ANY EVENT,
WITHIN FIVE (5) BUSINESS DAYS) FOLLOWING SUCH REQUEST AND TO EXECUTE, AUTHORIZE,
AND DELIVER ALL INSTRUMENTS AND DOCUMENTS AND TAKE ALL ACTION, NECESSARY OR
REASONABLY REQUESTED BY THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR ANY
PURCHASER AGENT (INCLUDING THE FILING OF FINANCING OR CONTINUATION STATEMENTS,
AMENDMENTS THERETO, OR ASSIGNMENTS THEREOF) TO ENABLE THE COLLATERAL AGENT TO
EXERCISE AND ENFORCE ALL OF ITS RIGHTS HEREUNDER AND TO VEST AND MAINTAIN VESTED
IN THE COLLATERAL AGENT A VALID, FIRST PRIORITY PERFECTED SECURITY INTEREST OR
PERFECTED OWNERSHIP INTEREST IN THE POOL RECEIVABLES, THE RELATED ASSETS WITH
RESPECT THERETO, THE SALE AGREEMENT, THE COLLECTIONS WITH RESPECT THERETO, AND
THE OTHER COLLATERAL FREE AND CLEAR OF ANY ADVERSE CLAIM. THE SERVICER HEREBY
AUTHORIZES THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT TO FILE ANY
CONTINUATION STATEMENTS, AMENDMENTS THERETO, AND ASSIGNMENTS THEREOF AS THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR ANY PURCHASER AGENT MAY FROM TIME
TO TIME DETERMINE TO BE NECESSARY OR DESIRABLE TO PERFECT OR MAINTAIN THE
PERFECTION OR PRIORITY OF ITS SECURITY INTEREST IN THE POOL RECEIVABLES, THE
COLLECTIONS WITH RESPECT THERETO, THE RELATED ASSETS WITH RESPECT THERETO, THE
SALE AGREEMENT, AND THE OTHER COLLATERAL FREE AND CLEAR OF ANY ADVERSE CLAIMS.
(i)    TRANSACTION DOCUMENTS. WITHOUT LIMITING ITS COVENANTS OR AGREEMENTS SET
FORTH HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT, (I) COMPLY WITH EACH AND
EVERY OF ITS COVENANTS AND AGREEMENTS UNDER THE SALE AGREEMENT AND ITS
CONSTITUENT DOCUMENTS, AND (II) TAKE ALL ACTIONS REASONABLY NECESSARY TO ENSURE
THAT EACH TRANSACTION DOCUMENT REMAINS ENFORCEABLE AND IN EFFECT.
(j)    TAX MATTERS. PAY ALL APPLICABLE TAXES REQUIRED TO BE PAID BY IT WHEN DUE
AND PAYABLE IN CONNECTION WITH THE TRANSFER OF THE RECEIVABLES TO THE SELLER
UNDER THE SALE AGREEMENT; ADT ACKNOWLEDGES THAT NONE OF THE COLLATERAL AGENT,
THE ADMINISTRATIVE AGENT, ANY PURCHASER AGENT, OR ANY PURCHASER SHALL HAVE ANY
RESPONSIBILITY WITH RESPECT THERETO. PAY AND DISCHARGE, OR CAUSE THE PAYMENT AND
DISCHARGE OF, ALL FEDERAL INCOME TAXES (AND ALL OTHER MATERIAL TAXES) WHEN DUE
AND PAYABLE, EXCEPT SUCH AS MAY BE CONTESTED IN GOOD FAITH BY




69
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







APPROPRIATE PROCEEDING AND FOR WHICH AN ADEQUATE RESERVE HAS BEEN ESTABLISHED
AND IS MAINTAINED IN ACCORDANCE WITH GAAP.
(k)    CREDIT RISK RETENTION. AFTER THE EU RETENTION EFFECTIVE DATE, INCLUDE IN
EACH INFORMATION PACKAGE DELIVERED HEREUNDER, A CONFIRMATION AS TO ADT’S
CONTINUED COMPLIANCE WITH CLAUSES (I), (II), AND (III) OF SECTION 5.2(MK) OF THE
SALE AGREEMENT. AFTER THE EU RETENTION EFFECTIVE DATE, COOPERATE WITH EACH
PURCHASER (INCLUDING, TO THE EXTENT NOT PROHIBITED BY LAW, BY PROVIDING SUCH
INFORMATION AND ENTERING INTO OR DELIVERING SUCH ADDITIONAL AGREEMENTS OR
DOCUMENTS REASONABLY REQUESTED BY SUCH PURCHASER OR ITS PURCHASER AGENT) TO THE
EXTENT REASONABLY NECESSARY TO ASSURE SUCH PURCHASER THAT ADT RETAINS CREDIT
RISK IN THE AMOUNT AND MANNER REQUIRED BY THE EU SECURITIZATION RULES AND THE
CRR AND TO PERMIT SUCH PURCHASER TO PERFORM ITS DUE DILIGENCE AND MONITORING
OBLIGATIONS (IF ANY) UNDER THE EU SECURITIZATION RULES AND THE CRR; PROVIDED
HOWEVER, THAT NO ADT ENTITY SHALL BE REQUIRED TO TAKE ACTIONS THAT COULD CAUSE A
CHANGE IN THE ACCOUNTING OR TAX TREATMENT OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.
(i)    UNTIL THE LATER TO OCCUR OF (X) THE PURCHASE TERMINATION DATE, OR (Y) THE
DATE ON WHICH THE PURCHASERS’ POOL INVESTMENT IS EQUAL TO ZERO:
(A)    AS AN “ORIGINATOR” FOR THE PURPOSES OF THE SECURITIZATION REGULATION,
HOLD AND MAINTAIN THE RETAINED INTEREST ON AN ONGOING BASIS;
(B)    NOT SHORT, HEDGE, OTHERWISE MITIGATE ITS CREDIT RISK OR SELL, TRANSFER OR
OTHERWISE SURRENDER ALL OR PART OF THE RIGHTS, BENEFITS OR OBLIGATIONS ARISING
FROM OR ASSOCIATED WITH THE RETAINED INTEREST, EXCEPT TO THE EXTENT PERMITTED BY
THE EU SECURITIZATION RULES;
(C)    FROM AND AFTER THE EU RETENTION EFFECTIVE DATE, CONFIRM TO EACH PURCHASER
(WHICH MAY BE IN ELECTRONIC FORM) THAT IT CONTINUES TO COMPLY WITH PARAGRAPHS
(A) AND (B) ABOVE IN EACH INFORMATION PACKAGE;
(D)    AFTER THE EU RETENTION EFFECTIVE DATE, PROVIDE NOTICE PROMPTLY TO EACH
PURCHASER IN THE EVENT OF ANY BREACH OF PARAGRAPHS (A) OR (B) ABOVE;




70





--------------------------------------------------------------------------------





(E)    AFTER THE EU RETENTION EFFECTIVE DATE, PROMPTLY NOTIFY EACH PURCHASER OF
ANY CHANGE TO THE FORM OF RETENTION OF THE RETAINED INTEREST;
(F)    AFTER THE EU RETENTION EFFECTIVE DATE, TO THE EXTENT NECESSARY IN ORDER
FOR ANY PURCHASER TO COMPLY WITH ITS OBLIGATIONS UNDER, OR IN RELATION TO, THE
EU SECURITIZATION RULES, TO THE EXTENT REASONABLY REQUESTED BY SUCH PURCHASER,
PROVIDE ALL INFORMATION, DOCUMENTS, AND REPORTS REGARDING THE RECEIVABLES AND
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT WHICH ARE IN ADT’S POSSESSION OR
CONTROL, UNLESS SUBJECT TO CONFIDENTIALITY RESTRICTIONS OR RESTRICTED BY LAW
(PROVIDED THAT ADT SHALL UNDERTAKE REASONABLE EFFORTS TO OBTAIN CONSENT FOR THE
DISCLOSURE OF SUCH INFORMATION, DOCUMENTS AND REPORTS; PROVIDED FURTHER THAT
SUCH EFFORTS SHALL NOT INCLUDE PAYMENT OF ANY AMOUNTS TO ANY PERSON OR ANY
VIOLATION OF LAW);
(G)    ORIGINATE THE RECEIVABLES PURSUANT TO A SOUND AND WELL-DEFINED CREDIT
GRANTING CRITERIA, AND MAINTAIN CLEARLY ESTABLISHED CRITERIA AND PROCESSES FOR
APPROVING, AMENDING, RENEWING AND FINANCING THE RECEIVABLES (“ORIGINATIONS AND
REVISIONS”) AND HAVE EFFECTIVE SYSTEMS IN PLACE TO APPLY THOSE CRITERIA AND
PROCESSES TO ENSURE THAT ANY SUCH ORIGINATIONS AND REVISIONS ARE GRANTED AND
APPROVED BASED ON A THOROUGH ASSESSMENT OF EACH OBLIGOR’S CREDITWORTHINESS; AND
(H)    OWN 100% OF THE EQUITY INTERESTS OF THE SELLER.
(l)    CERTAIN GOVERNMENTAL FEES, SURCHARGES, AND TAXES. WITH RESPECT TO ANY
PORTION OF A RECEIVABLE ATTRIBUTABLE TO GOVERNMENTAL FEES, SURCHARGES, OR TAXES,
PAY (OR CAUSE TO BE PAID) SUCH GOVERNMENTAL FEES, SURCHARGES, OR TAXES TO THE
APPLICABLE GOVERNMENTAL AUTHORITY WHEN DUE IN ACCORDANCE WITH APPLICABLE LAW
(EXCEPT FOR ANY SUCH GOVERNMENTAL FEES, SURCHARGES, OR TAXES THAT ARE BEING
APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH
RESPECT TO WHICH ADEQUATE RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED,
AND NONE OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, ANY PURCHASER AGENT,
OR ANY PURCHASER SHALL HAVE ANY OBLIGATION TO




71
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







MAKE ANY SUCH PAYMENT OR SHALL HAVE ANY OTHER RESPONSIBILITY WITH RESPECT
THERETO. PAY ALL SALES TAXES TO BE PAID IN CONNECTION WITH THE EQUIPMENT AND
INSTALLATION RELATED TO EACH POOL RECEIVABLE BY THE DUE DATE THEREOF (EXCEPT FOR
ANY SUCH SALES TAXES THAT ARE BEING APPROPRIATELY CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES IN
CONFORMITY WITH GAAP HAVE BEEN PROVIDED).
(m)    ANTI-CORRUPTION LAWS, ANTI-TERRORISM LAWS, AND SANCTIONS. MAINTAIN IN
EFFECT AND ENFORCE POLICIES AND PROCEDURES REASONABLY DESIGNED TO ENSURE
COMPLIANCE IN ALL MATERIAL RESPECTS, BY ADT, ITS SUBSIDIARIES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS WITH ANTI-CORRUPTION LAWS
AND APPLICABLE SANCTIONS LAWS IN CONNECTION WITH ADT’S OR ITS SUBSIDIARIES’
BUSINESS OPERATIONS, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.
(n)    APPLICATION OF OBLIGOR PAYMENTS. APPLY PAYMENTS MADE BY AN OBLIGOR UNDER
A CONTRACT RELATING TO A POOL RECEIVABLE TO AMOUNTS BILLED ON SUCH OBLIGOR’S
INVOICE IN THE FOLLOWING ORDER: (I) FIRST, TO AMOUNTS DUE IN RESPECT OF THE
RELATED POOL RECEIVABLES; (II) SECOND, TO AMOUNTS DUE IN RESPECT OF THE RELATED
SERVICE CHARGE RECEIVABLES; AND (III) THIRD, OTHER AMOUNTS OWING BY SUCH
OBLIGOR. FOR THE AVOIDANCE OF DOUBT, ANY AMOUNTS PAID BY ANY OBLIGOR IN RESPECT
OF SERVICE CHARGE RECEIVABLES THAT MUST BE APPLIED PURSUANT TO CLAUSE (I) ABOVE,
SHALL BE DEEMED TO BE COLLECTIONS AND REMITTED TO THE COLLATERAL AGENT’S ACCOUNT
PURSUANT TO THE TERMS OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AS
SUCH.
(o)    SERVICING PROGRAMS. IF A LICENSE OR APPROVAL IS REQUIRED FOR THE
COLLATERAL AGENT’S, THE ADMINISTRATIVE AGENT’S, OR SUCH SUCCESSOR SERVICER’S USE
OF ANY SOFTWARE OR OTHER COMPUTER PROGRAM USED BY ADT IN THE SERVICING OF THE
RECEIVABLES, THEN, FOLLOWING DELIVERY OF A SUCCESSOR NOTICE, AT ITS OWN EXPENSE
MAKE COMMERCIALLY REASONABLE EFFORTS TO ARRANGE FOR THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, OR SUCH SUCCESSOR SERVICER TO RECEIVE ANY SUCH REQUIRED
LICENSE OR APPROVAL.
(p)    CORPORATE SEPARATENESS; RELATED MATTERS AND COVENANTS. ADT AGREES TO
CAUSECAUSE THE SELLER TO FULLY COMPLY WITH ITS COVENANTS IN SECTION 7.8, IT
BEING UNDERSTOOD THAT THE FOREGOING SHALL IN NO EVENT BE DEEMED TO OBLIGATE ADT
TO MAKE ANY CAPITAL OR OTHER CONTRIBUTIONS TO THE SELLER. MAINTAIN IN




72





--------------------------------------------------------------------------------





PLACE ALL POLICIES AND PROCEDURES, AND TAKE AND CONTINUE TO TAKE ALL ACTIONS,
APPLICABLE TO IT DESCRIBED IN THE ASSUMPTIONS AS TO THE FACTS SET FORTH IN, AND
FORMING THE BASIS OF, THE OPINIONS SET FORTH IN THE OPINION LETTERS DELIVERED BY
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP TO THE COLLATERAL AGENT,
ADMINISTRATIVE AGENT, PURCHASERS AND PURCHASER AGENT ON APRIL 17, 2020, EXCEPT
TO THE EXTENT THAT ANY FAILURE TO MAINTAIN IN PLACE SUCH POLICIES AND PROCEDURES
OR FAILURE TO CONTINUE TO TAKE ALL SUCH ACTIONS COULD NOT MATERIALLY AND
ADVERSELY AFFECT THE CONCLUSIONS SET FORTH IN SUCH OPINION LETTERS.
(q)    PERMITTED SECURITIZATION. CAUSE THE TRUSTEE, ADMINISTRATIVE AGENT AND/OR
COLLATERAL AGENT, AS APPLICABLE, IN RESPECT OF THE ADT INDENTURES, ADT CREDIT
AGREEMENT, ADT INTERCREDITOR AND THE ADT COLLATERAL AGREEMENTS TO PROMPTLY TAKE
ANY ACTIONS FROM TIME TO TIME, AS MAY BE REASONABLY REQUESTED BY THE COLLATERAL
AGENT, TO FACILITATE OR CAUSE THE TRANSFER OF ANY POOL RECEIVABLES AND THE
RELATED ASSETS OR PROCEEDS THEREOF TO THE EXTENT THEN IN THE POSSESSION OR
CONTROL OF SUCH TRUSTEE, ADMINISTRATIVE AGENT AND/OR COLLATERAL AGENT, AS
APPLICABLE, TO OR AT THE DIRECTION OF ADT OR THE COLLATERAL AGENT.
SECTION 7.5    Reporting Requirements of ADT. From the date hereof until the
Final Payout Date, ADT shall furnish to the Collateral Agent and the
Administrative Agent (who shall promptly send the same to the Purchaser Agents):
(a)    (I)     QUARTERLY FINANCIAL STATEMENTS. WITHIN FORTY-FIVE (45) DAYS AFTER
THE CLOSE OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF ADT
AND THE PARENT, THE PARENT’S FORM 10-Q AS FILED WITH THE SEC (WHICH SHALL BE
DEEMED DELIVERED UPON THE FILING OF SUCH FORM 10-Q ON THE SEC’S WEBSITE).
(i)    ANNUAL FINANCIAL STATEMENTS. WITHIN NINETY (90) DAYS AFTER THE END OF
EACH FISCAL YEAR OF ADT AND THE PARENT, THE AUDITED CONSOLIDATED STATEMENTS OF
OPERATIONS, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOWS OF EACH OF ADT AND
THE PARENT AND THEIR RESPECTIVE SUBSIDIARIES FOR SUCH FISCAL YEAR, AND THE
RELATED AUDITED CONSOLIDATED BALANCE SHEET FOR ADT AND THE PARENT AND THEIR
RESPECTIVE SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY PRICEWATERHOUSECOOPERS LLP OR OTHER INDEPENDENT PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL




73
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND
WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT THAT ARE
INCONSISTENT WITH THE STANDARDS OF THE PUBLIC COMPANY ACCOUNTING OVERSIGHT
BOARD), TO THE EFFECT THAT SUCH AUDITED CONSOLIDATED FINANCIAL STATEMENTS
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF ADT AND THE PARENT AND THEIR RESPECTIVE SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED (WHICH SHALL BE
DEEMED DELIVERED UPON THE FILING OF THE PARENT’S FORM 10-K ON THE SEC’S
WEBSITE).
(ii)    COMPLIANCE CERTIFICATE. TOGETHER WITH THE FINANCIAL STATEMENTS REQUIRED
HEREUNDER, A COMPLIANCE CERTIFICATE IN SUBSTANTIALLY THE FORM OF EXHIBIT C
SIGNED BY AN AUTHORIZED OFFICER OF ADT AND THE PARENT, RESPECTIVELY AND DATED
THE DATE OF SUCH ANNUAL FINANCIAL STATEMENT OR SUCH QUARTERLY FINANCIAL
STATEMENT, AS THE CASE MAY BE.
(b)    FINANCIAL STATEMENTS AND OTHER INFORMATION. THE FOLLOWING:
(i)    PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PROXY
STATEMENTS, FINANCIAL STATEMENTS AND REGULAR OR SPECIAL REPORTS WHICH ADT OR THE
PARENT FILES WITH THE SEC (WHICH SHALL BE DEEMED DELIVERED UPON THE FILING
THEREOF ON THE SEC’S WEBSITE);
(ii)    PROMPTLY FOLLOWING A REQUEST THEREFOR, ANY DOCUMENTATION OR OTHER
INFORMATION (INCLUDING WITH RESPECT TO THE SELLER AND THE PARENT) THAT THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, ANY PURCHASER AGENT OR ANY PURCHASER
REASONABLY REQUESTS IN ORDER TO COMPLY WITH ITS ONGOING OBLIGATIONS UNDER THE
APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS,
INCLUDING THE USA PATRIOT ACT INCLUDING THE PROVISION OF INFORMATION REGARDING
BENEFICIAL OWNERSHIP REQUIRED BY 31 C.F.R. §1010.230; AND
(iii)    FROM TIME TO TIME SUCH FURTHER INFORMATION REGARDING THE BUSINESS,
AFFAIRS AND FINANCIAL CONDITION OF THE SELLER, ADT, THE PARENT AND THEIR
AFFILIATES AS THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR THE REQUIRED
PURCHASERS SHALL REASONABLY REQUEST.
(c)    WRITTEN NOTICE OF ANY ERISA EVENT.




74





--------------------------------------------------------------------------------





(d)    EVENTS OF TERMINATION, ETC. NOTICE OF THE OCCURRENCE OF ANY EVENT OF
TERMINATION OR UNMATURED EVENT OF TERMINATION, ACCOMPANIED BY A WRITTEN
STATEMENT OF AN APPROPRIATE OFFICER OF THE SERVICER SETTING FORTH DETAILS OF
SUCH EVENT AND THE ACTION THAT IT PROPOSES TO TAKE WITH RESPECT THERETO, SUCH
NOTICE TO BE PROVIDED PROMPTLY (BUT NOT LATER THAN TWO (2) BUSINESS DAYS) AFTER
A RESPONSIBLE OFFICER OF THE SERVICER OBTAINS ACTUAL KNOWLEDGE THEREOF.
(e)    LITIGATION. AS SOON AS POSSIBLE, AND IN ANY EVENT WITHIN TWO (2) BUSINESS
DAYS OF KNOWLEDGE OF ANY RESPONSIBLE OFFICER THEREOF, NOTICE OF ANY LITIGATION,
INVESTIGATION, OR PROCEEDING INITIATED AGAINST THE SELLER OR, TO THE EXTENT IT
COULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AGAINST ADT, THE SERVICER, AND/OR THE PARENT.
(f)    AGREED UPON PROCEDURES REPORT. NOT LATER THAN THREE (3) MONTHS AFTER THE
END OF EACH FISCAL YEAR OF THE SERVICER (AT THE SOLE COST AND EXPENSE OF THE
SERVICER), A COPY OF AN AGREED UPON PROCEDURES REPORT OF AN ACCOUNTING FIRM OR
CONSULTING FIRM REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY SEND THE SAME TO THE PURCHASER AGENTS),
ADDRESSED TO THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, AND EACH PURCHASER
AGENT AND SETTING FORTH THE RESULTS OF SUCH FIRM’S PERFORMANCE OF AGREED UPON
PROCEDURES WITH RESPECT TO THE PERFORMANCE OF THE SERVICER FOR THE PRIOR FISCAL
YEAR OR TWELVE (12) MONTH PERIOD, AS REASONABLY REQUESTED BY THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT OR ANY PURCHASER AGENT. THE SCOPE OF THE ABOVE
AGREED UPON PROCEDURES REPORT SHALL BE AS REASONABLY REQUESTED BY THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT AND THE REQUIRED PURCHASERS.
(g)    CHANGE IN CREDIT AND COLLECTION POLICY OR BUSINESS. PRIOR TO (I) THE
EFFECTIVENESS OF ANY CHANGE IN OR AMENDMENT TO THE CREDIT AND COLLECTION POLICY,
A DESCRIPTION OR, IF AVAILABLE, A COPY OF THE CREDIT AND COLLECTION POLICY THEN
IN EFFECT AND A WRITTEN NOTICE (A) INDICATING SUCH CHANGE OR AMENDMENT, AND
(B) IF SUCH PROPOSED CHANGE OR AMENDMENT COULD REASONABLY BE EXPECTED TO
ADVERSELY AFFECT THE VALUE, VALIDITY, COLLECTABILITY, OR ENFORCEABILITY OF THE
POOL RECEIVABLES OR DECREASE THE CREDIT QUALITY OF ANY POOL RECEIVABLES OR
OTHERWISE GIVE RISE TO A MATERIAL ADVERSE EFFECT, REQUESTING THE COLLATERAL
AGENT’S, THE




75
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT’S AND EACH PURCHASER AGENT’S CONSENT THERETO.
(h)    OTHER INFORMATION. PROMPTLY, FROM TIME TO TIME, SUCH RECORDS OR OTHER
INFORMATION, DOCUMENTS, RECORDS, OR REPORTS RESPECTING THE CONDITION OR
OPERATIONS, FINANCIAL OR OTHERWISE, OF ADT, THE PARENT AND THEIR AFFILIATES,
ADT’S AND THE SELLER’S PERFORMANCE UNDER THE TRANSACTION DOCUMENTS AND THE POOL
RECEIVABLES, THE RELATED ASSETS, AND THE SERVICE CHARGE RECEIVABLES AS THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR ANY PURCHASER AGENT MAY FROM TIME
TO TIME REASONABLY REQUEST AND ADT CAN DELIVER WITHOUT VIOLATING APPLICABLE LAW.
SECTION 7.6    Negative Covenants of ADT. From the date hereof until the Final
Payout Date, ADT shall not:
(a)    EXTENSION OR AMENDMENT OF RECEIVABLES. EXCEPT AS PROVIDED IN SECTION
8.2(B) AND TO THE EXTENT RESULTING FROM THE CONDITIONAL SERVICE GUARANTY,
EXTEND, AMEND OR OTHERWISE MODIFY THE TERMS OF ANY POOL RECEIVABLE, OR AMEND,
MODIFY OR WAIVE ANY TERM OR CONDITION OF ANY CONTRACT (IN EACH CASE, INCLUDING,
WITHOUT LIMITATION, BY MEANS OF ANY PROMOTIONAL ACTIVITY, ADVERTISING OR OTHER
STATEMENT OR WARRANTY (INCLUDING ON ANY ADT ENTITY’S WEBSITE)) RELATED THERETO.
(b)    CHANGE IN CREDIT AND COLLECTION POLICY OR BUSINESS. (I) MAKE OR CONSENT
TO ANY CHANGE OR AMENDMENT TO THE CREDIT AND COLLECTION POLICY IF SUCH PROPOSED
CHANGE OR AMENDMENT COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE VALUE,
VALIDITY, COLLECTABILITY, OR ENFORCEABILITY OF ANY POOL RECEIVABLE OR THE
RELATED ASSETS OR DECREASE THE CREDIT QUALITY OF ANY POOL RECEIVABLES OR THE
RELATED ASSETS, OR OTHERWISE GIVE RISE TO A MATERIAL ADVERSE EFFECT, WITHOUT
(X) THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT
AND EACH PURCHASER AGENT OR (Y) IN THE CASE OF ANY SUCH CHANGE OR AMENDMENT
REQUIRED BY LAW, UPON DELIVERY TO THE COLLATERAL AGENT AND THE ADMINISTRATIVE
AGENT OF A CERTIFICATE OF A RESPONSIBLE OFFICER OF ADT WHICH CERTIFIES, THAT
BASED UPON ADVICE OF REPUTABLE COUNSEL, SUCH CHANGE OR AMENDMENT IS REQUIRED TO
BE MADE AS A RESULT OF A CHANGE IN LAW, OR (II) MAKE A CHANGE IN THE CHARACTER
OF ITS BUSINESS THAT COULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, AND THE REQUIRED PURCHASERS.




76





--------------------------------------------------------------------------------





(c)    CHANGE IN LOCK-BOX BANKS. (I) ADD ANY BANK, LOCK-BOX OR LOCK-BOX ACCOUNT
NOT LISTED ON SCHEDULE V AS A LOCK-BOX BANK, LOCK-BOX OR LOCK-BOX ACCOUNT UNLESS
THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT SHALL HAVE PREVIOUSLY APPROVED
AND RECEIVED DULY EXECUTED COPIES OF PAYMENT DIRECTIONS IN THE FORM OF EXHIBIT
G-1 OR A CONTROL AGREEMENT, DULY EXECUTED BY THE PARTIES THERETO, (II) TERMINATE
ANY LOCK-BOX BANK, OR RELATED LOCK-BOX, OR LOCK-BOX ACCOUNT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND, IN EACH
CASE, ONLY IF ALL OF THE PAYMENTS FROM OBLIGORS THAT WERE BEING SENT TO SUCH
LOCK-BOX BANK WILL, UPON TERMINATION OF SUCH LOCK-BOX BANK AND AT ALL TIMES
THEREAFTER, BE DEPOSITED IN A LOCK-BOX ACCOUNT WITH ANOTHER LOCK-BOX BANK
COVERED BY A PAYMENT DIRECTION IN THE FORM OF EXHIBIT G-1 OR A CONTROL
AGREEMENT, OR (III) AMEND, SUPPLEMENT, OR OTHERWISE MODIFY ANY LOCK-BOX
AGREEMENT.
(d)    DEPOSITS TO ACCOUNTS. DEPOSIT OR OTHERWISE CREDIT, OR CAUSE OR PERMIT TO
BE SO DEPOSITED OR CREDITED, OR DIRECT ANY OBLIGOR TO DEPOSIT OR REMIT, ANY
COLLECTIONS ON POOL RECEIVABLES TO ANY ACCOUNT NOT COVERED BY THE PROPER PAYMENT
DIRECTION OR A CONTROL AGREEMENT. EXCEPT FOR THE COLLATERAL AGENT’S ACCOUNT,
PERMIT ANY COLLECTIONS IN RESPECT OF POOL RECEIVABLES TO BE DEPOSITED, OR
CREDITED IN ANY ACCOUNT WHICH IS NOT SUBJECT TO A PAYMENT DIRECTION OR A CONTROL
AGREEMENT WHICH IS IN FULL FORCE AND EFFECT.
(e)    MERGERS, ACQUISITIONS, SALES, ETC. CONSOLIDATE OR MERGE WITH OR INTO ANY
OTHER PERSON OR SELL, LEASE OR TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY
AND ASSETS, OR AGREE TO DO ANY OF THE FOREGOING, UNLESS (I) NO EVENT OF
TERMINATION OR UNMATURED EVENT OF TERMINATION HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT IMMEDIATELY AFTER GIVING EFFECT THERETO, (II) IF ADT IS NOT THE
SURVIVING ENTITY OR IF ADT SELLS OR TRANSFERS ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY AND ASSETS, THE SURVIVING ENTITY OR THE PERSON PURCHASING THE ASSETS IS
AN AFFILIATE OF ADT AND AGREES TO BE BOUND BY THE TERMS AND PROVISIONS
APPLICABLE TO ADT HEREUNDER, (III) NO CHANGE OF CONTROL SHALL RESULT, (IV) THE
PARENT HAS REAFFIRMED IN A WRITING, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE REQUIRED
PURCHASERS, THAT ITS OBLIGATIONS UNDER THE PERFORMANCE SUPPORT AGREEMENT SHALL
APPLY TO THE SURVIVING ENTITY AND ARE IN FULL FORCE AND EFFECT, (V) NO MATERIAL
ADVERSE EFFECT COULD REASONABLY BE EXPECTED TO RESULT THEREFROM, AND (VI) THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND EACH




77
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







PURCHASER AGENT RECEIVE SUCH ADDITIONAL CERTIFICATIONS AND OPINIONS OF COUNSEL
AS THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR THE REQUIRED PURCHASERS
SHALL REASONABLY REQUEST.
(f)    SALES, ADVERSE CLAIMS, LIENS, ETC. EXCEPT AS OTHERWISE PROVIDED HEREIN OR
IN THE SALE AGREEMENT, (I) SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE), OR
OTHERWISE DISPOSE OF, OR CREATE OR SUFFER TO EXIST ANY ADVERSE CLAIM (OTHER THAN
ITS OR THE SELLER'S OWNERSHIP INTEREST OR CONTINGENT CLAIM TO OWNERSHIP) UPON OR
WITH RESPECT TO, (I) ANY POOL RECEIVABLE OR, (II) ANY OTHER RECEIVABLE ORTHE
PROCEEDS OF WHICH ARE COMMINGLES WITH THE PROCEEDS OF ANY POOL RECEIVABLE, (III)
ANY SERVICE CHARGE RECEIVABLE RELATED TO ANY POOL RECEIVABLE, (IV) ANY CONTRACT
OR RELATED ASSETS, THE RELATED EQUIPMENT, ANY SERVICE CHARGE RECEIVABLE, OR ANY
PROCEEDS, IN EACH CASE, IN RESPECT OF ANY OF THE FOREGOING OR ANY INTEREST
THEREIN, OR(V) ANY COLLECTION ACCOUNT, THE OMNIBUS ACCOUNT OR ANY LOCK-BOX
ACCOUNT OR ANY OTHER ACCOUNT TO WHICH ANY COLLECTIONS OF ANY POOL RECEIVABLE ARE
SENT, OR (VI) ANY RIGHT TO RECEIVE INCOME OR PROCEEDS FROM OR IN RESPECT OF ANY
OF THE FOREGOING OR (II) PURPORT TO DO ANY OF THE FOREGOING.
(g)    CHATTEL PAPER. PERMIT ANY CHATTEL PAPER RELATING TO ANY POOL RECEIVABLE
TO BE IN THE POSSESSION OF (OR, IN THE CASE OF ELECTRONIC CHATTEL PAPER, UNDER
THE CONTROL OF) ANY PERSON OTHER THAN THE SERVICER (FOR THE BENEFIT OF THE
COLLATERAL AGENT AND THE SELLER), THE COLLATERAL AGENT, OR THE COLLATERAL
AGENT’S DESIGNEE.
(h)    CORPORATE SEPARATENESS; RELATED MATTERS AND COVENANTS. ADT AGREES THAT IT
SHALL NOT TAKETAKE ANY ACTION, ON ITS PART, TO CAUSE THE SELLER TO VIOLATE ITS
COVENANTS IN SECTION 7.8, IT BEING UNDERSTOOD THAT THE FOREGOING SHALL IN NO
EVENT BE DEEMED TO OBLIGATE ADT TO MAKE ANY CAPITAL OR OTHER CONTRIBUTIONS TO
THE SELLER.
SECTION 7.7    Nature of Obligations. Notwithstanding anything to the contrary
contained herein or in any other Transaction Document, the Seller’s obligations
hereunder to remit (or repay, to the extent the transactions hereunder is
treated as a financing) in full the Purchasers’ Pool Investment and to remit (or
pay, to the extent the transactions hereunder are treated as a financing) all
Yield, Fees, the Purchasers and all other Seller Obligations are full recourse
general obligations of the Seller, and all obligations of ADT (as Servicer or
otherwise) so specified hereunder shall be full recourse general obligations of
ADT.
SECTION 7.8    Corporate Separateness; Related Matters and Covenants. The Seller
covenants and agrees to take such actions as shall be necessary in order that:




78





--------------------------------------------------------------------------------





(a)    SPECIAL PURPOSE ENTITY. THE SELLER WILL BE A SPECIAL PURPOSE LIMITED
LIABILITY COMPANY WHOSE ACTIVITIES ARE RESTRICTED IN ITS CONSTITUENT DOCUMENTS
TO: (I) NEGOTIATING, AUTHORIZING, EXECUTING, DELIVERING, ENTERING INTO AND
PERFORMING ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY AND UNDERTAKING ANY OTHER ACTIVITIES RELATED THERETO, INCLUDING
(A) PURCHASING OR OTHERWISE ACQUIRING POOL RECEIVABLES, RELATED ASSETS AND OTHER
ASSETS FROM ADT, AND OWNING, HOLDING, TRANSFERRING, ASSIGNING, SELLING,
CONTRIBUTING TO CAPITAL, PLEDGING AND OTHERWISE DEALING WITH SUCH ASSETS,
(B) ENTERING INTO AND PERFORMING ITS OBLIGATIONS UNDER AGREEMENTS FOR THE
SELLING, SERVICING AND FINANCING OF THE RECEIVABLE POOL, (C) OPENING,
MAINTAINING AND/OR TERMINATING ANY ACCOUNTS IN CONNECTION THEREWITH, (D) MAKING
ALL PAYMENTS OF YIELD, FEES AND OTHER AMOUNTS OWED BY IT UNDER OR IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND (E) RECEIVING CASH
PAYMENTS OF THE RPA DEFERRED PURCHASE PRICE, AND MAKING CASH PAYMENTS FROM SUCH
AMOUNTS TO ADT AS PURCHASE PRICE IN ACCORDANCE WITH THE SALE AGREEMENT OR PAYING
DIVIDENDS AND DISTRIBUTIONS TO ADT; AND (II) ENGAGING IN ANY LAWFUL ACT OR
ACTIVITY AND EXERCISING ANY POWERS NOT PROHIBITED UNDER THE TRANSACTION
DOCUMENTS AND PERMITTED TO LIMITED LIABILITY COMPANIES ORGANIZED UNDER THE LAWS
OF THE STATE OF DELAWARE THAT ARE RELATED OR INCIDENTAL TO, AND NECESSARY,
CONVENIENT OR ADVISABLE FOR THE ACCOMPLISHMENT OF THE ABOVE-MENTIONED PURPOSES.
(b)    COMMINGLING. EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT,
THE SELLER SHALL NOT COMMINGLE ANY OF ITS ASSETS OR FUNDS WITH THOSE OF ANY OF
ITS AFFILIATES.
(c)    INDEPENDENT MANAGER. AT LEAST ONE MEMBER OF THE SELLER’S BOARD OF
DIRECTORS SHALL BE AN INDEPENDENT MANAGER AND THE LIMITED LIABILITY COMPANY
AGREEMENT OF THE SELLER SHALL PROVIDE: (I) FOR SUBSTANTIALLY THE SAME DEFINITION
OF “INDEPENDENT MANAGER” AS USED HEREIN, (II) THAT PRIOR TO THE FINAL PAYOUT
DATE, NO PERSON SHALL BE AUTHORIZED OR EMPOWERED TO, AND THE SELLER SHALL NOT,
WITHOUT THE PRIOR UNANIMOUS WRITTEN CONSENT OF THE SELLER’S BOARD OF MANAGERS
AND THE INDEPENDENT MANAGER, FILE A VOLUNTARY BANKRUPTCY PETITION OR FILE OR
CONSENT TO THE FILING OF ANY BANKRUPTCY, INSOLVENCY OR REORGANIZATION PETITION
UNDER ANY APPLICABLE FEDERAL OR STATE LAW RELATING TO BANKRUPTCY NAMING THE
SELLER AS DEBTOR OR OTHERWISE INSTITUTE BANKRUPTCY OR INSOLVENCY PROCEEDINGS BY
OR AGAINST THE SELLER OR OTHERWISE SEEK WITH RESPECT TO SUCH ENTITY RELIEF UNDER
ANY LAWS RELATING




79
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







TO THE RELIEF FROM DEBTS OR THE PROTECTION OF DEBTORS GENERALLY, AND (III) THAT
THE PROVISIONS REQUIRED BY CLAUSES (I) AND (II) OF THIS SENTENCE CANNOT BE
AMENDED PRIOR TO THE FINAL PAYOUT DATE WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT, AND THE PRIOR UNANIMOUS WRITTEN
CONSENT OF THE SELLER’S BOARD OF MANAGERS AND THE INDEPENDENT MANAGER.
(d)    CORPORATE FORMALITIES. THE SELLER WILL STRICTLY OBSERVE CORPORATE
FORMALITIES IN ITS DEALINGS WITH THE SERVICER, ADT, AND ANY AFFILIATES THEREOF.
EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT, THE SELLER SHALL NOT
MAINTAIN JOINT BANK ACCOUNTS OR OTHER DEPOSITORY ACCOUNTS TO WHICH THE SERVICER,
ADT, AND ANY AFFILIATES (OTHER THAN THE SELLER) THEREOF HAS INDEPENDENT ACCESS.
THE SELLER SHALL MAINTAIN ITS CONSTITUENT DOCUMENTS IN CONFORMITY WITH THIS
AGREEMENT.
(e)    CONDUCT OF BUSINESS. THE SELLER SHALL CONDUCT ITS AFFAIRS STRICTLY IN
ACCORDANCE WITH ITS ORGANIZATIONAL DOCUMENTS AND OBSERVE ALL NECESSARY,
APPROPRIATE, AND CUSTOMARY COMPANY FORMALITIES, INCLUDING, BUT NOT LIMITED TO,
HOLDING ALL REGULAR AND SPECIAL MEMBERS’ AND BOARD OF DIRECTORS’ (OR MANAGERS’)
MEETINGS APPROPRIATE TO AUTHORIZE ALL CORPORATE ACTION, KEEPING SEPARATE AND
ACCURATE MINUTES OF ITS MEETINGS, PASSING ALL RESOLUTIONS OR CONSENTS NECESSARY
TO AUTHORIZE ACTIONS TAKEN OR TO BE TAKEN, AND MAINTAINING ACCURATE AND SEPARATE
BOOKS, RECORDS AND ACCOUNTS, INCLUDING, BUT NOT LIMITED TO, PAYROLL AND
INTERCOMPANY TRANSACTION ACCOUNTS (TO THE EXTENT APPLICABLE).
(f)    NO OTHER BUSINESS OR DEBT. THE SELLER SHALL NOT ENGAGE IN ANY BUSINESS OR
ACTIVITY EXCEPT AS SET FORTH IN THE TRANSACTION DOCUMENTS NOR, INCUR ANY DEBT
OTHER THAN PURSUANT TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND
DEBT WHICH IS INCIDENTAL THERETO, INCURRED IN THE ORDINARY COURSE OF BUSINESS.
(g)    BOOKS AND RECORDS. THE SELLER SHALL MAINTAIN (OR CAUSE TO BE MAINTAINED)
COMPANY RECORDS, BOOKS OF ACCOUNT AND FINANCIAL STATEMENTS SEPARATE FROM THOSE
OF ANY OF ITS AFFILIATES, IN A MANNER SUCH THAT IT WILL NOT BE DIFFICULT OR
COSTLY TO SEGREGATE, ASCERTAIN, OR OTHERWISE IDENTIFY THE ASSETS AND LIABILITIES
OF THE SELLER FROM THE ASSETS AND LIABILITIES OF ITS AFFILIATES, INCLUDING ADT
AND THE PARENT.




80





--------------------------------------------------------------------------------





(h)    OPERATING EXPENSES. EXCEPT AS EXPRESSLY CONTEMPLATED BY THE TRANSACTION
DOCUMENTS, AND EXCEPT FROM CAPITAL CONTRIBUTIONS FROM ITS MEMBERS, THE SELLER’S
OPERATING EXPENSES WILL NOT BE BORNE BY ANY OF ITS AFFILIATES, INCLUDING ADT AND
THE PARENT.
(i)    DISCLOSURE OF TRANSACTIONS. ALL FINANCIAL STATEMENTS OF THE PARENT, ADT
AND ANY OTHER AFFILIATES OF THE SELLER THAT ARE CONSOLIDATED TO INCLUDE THE
SELLER WILL INCLUDE NOTES OR OTHER DISCLOSURE THAT WILL CLEARLY REFLECT THAT THE
ASSETS OF THE SELLER ARE OWNED BY THE SELLER, AND NOT AVAILABLE TO PAY CREDITORS
OF PARENT, ADT OR THE SELLER’S OTHER AFFILIATES.
(j)    ARM’S-LENGTH RELATIONSHIPS. THE SELLER SHALL MAINTAIN AN ARM’S-LENGTH
RELATIONSHIP WITH THE PARENT, ADT, AND ITS OTHER AFFILIATES. NEITHER THE SELLER
ON THE ONE HAND, OR ADT, OR ANY OF ITS OTHER AFFILIATES ON THE OTHER HAND WILL
BE OR WILL HOLD ITSELF OUT TO BE LIABLE FOR THE DEBTS OF THE OTHER. THE SELLER,
ADT, AND ITS OTHER AFFILIATES WILL IMMEDIATELY CORRECT ANY KNOWN
MISREPRESENTATION WITH RESPECT TO THE FOREGOING, AND THEY WILL NOT OPERATE OR
PURPORT TO OPERATE AS AN INTEGRATED SINGLE ECONOMIC UNIT WITH RESPECT TO EACH
OTHER OR IN THEIR DEALING WITH ANY OTHER ENTITY.
(k)    ALLOCATION OF OVERHEAD. TO THE EXTENT THAT THE SELLER, ON THE ONE HAND,
AND ADT OR ANY AFFILIATE OF ADT (OTHER THAN THE SELLER), ON THE OTHER HAND, HAVE
OFFICES IN THE SAME LOCATION, THERE SHALL BE A FAIR AND APPROPRIATE ALLOCATION
OF OVERHEAD COSTS BETWEEN THEM, AND THE SELLER SHALL BEAR ITS FAIR SHARE OF SUCH
EXPENSES, WHICH MAY BE PAID THROUGH THE SERVICING FEE OR OTHERWISE.
(l)    IDENTIFICATION. THE SELLER SHALL AT ALL TIMES HOLD ITSELF OUT TO THE
PUBLIC UNDER ITS OWN NAME AS A LEGAL ENTITY SEPARATE AND DISTINCT FROM ITS
EQUITY HOLDERS, MEMBERS, MANAGERS, ADT, THE PARENT OR ANY OF ITS OTHER
AFFILIATES.
(m)    CAPITAL. THE SELLER SHALL MAINTAIN ADEQUATE CAPITAL IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS.
(n)    IN RESPECT OF THE SELLER:
(i)    THE SELLER SHALL NOT ISSUE ANY SECURITY OF ANY KIND EXCEPT MEMBERSHIP
INTERESTS ISSUED TO ADT IN ACCORDANCE WITH THE SELLER’S CONSTITUENT DOCUMENTS,
OR INCUR, ASSUME, GUARANTEE, OR OTHERWISE BECOME DIRECTLY OR




81
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







INDIRECTLY LIABLE FOR OR IN RESPECT OF ANY DEBT OR OTHER OBLIGATION OTHER THAN
(I) IN CONNECTION WITH THE TRANSACTION DOCUMENTS, AND (II) ORDINARY COURSE
OPERATING EXPENSES;
(ii)    THE SELLER SHALL NOT SELL, PLEDGE, OR DISPOSE OF ANY OF ITS ASSETS,
EXCEPT AS PERMITTED BY, OR AS PROVIDED IN, THE TRANSACTION DOCUMENTS;
(iii)    THE SELLER SHALL NOT PURCHASE ANY ASSET (OR MAKE ANY INVESTMENT, BY
SHARE PURCHASE, LOAN, OR OTHERWISE) EXCEPT AS PERMITTED BY, OR AS PROVIDED IN,
THE TRANSACTION DOCUMENTS;
(iv)    THE SELLER SHALL NOT MAKE ANY PAYMENT, DIRECTLY OR INDIRECTLY, TO, OR
FOR THE ACCOUNT OR BENEFIT OF, ANY OWNER OF ANY VOTING SECURITIES, SECURITY
INTEREST, OR EQUITY INTEREST IN THE SELLER OR ANY AFFILIATE OF ANY SUCH OWNER
(EXCEPT, IN EACH CASE, AS EXPRESSLY PERMITTED BY THE TRANSACTION DOCUMENTS);
(v)    THE SELLER SHALL NOT MAKE, DECLARE, OR OTHERWISE COMMENCE OR BECOME
OBLIGATED IN RESPECT OF, ANY DIVIDEND, STOCK, OR OTHER SECURITY REDEMPTION OR
PURCHASE, DISTRIBUTION, OR OTHER PAYMENT TO, OR FOR THE ACCOUNT OR BENEFIT OF,
ANY OWNER OF ANY VOTING SECURITIES OR OTHER EQUITY INTEREST IN THE SELLER TO ANY
SUCH OWNER OR ANY AFFILIATE OF ANY SUCH OWNER OTHER THAN FROM FUNDS RECEIVED BY
IT IN RESPECT OF THE RPA DEFERRED PURCHASE PRICE OR UNDER ARTICLE III, OR THE
ISSUANCE OF ADDITIONAL EQUITY INTERESTS TO ADT IN CONNECTION WITH CONTRIBUTIONS
OF CASH OR OTHER ASSETS, AND SO LONG AS, IN ANY CASE, THE RESULT WOULD NOT
DIRECTLY OR INDIRECTLY CAUSE THE SELLER TO BE CONSIDERED INSOLVENT;
(vi)    THE SELLER SHALL NOT HAVE ANY EMPLOYEES OR SUBSIDIARIES; AND
(vii)    THE SELLER WILL PROVIDE FOR NOT LESS THAN TEN (10) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE TO THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT OF ANY
REMOVAL, REPLACEMENT, OR APPOINTMENT OF ANY MANAGER THAT IS CURRENTLY SERVING OR
IS PROPOSED TO BE APPOINTED AS AN INDEPENDENT MANAGER OF THE SELLER, SUCH NOTICE
TO INCLUDE THE IDENTITY OF THE PROPOSED REPLACEMENT INDEPENDENT MANAGER,
TOGETHER WITH A CERTIFICATION THAT SUCH




82





--------------------------------------------------------------------------------





REPLACEMENT SATISFIES THE REQUIREMENTS FOR AN INDEPENDENT MANAGER SET FORTH IN
THIS AGREEMENT AND THE LIMITED LIABILITY COMPANY AGREEMENT OF THE SELLER.; AND
(i)    THE SELLER WILL MAINTAIN IN PLACE ALL POLICIES AND PROCEDURES, AND TAKE
AND CONTINUE TO TAKE ALL ACTIONS, APPLICABLE TO IT DESCRIBED IN THE ASSUMPTIONS
AS TO THE FACTS SET FORTH IN, AND FORMING THE BASIS OF, THE OPINIONS SET FORTH
IN THE OPINION LETTERS DELIVERED BY PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
TO THE COLLATERAL AGENT, ADMINISTRATIVE AGENT, PURCHASERS AND PURCHASER AGENT ON
APRIL 17, 2020, EXCEPT TO THE EXTENT THAT ANY FAILURE TO MAINTAIN IN PLACE SUCH
POLICIES AND PROCEDURES OR FAILURE TO CONTINUE TO TAKE ALL SUCH ACTIONS COULD
NOT MATERIALLY AND ADVERSELY AFFECT THE CONCLUSIONS SET FORTH IN SUCH OPINION
LETTERS.
ARTICLE VIII    

ADMINISTRATION AND COLLECTION
SECTION 8.1    Designation of the Servicer.
(a)    ADT AS THE SERVICER. THE SERVICING, ADMINISTERING, AND COLLECTION OF THE
POOL RECEIVABLES ON BEHALF OF THE SELLER, THE ADMINISTRATIVE AGENT, PURCHASER
AGENTS, THE COLLATERAL AGENT, AND PURCHASERS SHALL BE CONDUCTED IN ACCORDANCE
WITH THIS AGREEMENT BY THE PERSON DESIGNATED AS THE SERVICER HEREUNDER (THE
“SERVICER”) FROM TIME TO TIME IN ACCORDANCE WITH THIS SECTION 8.1. UNTIL THE
COLLATERAL AGENT (WITH THE CONSENT, OR ACTING AT THE DIRECTION OF, THE REQUIRED
PURCHASERS) DELIVERS TO ADT AND THE SELLER A SUCCESSOR NOTICE IN ACCORDANCE WITH
SECTION 8.1(B), ADT IS HEREBY DESIGNATED AS, AND HEREBY AGREES TO PERFORM THE
DUTIES AND OBLIGATIONS OF, THE SERVICER PURSUANT TO THE TERMS HEREOF. THE
SERVICER SHALL RECEIVE A DAILY SERVICING FEE IN RESPECT OF THE RECEIVABLE POOL,
PAYABLE MONTHLY IN ARREARS FOR EACH SETTLEMENT PERIOD ON EACH SUBSEQUENT
SETTLEMENT DATE, SUBJECT TO THE PRIORITIES OF PAYMENTS IN SECTION 3.1(D), FOR
THE PERFORMANCE OF ITS DUTIES HEREUNDER. THE SELLER, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, PURCHASERS, AND PURCHASER AGENTS HEREBY ACKNOWLEDGE AND
AGREE TO THIS APPOINTMENT OF THE SERVICER.
(b)    SUCCESSOR NOTICE. IN THE EVENT THAT AN EVENT OF TERMINATION HAS OCCURRED
AND IS CONTINUING, UPON THE WRITTEN DIRECTION OF THE REQUIRED PURCHASERS OR THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT SHALL, BY NOTICE TO ADT AND THE




83
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







SELLER, IMMEDIATELY DESIGNATE A SUCCESSOR SERVICER PURSUANT TO THE TERMS HEREOF
(A “SUCCESSOR NOTICE”) WHICH SUCCESSOR SHALL BE SELECTED BY THE ADMINISTRATIVE
AGENT WITH THE WRITTEN CONSENT OF THE REQUIRED PURCHASERS (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED); IT BEING UNDERSTOOD AND
AGREED THAT, IN ANY EVENT, THE ADMINISTRATIVE AGENT, WITH THE WRITTEN CONSENT OF
THE REQUIRED PURCHASERS (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED), MAY (BUT SHALL NOT BE OBLIGATED TO) SERVE AS SUCCESSOR
SERVICER. UPON RECEIPT OF A SUCCESSOR NOTICE, ADT AGREES THAT IT SHALL TERMINATE
ITS ACTIVITIES AS THE SERVICER HEREUNDER IN A MANNER THAT THE ADMINISTRATIVE
AGENT DETERMINES WILL FACILITATE THE TRANSITION OF THE PERFORMANCE OF SUCH
ACTIVITIES TO THE SUCCESSOR SERVICER, AND SUCCESSOR SERVICER SHALL ASSUME EACH
AND ALL OF ADT’S RIGHTS AND OBLIGATIONS TO SERVICE AND ADMINISTER THE POOL
RECEIVABLES, ON THE TERMS AND SUBJECT TO THE CONDITIONS HEREIN SET FORTH, AND
ADT SHALL DO ALL THINGS NECESSARY OR APPROPRIATE TO ASSIST SUCH SUCCESSOR
SERVICER IN ASSUMING SUCH OBLIGATIONS. THE COLLATERAL AGENT SHALL NOT GIVE, AND
THE ADMINISTRATIVE AGENT AND THE PURCHASERS SHALL NOT INSTRUCT THE COLLATERAL
AGENT TO GIVE, ADT A SUCCESSOR NOTICE EXCEPT AFTER THE OCCURRENCE OF ANY EVENT
OF TERMINATION THAT REMAINS CONTINUING.
(c)    SUBSERVICERS; SUBCONTRACTS. THE SERVICER MAY NOT SUBCONTRACT WITH ANY
PERSON OR OTHERWISE DELEGATE ANY OF ITS DUTIES OR OBLIGATIONS HEREUNDER EXCEPT
(AT ITS OWN EXPENSE) (I) TO COLLECTION AGENTS TO COLLECT AMOUNTS OWED FROM THE
OBLIGORS IN RESPECT OF DEFAULTED RECEIVABLES, OR (II) WITH THE PRIOR WRITTEN
CONSENT OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE REQUIRED
PURCHASERS (SUCH CONSENTS NOT TO BE UNREASONABLY WITHHELD, CONDITIONED, OR
DELAYED); PROVIDED, THAT, NOTWITHSTANDING ANY SUCH DESIGNATION, DELEGATION, OR
SUBCONTRACT OR ANY REPLACEMENT OR SUBSTITUTION OF SERVICER PURSUANT TO CLAUSE
(A) OR (B) ABOVE, THE SERVICER SHALL REMAIN PRIMARILY AND DIRECTLY LIABLE FOR
THE PERFORMANCE OF ALL THE DUTIES AND OBLIGATIONS OF THE SERVICER PURSUANT TO
THE TERMS HEREOF.
SECTION 8.2    Duties of the Servicer. The Servicer shall take or cause to be
taken all such actions as may be necessary or advisable to collect, administer,
and service each Pool Receivable from time to time with reasonable care and
diligence and, in any event, with no less care and diligence than it uses in the
collection, administration and servicing of its own assets, and in accordance
with (i) applicable Laws, (ii) the Credit and Collection Policy, and (iii) this
Agreement. During the continuance of an Event of Termination, the Collateral
Agent shall have the




84





--------------------------------------------------------------------------------





sole right to direct the Servicer to commence or settle any legal actions to
enforce collection of any Pool Receivables; provided, that the Servicer shall
have no obligation to commence any legal actions or enforce collection of any
Pool Receivable in a commercially unreasonable manner, taking into account the
costs and recoveries expected in connection with such legal action or
enforcement.
(a)    ALLOCATION OF COLLECTIONS; SEGREGATION. THE SERVICER SHALL APPLY AND
REMIT COLLECTIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION, SECTION 7.4(G).
(b)    EXTENSION AND MODIFICATION OF RECEIVABLES. SO LONG AS NO EVENT OF
TERMINATION OR UNMATURED EVENT OF TERMINATION IS CONTINUING OR WOULD RESULT
THEREFROM, THE SERVICER, MAY SOLELY, IN ACCORDANCE WITH THE CREDIT AND
COLLECTION POLICY EXTEND, WAIVE, AMEND, OR OTHERWISE MODIFY THE TERMS OF ANY
POOL RECEIVABLES AS THE SERVICER MAY REASONABLY DETERMINE TO BE APPROPRIATE TO
MAXIMIZE COLLECTIONS THEREOF, IN A MANNER THAT DOES NOT ADVERSELY AFFECT ANY
POOL RECEIVABLE, INCLUDING THE VALIDITY, ENFORCEABILITY OR COLLECTABILITY OF ANY
POOL RECEIVABLE OR RESULT IN SUCH POOL RECEIVABLE NOT CONSTITUTING AN ELIGIBLE
RECEIVABLE, OR OTHERWISE GIVE RISE TO A MATERIAL ADVERSE EFFECT; PROVIDED, THAT,
(A) AFTER GIVING EFFECT TO SUCH EXTENSION, AMENDMENT, WAIVER, OR OTHER
MODIFICATION, THE SUM OF PURCHASERS’ POOL INVESTMENT AND THE REQUIRED RESERVES
IN RESPECT OF SUCH RECEIVABLE POOL AT SUCH TIME SHALL NOT EXCEED THE NET
PORTFOLIO BALANCE AT SUCH TIME, (B) NO SUCH EXTENSION, AMENDMENT, WAIVER, OR
OTHER MODIFICATION SHALL MAKE OR BE DEEMED TO MAKE ANY SUCH POOL RECEIVABLE
CURRENT OR OTHERWISE MODIFY THE AGING THEREOF, OR LIMIT OR REDUCE THE RIGHTS OF
THE SELLER OR ANY SECURED PARTY UNDER THIS AGREEMENT, AND (C) FOLLOWING THE
OCCURRENCE OF THE PURCHASE TERMINATION DATE, DURING THE CONTINUATION OF AN
UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT, THE SERVICER MAY ONLY EXTEND,
WAIVE, AMEND OR OTHERWISE MODIFY THE TERMS OF THE ANY POOL RECEIVABLES WITH THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.
(c)    DOCUMENTS AND RECORDS. THE SELLER AND ADT SHALL DELIVER TO THE SERVICER,
AND THE SERVICER SHALL HOLD IN TRUST FOR THE SELLER, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, EACH PURCHASER AGENT, AND EACH PURCHASER, ALL RECORDS (AND
ANY ORIGINAL DOCUMENTS RELATING THERETO) (AND AFTER THE OCCURRENCE OF AN EVENT
OF TERMINATION OR UNMATURED EVENT OF TERMINATION THAT REMAINS CONTINUING, SHALL
DELIVER THE SAME TO THE COLLATERAL AGENT OR ITS DESIGNEES PROMPTLY UPON THE
COLLATERAL AGENT’S WRITTEN REQUEST). UPON THE REASONABLE WRITTEN REQUEST OF THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR ANY




85
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







PURCHASER AGENT, THE SERVICER SHALL PROVIDE THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND EACH PURCHASER AGENT WITH THE LOCATION(S) OF ALL
PHYSICAL RECORDS (TO THE EXTENT NOT ELECTRONICALLY AVAILABLE) AND TANGIBLE
CHATTEL PAPER OR OTHER PHYSICAL COLLATERAL (AND ANY ORIGINAL DOCUMENTS RELATING
THERETO), IF ANY.
(d)    TERMINATION. ADT’S AUTHORIZATION AS SERVICER UNDER THIS AGREEMENT SHALL
TERMINATE UPON THE EARLIER TO OCCUR OF (I) THE FINAL PAYOUT DATE, AND (II) THE
EFFECTIVE DATE OF THE REPLACEMENT OF THE SERVICER WITH A SUCCESSOR SERVICER IN
ACCORDANCE WITH SECTION 8.1(B).
(e)    POWER OF ATTORNEY. THE SELLER HEREBY GRANTS TO THE SERVICER, AN
IRREVOCABLE POWER OF ATTORNEY, WITH FULL POWER OF SUBSTITUTION, COUPLED WITH AN
INTEREST, TO TAKE IN THE NAME OF THE SELLER ANY AND ALL STEPS WHICH ARE
NECESSARY OR ADVISABLE TO ENDORSE, NEGOTIATE, OR OTHERWISE REALIZE ON ANY
WRITING OR OTHER RIGHT OF ANY KIND HELD OR TRANSMITTED BY THE SELLER OR
TRANSMITTED OR RECEIVED BY THE SELLER IN CONNECTION WITH ANY POOL RECEIVABLE OR
UNDER THE RELATED RECORDS. EACH OF THE SELLER AND THE SERVICER HEREBY GRANTS
DURING THE CONTINUANCE OF AN EVENT OF TERMINATION TO THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT, AN IRREVOCABLE POWER OF ATTORNEY, WITH FULL POWER OF
SUBSTITUTION, COUPLED WITH AN INTEREST, TO TAKE IN THE NAME OF THE SELLER AND
THE SERVICER ANY AND ALL STEPS WHICH ARE NECESSARY OR ADVISABLE TO ENDORSE,
NEGOTIATE, OR OTHERWISE REALIZE ON ANY WRITING OR OTHER RIGHT OF ANY KIND HELD
OR TRANSMITTED BY THE SELLER OR THE SERVICER OR TRANSMITTED OR RECEIVED BY THE
SELLER OR THE SERVICER IN CONNECTION WITH ANY POOL RECEIVABLE OR UNDER THE
RELATED RECORDS, INCLUDING SUCH ACTIONS AS MAY BE NECESSARY OR DESIRABLE, IN THE
REASONABLE DETERMINATION OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT,
AS THE CASE MAY BE, TO COLLECT ANY AND ALL AMOUNTS OR PORTIONS THEREOF DUE UNDER
THE POOL RECEIVABLES, RELATED ASSETS AND ALL OTHER COLLATERAL, INCLUDING
INDORSING THE NAME OF THE SELLER ON CHECKS AND OTHER INSTRUMENTS REPRESENTING
COLLECTIONS AND ENFORCING ALL OF THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT
AND THE ADMINISTRATIVE AGENT UNDER AND IN CONNECTION WITH THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS.
(f)    RESIGNATION OF ADT AS THE SERVICER. ADT SHALL NOT RESIGN IN ITS CAPACITY
AS THE SERVICER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL
AGENT, THE ADMINISTRATIVE




86





--------------------------------------------------------------------------------





AGENT AND EACH PURCHASER AGENT, WHICH CONSENT SHALL BE GIVEN OR WITHHELD IN THE
SOLE AND ABSOLUTE DISCRETION OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT,
AND EACH PURCHASER AGENT, EXCEPT FOLLOWING THE RECEIPT OF A SUCCESSOR NOTICE AND
IN ACCORDANCE WITH SECTION 8.1(B).
(g)    SERVICING EXPENSES. FOR THE AVOIDANCE OF DOUBT, IN CONSIDERATION OF THE
SERVICING FEE PAYABLE HEREUNDER, THE SERVICER SHALL PAY ALL OF THE COSTS AND
EXPENSES IT INCURS IN CONNECTION WITH THE SERVICING AND ADMINISTRATION OF THE
RECEIVABLE POOL AND RELATED ASSETS AND THE PERFORMANCE OF ITS OBLIGATIONS UNDER
THE TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ALL COSTS AND EXPENSES
OF ENFORCEMENT OF THE RECEIVABLES AGAINST THE OBLIGORS AND ALL COLLECTION AGENT
FEES.
SECTION 8.3    Rights of the Collateral Agent. In addition to all of its other
rights herein including under Articles IX and X, under the other Transaction
Documents or at Law or in equity, the Administrative Agent and Collateral Agent
shall have the other following rights set forth in this Section 8.3:
(a)    NOTICE TO OBLIGORS. AT ANY TIME DURING THE CONTINUANCE OF ANY EVENT OF
TERMINATION UPON THE WRITTEN DIRECTION OF THE REQUIRED PURCHASERS OR THE
ADMINISTRATIVE AGENT, (A) THE COLLATERAL AGENT MAY NOTIFY THE OBLIGORS OF POOL
RECEIVABLES, OR ANY OF THEM, OF ITS INTERESTS IN THE RECEIVABLE POOL OR RELATED
ASSETS AND INSTRUCT THEM TO MAKE PAYMENTS ON THE POOL RECEIVABLES AS INSTRUCTED
BY, THE COLLATERAL AGENT, AND MAY DEBIT AND/OR CHARGE OBLIGORS ACCOUNTS AND
CREDIT CARDS DIRECTLY OR THROUGH AUTOMATED CLEARING HOUSE OR ACH, AND (B) THE
SERVICER SHALL (ON BEHALF OF THE SELLER), AT THE SERVICER’S EXPENSE, GIVE NOTICE
OF THE COLLATERAL AGENT’S INTEREST IN THE POOL RECEIVABLES TO EACH SAID OBLIGOR
AND INSTRUCT THEM TO MAKE PAYMENTS ON THE POOL RECEIVABLES AS INSTRUCTED IN
WRITING BY, THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT.
(b)    OTHER RIGHTS. AT ANY TIME DURING THE CONTINUANCE OF ANY EVENT OF
TERMINATION, THE SERVICER SHALL, (A) AT THE COLLATERAL AGENT’S REQUEST AND AT
THE SERVICER’S EXPENSE, ASSEMBLE ALL OF THE RECORDS AND DELIVER SUCH RECORDS TO
THE COLLATERAL AGENT OR ITS DESIGNEE, AND (B) AT THE REQUEST OF THE COLLATERAL
AGENT OR ITS DESIGNEE, EXERCISE OR ENFORCE ANY OF THEIR RESPECTIVE RIGHTS
HEREUNDER, UNDER ANY OTHER TRANSACTION DOCUMENT, POOL RECEIVABLE, OR UNDER ANY
RELATED ASSET (TO THE EXTENT PERMITTED HEREUNDER OR THEREUNDER). WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, AT ANY TIME, EACH OF THE SERVICER AND
THE SELLER




87
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







SHALL UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY OF
THEIR RESPECTIVE DESIGNEE OR THE REQUIRED PURCHASERS AND AT THE SERVICER’S
EXPENSE:
(I)    authorize, execute (if required) and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate; and
(II)    mark its master data processing records evidencing that the Pool
Receivables have been sold in accordance with this Agreement.
(c)    ADDITIONAL FINANCING STATEMENTS; PERFORMANCE BY THE ADMINISTRATIVE AGENT.
THE SELLER HEREBY AUTHORIZES THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT
OR THEIR RESPECTIVE DESIGNEES TO FILE ONE OR MORE FINANCING OR CONTINUATION
STATEMENTS, AND AMENDMENTS THERETO AND ASSIGNMENTS THEREOF, OR ANY SIMILAR
INSTRUMENTS IN ANY RELEVANT JURISDICTION RELATIVE TO ALL OR ANY OF THE POOL
RECEIVABLES, AND RELATED ASSETS NOW EXISTING OR HEREAFTER ARISING IN THE NAME OF
THE SELLER. THE SELLER AGREES THAT A SIMILAR FILING AGAINST IT MAY ALSO BE FILED
FOR THE PURPOSES HEREOF AND TO PERFECT THE SECURITY INTEREST AND TRANSFERS
CREATED HEREBY. IF THE SELLER OR THE SERVICER FAILS TO PERFORM ANY OF ITS
AGREEMENTS OR OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR ANY OF THEIR
RESPECTIVE DESIGNEES MAY (BUT SHALL NOT BE REQUIRED TO) ITSELF PERFORM, OR CAUSE
PERFORMANCE OF, SUCH AGREEMENT OR OBLIGATION, AND THE EXPENSES OF THE COLLATERAL
AGENT OR THE ADMINISTRATIVE AGENT OR ITS DESIGNEE INCURRED IN CONNECTION
THEREWITH SHALL BE PAYABLE BY THE SELLER AS PROVIDED IN SECTION 13.6.
(d)    INVESTMENT OF FUNDS ON DEPOSIT IN THE COLLATERAL AGENT’S ACCOUNT. THE
COLLATERAL AGENT MAY INVEST AND REINVEST, IN ITS OWN NAME OR IN THE NAME OF ITS
NOMINEE, AMOUNTS ON DEPOSIT IN THE COLLATERAL AGENT’S ACCOUNT, IN CASH
EQUIVALENTS, HAVING MATURITIES NOT EXCEEDING THE NEXT SUCCEEDING SETTLEMENT
DATE. ALL SUCH CASH EQUIVALENTS AND INTEREST AND INCOME THEREON AND THE NET
PROCEEDS REALIZED ON THE SALE OR REDEMPTION THEREOF SHALL FOR ALL PURPOSES OF
THIS AGREEMENT BE DEEMED TO BE COLLECTIONS CREDITED TO THE COLLATERAL AGENT’S
ACCOUNT. THE COLLATERAL AGENT MAY LIQUIDATE CASH EQUIVALENTS FROM TIME TO TIME
TO THE EXTENT NECESSARY OR APPROPRIATE, IN THE SOLE DISCRETION OF THE COLLATERAL
AGENT, TO EFFECT THE APPLICATIONS OF COLLECTIONS TO BE MADE ON EACH SETTLEMENT
DATE PURSUANT TO SECTION 3.1(D).




88





--------------------------------------------------------------------------------





The Collateral Agent shall have no liability for (i) the investment performance
of any amounts invested by the Collateral Agent pursuant to this Section 8.3(d),
(ii) failing to invest any amount on deposit in the Collateral Agent’s Account,
or (iii) any loss resulting from the sale or liquidation of any such investment
prior to its stated maturity date.
SECTION 8.4    Responsibilities of the Servicer. Anything herein to the contrary
notwithstanding:
(a)    CONTRACTS. THE SERVICER SHALL PERFORM ALL OF ITS OBLIGATIONS UNDER THE
RECORDS TO THE SAME EXTENT AS IF THE RECEIVABLE POOL AND RELATED ASSETS HAD NOT
BEEN SOLD HEREUNDER AND THE EXERCISE BY THE COLLATERAL AGENT OR ITS DESIGNEE OF
ITS RIGHTS HEREUNDER SHALL NOT RELIEVE THE SERVICER FROM SUCH OBLIGATIONS.
(b)    LIMITATION OF LIABILITY. NONE OF THE COLLATERAL AGENT, THE ADMINISTRATIVE
AGENT, ANY PURCHASER, OR ANY PURCHASER AGENT SHALL HAVE ANY OBLIGATION OR
LIABILITY WITH RESPECT TO ANY POOL RECEIVABLES, RELATED ASSETS OR CONTRACTS
RELATED THERETO, NOR SHALL ANY OF THEM BE OBLIGATED TO PERFORM ANY OF THE
OBLIGATIONS OF THE SERVICER, ADT, OR THE SELLER THEREUNDER.
SECTION 8.5    Further Action Evidencing Purchases. ADT agrees that from time to
time, at its expense, it shall (or cause the Servicer to) promptly execute and
deliver all further instruments and documents, and take all further actions,
that the Collateral Agent, the Administrative Agent, any of their respective
designees or the Required Purchasers may reasonably request or that are
necessary in order to perfect, protect or more fully evidence the transactions
contemplated by the other Transaction Documents.
SECTION 8.6    Application of Collections. Subject to Section 7.4(n), unless the
Collateral Agent instructs otherwise, any payment by an Obligor in respect of
any Pool Receivable shall, except as otherwise specified in writing or otherwise
by such Obligor, required by Law or by the underlying Contract, or except solely
to the extent necessary to accomplish a segregation of Collections from proceeds
of other Receivables or assets of the Originator through a different coding
mechanism implemented through software changes, be applied using the same
systems, practices, and procedures as the Servicer uses for the application of
payments on all of the residential receivables serviced by it for itself and its
Affiliates whether or not such payments are being made with respect to Pool
Receivables.
ARTICLE IX    

SECURITY INTEREST
SECTION 9.1    Grant of Security Interest. Without limiting Section 1.2(c) or
(d), to secure all Seller Obligations of the Seller and all other amounts owing
by the Seller to any Affected Party under or in connection with this Agreement
and the other Transaction Document, whether




89
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







now or hereafter existing, due or to become due, direct or indirect, or absolute
or contingent, including, all Indemnified Amounts payable pursuant to Section
12.1, payments on account of Collections received or deemed to be received and
fees and expenses, the Seller hereby assigns and pledges to the Collateral
Agent, for the benefit of the Affected Parties (and each of the Affected Parties
is hereby deemed to appoint the Collateral Agent as its agent and representative
for purposes of this Section 9.1), and hereby grants to the Collateral Agent,
for the benefit of the Affected Parties, a security interest in all of the
following: all of the Seller’s right, title, and interest now or hereafter
existing in, to and under the following of the Seller’s assets, whether now
owned or existing or hereafter acquired, and wherever located (whether or not in
the possession or control of the Seller), and all proceeds of the foregoing
(collectively, and together with the Receivable Pool and Related Assets, the
“Collateral”): (I) all Receivables comprising the Receivable Pool; (II) the
Related Assets in respect of the Receivable Pool; (III) the Collections in
respect of the Receivable Pool; (IV) all Transaction Documents; (V) all Chattel
Paper in respect of the Receivable Pool; (VI) all Contracts related to the
Receivable Pool; (VII) all Deposit Accounts; (VIII) all Documents in respect of
the Receivable Pool; (IX) all Payment Intangibles in respect of the Receivable
Pool; (X) all General Intangibles in respect of the Receivable Pool; (XI) all
Instruments in respect of the Receivable Pool; (XII) all Inventory in respect of
the Receivable Pool; (XIII) all Investment Property in respect of the Receivable
Pool; (XIV) all letter of credit rights and supporting obligations in respect of
the Receivable Pool; (XV) the Sale Agreement and all rights and remedies of the
Seller thereunder; (XVI) all other assets in the Receivable Pool and Related
Assets; (XVII) the Reserve Account; (XVIII) all rights, interests, remedies, and
privileges of the Seller relating to any of the foregoing including the right to
sue for past, present, or future infringement of any or all of the foregoing;
and (XVIIIXIX) to the extent not otherwise included, all products and Proceeds
(the capitalized term in clauses (I) through (XVIIIXIX) not otherwise defined in
this Agreement, as defined in the UCC) of the of the foregoing clauses (I)
through (XVIIIXIX) and all accessions to, substitutions and replacements for,
and rents, profits, and products of the of the foregoing (including insurance
proceeds), and all distributions (whether in money, securities, or other
property) and collections from or with respect to any of the foregoing, and all
accession to, substitutions and replacements for, and rents, profits, and
products of the of the foregoing (including insurance proceeds), and all
distributions (whether in money, securities, or other property) and collections
from or with respect to any of the foregoing.
The Seller and the Servicer hereby authorize the filing of financing statements,
including those filed under Section 8.3(c), describing the collateral covered
thereby, and in respect of the Seller, as “all of debtor’s personal property and
assets” or words to that effect, notwithstanding that such wording may be
broader in scope than the collateral described in this Section 9.1. This
Agreement shall constitute a security agreement under applicable Law.
SECTION 9.2    Waiver. To the fullest extent it may lawfully so agree, the
Seller and the Servicer agree that it will not at any time insist upon, claim,
plead, or take any benefit or advantage of any appraisal, valuation, stay,
extension, moratorium, redemption, or similar Law now or hereafter in force in
order to prevent, delay, or hinder the enforcement hereof or the absolute sale
of any part of the Collateral; the Seller and the Servicer, each for itself and
all who claim through it, so far as it or they now or hereafter lawfully may do
so, hereby waive the benefit of all such Laws and all right to have the
Collateral marshaled upon any foreclosure hereof, and agrees that any court
having




90





--------------------------------------------------------------------------------





jurisdiction to foreclose this Agreement may order the sale of the Collateral in
its entirety. Without limiting the generality of the foregoing, the Seller and
the Servicer hereby waive and release any and all right to require the
Collateral Agent or the Administrative Agent to collect any of such obligations
from any specific item or items of the Collateral or from any other party liable
as guarantor or in any other manner in respect of any of such obligations or
from any collateral for any of such obligations.
ARTICLE X    

EVENTS OF TERMINATION
SECTION 10.1    Events of Termination. The following events shall be “Events of
Termination” hereunder:
(a)    ANY OF THE FOLLOWING EVENTS:
(i)    THE SERVICER, OR ANY ADT ENTITY SHALL FAIL TO PERFORM OR OBSERVE ANY
COVENANT OR AGREEMENT AS AND WHEN REQUIRED HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT (OTHER THAN ANY COVENANT OR AGREEMENT REFERRED TO IN CLAUSE
(A)(II) BELOW) AND SUCH FAILURE REMAINS UNREMEDIED FOR TWENTY (20) DAYS AFTER
THE EARLIER OF THE DATE (A) SUCH PERSON RECEIVES NOTICE OF SUCH FAILURE FROM THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR THE REQUIRED PURCHASERS, OR (B) A
RESPONSIBLE OFFICER OBTAINS KNOWLEDGE OF SUCH FAILURE;
(ii)    ANY OF THE FOLLOWING SHALL OCCUR: (A) ANY ADT ENTITY OR THE SERVICER
SHALL FAIL TO MAKE ANY PAYMENT OR DEPOSIT OR TRANSFER OF MONIES REQUIRED TO BE
MADE BY IT HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT (INCLUDING, WITHOUT
LIMITATION, ANY ADT OBLIGATION) AS AND WHEN DUE AND SUCH FAILURE IS NOT REMEDIED
WITHIN TWO (2) BUSINESS DAYS, OR (B) THE CONDITIONS SUBSEQUENT SET FORTH IN
SECTION 5.3 IS NOT SATISFIED ON OR PRIOR TO THE DATE THAT IS THE TWELVE (12)
MONTH ANNIVERSARY OF THE CLOSING DATE,;
(iii)    THE SERVICER SHALL FAIL TO DELIVER ANY INFORMATION PACKAGE WHEN DUE
PURSUANT TO SECTION 3.1(A) AND SUCH FAILURE IS NOT REMEDIED WITHIN THREE (3)
BUSINESS DAYS; OR
(b)    ANY REPRESENTATION OR WARRANTY MADE OR DEEMED TO BE MADE BY ANY SERVICER,
ADT ENTITY (OR ANY OF THEIR OFFICERS) UNDER OR IN CONNECTION WITH ANY
TRANSACTION DOCUMENT OR ANY CERTIFICATE, PURCHASE REQUEST, PAYDOWN NOTICE,
INFORMATION




91
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







PACKAGE, OR ANY OTHER REPORT, FINANCIAL STATEMENT OR OTHER WRITTEN INFORMATION
DELIVERED IN CONNECTION THEREWITH SHALL PROVE TO HAVE BEEN FALSE OR INCORRECT IN
ANY MATERIAL RESPECT WHEN MADE OR DEEMED TO BE MADE (WITHOUT DUPLICATION AS TO
ANY MATERIALITY MODIFIERS, QUALIFICATIONS, OR LIMITATIONS APPLICABLE THERETO)
AND SOLELY TO THE EXTENT CAPABLE OF CURE, SHALL CONTINUE UNREMEDIED FOR TWENTY
(20) DAYS AFTER THE EARLIER OF THE DATE (A) SUCH PERSON RECEIVES NOTICE OF SUCH
BREACH FROM THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR THE REQUIRED
PURCHASERS, OR (B) A RESPONSIBLE OFFICER OBTAINS KNOWLEDGE OF SUCH BREACH; OR
(c)    AN EVENT OF BANKRUPTCY SHALL HAVE OCCURRED WITH RESPECT TO ANY ADT
ENTITY; OR
(d)    A CHANGE OF CONTROL SHALL OCCUR; OR
(e)    THE COLLATERAL AGENT, FOR THE BENEFIT OF THE AFFECTED PARTIES, FAILS AT
ANY TIME TO HAVE A VALID PERFECTED OWNERSHIP INTEREST OR FIRST PRIORITY
PERFECTED SECURITY INTEREST IN THE POOL RECEIVABLES AND THE RELATED ASSETS (OR
ANY PORTION THEREOF) AND ALL PROCEEDS OF ANY OF THE FOREGOING, IN EACH CASE,
FREE AND CLEAR OF ANY ADVERSE CLAIM; OR
(f)    THE OCCURRENCE OF ANY ERISA EVENT THAT, INDIVIDUALLY OR TOGETHER WITH ALL
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; OR
(g)    ANY ADT ENTITY SHALL BE REQUIRED TO REGISTER AS AN “INVESTMENT COMPANY”
UNDER (AND AS DEFINED IN) THE INVESTMENT COMPANY ACT; OR
(h)    ANY MATERIAL PROVISION OF THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENTS SHALL CEASE TO BE THE VALID AND BINDING OBLIGATION ENFORCEABLE AGAINST
ANY ADT ENTITY, AS APPLICABLE; OR
(i)    THE SELLER SHALL FAIL TO PAY IN FULL ALL OF ITS SELLER OBLIGATIONS TO THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR ANY PURCHASER HEREUNDER BY THE
LEGAL FINAL OR ANY ADT ENTITY SHALL FAIL TO PAY IN FULL ALL OF ITS ADT
OBLIGATIONS TO THE APPLICABLE PERSON OR THE ADMINISTRATIVE AGENT ON THEIR BEHALF
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT BY THE LEGAL FINAL; OR
(j)    ONE OR MORE FINAL JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $84,000,000 IN THE CASE OF ADT,




92





--------------------------------------------------------------------------------





THE PARENT OR ANY OTHER MATERIAL SUBSIDIARY OF THE PARENT OR $1,000,000 IN THE
CASE OF THE SELLER AND THE SAME SHALL NOT BE VACATED, DISCHARGED OR STAYED OR
BONDED PENDING APPEAL FOR A PERIOD OF SIXTY (60) CONSECUTIVE DAYS, OR ANY ACTION
SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS
OF ADT, THE PARENT OR ANY MATERIAL SUBSIDIARY OF THE PARENT TO ENFORCE ANY SUCH
JUDGMENT; OR
(k)    THE SELLER, ADT, THE PARENT OR ANY OF THEIR RESPECTIVE MATERIAL
SUBSIDIARIES SHALL FAIL TO PAY ANY PRINCIPAL OF OR PREMIUM OR INTEREST ON ANY OF
ITS DEBT WHICH IS OUTSTANDING IN A PRINCIPAL AMOUNT OF AT LEAST, IN RESPECT OF
THE SELLER, $1,000,000, OR IN RESPECT OF THE SELLER, ADT, THE PARENT OR ANY OF
THEIR RESPECTIVE MATERIAL SUBSIDIARIES $84,000,000 IN THE AGGREGATE WHEN THE
SAME BECOMES DUE AND PAYABLE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE
AFTER THE APPLICABLE GRACE PERIOD SPECIFIED IN THE AGREEMENT OR INSTRUMENT
RELATING TO SUCH DEBT; OR ANY OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST
UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO ANY SUCH DEBT AND SHALL CONTINUE
AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN SUCH AGREEMENT OR
INSTRUMENT, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO ACCELERATE, OR TO
PERMIT THE ACCELERATION OF, THE MATURITY OF SUCH DEBT; OR ANY SUCH DEBT SHALL BE
DECLARED TO BE DUE AND PAYABLE, OR REQUIRED TO BE PREPAID (OTHER THAN BY A
REGULARLY SCHEDULED REQUIRED PREPAYMENT), REDEEMED, PURCHASED OR DEFEASED, OR AN
OFFER TO REPAY, REDEEM, PURCHASE OR DEFEASE SUCH DEBT SHALL BE REQUIRED TO BE
MADE, IN EACH CASE PRIOR TO THE STATED MATURITY THEREOF; OR
(l)    THE BREACH OF ANY OF THE FINANCIAL COVENANTS SET FORTH IN THE ADT CREDIT
AGREEMENT, ANY ADT INDENTURE OR ANY ADT COLLATERAL AGREEMENTS AS IN EFFECT ON
THE CLOSING DATE OR AN EVENT OF DEFAULT (OR SIMILAR EVENT) SHALL HAVE OCCURRED
THEREUNDER, IN EACH CASE WITHOUT REGARD TO ANY WAIVERS OF SUCH BREACHES OR
DEFAULTS; OR
(m)    FROM AND AFTER THE RATIO EFFECTIVE DATE, THE AVERAGE OF THE DELINQUENCY
RATIOS FOR THE THREE PRECEDING SETTLEMENT PERIODS, AS DETERMINED ON ANY
REPORTING DATE, SHALL EXCEED 3%; OR
(n)    FROM AND AFTER THE RATIO EFFECTIVE DATE, THE AVERAGE OF THE LOSS RATIOS
FOR THE THREE PRECEDING SETTLEMENT PERIODS, AS DETERMINED ON ANY REPORTING DATE,
SHALL EXCEED 2.5%; OR




93
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







(o)    (X) ON ANY REPORTING DATE, THE SUM OF THE AGGREGATE PURCHASERS’ POOL
INVESTMENT AND THE REQUIRED RESERVES EXCEEDS THE NET PORTFOLIO BALANCE, AS
CALCULATED ON A PRO FORMA BASIS AFTER TAKING INTO ACCOUNT THE APPLICATION OF
MONTHLY COLLECTIONS PURSUANT TO SECTION 3.1(D) ON THE IMMEDIATELY FOLLOWING
SETTLEMENT DATE, AND SOLELY TO THE EXTENT A PURCHASE REQUEST HAS BEEN DELIVERED
BY THE SELLER ON OR PRIOR TO SUCH REPORTING DATE IN ACCORDANCE WITH SECTION
1.2(A) IN RESPECT OF THE SETTLEMENT DATE IMMEDIATELY SUCCEEDING SUCH REPORTING
DATE, WHICH WOULD, ON A PRO FORMA BASIS, AFTER GIVING EFFECT TO THE RELATED
PURCHASE (AS SET FORTH IN THE DEFINITION OF NET PORTFOLIO BALANCE) AND THE
APPLICATION OF MONTHLY COLLECTIONS IN ACCORDANCE WITH SECTION 3.1(D), CURE SUCH
CIRCUMSTANCE, HAS NOT BEEN SO CURED ON SUCH IMMEDIATELY SUCCEEDING SETTLEMENT
DATE, OR (Y) ON ANY SETTLEMENT DATE, AFTER GIVING EFFECT TO THE RELATED PURCHASE
(AS SET FORTH IN THE DEFINITION OF NET PORTFOLIO BALANCE) AND THE APPLICATION OF
COLLECTIONS IN ACCORDANCE WITH SECTION 3.1(D), THE SUM OF THE AGGREGATE
PURCHASERS’ POOL INVESTMENT AND THE REQUIRED RESERVES EXCEEDS THE NET PORTFOLIO
BALANCE; OR
(p)    THE PERFORMANCE SUPPORT AGREEMENT IS CANCELED, RESCINDED, AMENDED, OR
MODIFIED WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND EACH PURCHASER AGENT; OR
(q)    THE SERVICER OR ANY ADT ENTITY SHALL TAKE ANY ACTION THAT MATERIALLY AND
ADVERSELY AFFECTS THE COLLECTABILITY OF ALL OR ANY SIGNIFICANT PORTION OF THE
POOL RECEIVABLES OR THE ABILITY OF THE SELLER, OR ADT (AS SERVICER OR OTHERWISE)
OR THE PARENT TO PERFORM ITS RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT; OR
(r)    ADT CEASES TO PROVIDE MONITORING SERVICES GENERALLY; OR
(s)    ANY LOCK-BOX ACCOUNT, ANY COLLECTION ACCOUNT OR THE OMNIBUS ACCOUNT TO
WHICH COLLECTIONS ARE REMITTED SHALL CEASE TO BE SUBJECT TO THE PROPER PAYMENT
DIRECTION OR A CONTROL AGREEMENT, OR ANY SUCH PAYMENT DIRECTION OR CONTROL
AGREEMENT SHALL CEASE TO BE IN FULL FORCE AND EFFECT, IN EACH CASE, WITHOUT
BEING SIMULTANEOUSLY REPLACED WITH A PROPER PAYMENT DIRECTION OR CONTROL
AGREEMENT OR WITH THE CONSENT OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
AND EACH PURCHASER AGENT; OR
(t)    THE AVERAGE ADT MANAGED POOL DELINQUENCY RATIOS FOR THE THREE PRECEDING
SETTLEMENT PERIODS SHALL AT ANY TIME EXCEED 0.70%.




94





--------------------------------------------------------------------------------





An Event of Termination shall be deemed to be continuing until waived in writing
by the Administrative Agent, the Collateral Agent and the Required Purchasers.
SECTION 10.2    Remedies. Upon, or any time after, the occurrence of an Event of
Termination (other than an Event of Termination described in Section 10.1(c))
that remains continuing, the Collateral Agent or the Administrative Agent shall,
at the request, or may with the consent, of the Required Purchasers, by notice
to the Servicer (on the Seller’s behalf) declare the Acceleration Date to have
occurred and shall have all of the remedies herein, including without limitation
Section 8.1(b) and this Section 10.2. In addition, upon the occurrence of an
Event of Termination, (A) the Administrative Agent may (i) designate another
person to succeed ADT as Servicer, which successor may be the Administrative
Agent in accordance with Section 8.1(b), and (ii) direct the Obligors in respect
of each Pool Receivables to, or direct ADT to instruct such Obligors to, pay all
amounts payable under the Contracts related to the Pool Receivables directly to
such account as the Administrative Agent shall designate., and (B) subject to
Section 3.6(b), the Collateral Agent may deliver a Consent Notice. Upon the
occurrence of an Event of Termination described in Section 10.1(c), the
Acceleration Date shall occur automatically. Upon, or at any time after, the
occurrence of the Acceleration Date, no Purchases thereafter will be made. Upon
the declaration or automatic occurrence of the Acceleration Date pursuant to
this Section 10.2, the Collateral Agent, on behalf of the Purchasers and the
other Affected Parties, shall have, in addition to all other rights and remedies
under this Agreement, any other Transaction Document, or under applicable Law,
all other rights and remedies provided under the UCC of each applicable
jurisdiction and other applicable Laws (including all the rights and remedies of
a secured party upon default under the UCC (including the right to sell any or
all of the Collateral subject hereto)), all of which rights shall be cumulative.
Subject to Section 11.1, upon, or at any time after, the Acceleration Date, the
Administrative Agent and the Collateral Agent shall in respect of the exercise
of the rights and remedies under this Section 10.2 act or refrain from acting
(and shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Purchasers.
ARTICLE XI    

PURCHASER AGENTS; COLLATERAL AGENT;
ADMINISTRATIVE AGENT;
CERTAIN RELATED MATTERS
SECTION 11.1    Limited Liability of Purchasers, Purchaser Agents, Collateral
Agent, and the Administrative Agent. The obligations of the Collateral Agent,
the Administrative Agent, each Purchaser and each Purchaser Agent under the
Transaction Documents are solely the corporate obligations of such Person.
Except with respect to any claim arising out of the willful misconduct or gross
negligence of such Person, no claim may be made by the Seller, the Servicer or
ADT, against the Collateral Agent, the Administrative Agent, any Purchaser, or
any Purchaser Agent, or their respective Affiliates, directors, members,
managers, officers, employees, attorneys, or agents for any special, indirect,
consequential, or punitive damages in respect of any claim for breach of
contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any other Transaction Document,
or any act, omission, or event occurring in connection therewith; and the Seller
and ADT hereby waives, releases, and agrees not to sue upon




95
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







any claim for any such damages not expressly permitted by this Section 11.1,
whether or not accrued and whether or not known or suspected to exist in its
favor. Notwithstanding any provision of this Agreement or any other Transaction
Document to the contrary: (i) in no event shall the Collateral Agent, the
Administrative Agent, or any Purchaser Agent ever be required to take any action
which exposes it to personal liability or which is contrary to the provision of
any Transaction Document or applicable Law, and (ii) neither the Collateral
Agent, the Administrative Agent, nor any Purchaser Agent shall have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any party hereto or any other Person, and no implied
covenants, functions, responsibilities, duties, obligations, or liabilities on
the part of the Collateral Agent, the Administrative Agent, or any Purchaser
Agent shall be read into this Agreement or the other Transaction Documents or
otherwise exist against the Collateral Agent, the Administrative Agent, or any
Purchaser Agent. Neither the Administrative Agent nor the Collateral Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Purchasers. Nothing herein or in any other Transaction
Document or related documents shall obligate the Administrative Agent or the
Collateral Agent to advance, expend or risk its own funds, or to take any action
which in its reasonable judgment may cause it to incur any expense or financial
or other liability for which it does not reasonably expect to be indemnified to
its satisfaction. Neither the Administrative Agent nor the Collateral Agent
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement or any of the other Program Documents,
except for its or their own gross negligence or willful misconduct. In
performing its functions and duties hereunder, the Collateral Agent and the
Administrative Agent shall act solely as the agent of the Purchasers and the
Purchaser Agents, as applicable, and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for any ADT
Entity or any other Person.
SECTION 11.2    Authorization and Action of each Purchaser Agent. By its
execution hereof, in the case of each Purchaser, and by accepting the benefits
hereof, each Enhancement Provider and Liquidity Provider, each such party hereby
designates and appoints its related Purchaser Agent to take such action as agent
on its behalf and to exercise such powers as are delegated to such Purchaser
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. Each Purchaser Agent reserves the right, in its sole
discretion, to take any actions and exercise any rights or remedies, in each
case, authorized or provided for under this Agreement or any other Transaction
Document and any related agreements and documents.
SECTION 11.3    Authorization and Action of the Administrative Agent and
Collateral Agent. By its execution hereof, in the case of each Purchaser and
Purchaser Agent, each such party hereby designates and appoints Mizuho as the
Administrative Agent and Mizuho as the Collateral Agent to take such action as
agent on its behalf and to exercise such powers as are delegated to such party
by the terms hereof, together with such powers as are reasonably incidental
thereto. Subject to Section 10.2, The Administrative Agent and the Collateral
Agent reserve the right, in its sole discretion, to take any actions and
exercise any rights or remedies, in each case, authorized or provided for under
this Agreement or any other Transaction Document and any related agreements and
documents. If any provision of any Transaction Document permits the Collateral
Agent or the Administrative Agent to take any action in its discretion, this
paragraph shall not limit such discretionary right.




96





--------------------------------------------------------------------------------





SECTION 11.4    Delegation of Duties of each Purchaser Agent. Each Purchaser
Agent may execute any of its duties through agents or attorneys in fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. No Purchaser Agent shall be responsible to any Purchaser in its
Purchaser Group for the negligence or misconduct of any agents or attorneys in
fact selected by it with reasonable care.
SECTION 11.5    Delegation of Duties of the Administrative Agent and the
Collateral Agent. The Collateral Agent and the Administrative Agent may execute
any of its duties through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Collateral Agent nor the Administrative Agent shall be responsible to any
Purchaser, any Purchaser Agent, or any other Person for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care.
SECTION 11.6    Successor Administrative Agent and Collateral Agent;
Termination. (a) The Administrative Agent may, upon at least thirty (30) days’
notice to the Servicer, the Seller and each Purchaser Agent, resign as an
Administrative Agent. Such resignation shall not become effective until a
successor agent (i) is appointed by the Required Purchasers and so long as no
Event of Termination has occurred and is continuing, and such assignment is not
to an Affiliate of Mizuho, is consented to by the Servicer and the Seller (each
such consent not to be unreasonably withheld, conditioned, or delayed), and
(ii) has accepted such appointment. Upon such acceptance of its appointment as
the Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the Administrative Agent, and such retiring Administrative
Agent shall be discharged from its duties and obligations under the Transaction
Documents.
(a)    THE COLLATERAL AGENT MAY, UPON AT LEAST THIRTY (30) DAYS’ NOTICE TO THE
SERVICER (ON THE SELLER’S BEHALF), THE ADMINISTRATIVE AGENT, AND EACH PURCHASER
AGENT, RESIGN AS COLLATERAL AGENT. SUCH RESIGNATION SHALL NOT BECOME EFFECTIVE
UNTIL (1) A SUCCESSOR COLLATERAL AGENT (I) IS APPOINTED BY THE REQUIRED
PURCHASERS AND SO LONG AS NO EVENT OF TERMINATION HAS OCCURRED AND IS
CONTINUING, AND SUCH ASSIGNMENT IS NOT TO AN AFFILIATE OF MIZUHO, IS CONSENTED
TO BY THE SERVICER AND THE SELLER (EACH SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD, CONDITIONED, OR DELAYED), AND (II) HAS ACCEPTED SUCH APPOINTMENT, AND
(2) SUCH SUCCESSOR COLLATERAL AGENT HAS ESTABLISHED A NEW COLLATERAL AGENT’S
ACCOUNT WITH A DEPOSITORY INSTITUTION THAT IS AN ELIGIBLE BANK AND THE RESIGNING
COLLATERAL AGENT HAS TRANSFERRED ALL AMOUNTS HELD IN ITS COLLATERAL AGENT’S
ACCOUNT TO SUCH NEW COLLATERAL AGENT’S ACCOUNT. UPON SUCH ACCEPTANCE OF ITS
APPOINTMENT AS THE COLLATERAL AGENT HEREUNDER BY A SUCCESSOR COLLATERAL AGENT,
SUCH SUCCESSOR COLLATERAL AGENT SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS AND DUTIES OF SUCH RETIRING COLLATERAL AGENT, AND SUCH RETIRING
COLLATERAL AGENT SHALL BE DISCHARGED




97
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







FROM ITS DUTIES AND OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.
(b)    IF THE COLLATERAL AGENT (I) IS NO LONGER AN ELIGIBLE COLLATERAL AGENT, OR
(II) IF THE COLLATERAL AGENT BREACHES IN ANY MATERIAL RESPECT ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND SUCH BREACH IS NOT CURED (IF CAPABLE OF
BEING CURED) WITHIN THIRTY (30) DAYS AFTER THE COLLATERAL AGENT RECEIVES NOTICE
OF SUCH BREACH FROM ANY PURCHASER AGENT, THE REQUIRED PURCHASERS MAY, UPON AT
LEAST TEN (10) BUSINESS DAYS’ NOTICE TO THE SERVICER, THE SELLER, THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT, AND EACH PURCHASER AGENT, TERMINATE THE
COLLATERAL AGENT AND APPOINT A SUCCESSOR TO THE COLLATERAL AGENT. SUCH
TERMINATION SHALL NOT BECOME EFFECTIVE UNTIL A SUCCESSOR COLLATERAL AGENT (I) IS
APPOINTED BY THE REQUIRED PURCHASERS AND SO LONG AS NO EVENT OF TERMINATION HAS
OCCURRED AND IS CONTINUING, CONSENTED TO BY THE SERVICER AND THE SELLER (EACH
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONED, OR DELAYED), AND
(II) HAS ACCEPTED SUCH APPOINTMENT AND IS MADE A PARTY TO THIS AGREEMENT AND
EACH OTHER TRANSACTION DOCUMENT TO WHICH THE COLLATERAL AGENT IS A PARTY. UPON
SUCH ACCEPTANCE OF ITS APPOINTMENT AS THE COLLATERAL AGENT HEREUNDER BY A
SUCCESSOR COLLATERAL AGENT, SUCH SUCCESSOR COLLATERAL AGENT SHALL SUCCEED TO AND
BECOME VESTED WITH ALL THE RIGHTS AND DUTIES OF SUCH RETIRING COLLATERAL AGENT,
AND SUCH RETIRING COLLATERAL AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.
(c)    THE APPOINTMENT AND AUTHORIZATION OF ANY COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT SHALL TERMINATE UPON THE EARLIER TO
OCCUR OF (I) THE FINAL PAYOUT DATE, AND (II) THE EFFECTIVE DATE OF THE
REPLACEMENT OF SUCH COLLATERAL AGENT OR ADMINISTRATIVE AGENT, AS APPLICABLE,
WITH A SUCCESSOR IN ACCORDANCE WITH THIS SECTION 11.6.
SECTION 11.7    Indemnification. Each Purchaser (or in the case of a Conduit
Purchaser, the related Purchaser Agent) shall indemnify and hold harmless the
Collateral Agent and the Administrative Agent and their respective officers,
directors, employees, representatives, and agents (to the extent not reimbursed
by the Seller or the Servicer and without limiting the obligation of the Seller
or the Servicer to do so), ratably in accordance with its aggregate Pool Limits
from and against any and all liabilities, obligations, losses, damages,
penalties, judgments, settlements, costs, expenses, and disbursements of any
kind whatsoever (including in connection with any investigative or threatened
proceeding, whether or not such Person is designated a party thereto) that may
at any time be imposed on, incurred by or asserted against the Collateral Agent
or the Administrative Agent for such Person as a result of, or related to, any
of the transactions contemplated




98





--------------------------------------------------------------------------------





by the Transaction Documents or the execution, delivery, or performance of the
Transaction Documents or any other document furnished in connection therewith.
SECTION 11.8    Reliance, etc. Without limiting the generality of Section 11.1,
the Collateral Agent, the Administrative Agent, and each Purchaser Agent:
(a) may consult with legal counsel, independent certified public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts; (b) makes no warranty or representation to any
Purchaser or any other holder of any interest in Pool Receivables and shall not
be responsible to any Purchaser or any such other holder for any statements,
warranties, or representations made by other Persons in or in connection with
any Transaction Document; (c) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants, or
conditions of any Transaction Document on the part of the Seller or to inspect
the property (including the books and records) of the Seller; (d) shall not be
responsible to any Purchaser or any other holder of any interest in Pool
Receivables for the due execution, legality, validity, enforceability,
genuineness, sufficiency, or value of any Transaction Document; and (e) shall
incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate, or other instrument or writing (which may be by facsimile
or telex) believed by it to be genuine and signed or sent by the proper party or
parties.
SECTION 11.9    Purchasers and Affiliates. Each of the Purchasers, the Purchaser
Agents, the Collateral Agent, the Administrative Agent, and any of their
respective Affiliates may engage in any kind of business with any ADT Entity or
any Obligor, any of their respective Affiliates, and any Person who may do
business with or own securities of any ADT Entity, any Obligor or any of their
respective Affiliates.
SECTION 11.10    Sharing of Recoveries. Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise (including
pursuant to Section 13.4), on any amount payable or recoverable hereunder in a
greater proportion than should have been received hereunder or otherwise
inconsistent with the provisions hereof, then the recipient of such recovery
shall purchase for cash an interest in amounts owing to the other Purchasers (as
return of Investment or otherwise), without representation or warranty except
for the representation and warranty that such interest is being sold by each
such other Purchaser free and clear of any Lien created or granted by such other
Purchaser, in the amount necessary to create proportional participation (based
on proportional Investments before giving effect to such recovery) by the
Purchaser in such recovery. If all or any portion of such amount is thereafter
recovered from the recipient, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
SECTION 11.11    Non-Reliance. Each Purchaser expressly acknowledges that none
of the Collateral Agent, the Administrative Agent, the Purchaser Agents nor any
of their respective officers, directors, members, partners, certificateholders,
employees, agents, attorneys-in-fact, or Affiliates has made any representations
or warranties to it and that no act by the Collateral Agent, the Administrative
Agent, or any Purchaser Agent hereafter taken, including any review of the
affairs of any ADT Entity, shall be deemed to constitute any representation or
warranty by the Collateral Agent, the Administrative Agent, or any Purchaser
Agent. Each Purchaser represents and warrants




99
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







to the Collateral Agent, the Administrative Agent, and each Purchaser Agent
that, independently and without reliance upon the Collateral Agent, the
Administrative Agent, any Purchaser Agent, or any other Purchaser and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial, and other conditions and
creditworthiness of any ADT Entity and the Receivables and its own decision to
enter into this Agreement and to take, or omit, action under any Transaction
Document. Without limiting the foregoing, the Purchasers and the Purchasers
Agents acknowledge and agree that (i) the Administrative Agent has made certain
of its own analytics, credit evaluations, models and/or projections regarding
the performance and expected performance of the Receivable Pool available to
certain Purchasers and/or Purchaser Agents, (ii) such information was made
available to it solely as an accommodation by the Administrative Agent and that
it has made its own independent credit analysis and investigation regarding the
performance and expected performance of the Receivable Pool, and (iii) the
Administrative Agent shall have no responsibility or liability for the accuracy
or completeness of any such information. Except for items specifically required
to be delivered hereunder, neither the Collateral Agent nor the Administrative
Agent shall have any duty or responsibility to provide any Purchaser Agent or
Purchaser with any information concerning any ADT Entity, or any of their
Affiliates that comes into its possession or any of its officers, directors,
members, partners, certificateholders, employees, agents, attorneys-in-fact, or
Affiliates.
ARTICLE XII    

INDEMNIFICATION
SECTION 12.1    Indemnities by the Seller.
(a)    GENERAL INDEMNITY. WITHOUT LIMITING ANY OTHER RIGHTS WHICH ANY SUCH
PERSON MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW, THE SELLER AGREE TO INDEMNIFY
AND HOLD HARMLESS THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH
PURCHASER, EACH PURCHASER AGENT, EACH OTHER AFFECTED PARTY, EACH OF THEIR
RESPECTIVE AFFILIATES, AND ALL MEMBERS, MANAGERS, DIRECTORS, SHAREHOLDERS,
OFFICERS, EMPLOYEES, AND ATTORNEYS, OR AGENTS OF ANY OF THE FOREGOING (EACH AN
“INDEMNIFIED PARTY”), FORTHWITH ON DEMAND, FROM AND AGAINST ANY AND ALL DAMAGES,
LOSSES, CLAIMS, LIABILITIES, AND RELATED COSTS AND EXPENSES, INCLUDING
REASONABLE AND DOCUMENTED ATTORNEYS’ FEES AND DISBURSEMENTS (SUBJECT TO THE
LIMITATIONS IN RESPECT OF ATTORNEYS’ FEES AND DISBURSEMENTS SET FORTH IN THE
PROVISO TO SECTION 13.6) BUT EXCLUDING TAXES (INDEMNIFICATION FOR WHICH SHALL BE
GOVERNED BY SECTION 3.3(E)) (ALL OF THE FOREGOING BEING COLLECTIVELY REFERRED TO
AS “INDEMNIFIED AMOUNTS”) AWARDED AGAINST OR INCURRED BY ANY OF THEM ARISING OUT
OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THE
OWNERSHIP,




100





--------------------------------------------------------------------------------





MAINTENANCE OR FUNDING, DIRECTLY OR INDIRECTLY, OF THE POOL RECEIVABLES OR
RELATED ASSETS (OR ANY PORTION THEREOF) OR OTHERWISE ARISING OUT OF OR RELATING
TO OR RESULTING FROM THE ACTIONS OR INACTIONS OF ANY ADT ENTITY, THE SERVICER OR
ANY OF THEIR RESPECTIVE AFFILIATES, PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS ARTICLE XII, EXCLUDING INDEMNIFIED AMOUNTS SOLELY TO THE
EXTENT RESULTING FROM THE FRAUD, BAD FAITH, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF SUCH INDEMNIFIED PARTY AS DETERMINED BY A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING BUT SUBJECT TO THE EXPRESS LIMITATIONS SET FORTH
IN THIS SECTION 12.1, THE SELLER SHALL INDEMNIFY AND HOLD HARMLESS EACH
INDEMNIFIED PARTY FOR ANY AND ALL INDEMNIFIED AMOUNTS ARISING OUT OF, RELATING
TO, OR RESULTING FROM:
(i)    THE TRANSFER BY THE SELLER OF ANY INTEREST IN ANY POOL RECEIVABLE OR
RELATED ASSET;
(ii)    ANY REPRESENTATION OR WARRANTY MADE BY THE SELLER UNDER OR IN CONNECTION
WITH ANY TRANSACTION DOCUMENT, ANY PURCHASE REQUEST, ANY INFORMATION PACKAGE, OR
ANY OTHER INFORMATION OR REPORT DELIVERED BY OR ON BEHALF OF THE SELLER PURSUANT
HERETO, WHICH SHALL HAVE BEEN UNTRUE, FALSE, OR INCORRECT WHEN MADE OR DEEMED
MADE;
(iii)    THE FAILURE OF THE SELLER TO COMPLY WITH THE TERMS OF ANY TRANSACTION
DOCUMENT, ANY APPLICABLE LAW ANY CONTRACT, ANY POOL RECEIVABLE, OR RELATED
ASSETS OR THE NONCONFORMITY OF ANY CONTRACT, POOL RECEIVABLE, OR RELATED ASSETS
WITH ANY SUCH LAW;
(iv)    THE FAILURE TO VEST IN FAVOR OF THE COLLATERAL AGENT OF AN ENFORCEABLE
PERFECTED OWNERSHIP INTEREST, OR A FIRST PRIORITY PERFECTED SECURITY INTEREST,
IN ANY POOL RECEIVABLES AND ALL RELATED ASSETS AGAINST ALL PERSONS INCLUDING ANY
BANKRUPTCY TRUSTEE OR SIMILAR PERSON;
(v)    THE FAILURE TO FILE, OR ANY DELAY IN FILING OF, FINANCING STATEMENTS OR
OTHER SIMILAR INSTRUMENTS OR DOCUMENTS UNDER THE UCC OF ANY APPLICABLE
JURISDICTION OR UNDER ANY OTHER APPLICABLE LAWS WITH RESPECT TO ANY POOL
RECEIVABLE WHETHER AT THE TIME OF ANY PURCHASE OR AT ANY TIME THEREAFTER;




101
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







(vi)    ANY SUIT OR CLAIM RELATED TO THE POOL RECEIVABLES OR ANY TRANSACTION
DOCUMENT (INCLUDING ANY PRODUCTS LIABILITY OR ENVIRONMENTAL LIABILITY CLAIM
ARISING OUT OF OR IN CONNECTION WITH MERCHANDISE OR SERVICES THAT ARE THE
SUBJECT OF ANY POOL RECEIVABLE);
(vii)    FAILURE BY THE SELLER TO COMPLY WITH THE “BULK SALES” OR ANALOGOUS LAWS
OF ANY JURISDICTION;
(viii)    ANY LOSS ARISING, DIRECTLY OR INDIRECTLY, AS A RESULT OF THE
IMPOSITION OF SALES OR SIMILAR TRANSFER TYPE TAXES OR THE FAILURE BY THE SELLER
TO TIMELY COLLECT AND REMIT TO THE APPROPRIATE AUTHORITY ANY SUCH TAXES;
(ix)    ANY COMMINGLING OF ANY COLLECTIONS OF POOL RECEIVABLES WITH ANY OTHER
FUNDS;
(x)    THE FAILURE OR DELAY TO PROVIDE ANY OBLIGOR WITH AN INVOICE OR OTHER
EVIDENCE OF INDEBTEDNESS;
(xi)    ANY FAILURE OF THE SELLER, OR ADT TO ASSIGN ANY POOL RECEIVABLE OR
RELATED ASSET AS CONTEMPLATED UNDER THE TRANSACTION DOCUMENTS; OR THE VIOLATION
OR BREACH BY ANY ADT ENTITY OF ANY CONFIDENTIALITY PROVISION, OR OF ANY SIMILAR
COVENANT OF NON-DISCLOSURE, WITH RESPECT TO ANY CONTRACT, OR ANY OTHER
INDEMNIFIED AMOUNT PAYABLE HEREUNDER WITH RESPECT TO OR RESULTING FROM ANY SUCH
VIOLATION OR BREACH;
(xii)    THE EXISTENCE OR ASSERTION OF ANY ADVERSE CLAIM IN FAVOR OF ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON AGAINST ANY OMNIBUS ACCOUNT,
COLLECTION ACCOUNT, LOCK-BOX, LOCK-BOX ACCOUNT, COLLECTIONS, RECEIVABLE, SERVICE
CHARGE RECEIVABLE, OR ANY RELATED CONTRACT OR ANY PORTION OR PROCEEDS THEREOF,
INCLUDING, WITHOUT LIMITATION, AS A RESULT OF ANY PORTION OF ANY SUCH OMNIBUS
ACCOUNT, COLLECTION ACCOUNT, LOCK-BOX, LOCK-BOX ACCOUNT, COLLECTIONS,
RECEIVABLE, SERVICE CHARGE RECEIVABLE, OR ANY RELATED CONTRACT BEING
ATTRIBUTABLE TO GOVERNMENTAL FEES, SURCHARGES, OR TAXES;
(xiii)    ANY POOL RECEIVABLE FAILING TO CONSTITUTE AN ELIGIBLE RECEIVABLE;
(xiv)    ANY DISPUTE, CLAIM, OFFSET OR DEFENSE (OTHER THAN DISCHARGE IN
BANKRUPTCY OF THE OBLIGOR) OF THE




102





--------------------------------------------------------------------------------





OBLIGOR TO THE PAYMENT OF ANY POOL RECEIVABLE IN, OR PURPORTING TO BE IN, THE
RECEIVABLES POOL (INCLUDING, WITHOUT LIMITATION, A DEFENSE BASED ON SUCH
RECEIVABLE OR THE RELATED CONTRACT NOT BEING A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH OBLIGOR ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS),
OR ANY OTHER CLAIM RESULTING FROM THE SALE OF THE MERCHANDISE OR SERVICES
RELATED TO SUCH RECEIVABLE OR THE FURNISHING OR FAILURE TO FURNISH SUCH
MERCHANDISE OR SERVICES OR RELATING TO COLLECTION ACTIVITIES WITH RESPECT TO
SUCH POOL RECEIVABLE;
(xv)    ANY INVESTIGATION, LITIGATION OR PROCEEDING RELATED TO ANY TRANSACTION
DOCUMENT OR THE USE OF PROCEEDS, OF PURCHASES OR THE OWNERSHIP OF POOL
RECEIVABLES OR THE RELATED ASSETS;
(xvi)    ANY CLAIM BROUGHT BY ANY PERSON OTHER THAN AN INDEMNIFIED PARTY ARISING
FROM ANY ACTIVITY BY THE SELLER OR ANY AFFILIATE OF THE SELLER IN SERVICING,
ADMINISTERING OR COLLECTING ANY RECEIVABLE;
(xvii)    THE FACTS OR CIRCUMSTANCES GIVING RISE TO ANY EVENT OF TERMINATION OR
UNMATURED EVENT OF TERMINATION; OR
(xviii)    ANY INABILITY TO LITIGATE ANY CLAIM AGAINST ANY OBLIGOR IN RESPECT OF
ANY POOL RECEIVABLE AS A RESULT OF SUCH OBLIGOR BEING IMMUNE FROM CIVIL AND
COMMERCIAL LAW AND SUIT ON THE GROUNDS OF SOVEREIGNTY OR OTHERWISE FROM ANY
LEGAL ACTION, SUIT OR PROCEEDING.
(b)    CONTRIBUTION. IF FOR ANY REASON THE INDEMNIFICATION PROVIDED ABOVE IN
THIS SECTION 12.1 IS UNAVAILABLE TO AN INDEMNIFIED PARTY OR IS INSUFFICIENT TO
HOLD AN INDEMNIFIED PARTY HARMLESS, THEN THE SELLER SHALL CONTRIBUTE TO THE
AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS,
CLAIM, DAMAGE, OR LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT
ONLY THE RELATIVE BENEFITS RECEIVED BY SUCH INDEMNIFIED PARTY ON THE ONE HAND
AND THE SELLER ON THE OTHER HAND BUT ALSO THE RELATIVE FAULT OF SUCH INDEMNIFIED
PARTY AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.
(c)    FOR THE AVOIDANCE OF DOUBT, THERE SHALL BE NO RECOURSE TO THE SERVICER
FOR THE SELLER’S INDEMNIFICATION OBLIGATIONS UNDER THIS SECTION 12.1 OTHER THAN
TO THE EXTENT EXPRESSLY




103
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







PROVIDED FOR IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT.
SECTION 12.2    Indemnities by ADT and the Servicer. Without limiting any other
rights which any such Person may have hereunder or under applicable Law, each of
ADT and the Servicer agree to indemnify and hold harmless each Indemnified Party
from any and all Indemnified Amounts incurred by any of them and arising out of,
relating to or resulting from: (i) any breach by it (in any capacity) of any of
its obligations or duties under this Agreement or any other Transaction
Document; (ii) the untruth or inaccuracy of any representation or warranty made
by it (in any capacity) hereunder or under any other Transaction Document;
(iii) the failure of any information contained in any Purchase Request or
Information Package to be true and correct, or the failure of any other
information provided to any such Indemnified Party by, or on behalf of, the
Servicer (in any capacity) to be true and correct; (iv) any negligence or
willful misconduct on its part (in any capacity) arising out of, relating to, in
connection with, or affecting any transaction contemplated by the Transaction
Documents, any Contract, any Pool Receivable or any Related Asset; (v) the
failure by it (in any capacity) to comply with any applicable Law, rule, or
regulation with respect to any Pool Receivable or the related Contract or its
servicing thereof; (vi) any commingling of any funds by it (in any capacity)
relating to any Pool Receivables or Related Assets with any of its funds or the
funds of any other Person; (vii) the failure or delay to provide any Obligor
with an invoice or other evidence of indebtedness; (viii) any failure of the
Seller or it to assign any Pool Receivable or Related Asset purported to be
assigned as contemplated under the Transaction Documents, or the violation or
breach by any ADT Entity of any confidentiality provision, or of any similar
covenant of non-disclosure, with respect to any Contract, or any other
Indemnified Amount payable hereunder with respect to or resulting from any such
violation or breach; or (ix) the existence or assertion of any Adverse Claim in
favor of any Governmental Authority or any other Person against any Omnibus
Account, Collection Account, Lock-box, Lock-box Account, Collections,
Receivable, Service Charge Receivable, or any related Contract, or any portion
or proceeds thereof, including, without limitation, as a result of any portion
of such Omnibus Account, Collection Account, Lock-box, Lock-box Account,
Collections, Receivable, Service Charge Receivable, or any related Contract
being attributable to governmental fees, surcharges, or taxes and (x) Mizuho’s
entry into the Payment Direction with respect to the Omnibus Account and the
Control Agreement with respect to the Reserve Account, and the arrangements and
transactions contemplated thereby; provided, however, notwithstanding anything
to the contrary in this Article XII, excluding Indemnified Amounts solely to the
extent (w) resulting from the fraud, bad faith, gross negligence or willful
misconduct on the part of such Indemnified Party as determined by a final
non-appealable judgment by a court of competent jurisdiction, (x) resulting from
the uncollectability of any such Pool Receivables not arising from any action or
breach of any ADT entity, (y)  they constitute recourse with respect to a Pool
Receivable by reason of bankruptcy or insolvency, or the financial or credit
condition or financial default, of the related Obligor, or (z) constitute
special, indirect, consequential, or punitive damages.
ARTICLE XIII    

MISCELLANEOUS




104





--------------------------------------------------------------------------------





SECTION 13.1    Amendments, Etc.
(a)    NO AMENDMENT, MODIFICATION, OR WAIVER OF ANY PROVISION OF THIS AGREEMENT
OR CONSENT TO ANY DEPARTURE BY THE SELLER OR ADT THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE SELLER, ADT, THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, AND THE REQUIRED PURCHASERS, AND
THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND
FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH
AMENDMENT, WAIVER, OR MODIFICATION SHALL (I) DECREASE THE OUTSTANDING AMOUNT OF,
OR EXTEND THE REPAYMENT OF OR ANY SCHEDULED PAYMENT DATE FOR THE PAYMENT OF, ANY
YIELD IN RESPECT OF THE PURCHASERS’ POOL INVESTMENT OR ANY FEES OWED TO ANY
PURCHASER, THE COLLATERAL AGENT, ANY PURCHASER AGENT OR THE ADMINISTRATIVE AGENT
WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH PERSON; (II) FORGIVE OR WAIVE OR
OTHERWISE EXCUSE ANY REPAYMENT OF THE PURCHASERS’ POOL INVESTMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH PURCHASER AND THE RELATED PURCHASER AGENT AFFECTED
THEREBY; (III) INCREASE THE PURCHASE GROUP LIMIT IN RESPECT OF ANY PURCHASER
GROUP WITHOUT ITS PRIOR WRITTEN CONSENT; (IV) AMEND OR MODIFY THE PROVISIONS OF
THIS SECTION 13.1, OR THE DEFINITION OF “ACCELERATION DATE”, “DELINQUENT
RECEIVABLE”, “DEFAULTED RECEIVABLE”, “ELIGIBLE RECEIVABLE”, “EVENT OF
TERMINATION”, “UNMATURED EVENT OF TERMINATION”, “REQUIRED PURCHASERS”, “NET
PORTFOLIO BALANCE”, “PURCHASE TERMINATION DATE” (OTHER THAN PURSUANT TO AN
EXTENSION THEREOF IN ACCORDANCE WITH SECTION 3.5), “REQUIRED RESERVES”, “YIELD
PERIOD” OR “SETTLEMENT PERIOD” (OR ANY OF THE DEFINITIONS USED IN ANY SUCH
PRECEDING DEFINITION IN A MANNER THAT WOULD CIRCUMVENT THE INTENTION OF THE
RESTRICTIONS SET FORTH IN THIS SECTION 13.1), IN EACH CASE, WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH PURCHASER AND PURCHASER AGENT, OR (V) RELEASE ALL OR ANY
MATERIAL PART OF THE POOL RECEIVABLES OR RELATED ASSETS FROM THE SECURITY
INTEREST GRANTED BY THE SELLER TO THE COLLATERAL AGENT HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH PURCHASER AND PURCHASER AGENT; PROVIDED, FURTHER,
THAT THE CONSENT OF ADT AND THE SELLER SHALL NOT BE REQUIRED FOR THE
EFFECTIVENESS OF ANY AMENDMENT WHICH MODIFIES ON A PROSPECTIVE BASIS, THE
REPRESENTATIONS, WARRANTIES, COVENANTS, OR RESPONSIBILITIES OF THE SERVICER AT
ANY TIME WHEN THE SERVICER IS NOT AN AFFILIATE OF ADT OR THE FEES AND EXPENSES
PAYABLE TO ANY SUCH SERVICER. NOTWITHSTANDING ANYTHING IN ANY TRANSACTION
DOCUMENT TO THE CONTRARY, NONE OF THE SELLER OR ADT SHALL AMEND, WAIVE, OR
OTHERWISE MODIFY ANY OTHER TRANSACTION DOCUMENT, OR CONSENT TO ANY SUCH
AMENDMENT OR MODIFICATION, WITHOUT THE PRIOR




105
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







WRITTEN CONSENT OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, AND THE
REQUIRED PURCHASERS.
(b)    TO THE EXTENT THAT THE SELLER AND ADT CONSENT TO AN INITIAL SYNDICATION,
AND IT OR ANY OTHER ASSIGNMENT IS TO A CONDUIT PURCHASER, THE PARTIES HERETO
AGREE TO NEGOTIATE IN GOOD FAITH TO AMEND OR AMEND AND RESTATE THIS AGREEMENT TO
REFLECT PREVAILING TERMS IN RECEIVABLES FINANCING TRANSACTIONS WHICH INCLUDE
CONDUIT PURCHASERS; PROVIDED, THAT NOTHING IN THIS SECTION 13.1(B) SHALL REQUIRE
ANY PARTY TO THIS AGREEMENT TO CONSENT TO AN AMENDMENT THAT ADVERSELY AFFECTS
SUCH PARTY IN ANY SIGNIFICANT MANNER.
SECTION 13.2    Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communication) and shall be personally delivered or sent by
express mail or nationally recognized overnight courier or by certified mail,
first class postage prepaid, or by facsimile or email, to the intended party at
the address, facsimile number, or email address of such party set forth in
Schedule I or at such other address, facsimile number, or email address as shall
be designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, (a) if personally delivered
or sent by express mail or courier or if sent by certified mail, when received,
and (b) if transmitted by facsimile or email, when receipt is confirmed by
telephonic or electronic means.
SECTION 13.3    Successors and Assigns; Participations; Assignments.
(a)    SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.
EXCEPT AS OTHERWISE PROVIDED HEREIN, THE SELLER AND ADT MAY NOT ASSIGN OR
TRANSFER ANY OF THEIR RIGHTS OR DELEGATE ANY OF THEIR DUTIES HEREUNDER OR UNDER
ANY TRANSACTION DOCUMENT WITHOUT THE PRIOR CONSENT OF THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND EACH PURCHASER AGENT.
(b)    PARTICIPATIONS. ANY PURCHASER MAY SELL TO ONE OR MORE PERSONS (EACH A
“PARTICIPANT”) PARTICIPATING INTERESTS IN THE INTERESTS OF SUCH PURCHASER
HEREUNDER; PROVIDED, HOWEVER, THAT NO PURCHASER SHALL GRANT ANY PARTICIPATION
UNDER WHICH THE PARTICIPANT SHALL HAVE RIGHTS TO APPROVE ANY AMENDMENT, WAIVER
OR OTHER MODIFICATION OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. SUCH
PURCHASER SHALL REMAIN SOLELY RESPONSIBLE FOR PERFORMING ITS OBLIGATIONS
HEREUNDER, AND THE SELLER, ADT, THE SERVICER, THE COLLATERAL AGENT, EACH
PURCHASER AGENT, EACH OTHER PURCHASER AND THE ADMINISTRATIVE AGENT SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH PURCHASER IN




106





--------------------------------------------------------------------------------





CONNECTION WITH SUCH PURCHASER’S RIGHTS AND OBLIGATIONS HEREUNDER. EACH
PARTICIPANT SHALL BE SUBJECT TO THE REQUIREMENTS UNDER SECTION 3.3(E)(V) AS IF
SUCH PARTICIPANT WERE A PURCHASER, IT BEING UNDERSTOOD THAT THE DOCUMENTATION
REQUIRED UNDER SUCH SECTION SHALL BE DELIVERED TO THE PARTICIPATING PURCHASER. A
PURCHASER SHALL NOT AGREE WITH A PARTICIPANT TO RESTRICT SUCH PURCHASER’S RIGHT
TO AGREE TO ANY AMENDMENT HERETO, EXCEPT AMENDMENTS THAT REQUIRE THE CONSENT OF
ALL PURCHASERS OR ALL PURCHASER AGENTS. EACH PURCHASER THAT SELLS A
PARTICIPATION SHALL, ACTING SOLELY FOR THIS PURPOSE AS A NON-FIDUCIARY AGENT OF
THE SELLER, MAINTAIN A REGISTER ON WHICH IT ENTERS THE NAME AND ADDRESS OF EACH
PARTICIPANT AND THE PURCHASES (AND YIELD, FEES, AND OTHER SIMILAR AMOUNTS UNDER
THIS AGREEMENT) OF EACH PARTICIPANT’S INTEREST IN THE INTERESTS OF SUCH
PURCHASER UNDER THE TRANSACTION DOCUMENTS (THE “PARTICIPANT REGISTER”); PROVIDED
THAT NO PURCHASER SHALL HAVE ANY OBLIGATION TO DISCLOSE ALL OR ANY PORTION OF
THE PARTICIPANT REGISTER (INCLUDING THE IDENTITY OF ANY PARTICIPANT OR ANY
INFORMATION RELATING TO A PARTICIPANT’S INTEREST IN ANY POOL RECEIVABLES OR
RELATED ASSETS OR OTHER OBLIGATIONS UNDER ANY TRANSACTION DOCUMENT) TO ANY
PERSON EXCEPT TO THE EXTENT THAT SUCH DISCLOSURE IS NECESSARY TO ESTABLISH THAT
SUCH INTEREST OR OTHER OBLIGATION IS IN REGISTERED FORM UNDER SECTION
5F.103-1(C) OF THE UNITED STATES TREASURY REGULATIONS. THE ENTRIES IN THE
PARTICIPANT REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND SUCH
PURCHASER SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE PARTICIPANT
REGISTER AS THE OWNER OF SUCH PARTICIPATION FOR ALL PURPOSES OF THIS AGREEMENT
NOTWITHSTANDING ANY NOTICE TO THE CONTRARY. FOR THE AVOIDANCE OF DOUBT, NEITHER
THE COLLATERAL AGENT NOR THE ADMINISTRATIVE AGENT (IN ITS CAPACITY AS
ADMINISTRATIVE AGENT) SHALL HAVE ANY RESPONSIBILITY FOR MAINTAINING A
PARTICIPANT REGISTER.
(c)    ASSIGNMENT BY CONDUIT PURCHASERS. THIS AGREEMENT AND EACH CONDUIT
PURCHASER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ITS INTEREST
IN THE POOL RECEIVABLES OR RELATED ASSETS) OR ANY OTHER TRANSACTION DOCUMENT
SHALL BE FREELY ASSIGNABLE IN WHOLE OR IN PART BY SUCH CONDUIT PURCHASER AND ITS
SUCCESSORS AND PERMITTED ASSIGNS TO ANY ELIGIBLE ASSIGNEE WITHOUT THE CONSENT OF
ADT, THE SERVICER OR THE SELLER EXCEPT TO THE EXTENT SUCH CONSENT MAY BE
REQUIRED SOLELY IN ACCORDANCE WITH CLAUSE (IV) OF THE DEFINITION OF ELIGIBLE
ASSIGNEE. EACH ASSIGNOR OF ALL OR A PORTION OF ITS INTEREST IN THE POOL
RECEIVABLES OR RELATED ASSETS SHALL NOTIFY THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, EACH PURCHASER AGENT, AND ADT (ON ITS AND




107
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







THE SELLER’S BEHALF) OF ANY SUCH ASSIGNMENT. EACH ASSIGNOR OF ALL OR A PORTION
OF ITS INTEREST IN THE POOL RECEIVABLES OR RELATED ASSETS MAY, IN CONNECTION
WITH SUCH ASSIGNMENT AND SUBJECT TO SECTION 13.8, DISCLOSE TO THE ASSIGNEE ANY
INFORMATION RELATING TO THE POOL RECEIVABLES OR RELATED ASSETS, FURNISHED TO
SUCH ASSIGNOR BY OR ON BEHALF OF THE SELLER, THE SERVICER, THE COLLATERAL AGENT,
OR THE ADMINISTRATIVE AGENT. FURTHERMORE, NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH HEREIN (OTHER THAN SECTION 13.3(F)), EACH CONDUIT PURCHASER
MAY AT ANY TIME PLEDGE, GRANT A SECURITY INTEREST IN, OR OTHERWISE TRANSFER ALL
OR ANY PORTION OF ITS INTEREST IN THE POOL RECEIVABLES OR RELATED ASSETS OR
UNDER THIS AGREEMENT TO A COLLATERAL TRUSTEE, IN EACH CASE WITHOUT NOTICE TO OR
THE CONSENT OF ANY OTHER PARTY HERETO, BUT SUCH PLEDGE, GRANT, OR TRANSFER SHALL
NOT RELIEVE ANY PERSON FROM ITS OBLIGATIONS HEREUNDER.
(d)    ASSIGNMENT BY NON-CONDUIT PURCHASERS. EACH PURCHASER WHICH DOES NOT
CONSTITUTE A CONDUIT PURCHASER MAY FREELY ASSIGN TO ANY ELIGIBLE ASSIGNEE
WITHOUT THE CONSENT OF THE SELLER, ADT OR THE SERVICER EXCEPT AS REQUIRED
PURSUANT TO CLAUSE (IV) OF THE DEFINITION OF ELIGIBLE ASSIGNEE ALL OR A PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT OR IN ANY OTHER TRANSACTION
DOCUMENT (INCLUDING ALL OR A PORTION OF ITS INTEREST IN THE POOL RECEIVABLES OR
RELATED ASSETS) IN EACH CASE, WITH PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD) OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, THE
RELATED PURCHASER AGENT AND WITH PRIOR WRITTEN NOTICE TO SERVICER (ON ITS AND
THE SELLERS’ BEHALF); PROVIDED, HOWEVER, THE PARTIES TO EACH SUCH ASSIGNMENT
(OTHER THAN AN ASSIGNMENT DESCRIBED IN CLAUSE (B) ABOVE) SHALL EXECUTE AND
DELIVER TO THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH PURCHASER AGENT
AND THE SERVICER (ON ITS AND THE SELLER’S BEHALF), FOR ITS RECORDING IN THE
REGISTER, A DULY EXECUTED AND ENFORCEABLE JOINDER TO THIS AGREEMENT IN
SUBSTANTIALLY THE FORM OF EXHIBIT F HERETO (“JOINDER”).
From and after the effective date specified in such Joinder, (x) the assignee
thereunder shall be a party to this Agreement and, to the extent that rights and
obligations under this Agreement have been assigned to it pursuant to such
Joinder, have the rights of a Purchaser thereunder and (y) the assigning
Purchaser shall, to the extent that rights and obligations have been assigned by
it pursuant to such Joinder, relinquish such rights and be released from such
obligations under this Agreement. In addition, any Purchaser that constitutes a
banking institution may assign all or any portion of its rights (including its
interest in the Pool Receivables or Related Assets) under this Agreement to any
Federal Reserve Bank or any central bank having jurisdiction over such Purchaser
without notice




108





--------------------------------------------------------------------------------





to or consent of the Seller, the Servicer, any other Purchaser, the Collateral
Agent, or the Administrative Agent.
Notwithstanding anything to the contrary in this Section 13.3, but subject to
Section 13.1(b), the Initial Syndication shall require the prior written consent
of the Seller and ADT, which may be withheld in their sole respective
discretions.
(e)    REGISTER.
(i)    THE ADMINISTRATIVE AGENT (ON BEHALF OF THE SELLERS) SHALL IN RESPECT OF
THE RECEIVABLE POOL MAINTAIN A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE PURCHASERS, AND THE PURCHASES (AND YIELD, FEES, AND OTHER
SIMILAR AMOUNTS UNDER THIS AGREEMENT) PURSUANT TO THE TERMS HEREOF FROM TIME TO
TIME (THE “REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR, AND THE SELLER, THE SERVICER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, AND THE PURCHASERS SHALL BE ENTITLED TO CONCLUSIVELY RELY ON
THE INFORMATION CONTAINED IN THE REGISTER FOR ALL PURPOSES HEREUNDER (INCLUDING
WITH RESPECT TO THE IDENTITIES OF THE PURCHASERS AND THE AMOUNT OF THEIR
INVESTMENT) AND OTHERWISE TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE
REGISTER PURSUANT TO THE TERMS HEREOF AS A PURCHASER FOR ALL PURPOSES HEREUNDER
AND UNDER THE OTHER TRANSACTION DOCUMENTS. THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE SELLER, THE SERVICER AND ANY PURCHASER, AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.
(ii)    THE ADMINISTRATIVE AGENT SHALL ALSO MAINTAIN IN THE REGISTER EACH
ASSIGNEE’S INTEREST OR OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS WITH RESPECT
TO EACH ASSIGNMENT PURSUANT TO SECTION 13.3(C) OR 13.3(D) AND SHALL RECORD SUCH
ASSIGNMENT UPON NOTICE FROM THE APPLICABLE PURCHASER. THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.
(f)    STATUS OF RECEIVABLES. NOTWITHSTANDING THE FOREGOING, UNLESS DISPOSED OF
OR ASSIGNED BY THE SERVICER OR THE COLLATERAL AGENT IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT (INCLUDING PURSUANT TO SECTION 10.2), EACH PURCHASER’S
INTEREST IN THE POOL RECEIVABLES OR RELATED ASSETS SHALL REMAIN SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT, INCLUDING THE PROVISIONS RELATING TO THE
RE-CONVEYANCE OF RECEIVABLES TO THE SELLER OR THE




109
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







SERVICER, NOTWITHSTANDING ANY SALE OR ASSIGNMENT OF SUCH INTEREST BY SUCH
PURCHASER.
(g)    STATUS OF CONDUIT PURCHASERS. SO LONG AS ANY CONDUIT PURCHASER HOLDS ANY
INVESTMENT, SUCH CONDUIT PURCHASER SHALL BE A MULTI-SELLER ASSET-BACKED
COMMERCIAL PAPER CONDUIT.
SECTION 13.4    No Waiver; Remedies; Set-Off. No failure on the part of the
Collateral Agent, the Administrative Agent, any Liquidity Provider, any
Enhancement Provider, any Affected Party, any Purchaser, any Purchaser Agent, or
any Indemnified Party to exercise, and no delay in exercising, any right, power,
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power, or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power, or remedy.
The rights and remedies herein provided are cumulative and not exclusive of any
rights, or remedies provided by Law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the foregoing, each Purchaser, each Purchaser Agent, the
Administrative Agent, the Collateral Agent, each Enhancement Provider, each
Liquidity Provider, each Affected Party, and any of their Affiliates (each a
“Set-off Party”) are each hereby authorized at any time during the continuance
of an Event of Termination, (in addition to any other rights it may have) to
setoff, appropriate, and apply (without presentment, demand, protest, or
(subject to the last sentence hereof) any other notice, each of which are hereby
expressly waived) any deposits and any other indebtedness held or owing by such
Set-off Party (including by any branches or agencies of such Set-off Party) to,
or for the account of, any ADT Entity against amounts owing by any ADT Entity
under this Agreement or the other Transaction Documents (even if contingent or
unmatured). For the avoidance of doubt, the applicable Set-off Party shall not
set off against any deposits of ADT with respect to any obligations of the
Seller or against the Seller for any obligations of ADT. Each Set-off Party (or
its related Purchaser Agent, if applicable) shall promptly notify the
Administrative Agent, the Collateral Agent, each Purchaser Agent, the Seller and
the Servicer of its exercise of set-off rights pursuant to this Section 13.4,
which notice shall specify (i) the amount of the Obligations setoff,
(ii) whether such Obligations constitute Seller Obligations or ADT Obligations,
(iii) if the setoff was against amounts payable to any ADT Entity (other than
the Seller), the type of ADT Obligation to which such setoff relates, and
(iv) the effective date of such setoff.
Following the Administrative Agent’s receipt of any such notice from a Set-off
Party (or its related Purchaser Agent, if applicable) in respect of an ADT
Obligation which had been setoff, the Administrative Agent shall, if it had
received a Demand Collection in respect of such ADT Obligation, make appropriate
adjustments to the amounts distributable by it pursuant to Section 3.3(a) to
reflect such setoff to the extent that such ADT Obligation Payments were not
previously applied pursuant to Section 3.3(a).
Following the Collateral Agent’s receipt of any such notice from a Set-off Party
(or its related Purchaser Agent, if applicable) in respect of a Seller
Obligation which had been setoff, the Collateral Agent shall make appropriate
adjustments to the amounts allocated and distributed pursuant to Section 3.1(d)
to reflect such setoff of such Seller Obligation by such Set-off Party; provided
that the Collateral Agent shall have no obligation to make any




110





--------------------------------------------------------------------------------





such adjustment in respect of a Settlement Date unless, it has received the
applicable notice of setoff on or prior to the Reporting Date immediately
preceding such Settlement Date. For purposes of the above adjustments by the
Collateral Agent, all setoff, effected by a Set-off Party shall be deemed to
have been applied to Seller Obligations in the reverse order of application of
the Seller Obligations as set forth in Section 3.1(d).
SECTION 13.5    Binding Effect; Survival.
(a)    THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
SELLER, ADT, THE SERVICER, THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH
PURCHASER, AND THE PROVISIONS OF SECTION 4.2 AND ARTICLE XII SHALL INURE TO THE
BENEFIT OF THE AFFECTED PARTIES AND INDEMNIFIED PARTIES, RESPECTIVELY, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.
(b)    EACH LIQUIDITY PROVIDER, EACH ENHANCEMENT PROVIDER, AND EACH OTHER
AFFECTED PARTY ARE EXPRESS THIRD PARTY BENEFICIARIES HEREOF. SUBJECT TO CLAUSE
(I) OF SECTION B OF APPENDIX A HERETO, THIS AGREEMENT SHALL NOT CONFER ANY
RIGHTS OR REMEDIES UPON ANY OTHER PERSON, OTHER THAN THE THIRD PARTY
BENEFICIARIES SPECIFIED IN THIS SECTION 13.5(B).
(c)    THIS AGREEMENT SHALL CREATE AND CONSTITUTE THE CONTINUING OBLIGATIONS OF
THE PARTIES HERETO IN ACCORDANCE WITH ITS TERMS, AND SHALL REMAIN IN FULL FORCE
AND EFFECT UNTIL THE FINAL PAYOUT DATE. THE RIGHTS AND REMEDIES WITH RESPECT TO
ANY BREACH OF ANY REPRESENTATION AND WARRANTY MADE BY THE SELLER PURSUANT TO
ARTICLE VI AND THE INDEMNIFICATION AND PAYMENT PROVISIONS OF ARTICLE XII AND
SECTIONS 1.2(E), 3.2, 3.3, 4.1, 4.2, 4.3, 11.7, 13.4, 13.5, 13.6, 13.7, 13.8,
13.11, 13.12, 13.13, AND 13.16 SHALL BE CONTINUING AND SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT.
SECTION 13.6    Costs and Expenses. The Seller shall promptly pay, (x) on the
Closing Date, with respect to all such costs and expenses incurred on or prior
to the Closing Date and for which invoices have been provided reasonably prior
to the Closing Date and (y) by remittance to the Collateral Agent’s Account
within three (3) Business Days of demand, with respect to all other such costs
and expenses, all reasonable and documented out-of-pocket costs and expenses
incurred by or on behalf of the Collateral Agent, the Administrative Agent, each
Purchaser and each Purchaser Agent in connection with:
(a)    THE NEGOTIATION, PREPARATION, EXECUTION, AND DELIVERY OF THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS AND ANY AMENDMENT OF OR CONSENT OR WAIVER
UNDER ANY OF THE TRANSACTION DOCUMENTS (WHETHER OR NOT CONSUMMATED), OR THE
ENFORCEMENT OF, OR ANY ACTUAL OR CLAIMED BREACH OF, THIS AGREEMENT OR ANY OF THE
OTHER TRANSACTION DOCUMENTS




111
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







INCLUDING REASONABLE AND DOCUMENTED ACCOUNTANTS’, AUDITORS’, CONSULTANTS’, AND
ATTORNEYS’ FEES AND EXPENSES TO ANY OF SUCH PERSONS AND THE REASONABLE AND
DOCUMENTED FEES AND CHARGES OF ANY NATIONALLY RECOGNIZED STATISTICAL RATING
AGENCY OR ANY INDEPENDENT ACCOUNTANTS, AUDITORS, CONSULTANTS, OR OTHER AGENTS
INCURRED IN CONNECTION WITH ANY OF THE FOREGOING OR IN ADVISING SUCH PERSONS AS
TO THEIR RESPECTIVE RIGHTS AND REMEDIES UNDER ANY OF THE TRANSACTION DOCUMENTS
IN CONNECTION WITH ANY OF THE FOREGOING; AND
(b)    SUBJECT ONLY TO THE LIMITATIONS IN SECTIONS 7.1(C) AND 7.4(C), THE
ADMINISTRATION (INCLUDING PERIODIC AUDITING AND INSPECTIONS AS PROVIDED FOR
HEREIN) OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING ALL REASONABLE AND DOCUMENTED
EXPENSES AND ACCOUNTANTS’, CONSULTANTS’, AND ATTORNEYS’ FEES INCURRED IN
CONNECTION WITH THE ADMINISTRATION AND MAINTENANCE OF THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY;
PROVIDED, THAT SO LONG AS NO UNMATURED EVENT OF TERMINATION OR EVENT OF
TERMINATION HAS OCCURRED AND REMAINS CONTINUING, THE SELLER’ OBLIGATION TO PAY
THE REASONABLE AND DOCUMENTED ATTORNEYS’ FEES AND EXPENSES INCURRED BY THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, THE PURCHASERS AND THE PURCHASER
AGENTS SHALL BE LIMITED TO PAYING THE REASONABLE AND DOCUMENTED FEES AND
EXPENSES OF TWO (ONE IF THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT ARE
AFFILIATES OR THE SAME PERSON) LAW FIRMS, EACH ONE SELECTED BY THE COLLATERAL
AGENT AND THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION; PROVIDED, HOWEVER,
THAT SUCH LIMITATION SHALL NOT BE APPLICABLE IN RESPECT OF ANY PERSON IF SUCH
LIMITATION ON REPRESENTATION WOULD BE INAPPROPRIATE DUE TO AN ACTUAL OR
POTENTIAL CONFLICT OF INTEREST BETWEEN THE COLLATERAL AGENT, THE ADMINISTRATIVE
AGENT, ANY PURCHASER AGENT OR ANY PURCHASER, INCLUDING SITUATIONS IN WHICH THERE
ARE ONE OR MORE LEGAL DEFENSES AVAILABLE TO ONE SUCH PERSON THAT ARE DIFFERENT
FROM OR ADDITIONAL TO THOSE AVAILABLE TO ANY OTHER SUCH PERSON; PROVIDED,
FURTHER, THAT, FOR THE AVOIDANCE OF DOUBT, NO LIMITATION ON THE REASONABLE AND
DOCUMENTED ATTORNEYS’ FEES AND EXPENSES INCURRED BY THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, ANY PURCHASER, OR ANY PURCHASER AGENT DURING THE
CONTINUANCE OF AN UNMATURED EVENT OF TERMINATION OR EVENT OF TERMINATION SHALL
BE APPLICABLE EVEN IF SUCH EVENT SUBSEQUENTLY CEASES TO BE CONTINUING.




112





--------------------------------------------------------------------------------





SECTION 13.7    No Proceedings; Limited Recourse.
(a)    THE SELLER, ADT, THE SERVICER, THE COLLATERAL AGENT, THE ADMINISTRATIVE
AGENT, EACH PURCHASER, AND EACH PURCHASER AGENT, EACH HEREBY AGREES THAT IT WILL
NOT INSTITUTE AGAINST ANY CONDUIT PURCHASER, OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST ANY CONDUIT PURCHASER, ANY PROCEEDING OF THE TYPE REFERRED
TO IN THE DEFINITION OF EVENT OF BANKRUPTCY FROM THE CLOSING DATE UNTIL ONE YEAR
PLUS ONE DAY FOLLOWING THE LAST DAY ON WHICH ALL COMMERCIAL PAPER NOTES AND
OTHER PUBLICLY OR PRIVATELY PLACED INDEBTEDNESS OF SUCH CONDUIT PURCHASER SHALL
HAVE BEEN INDEFEASIBLY PAID IN FULL. THE FOREGOING SHALL NOT LIMIT ANY SUCH
PERSON’S RIGHT TO FILE ANY CLAIM IN OR OTHERWISE TAKE ANY ACTION WITH RESPECT TO
ANY INSOLVENCY PROCEEDING THAT WAS INSTITUTED BY ANY PERSON OTHER THAN SUCH
PARTIES.
(b)    THE SERVICER, ADT, THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH
PURCHASER, AND EACH PURCHASER AGENT, EACH HEREBY AGREES, AND EACH AFFECTED
PARTY, INDEMNIFIED PARTY, SET-OFF PARTY AND EACH OTHER PERSON (OTHER THAN THE
SELLER) OBTAINING ANY BENEFITS FROM THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS, BY ITS ACCEPTANCE OF SUCH BENEFITS, SHALL BE DEEMED TO HAVE AGREED,
THAT IT WILL NOT INSTITUTE AGAINST THE SELLER, OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST THE SELLER, ANY PROCEEDING OF THE TYPE REFERRED TO IN THE
DEFINITION OF EVENT OF BANKRUPTCY. THE FOREGOING SHALL NOT LIMIT THE RIGHT OF
ANY SUCH PERSON (EACH, A “SELLER CREDITOR”) RIGHT TO FILE ANY CLAIM IN OR
OTHERWISE TAKE ANY ACTION WITH RESPECT TO ANY INSOLVENCY PROCEEDING THAT WAS
INSTITUTED BY ANY PERSON OTHER THAN SUCH SELLER CREDITOR, TO THE EXTENT SUCH
SELLER CREDITOR HAS NOT OTHERWISE CAUSED THE INSTITUTION OF SUCH PROCEEDING. ALL
CLAIMS AGAINST THE SELLER OF ANY SELLER CREDITOR THAT HAS INSTITUTED OR HAS
CAUSED THE INSTITUTION OF SUCH A PROCEEDING SHALL BE SUBORDINATED TO THE CLAIMS
OF EACH SELLER CREDITOR THAT HAS NOT INSTITUTED OR CAUSED THE INSTITUTION OF
SUCH A PROCEEDING, AND THE FOREGOING AGREEMENT SHALL CONSTITUTE A “SUBORDINATION
AGREEMENT” WITHIN THE MEANING OF SECTION 510 OF THE BANKRUPTCY CODE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN ANY OTHER
TRANSACTION DOCUMENT, THE OBLIGATIONS OF THE SELLER HEREUNDER AND THEREUNDER ARE
SOLELY THE OBLIGATIONS OF THE SELLER, PAYABLE SOLELY FROM THE SELLER’S OWN
ASSETS.
(c)    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
OBLIGATIONS OF ANY CONDUIT PURCHASER UNDER THIS AGREEMENT ARE SOLELY THE
OBLIGATIONS OF SUCH CONDUIT PURCHASER




113
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







AND SHALL BE PAYABLE AT SUCH TIME AS FUNDS ARE RECEIVED BY OR ARE AVAILABLE TO
SUCH CONDUIT PURCHASER IN EXCESS OF FUNDS NECESSARY TO PAY IN FULL ALL
OUTSTANDING COMMERCIAL PAPER NOTES OF SUCH CONDUIT PURCHASER AND, IF APPLICABLE,
ALL OBLIGATIONS AND LIABILITIES OF SUCH CONDUIT PURCHASER TO ANY RELATED
COMMERCIAL PAPER NOTE ISSUER, AND, TO THE EXTENT FUNDS ARE NOT AVAILABLE TO PAY
SUCH OBLIGATIONS, THE CLAIMS RELATING THERETO SHALL NOT CONSTITUTE A CLAIM
AGAINST SUCH CONDUIT PURCHASER BUT SHALL CONTINUE TO ACCRUE. EACH PARTY HERETO
AGREES THAT THE PAYMENT OF ANY CLAIM (AS DEFINED IN SECTION 101 OF TITLE 11, OF
THE BANKRUPTCY CODE) OF ANY SUCH PARTY SHALL BE SUBORDINATED TO THE PAYMENT IN
FULL OF ALL COMMERCIAL PAPER NOTES; PROVIDED, HOWEVER, THAT EACH PARTY HERETO
AGREES THAT FOR PURPOSES OF THIS SECTION 13.7(C), A CONDUIT PURCHASER DOES NOT
OWN A DIRECT INTEREST IN THE POOL RECEIVABLES, THE RELATED ASSETS, COLLECTIONS
AND THE PROCEEDS THEREFROM, BUT ONLY A RIGHT TO THE AMOUNTS SET FORTH AS PAYABLE
TO IT HEREIN, AND ACCORDINGLY THIS SECTION 13.7(C) DOES NOT CONTEMPLATE THAT
AMOUNTS PAYABLE TO THE SELLER OR SERVICERS FROM THE PROCEEDS OF POOL RECEIVABLES
AND RELATED ASSETS, INCLUDING COLLECTIONS, ALL AS SET FORTH HEREIN, WOULD BE
SUBORDINATED TO THE PAYMENT OF A CONDUIT PURCHASER’S COMMERCIAL PAPER NOTES.
(d)    NO RECOURSE UNDER ANY OBLIGATION, COVENANT OR AGREEMENT OF ANY CONDUIT
PURCHASER CONTAINED IN THIS AGREEMENT SHALL BE HAD AGAINST ANY MEMBER, MANAGER,
OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF SUCH CONDUIT PURCHASER OR ANY OF THEIR
AFFILIATES (SOLELY BY VIRTUE OF SUCH CAPACITY) BY THE ENFORCEMENT OF ANY
ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, BY VIRTUE OF ANY STATUTE OR
OTHERWISE; IT BEING EXPRESSLY AGREED AND UNDERSTOOD THAT THIS AGREEMENT IS
SOLELY AN OBLIGATION OF EACH CONDUIT PURCHASER INDIVIDUALLY, AND THAT NO
PERSONAL LIABILITY WHATEVER SHALL ATTACH TO OR BE INCURRED BY ANY INCORPORATOR,
STOCKHOLDER, OFFICER, DIRECTOR, MEMBER, EMPLOYEE OR AGENT OF ANY CONDUIT
PURCHASER OR ANY OF THEIR AFFILIATES (SOLELY BY VIRTUE OF SUCH CAPACITY) OR ANY
OF THEM UNDER OR BY REASON OF ANY OF THE OBLIGATIONS, COVENANTS OR AGREEMENTS OF
SUCH CONDUIT PURCHASER CONTAINED IN THIS AGREEMENT, OR IMPLIED THEREFROM, AND
THAT ANY AND ALL PERSONAL LIABILITY FOR BREACHES BY ANY CONDUIT PURCHASER OF ANY
OF SUCH OBLIGATIONS, COVENANTS OR AGREEMENTS, EITHER AT COMMON LAW OR AT EQUITY,
OR BY STATUTE, RULE OR REGULATION, OF EVERY SUCH MEMBER, MANAGER, OFFICER,
DIRECTOR, EMPLOYEE OR AGENT IS HEREBY EXPRESSLY WAIVED AS A CONDITION OF AND IN
CONSIDERATION FOR THE EXECUTION OF THIS AGREEMENT; PROVIDED THAT THE FOREGOING
SHALL




114





--------------------------------------------------------------------------------





NOT RELIEVE ANY SUCH PERSON FROM ANY LIABILITY IT MIGHT OTHERWISE HAVE AS A
RESULT OF FRAUDULENT ACTIONS TAKEN OR OMISSIONS MADE BY THEM.
(e)    EXCEPT AS EXPRESSLY PROVIDED IN ANY TRANSACTION DOCUMENT, NO RECOURSE
SHALL BE HAD FOR THE PAYMENT OF ANY AMOUNT OWING BY THE SELLER IN RESPECT OF
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR FOR THE PAYMENT OF ANY FEE
HEREUNDER OR FOR ANY OTHER OBLIGATION OR CLAIM ARISING OUT OF OR BASED UPON THIS
AGREEMENT AGAINST THE SERVICER, ANY OTHER ADT ENTITY OR ANY AFFILIATE OF ANY OF
THE FOREGOING (OTHER THAN THE SELLER), OR ANY STOCKHOLDER, EMPLOYEE, OFFICER,
DIRECTOR, INCORPORATOR OR BENEFICIAL OWNER OF ANY OF THE FOREGOING; PROVIDED,
HOWEVER, THAT THE FOREGOING SHALL NOT IN ANY MANNER AFFECT, LIMIT OR WAIVE ANY
OF THE OBLIGATIONS OF THE SERVICER, ANY OTHER ADT ENTITY OR ANY AFFILIATE OF ANY
OF THE FOREGOING THAT SUCH PERSON MAY HAVE UNDER ANY TRANSACTION DOCUMENT.
SECTION 13.8    Confidentiality.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, EACH PURCHASER, AND EACH PURCHASER AGENT REGARDS THE TERMS
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO BE PROPRIETARY AND
CONFIDENTIAL, AND EACH SUCH PARTY SEVERALLY AGREES THAT:
(i)    IT WILL NOT DISCLOSE WITHOUT THE PRIOR CONSENT OF THE COLLATERAL AGENT,
THE ADMINISTRATIVE AGENT (OTHER THAN TO ITS COLLATERAL TRUSTEE (IF ANY), AND ITS
AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ACCOUNTANTS,
AUDITORS, AND COUNSEL OR OTHER ADVISORS (COLLECTIVELY, “REPRESENTATIVES”) OF
SUCH PARTY, EACH OF WHOM SHALL BE INFORMED BY SUCH PARTY OF THE CONFIDENTIAL
NATURE OF THE PROGRAM INFORMATION (AS DEFINED BELOW) AND OF THE TERMS OF THIS
SECTION 13.8), (1) ANY INFORMATION REGARDING THE PRICING TERMS IN, OR COPIES OF,
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY, (2) ANY INFORMATION REGARDING THE ORGANIZATION, BUSINESS, OR
OPERATIONS OF ANY PURCHASER GENERALLY OR THE SERVICES PERFORMED BY THE
COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT FOR ANY PURCHASER, OR (3) ANY
INFORMATION WHICH IS FURNISHED BY THE COLLATERAL AGENT OR THE ADMINISTRATIVE
AGENT TO SUCH PARTY AND IS DESIGNATED BY THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT TO SUCH PARTY IN WRITING AS




115
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







CONFIDENTIAL (THE INFORMATION REFERRED TO IN CLAUSES (1), (2), AND (3) IS
COLLECTIVELY REFERRED TO AS THE “PROGRAM INFORMATION”); PROVIDED THAT SUCH PARTY
MAY DISCLOSE ANY SUCH PROGRAM INFORMATION: (A) TO ANY OTHER PARTY TO THIS
AGREEMENT (AND ANY REPRESENTATIVES SO LONG AS THEY ARE INFORMED THAT SUCH
INFORMATION IS CONFIDENTIAL AND AGREE TO KEEP SUCH INFORMATION CONFIDENTIAL) FOR
THE PURPOSES CONTEMPLATED HEREBY, (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY OR BY APPLICABLE LAWS, (C) AS MAY BE REQUIRED BY ANY GOVERNMENTAL
AUTHORITY HAVING JURISDICTION OVER SUCH PARTY, (X) IN ORDER TO COMPLY WITH ANY
LAW APPLICABLE TO SUCH PARTY OR (Y) SUBJECT TO SUBSECTION (C), IN THE EVENT SUCH
PARTY IS LEGALLY COMPELLED (BY INTERROGATORIES, REQUESTS FOR INFORMATION OR
COPIES, SUBPOENA, CIVIL INVESTIGATIVE DEMAND, OR SIMILAR PROCESS) TO DISCLOSE
ANY SUCH PROGRAM INFORMATION, (D) TO ANY PERMITTED ASSIGNEE OF SUCH PARTY’S
RIGHTS AND OBLIGATIONS HEREUNDER TO THE EXTENT THEY AGREE TO BE BOUND BY THIS
SECTION 13.8, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR
ANY SUIT, ACTION, OR PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF
RIGHTS HEREUNDER, OR (F) TO ANY NATIONALLY RECOGNIZED STATISTICAL RATING
ORGANIZATION AS CONTEMPLATED BY SECTION 17G-5 OF THE 1934 ACT OR IN CONNECTION
WITH OBTAINING OR MONITORING A RATING ON ANY COMMERCIAL PAPER NOTES, OR (G) IN
CONNECTION WITH FILINGS (INCLUDING EXHIBIT FILINGS) REQUIRED UNDER THE 1934 ACT,
AS REASONABLY DETERMINED BY THE APPLICABLE FILING PARTY TO BE NECESSARY OR
APPROPRIATE FOR THE PURPOSES OF COMPLYING WITH APPLICABLE LAW;
(ii)    IT, AND ANY PERSON TO WHICH IT DISCLOSES SUCH INFORMATION, WILL USE THE
PROGRAM INFORMATION SOLELY FOR THE PURPOSES OF EVALUATING, ADMINISTERING,
PERFORMING AND ENFORCING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
MAKING ANY NECESSARY BUSINESS JUDGMENTS WITH RESPECT THERETO; AND
(iii)    IT, AND ANY PERSON TO WHICH IT DISCLOSES SUCH INFORMATION, WILL, UPON
WRITTEN DEMAND FROM THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT, RETURN
(AND CAUSE EACH OF ITS REPRESENTATIVES TO RETURN) TO THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT OR DESTROY (WHETHER TO RETURN OR DESTROY BEING IN THE SOLE
DISCRETION OF SUCH PARTY), ALL DOCUMENTS OR OTHER WRITTEN MATERIAL RECEIVED FROM
THE COLLATERAL AGENT OR THE ADMINISTRATIVE




116





--------------------------------------------------------------------------------





AGENT, AS THE CASE MAY BE, PURSUANT TO CLAUSES (2) OR (3) OF SUBSECTION (I)
ABOVE AND ALL COPIES THEREOF MADE BY SUCH PARTY WHICH CONTAIN ALL PROGRAM
INFORMATION; PROVIDED HOWEVER THAT IT MAY RETAIN ONE COPY OF SUCH DOCUMENT OR
MATERIAL AND ANY PROGRAM INFORMATION INCORPORATED INTO ANY OF ITS CREDIT REVIEW
DOCUMENTATION, OR AS IT OTHERWISE DEEM NECESSARY IN ORDER TO COMPLY WITH
ORDINARY AND CUSTOMARY RETENTION REQUIREMENTS OF FINANCIAL INSTITUTIONS, SOUND
BANKING PRACTICES AND AUDIT AND EXAMINATION REQUIREMENTS OR AS OTHERWISE MAY BE
REQUIRED BY APPLICABLE LAW. ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY
OF ANY INFORMATION AS PROVIDED IN THIS SECTION 13.8(A) SHALL BE CONSIDERED TO
HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME
DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.
(b)    AVAILABILITY OF CONFIDENTIAL INFORMATION. SECTION 13.8(A) SHALL BE
INOPERATIVE AS TO SUCH PORTIONS OF THE PROGRAM INFORMATION WHICH ARE OR BECOME
GENERALLY AVAILABLE TO THE PUBLIC OR SUCH PARTY ON A NONCONFIDENTIAL BASIS FROM
A SOURCE OTHER THAN THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT OR WERE
KNOWN TO SUCH PARTY ON A NONCONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE BY THE
COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT.
(c)    LEGAL COMPULSION TO DISCLOSE. IN THE EVENT THAT ANY PARTY OR ANYONE TO
WHOM SUCH PARTY OR ITS REPRESENTATIVES TRANSMITS THE PROGRAM INFORMATION IS
REQUESTED OR BECOMES LEGALLY COMPELLED (BY INTERROGATORIES, REQUESTS FOR
INFORMATION OR DOCUMENTS, SUBPOENA, CIVIL INVESTIGATIVE DEMAND, OR SIMILAR
PROCESS) TO DISCLOSE ANY OF THE PROGRAM INFORMATION, TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND IF PRACTICAL TO DO SO UNDER THE CIRCUMSTANCES, SUCH PARTY
SHALL PROVIDE THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH PURCHASER
AGENT, AND ADT WITH PROMPT WRITTEN NOTICE SO THAT THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT MAY AT THE EXPENSE OF ADT SEEK A PROTECTIVE ORDER OR OTHER
APPROPRIATE REMEDY AND/OR IF IT SO CHOOSES, AGREE THAT SUCH PARTY MAY DISCLOSE
SUCH PROGRAM INFORMATION PURSUANT TO SUCH REQUEST OR LEGAL COMPULSION. IN THE
EVENT THAT SUCH PROTECTIVE ORDER OR OTHER REMEDY IS NOT OBTAINED, OR THE
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT WAIVE COMPLIANCE WITH THE
PROVISIONS OF THIS SECTION 13.8(C), SUCH PARTY WILL FURNISH ONLY THAT PORTION OF
THE PROGRAM INFORMATION WHICH (IN SUCH PARTY’S GOOD FAITH JUDGMENT) IS LEGALLY
REQUIRED




117
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







TO BE FURNISHED AND WILL EXERCISE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
RELIABLE ASSURANCE THAT CONFIDENTIAL TREATMENT WILL BE ACCORDED THE PROGRAM
INFORMATION.
(d)    DISCLOSURE OF TAX TREATMENT AND STRUCTURE. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, EACH PARTY (AND EACH EMPLOYEE, REPRESENTATIVE, OR OTHER
AGENT OF EACH PARTY) HERETO MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT
LIMITATION OF ANY KIND, ANY INFORMATION WITH RESPECT TO THE UNITED STATES
FEDERAL INCOME “TAX TREATMENT” AND “TAX STRUCTURE” (IN EACH CASE, WITHIN THE
MEANING OF U.S. TREASURY REGULATION SECTION 1.6011-4) OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER
TAX ANALYSES) THAT ARE PROVIDED TO SUCH PARTIES (OR THEIR REPRESENTATIVES)
RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE; PROVIDED, THAT WITH RESPECT TO
ANY DOCUMENT OR SIMILAR ITEM THAT IN EITHER CASE CONTAINS INFORMATION CONCERNING
THE TAX TREATMENT OR TAX STRUCTURE OF THE TRANSACTION AS WELL AS OTHER
INFORMATION, THIS SENTENCE SHALL ONLY APPLY TO SUCH PORTIONS OF THE DOCUMENT OR
SIMILAR ITEM THAT RELATE TO THE UNITED STATES FEDERAL INCOME TAX TREATMENT OR
TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED HEREBY.
(e)    CONFIDENTIALITY OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, AND
PURCHASERS. THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH PURCHASER, EACH
PURCHASER AGENT, EACH AFFECTED PARTY, AND THEIR SUCCESSORS AND ASSIGNS AGREES TO
MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT
INFORMATION MAY BE DISCLOSED (I) TO ITS COLLATERAL TRUSTEE (IF ANY) AND ITS AND
ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS, INCLUDING
ACCOUNTANTS, AUDITORS, LEGAL COUNSEL, AND OTHER ADVISORS (IT BEING UNDERSTOOD
THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE
CONFIDENTIAL NATURE OF SUCH INFORMATION AND BE INSTRUCTED AND AGREE OR BE
OTHERWISE BOUND TO KEEP SUCH INFORMATION CONFIDENTIAL ON TERMS AT LEAST AS
RESTRICTIVE AS THIS SECTION 13.8(E)), (II) TO THE EXTENT REQUESTED BY ANY
REGULATORY AUTHORITY OR BY APPLICABLE LAWS, (III) TO THE EXTENT REQUIRED BY ANY
SUBPOENA OR SIMILAR LEGAL PROCESS, PROVIDED, HOWEVER, TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND IF PRACTICAL TO DO SO UNDER THE CIRCUMSTANCES, THAT THE
PERSON RELYING ON THIS CLAUSE (III) SHALL PROVIDE ADT AND THE SELLER WITH PROMPT
NOTICE OF ANY SUCH REQUIRED DISCLOSURE SO THAT ADT OR THE SELLER, AS APPLICABLE,
MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY, AND IN THE EVENT THAT
SUCH PROTECTIVE ORDER OR OTHER REMEDY IS NOT




118





--------------------------------------------------------------------------------





OBTAINED, SUCH PERSON WILL FURNISH ONLY THAT PORTION OF THE INFORMATION WHICH IS
LEGALLY REQUIRED, (IV) TO ANY OTHER AFFECTED PARTY (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND BE INSTRUCTED AND AGREE OR BE OTHERWISE BOUND TO
KEEP SUCH INFORMATION CONFIDENTIAL ON TERMS AT LEAST AS RESTRICTIVE AS THIS
SECTION 13.8(E)), (V) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER
OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT
OF RIGHTS HEREUNDER, (VI) TO ANY PROSPECTIVE PARTICIPANT OR ASSIGNEE PROVIDED
SUCH PERSON AGREES TO BE BOUND BY THIS SECTION 13.8(E), (VII) WITH THE CONSENT
OF THE SELLER AND ADT, (VIII) TO THE EXTENT SUCH INFORMATION (1) BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 13.8(E) OR
ANY AGREEMENT CONTEMPLATED BY THIS SECTION 13.8(E) OR (2) BECOMES AVAILABLE TO
SUCH PERSON ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN ADT, OR ANY OF
ITS AFFILIATES (AND NOT IN BREACH OF THIS SECTION 13.8(E) OR ANY AGREEMENT
CONTEMPLATED BY THIS SECTION 13.8(E)) OR (IX) TO ANY NATIONALLY RECOGNIZED
STATISTICAL RATING ORGANIZATION AS CONTEMPLATED BY SECTION 17G-5 OF THE 1934 ACT
OR IN CONNECTION WITH OBTAINING OR MONITORING A RATING ON ANY COMMERCIAL PAPER
NOTES. FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION
RECEIVED FROM ADT OR ANY AFFILIATE OF ADT, INCLUDING ANY BORROWER INFORMATION
(AND TO THE EXTENT APPLICABLE, ANY NON-PUBLIC BORROWER DATA, WHICH SHALL REMAIN
SUBJECT TO THE APPLICABLE PROVISIONS OF SECTION 13.8(F)), OTHER THAN ANY SUCH
INFORMATION THAT IS AVAILABLE TO SUCH PERSON ON A NONCONFIDENTIAL BASIS PRIOR TO
DISCLOSURE BY ADT OR ANY AFFILIATE OF ADT.
(f)    PRIVACY REQUIREMENTS. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, IN NO EVENT SHALL ANY ADT ENTITY BE REQUIRED TO PROVIDEMIZUHO, AS
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, PURCHASER AND PURCHASER AGENT AGREES
THAT IT IS, AND WILL REMAIN, IN COMPLIANCE WITH THE PRIVACY REQUIREMENTS, WILL
NOT UTILIZE, AND WILL NOT PERMIT ANY AFFILIATE OR ANY REPRESENTATIVE TO UTILIZE,
NON-PUBLIC BORROWER DATA FOR ANY PURPOSE NOT IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT OR THE RELATED TRANSACTION DOCUMENTS, AND WILL
MAINTAIN REASONABLE AND ADEQUATE SAFEGUARDS FOR THE PROTECTION OF ALL NON-PUBLIC
BORROWER DATA, IN ACCORDANCE WITH ITS INTERNAL PRIVACY POLICIES AND AS REQUIRED
BY THE PRIVACY REQUIREMENTS AND OTHER APPLICABLE LAW. MIZUHO HAS PROVIDED ADT
WITH A TRUE AND CORRECT COPY OF ITS INFORMATION SECURITY POLICIES AND PROCEDURES
AS IN EFFECT ON MARCH 12, 2020. NONE OF THE




119
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY PURCHASER, OR ANY PURCHASER
AGENT OR ANY OTHER PERSON WITH ANY BORROWER INFORMATION THAT MAY CONSTITUTE
NONPUBLIC AND/OR PERSONAL INFORMATION PROTECTED UNDER THE PRIVACY REQUIREMENTS
(COLLECTIVELY, “NON-PUBLIC BORROWER DATA”) UNLESS THE CONDITION SET FORTH IN
SECTION 5.1(N) IS SATISFIED.SHALL PROVIDE ANY NON-PUBLIC BORROWER DATA TO ANY
OTHER PURCHASER, PURCHASER AGENT, SUCCESSOR COLLATERAL AGENT OR ADMINISTRATIVE
AGENT, OR ANY OTHER PROSPECTIVE PARTICIPANT OR ASSIGNEE THEREOF, UNLESS ADT
SHALL HAVE PROVIDED ITS CONSENT THERETO TO THE ADMINISTRATIVE AGENT. FOR THE
AVOIDANCE OF DOUBT, ONCE ADT PROVIDES ITS CONSENT IN RESPECT OF A PERSON, NO
ADDITIONAL ADT CONSENT SHALL BE REQUIRED FOR FUTURE DISCLOSURE OF NON-PUBLIC
BORROWER DATA TO SUCH PERSON. UPON RECEIPT OF SUCH CONSENT, THE ADMINISTRATIVE
AGENT SHALL FORWARD A COPY THEREOF TO THE PURCHASERS AND THE PURCHASER AGENTS.
IN RESPECT OF EACH SUCH PERSON, ADT SHALL PROVIDE THE CONSENT CONTEMPLATED ABOVE
IF SUCH PERSON HAS AGREED TO MAINTAIN REASONABLE AND ADEQUATE SAFEGUARDS FOR THE
PROTECTION OF ALL NON-PUBLIC BORROWER DATA IN A MANNER REASONABLY SATISFACTORY
TO ADT. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR IN ANY OTHER
TRANSACTION DOCUMENT, (I) SUBJECT TO CLAUSE (III) BELOW, EACH ADT ENTITY SHALL
BE ENTITLED TO REMOVE ANY NON-PUBLIC BORROWER DATA FROM ANY REPORT, DOCUMENT OR
INFORMATION REQUIRED TO BE DELIVERED HEREUNDER, INCLUDING THE INFORMATION
PACKAGE, AND SHALL NOT BE LIABLE TO ANY PERSON BY REASON THEREOF, (II) DELIVERY
BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT OF ANY NOTICE OR INFORMATION
REQUIRED TO BE PROVIDED BY IT UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS, INCLUDING THE INFORMATION PACKAGE, SHALL NOT BE DEEMED TO BE A BREACH
OF THIS SECTION 13.8(F), AND (III) UPON REQUEST BY THE COLLATERAL AGENT OR THE
ADMINISTRATIVE AGENT, EACH ADT ENTITY SHALL SEPARATELY PROVIDE TO THE COLLATERAL
AGENT AND THE ADMINISTRATIVE AGENT WITH EACH REPORT, DOCUMENT AND INFORMATION
FROM WHICH ANY NON-PUBLIC BORROWER DATA HAS BEEN REMOVED, WITHOUT SUCH
NON-PUBLIC BORROWER DATA REMOVED; PROVIDED, THAT NEITHER THE COLLATERAL AGENT
NOR THE ADMINISTRATIVE AGENT SHALL PROVIDE (AND SHALL NOT BE DEEMED TO BE
REQUIRED TO PROVIDE) SUCH NON-PUBLIC BORROWER DATA TO ANY OTHER PURCHASER,
PURCHASER AGENT, SUCCESSOR COLLATERAL AGENT OR ADMINISTRATIVE AGENT, OR ANY
OTHER PROSPECTIVE PARTICIPANT OR ASSIGNEE THEREOF EXCEPT IN ACCORDANCE WITH THIS
SECTION 13.8(F) OR WITH ADT’S CONSENT, AND IN NO EVENT SHALL MIZUHO, AS THE
COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT, BE OBLIGATED TO PROVIDE (OR BE
LIABLE FOR NOT PROVIDING) ANY NON-PUBLIC BORROWER DATA TO ANY OTHER PERSON. EACH
OF THE ADMINISTRATIVE AGENT,




120





--------------------------------------------------------------------------------





COLLATERAL AGENT, EACH PURCHASER AND EACH PURCHASER AGENT ALSO AGREE THAT IT
WILL NOT, AND WILL NOT PERMIT ANY AFFILIATE OR REPRESENTATIVE OTHER THAN THE
SERVICER OR ITS AUTHORIZED DELEGEES TO, CONTACT ANY OBLIGOR FOR ANY PURPOSE;
PROVIDED, HOWEVER, THAT SUCH IT (OR ITS AGENTS) MAY CONTACT AN OBLIGOR FOLLOWING
AN EVENT OF TERMINATION, TO THE EXTENT EXPRESSLY SET FORTH HEREIN, OR IF ADT IS
TERMINATED AS THE SERVICER AND A SUCCESSOR SERVICER IS ACTING AS SERVICER OR A
COLLECTION AGENT IN RESPECT OF THE APPLICABLE POOL RECEIVABLES. EXCEPT TO THE
EXTENT EXPRESSLY SET FORTH HEREIN FOLLOWING AN EVENT OF TERMINATION, EACH THE
ADMINISTRATIVE AGENT, COLLATERAL AGENT, EACH PURCHASER AND EACH PURCHASER AGENT
(OR ITS AGENTS) SHALL NOT TAKE ANY ACTION TO SERVICE, COLLECT OR ADMINISTER ANY
POOL RECEIVABLE DURING THE PERIOD THAT ADT HAS THE RIGHT TO ACT AS THE SERVICER
UNDER THIS AGREEMENT.
SECTION 13.9    Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Article, Appendix, Schedule, or Exhibit are to such Section or Article
of, or Appendix, Schedule, or Exhibit to this Agreement, as the case may be, and
references in any Section, subsection, or clause to any subsection, clause, or
subclause are to such subsection, clause, or subclause of such Section,
subsection, or clause.
SECTION 13.10    Integration. This Agreement, together with the other
Transaction Documents, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire understanding among the parties hereto with respect
to the subject matter hereof, superseding all prior oral or written
understandings.
SECTION 13.11    Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, OR ANY PURCHASER IN THE POOL
RECEIVABLES, OR RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK).
SECTION 13.12    Waiver of Jury Trial. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR UNDER ANY
AMENDMENT, INSTRUMENT, OR




121
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY BANKING OR OTHER RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.
SECTION 13.13    Consent to Jurisdiction; Waiver of Immunities. EACH PARTY
HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:
(a)    IT IRREVOCABLY (I) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED
STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY
OTHER TRANSACTION DOCUMENT, (II) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR
FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (III) WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING.
(b)    TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.
SECTION 13.14    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
SECTION 13.15    Pledge to a Federal Reserve Bank. Notwithstanding anything to
the contrary set forth herein (including in Section 13.3), (i) each Purchaser
that constitutes a banking institution or any assignee or participant thereof
other than a Conduit Purchaser, or (ii) in the event that any Conduit Purchaser
assigns any of its interest in, to and under the Pool Receivables or Related
Assets to any Liquidity Provider or Enhancement Provider, any such Person, may
at any time pledge, grant a security interest in or otherwise transfer all or
any portion of its interest in the Pool Receivables or Related Assets or under
this Agreement to secure the obligations of such Person to a Federal Reserve
Bank or otherwise to any other federal Governmental Authority or special purpose
entity formed or sponsored by any such federal Governmental Authority or any
central bank having jurisdiction over such Person, in each case without notice
to or the consent of the Seller, ADT or the Servicer, but such pledge, grant, or
transfer shall not relieve any Person from its




122





--------------------------------------------------------------------------------





obligations hereunder, and each of the other parties hereto shall be entitled to
treat such Purchaser’s Investment and its interest in the Pool Receivables or
Related Assets or under this Agreement as not having been assigned, pledged or
otherwise transferred for all purposes under this Agreement.
SECTION 13.16    Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 13.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement, or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    THE APPLICATION OF ANY WRITE-DOWN AND CONVERSION POWERS BY AN EEA
RESOLUTION AUTHORITY TO ANY SUCH LIABILITIES ARISING HEREUNDER WHICH MAY BE
PAYABLE TO IT BY ANY PARTY HERETO THAT IS AN EEA FINANCIAL INSTITUTION; AND
(b)    THE EFFECTS OF ANY BAIL-IN ACTION ON ANY SUCH LIABILITY, INCLUDING, IF
APPLICABLE:
(i)    A REDUCTION IN FULL OR IN PART OR CANCELLATION OF ANY SUCH LIABILITY;
(ii)    A CONVERSION OF ALL, OR A PORTION OF, SUCH LIABILITY INTO SHARES OR
OTHER INSTRUMENTS OF OWNERSHIP IN SUCH EEA FINANCIAL INSTITUTION, ITS PARENT
UNDERTAKING, OR A BRIDGE INSTITUTION THAT MAY BE ISSUED TO IT OR OTHERWISE
CONFERRED ON IT, AND THAT SUCH SHARES OR OTHER INSTRUMENTS OF OWNERSHIP WILL BE
ACCEPTED BY IT IN LIEU OF ANY RIGHTS WITH RESPECT TO ANY SUCH LIABILITY UNDER
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT; OR
(iii)    THE VARIATION OF THE TERMS OF SUCH LIABILITY IN CONNECTION WITH THE
EXERCISE OF THE WRITE-DOWN AND CONVERSION POWERS OF ANY EEA RESOLUTION
AUTHORITY.
SECTION 13.18    PATRIOT Act Notice. Each of the Administrative Agent and the
Collateral Agent (for itself and not on behalf of any Purchaser or Purchaser
Agent) and each Purchaser Agent and Purchaser hereby notifies ADT and the Seller
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies ADT




123
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







and the Seller. Such information includes the name and address of ADT and the
Seller and other information that will allow the Administrative Agent, the
Collateral Agent, such Purchaser Agent or such Purchaser to identify ADT and the
Seller in accordance with the USA PATRIOT Act.


[SIGNATURE PAGES FOLLOW]






124





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
ADT LLC,
individually and as the Servicer




By:________________________
Name:
Title:




ADT FINANCE LLC, as Seller




By:_________________________
Name:    
Title:




MIZUHO BANK, LTD.,
as Administrative Agent, Arranger, and Structuring Agent




By:_________________________
Name:
Title:
MIZUHO BANK, LTD.,
as Collateral Agent




By:_________________________
Name:
Title:




80
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







MIZUHO BANK, LTD.,
as a Purchaser Agent for Mizuho Bank, Ltd., as Purchaser




By:________________________
Name:
Title:




MIZUHO BANK, LTD.,
as a Purchaser



By:_________________________
Name:
Title:







126





--------------------------------------------------------------------------------








APPENDIX A

DEFINITIONS
This is Appendix A to the Receivables Purchase Agreement, dated as of March 5,
2020 among ADT LLC, individually and as Servicer, ADT FINANCE LLC, as Seller
(the “Seller”), the various Purchasers and Purchaser Agents from time to time
party thereto and Mizuho Bank, Ltd. (“Mizuho”), as Administrative Agent,
Arranger, Structuring Agent and Collateral Agent (as such terms are defined
below).
A.    Defined Terms.
As used in this Agreement, unless the context requires a different meaning, the
following terms have the meanings indicated herein below:
“1934 Act” means the Securities Exchange Act of 1934.
“Acceleration Date” means the date specified in Section 10.2 following the
occurrence of an Event of Termination.
“Accounts Amendment Effective Date” means the date that is the earlier to occur
of (x) the twelve (12) month anniversary of the Closing Date, and (y) the date
upon which the conditions set forth in Section 3.5(b) are satisfied.
“Administrative Agent” means Mizuho, in its capacity as administrative agent for
the Purchaser Agents and the Purchasers as set forth herein and in the other
Transaction Documents.
“Administrative Agent’s Account” means athe special account of the
Administrative Agent (Account No. H79-740-005344, ABA No. 026 004 307)
maintained at Mizuho Bank, Ltd. or such other account as the Administrative
Agent shall designate to the Seller and ADT.
“ADT” is defined in the preamble.
“ADT Certification” is defined in the Payment Direction in respect of the
Omnibus Account.
“ADT Credit Agreement” means the Ninth Amended and Restated First Lien Credit
Agreement dated as of July 1, 2015September 23, 2019 among Prime Security
Services Holdings, LLC, Prime Security Services Borrower, LLC, Barclays Bank
PLC, as administrative agent and the other parties thereto.
“ADT Collateral Agreements” means, each of (i) the Collateral Agreement (First
Lien), dated as of July 1, 2015, among Prime Security Services Borrower, LLC,
each Subsidiary Loan Party party thereto, and Barclays Bank PLC (as successor in
interest to Credit Suisse AG, Cayman Islands Branch, as collateral agent), and
(ii) the Collateral Agreement (Second Lien), dated as of January 28, 2020, among
Prime Security Services Borrower, LLC, Prime Finance Inc., each Subsidiary
Guarantor party thereto, and Wells Fargo Bank, National Association, as
collateral agent.




A-1
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







“ADT Credit Score” means the designated credit score of an Obligor assigned by
ADT in accordance with ADT’s internal scoring system and the Credit and
Collection Policy.
“ADT Entity” means ADT, the Servicer (if the Servicer is an Affiliate of the
Parent), the Seller and the Parent.
“ADT Indentures” means, each of (i) the indentureindentures dated as of April 4,
2019, among Prime Security Services Borrower, LLC, as issuer, Prime Finance
Inc., as Co-Issuer, the guarantors party thereto from time to time, and Wells
Fargo Bank, National Association, as trustee, (ii) indenture dated as of July 5,
2012, between the ADT Corporation, as issuer, and Wells Fargo Bank, National
Association, as trustee, (iii) indenture dated as of May 2, 2016, between Prime
Security One MS, Inc., as issuer, and Wells Fargo Bank, National Association, as
trustee, and (iv) indenture dated as of January 28, 2020, among Prime Security
Services Borrower, LLC, as issuer, Prime Finance Inc., as issuer, the subsidiary
guarantors party thereto from time to time, and Wells Fargo Bank, National
Association, as trustee and collateral agent.
“ADT Intercreditor” means the First Lien/First Lien Intercreditor Agreement,
dated as of May 2, 2016, among Barclays Bank PLC and Wells Fargo Bank, National
Association.
“ADT Managed Pool Delinquency Ratio” means, with respect to any Settlement
Period, a ratio (expressed as a percentage) calculated by dividing (i) the
number of residential customers originated through the direct sales channel
(excluding, for the avoidance of doubt, dealers or contracts acquired from
dealers or any third parties) with any payment, or part thereof, of any Service
Charge Receivable that remains unpaid for 91 to 120 days from the original due
date of such payment as of the Cut-off Date for such Settlement Period, by
(ii) the total number of residential customers originated through the direct
sales channel, with an “active status” in the Records of ADT as of the Cut-off
Date for such Settlement Period.
“ADT Obligations” means any obligation owed by any ADT Entity (other than the
Seller) to the Collateral Agent, the Administrative Agent, any Purchaser Agent,
any Purchaser, any Indemnified Party, any other Affected Party, or any account
institution that maintains a Lock-box Account, a Collection Account or the
Omnibus Account arising out of or in connection with this Agreement and each
other Transaction Document, whether now or hereafter existing, due or to become
due, direct or indirect or absolute or contingent, including, all Indemnified
Amounts payable pursuant to Section 12.2.
“Advance Rate” means, in respect of any Receivable, the applicable “Advance
Rate” set forth in the Advance Rate Matrix corresponding to such Receivable
based upon its Product Type and Remaining Term as determined on the Purchase
Date in respect of such Receivable. For the avoidance of doubt, any Receivable
with a Product Type other than “Tier 1”, “Tier 2”, Tier 3” or “Burglar Alarm” or
with an Original Term exceeding 60 months, will be zero.
“Advance Rate Matrix” means the Advance Rate Matrix attached as Schedule III to
this Agreement, as may be amended from time to time with the consent of all
Purchasers.




A-2



--------------------------------------------------------------------------------





“Adverse Claim” means any claim of ownership or any Lien other than any
Permitted Adverse Claims.
“Affected Party” means the Collateral Agent, the Administrative Agent, each
Purchaser, each Purchaser Agent, each Liquidity Provider, each Enhancement
Provider and each Program Administrator.
“Affiliate” when used with respect to a Person means any other Person
Controlling, Controlled by, or under common Control with, such Person.
“Affiliated” has the meaning correlative to “Affiliate”.
“Agreement” is defined in the preamble.
“Allocated Share” is defined in Section 1.2(a).
“Anti-Corruption Laws” is defined in Section 6.1(y)(iii).
“Applicable Cooling Off Period” means, in respect of a Receivable, the period of
time after origination thereof during which the related Obligor shall have the
right to cancel or terminate such Contract without fee, premium or penalty
whether by Law or under the terms of the related Contract or otherwise.
“Approval Date” is defined in Section 3.5.
“Arranger” means Mizuho, in its capacity as Arranger for the transactions
contemplated by this Agreement and the other Transaction Documents.
“Average Life” means, as of any date of determination, with respect to any
Receivable in the Receivable Pool which is an Eligible Receivable, the quotient
obtained by dividing (i) the sum of the products of (a) the number of months
(rounded to the nearest one hundredth thereof) from such date of determination
to the respective dates of each successive unpaid monthly installment owed in
respect of such Receivable for the Remaining Term by the applicable Obligor
under the Contract giving rise to such Receivable, and (b) the respective
monthly installment amounts on such monthly installment dates, by (ii) the
Financed Unpaid Balance in respect of such Receivable.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Rate” for any day falling in a particular Yield Period with respect to any
Rate Tranche and any Purchaser Group means an interest rate per annum equal to
the applicable LIBO Rate for such Yield Period.




A-3
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







“Bankruptcy Code” means Title 11 of the United States Code.
“Base Rate” means, with respect to any Purchaser, as of any date of
determination, a fluctuating rate of interest per annum equal to the highest of:
(a)    the applicable Prime Rate for such date; and
(b)    the Federal Funds Rate for such date, plus 0.50%.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Seller giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBO Rate for
U.S. dollar-denominated syndicated or bilateral credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Yield
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Seller giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated or bilateral credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Yield Period,” the
definition of “Bank Rate” timing and frequency of determining rates and making
payments of interest and other administrative matters) that the Administrative
Agent decides may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement and to permit the administration thereof by the
Purchaser Agents in a manner substantially consistent with market practice
(provided that, if the Administrative Agent decides that adoption of any portion
of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:




A-4



--------------------------------------------------------------------------------





(i)
in the case of clause (i) or (ii) of the definition of “Benchmark Transition
Event,” the later of (x) the date of the public statement or publication of
information referenced therein and (y) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or

(ii)
in the case of clause (i) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(i)
a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(ii)
a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBO Rate,
a resolution authority with jurisdiction over the administrator for the LIBO
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBO Rate, which states that the administrator of
the LIBO Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate; or

(iii)
a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent by notice to each Purchaser Agent, the Servicer and the Seller.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning




A-5
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







at the time that such Benchmark Replacement Date has occurred if, at such time,
no Benchmark Replacement has replaced the LIBO Rate for all purposes hereunder
in accordance with Section 2.5 and (y) ending at the time that a Benchmark
Replacement has replaced the LIBO Rate for all purposes hereunder pursuant to
Section 2.5.
“Billing Address” means, the billing address of each Obligor relating to a
Receivable specified in the Records of the Servicer.
“Borrower Information” means any personally identifiable information or records
in any form (oral, written, graphic, electronic, machine-readable, or otherwise)
relating to an Obligor, including but not limited to: an Obligor’s name,
address, telephone number, account number, or transactional account history,
account status; the fact that the BorrowerObligor has a relationship with ADT or
any of its Affiliates; and any other personally identifiable information, in
each case, other than any such information provided in a manner that does not
personally identify such Obligor and in compliance with applicable Privacy
Requirements.
“Business Day” means a day other than Saturday or Sunday or on which commercial
banks in New York City, New York are authorized or required by applicable law to
be closed for business; provided, that, when used with respect to a Yield Rate
or associated Rate Tranche based on the applicable LIBO Rate, “Business Day”
shall also exclude any day on which banks are not open for domestic and
international business (including dealings in U.S. Dollar deposits) in London,
England.
“Cash Equivalents” means (a) cash, (b) direct general obligations of the United
States of America or obligations the prompt payment of the principal of and
interest on which is unconditionally guaranteed by the United States of America,
(c) U.S. dollar-denominated commercial paper notes which are rated at least
“A-1+” by S&P and at least “P-1” by Moody’s, or (d) time deposits at, or
certificates of deposit and bankers acceptances issued by, commercial banks
located in the United States (including domestic branches or agencies of foreign
banks) having short-term deposit ratings of “A-1” by S&P and “P-1” by Moody’s,
provided that each such investment specified in clauses (b), (c) and (d) is
payable in Dollars, has a maturity of the lesser of (i) ninety-one (91) days,
and (ii) the days remaining until the next Payment Date, and is payable in the
United States of America, or (e) U.S. Dollar-denominated money market funds of
United States issuers that have ratings of at least “AAAm” by S&P and at least
“Aaa” by Moody’s (or equivalent long-term ratings) and permit daily liquidation
of investments. Ratings by S&P which include an “r” designation are not eligible
to be Cash Equivalents unless approved by S&P or otherwise meet the rating
conditions of S&P.
“Cash Purchase Price” is defined in Section 1.1.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or implementation of any Law, or (b) any change in
any Law; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives thereunder or issued in connection therewith,
and (y) all requests, rules, guidelines, or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority), or the United States or foreign regulatory
authorities, in each case pursuant to




A-6



--------------------------------------------------------------------------------





the agreements reached by the Basel Committee on Banking Supervision in “Basel
III: A Global Regulatory Framework for More Resilient Banks and Banking
Systems”, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, or issued.
“Change of Control” means the occurrence of any of the following:
(a)    all of the outstanding Voting Securities of the Seller shall cease to be
owned by ADT; or
(b)    all of the outstanding Voting Securities of ADT shall cease to be
directly or indirectly owned by the Parent.
“Chattel Paper” has the meaning of “chattel paper” set forth in Section 9-102 of
the UCC.
“Closing Date” means March 5, 2020.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” is defined in Section 9.1.
“Collateral Agent” means Mizuho, in its capacity as Collateral Agent, together
with its successors and assigns.
“Collateral Agent’s Account” means athe special account of the Collateral Agent
(Account No. H10-740-032774, ABA No. 026 004 307) maintained at Mizuho Bank
Ltd., New York Branch or such other account as the Collateral Agent shall
designate in writing to the other parties hereto.
“Collateral Trustee” means, with respect to any Conduit Purchaser, a collateral
trustee for the benefit of the holders of the Commercial Paper Notes of such
Conduit Purchaser appointed pursuant to such entity’s program documents.
“Collection Account” means each collection account of the Servicer maintained
with an Eligible Bank into which Collections are to be remitted.
“Collection Agent” means any collection agent sub-servicer, special servicer or
similar agent which is not an Affiliate of ADT appointed by the Servicer to
assist it with its collection duties hereunder.
“Collection Agent Fees” all fees and expenses of any Collection Agent retained
by the Servicer to collect any Receivable which are netted against the amount
of, or otherwise reduce the amount of the Collections paid by, the Obligor of
such Receivable.
“Collections” means with respect to any Receivable and the Related Assets,
(a) all cash collections and other cash proceeds of such Receivable or Related
Assets, from or on behalf of the related Obligors in payment of any amounts owed
in respect of such Receivable or Related Assets, or applied to such other
charges in respect of such Receivable or Related Assets, or applied to such
amounts owed by such Obligors, (b) Deemed Collections, (c) amounts treated as
Collections in




A-7
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







accordance with Section 8.3(d), and (d) all other amounts required to be
remitted to the Collateral Agent’s Account pursuant to any Transaction Document.
For the avoidance of doubt the term “Collections” in respect of a Receivable and
the Related Assets shall include all amounts allocated to such Receivable in
accordance with the related Contract and Section 7.4(n).
“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by a Conduit Purchaser to fund its investments in accounts receivable or
other financial assets.
“Conditional Service Guaranty” means the conditional service guaranty advertised
by ADT to customers as in effect on the Closing Date, which generally provides
that refunds for any system-related issues will only be issued after ADT has
attempted to resolve the issue, has not been able to resolve such issue within
the first six months of the Contract, and any related Equipment has been
removed, as the same may be amended with the consent of the Administrative
Agent, the Collateral Agent and the Purchasers.
“Conditional Service Guaranty Receivable” means, any Receivable which was
originated when the Conditional Service Guaranty was in effect or to which the
Conditional Service Guaranty applies, to the extent that the relevant Obligor
still has the right to claim a refund for any system or service related
concerns, including, without limitation, any Receivable in respect of which the
related Obligor has notified any ADT Entity of a system or service concern
within the first six (6) months of the effective date of the related Contract
and such issue was not conclusively resolved within the first six (6) months of
the effected date of the related contract.
“Conditional Service Guaranty Reserve” means, as of any date: (i) if the Level 1
Ratings Trigger is in effect, the Financed Unpaid Balance of all Conditional
Service Guaranty Receivables that are Pool Receivables; and (ii) otherwise, zero
“Conduit Purchaser” means each multi-seller asset-backed commercial paper
conduit listed as such as set forth on the signature pages of this Agreement or
in any Joinder, other than any such Person that ceases to be a party hereto
pursuant to such Joinder.
“Constituent Documents” means, with respect to any Person, the organization
documents of such Person, including (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement or limited liability company agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Contract” means, with respect to any Receivable, any retail installment
agreement, contract, or other document (including any purchase order or
invoice), between ADT and an Obligor, pursuant to which such Receivable arises
or governing or evidencing such Receivable.




A-8



--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means an agreement with respect to any Lock-Box Account,
Collection Account or, the Omnibus Account, or any other account of the Seller
(including the Reserve Account), in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent, pursuant to which the
Collateral Agent has “control” over such account within the meaning of Article 8
(in the case of a securities account) and/or 9 (in the case of a deposit
account) of the UCC, and the related account bank has agreed to comply with the
instructions of the Collateral Agent without further consent of the Seller, ADT
or any other Person.
“CP Rate” means, for any period and with respect to any Rate Tranche funded by
Commercial Paper Notes of any Conduit Purchaser, the per annum rate equivalent
to the weighted average cost (as determined by the applicable Purchaser Agent
for such Conduit Purchaser and which shall include commissions and fees of
placement agents and dealers, incremental carrying costs incurred with respect
to Commercial Paper Notes maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Liquidity Agreement) and any other
costs and expenses associated with the issuance of Commercial Paper Notes) of or
related to the issuance of Commercial Paper Notes that are allocated, in whole
or in part, by such Conduit Purchaser or the applicable Purchaser Agent to fund
or maintain such Rate Tranche and which may be also allocated in part to the
funding of other assets of such Conduit Purchaser (determined in the case of
Commercial Paper Notes issued on a discount by converting the discount to an
interest equivalent rate per annum); provided, that notwithstanding anything in
this Agreement or the other Transaction Documents to the contrary, the Seller
agrees that any amounts payable to the applicable Conduit Purchaser in respect
of Yield for any Settlement Period with respect to any Rate Tranche funded by
such Conduit Purchaser at the CP Rate shall include an amount equal to the
portion of the face amount of the outstanding Commercial Paper Notes issued by
such Conduit Purchaser to fund or maintain such Rate Tranche that corresponds to
the portion of the proceeds of such Commercial Paper Notes that was used to pay
the interest component of maturing Commercial Paper Notes issued by such Conduit
Purchaser to fund or maintain such Rate Tranche, to the extent that such Conduit
Purchaser had not received payments of interest in respect of such interest
component prior to the maturity date of such maturing Commercial Paper Notes
(for purposes of the foregoing, the “interest component” of Commercial Paper
Notes equals the excess of the face amount thereof over the net proceeds
received by such Conduit Purchaser from the issuance of Commercial Paper Notes,
except that if such Commercial Paper Notes are issued on an interest-bearing
basis its “interest component” will equal the amount of interest accruing on
such Notes through maturity).
“Credit and Collection Policy” means the Servicer’s credit and collection
policies, practices and procedures, relating to the Contracts and the
Receivables, a copy of which is attached as Exhibit F hereto, as they may
modified from time to time after the Closing Date in compliance with this
Agreement.




A-9
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







“CRR” means Articles 404-410 of the Capital Requirements Regulation (EU)
No. 575/2013, as amended, together with the rules and regulations thereunder.
“Cut-off Date” means the last day of each Settlement Period.
“Daily Remittance Amount” is defined in the Payment Direction in respect of the
Omnibus Account.
“Debt” means, with respect to any Person, (i) all obligations (whether secured
or unsecured) of such Person for money borrowed and all other obligations
(contingent or otherwise) of such Person with respect to surety bonds, letters
of credit and bankers’ acceptances, whether or not matured, (ii) all obligations
of such Person evidenced by notes, bonds, debentures, loan agreements,
reimbursement agreements, or similar instruments (including senior, mezzanine
and junior borrowings, (iii) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (iv) all capital lease obligations of
such Person, (v) all obligations in respect of derivative instruments to the
extent required to be reflected as a liability on a balance sheet of such Person
under GAAP, (vi) liabilities in respect of unfunded vested benefits under plans
covered by Title VI of ERISA, (vii) all indebtedness referred to in clause (i),
(ii), (iii) or (iv) above secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (viii) all indebtedness of others referred to in clause (i),
(ii), (iii), (iv), (v) or (vi) above Guaranteed by such Person or for which such
Person has otherwise assumed responsibility on, before or after the date such
indebtedness is incurred.
“Deemed Collections” is defined in Section 3.2(a).
“Defaulted Receivable” means a Receivable (a) as to which any payment, or part
thereof or any payment or part of the related Service Charge Receivable, if any,
remains unpaid for 90 days or more afterfrom the original due date hereoffor
such payment (b) any ADT Entity or the Servicer has knowledge or notice that the
Obligor thereof is subject to an Event of Bankruptcy and the related bankruptcy
case, action, or proceeding has not been dismissed by the applicable court, and
such Obligor’s obligations with respect to such Receivable have not been
reaffirmed by such Obligor with the approval of the applicable court, or
(c) which, consistent with the Credit and Collection Policy, is or should have
been written off as uncollectible or defaulted.
“Defaulting Purchaser” means all of the Purchasers of a Purchaser Group,
(a) that have failed, within two (2) Business Days of the date required to be
funded or paid hereunder, to fund any portion of a Purchase hereunder that they
have, in accordance with Section 1.2 agreed to fund, unless the Purchaser Agent
for such Purchaser Group notifies the Administrative Agent in writing that such
failure is the result of the good faith determination by such Purchaser Group
that a condition precedent to funding (specifically identified and with
supporting facts) has not been satisfied, (b) (i) if any Purchaser in such
Purchaser Group has become the subject of an Event of Bankruptcy, or (ii) become
the subject of a Bail-in Action.




A-10



--------------------------------------------------------------------------------





“Delinquency Ratio” means, with respect to any Settlement Period, a ratio
(expressed as a percentage) calculated as (i) the sum of the Financed Unpaid
Balances of all Delinquent Receivables that constitute Pool Receivables as of
the Cut-off Date for such Settlement Period, divided by (ii) the aggregate
Financed Unpaid Balance of Pool Receivables that constitute Eligible Receivables
as of the Cut-off Date for such Settlement Period.
“Delinquent Receivable” means a Receivable that is not a Defaulted Receivable as
to which any payment or part thereof, or any payment or part thereof of the
related Service Charge Receivable, if any (other than any Service Charge
Receivable related to a Defaulted Receivable), remains unpaid for more than 60
days from the original due date for such payment; provided, that once a
Receivable has been written off as uncollectible it shall no longer be a
Delinquent Receivable.
“Dilution” means, as of any date of determination, with respect to any Pool
Receivable, the amount by which the Unpaid Balance of such Pool Receivable is
either (a) reduced or canceled as a result of (i) any defective, rejected, or
returned merchandise or services, any cash discount, or any failure by any ADT
Entity to deliver any merchandise or services or otherwise perform under the
underlying contract or invoice, (ii) any change in or cancellation of any of the
terms of such contract or invoice or any other adjustment by ADT which reduces
the amount payable by the Obligor on the related Receivable, or (iii) any setoff
in respect of any claim by the Obligor thereof (whether such claim arises out of
the same or a related transaction or an unrelated transaction), or (b) subject
to any specific dispute, offset, counterclaim, or defense whatsoever between the
Obligor and the Seller, ADT, the Servicer, or any Affiliate thereof, in each
case, other than to the extent arising from the bankruptcy or insolvency of the
related Obligor, or the financial or credit condition or financial default, of
such related Obligor.
“Direct Deposit Obligor” means, as of any date of determination and with respect
to any Receivable, an Obligor which has pursuant to the Contract authorized ADT
to, from time to time, withdraw from the bank account of such Obligor and/or
charge from the credit or debit card of such Obligor all amounts necessary to
pay the Unpaid Balance of such Receivable when due and payable, to the extent
such authorization has not been revoked or rescinded by such Obligor as of such
date of determination.
“Early Opt-in Election” means the occurrence of:
(i)
a determination by the Administrative Agent that U.S. dollar-denominated
syndicated or bilateral credit facilities at such time contain (as a result of
amendment or as originally executed) as a benchmark interest rate, in lieu of
the LIBO Rate, a new benchmark interest rate to replace the LIBO Rate, and

(ii)
the election by the Administrative Agent to declare that an Early Opt-in
Election has occurred and the provision by the Administrative Agent of written
notice of such election to each Purchaser Agent, the Servicer and the Seller.





A-11
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (i) the Administrative Agent, any Purchaser Agent, any
Purchaser, or any of their respective Affiliates that are financial institutions
or banks, (ii) any Liquidity Provider, any Program Administrator, or any
Enhancement Provider, (iii) any commercial paper conduit or similar entity that
is managed by the Administrative Agent, any Purchaser or any Purchaser Agent or
any of their respective Affiliates, (iv) any other financial or other
institution that is acceptable to the Administrative Agent, and solely with
respect to this clause (iv) so long as no Unmatured Event of Termination or
Event of Termination has occurred and is continuing, with the consent of the
Seller (such consent not to be unreasonably withheld, conditioned, or delayed),
and (v) a collateral agent, trustee, or similar party which holds the assets of
a Conduit Purchaser on behalf of the holders of the Commercial Paper Notes
issued by such Conduit Purchaser.
“Eligible Bank” means a financial institution which has a senior short-term
unsecured debt rating (or where such financial institution does not have such a
rating, the senior short-term unsecured debt rating of the parent of such
financial institution) from both Moody’s and S&P of at least P-1 and A-1
respectively or the long-term unsecured debt rating equivalent thereof which,
for the avoidance of doubt, is a long-term unsecured debt rating of at least A3,
in the case of Moody’s, and at least A-, in the case of S&P.
“Eligible Collateral Agent” means a bank or financial institution which has a
long-term unsecured debt credit rating from Moody’s of at least “Baa1” or if
such bank or financial institution is not rated by Moody’s, the equivalent
rating from another nationally recognized statistical rating organization.
“Eligible Contract” means a Contract governed by the law of the United States of
America or of any State thereof that contains an obligation to pay a specified
sum of money and that has been duly authorized by each party thereto and that
(i) does not require the Obligor thereunder to consent to any transfer, sale, or
assignment thereof or of the related Receivable or any proceeds thereof, (ii) is
not subject to a confidentiality provision or similar covenant of non-disclosure
that would restrict the ability of the Administrative Agent, the Collateral
Agent or any Purchaser to fully exercise or enforce its rights under the
Transaction Documents (including any rights thereunder assigned or originated to
them hereunder), (iii) remains in full force and effect, (iv) provides for a
total Original Term of up to 60 months, (v) the first installment in respect of
which is required to




A-12



--------------------------------------------------------------------------------





be paid by the related Obligor upon completion of the installation of the
Equipment which is the subject matter of such Contract, (vi) is substantially in
the form of Exhibit E heretoE-1, Exhibit E-2, or Exhibit E-3 hereto, as
applicable based on the date of origination of such Contract, or which is in
such other form approved in writing by the Administrative Agent and, except to
the extent resulting from the Conditional Service Guaranty, is not subject to
any amendment, supplement or other modification as a result of any promotional
activity, advertising or other statement or warranty (including on any ADT
Entity's website, except for such amendment, supplement or modification
permitted under Section 7.3(b)), and (vii) is not assignable by the related
Obligor without the consent of ADT.
“Eligible Receivable” means, as of any date of determination, a Receivable:
(a)    (I) WHICH REPRESENTS ALL OR PART OF THE SALES PRICE OF THE EQUIPMENT AND
THE INSTALLATION COST OF SUCH EQUIPMENT (OR IN RESPECT OF AN ELIGIBLE CONTRACT
IN THE FORM OF EXHIBIT E-3, THE INSTALLATION COST OF SUCH EQUIPMENT), SOLD AND
PROVIDED BY ADT IN THE ORDINARY COURSE OF ITS BUSINESS AND WHICH RECEIVABLE HAS
BEEN SOLD OR CONTRIBUTED TO THE SELLER PURSUANT TO THE SALE AGREEMENT, AND
(II) WHICH IS NOT OWED TO ADT OR THE SELLER AS A BAILEE OR CONSIGNEE FOR ANOTHER
PERSON;
(b)    WHICH CONSTITUTES CHATTEL PAPER, AN “ACCOUNT” (AS DEFINED IN SECTION
9-102(A) OF THE UCC) OR A “PAYMENT INTANGIBLE” (AS DEFINED IN SECTION 9-102(A)
OF THE UCC);
(c)    WHICH IS NOT A SERVICE CHARGE RECEIVABLE;
(d)    WHICH IS NOT A DEFAULTED RECEIVABLE;
(e)    WITH REGARD TO WHICH THE REPRESENTATIONS OF THE SELLER IN RESPECT OF SUCH
RECEIVABLE ARE TRUE AND CORRECT;
(f)    THE SALE OR CONTRIBUTION OF WHICH PURSUANT TO THE SALE AGREEMENT AND THIS
AGREEMENT DOES NOT VIOLATE OR CONTRAVENE ANY LAW OR THE RELATED CONTRACT;
(g)    WHICH IS DENOMINATED AND PAYABLE ONLY IN U.S. DOLLARS IN THE UNITED
STATES;
(h)    THE OBLIGOR OF WHICH, AS OF THE DATE OF PURCHASE IS A DIRECT DEPOSIT
OBLIGOR WITH RESPECT TO SUCH RECEIVABLE AND HAS BEEN INSTRUCTED BY ADT THAT TO
THE EXTENT THAT ITS PAYMENTS WILL NOT BE MADE THROUGH THE WITHDRAWAL FROM ITS
BANK ACCOUNT AND/OR THE CHARGE OF ITS CREDIT OR DEBIT CARD, SUCH PAYMENTS SHALL
BE MADE TO A LOCK-BOX RELATING TO A LOCK-BOX ACCOUNT THAT IS SUBJECT




A-13
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







TO A PAYMENT DIRECTION IN THE FORM OF EXHIBIT G-1 HERETO OR A CONTROL AGREEMENT;
(i)    THE OBLIGOR OF WHICH IS DOMICILED OR ORGANIZED IN THE UNITED STATES OF
AMERICA (BUT EXCLUDING A RECEIVABLE THE OBLIGOR OF WHICH IS DOMICILED OR
ORGANIZED IN THE COMMONWEALTH OF PUERTO RICO OR THE VIRGIN ISLANDS OF THE UNITED
STATES) AND WITH RESPECT TO WHICH ADT HAS A BILLING ADDRESS FOR SUCH OBLIGOR IN
THE UNITED STATES;
(j)    WHICH ARISES UNDER AN ELIGIBLE CONTRACT THAT, TOGETHER WITH SUCH
RECEIVABLE, (I) IS IN FULL FORCE AND EFFECT AND CONSTITUTES THE LEGAL, VALID,
AND BINDING OBLIGATION OF THE RELATED OBLIGOR TO PAY THE FULL UNPAID BALANCE OF
SUCH RECEIVABLE, ENFORCEABLE AGAINST SUCH OBLIGOR IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, OR SIMILAR LAWS RELATING TO AND LIMITING CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT
IS SOUGHT IN A PROCEEDING IN EQUITY OR IN LAW), (II) AS OF THE DATE OF ITS
PURCHASE, IS NOT SUBJECT TO ANY DISPUTE, OFFSET, NETTING, LITIGATION,
COUNTERCLAIM, OR DEFENSE WHATSOEVER (INCLUDING DEFENSES ARISING OUT OF
VIOLATIONS OF USURY LAWS) (OTHER THAN POTENTIAL DISCHARGE IN A BANKRUPTCY OF THE
RELATED OBLIGOR) OR OTHER EVENT OR CIRCUMSTANCE THAT WOULD GIVE RISE TO A DEEMED
COLLECTION, AND (III) IS NOT SUBJECT TO ANY ADVERSE CLAIM;
(k)    THAT TOGETHER WITH THE CONTRACT RELATED THERETO, DOES NOT CONTRAVENE ANY
LAW APPLICABLE THERETO (INCLUDING LAWS RELATING TO USURY, CONSUMER PROTECTION,
TRUTH IN LENDING, FAIR CREDIT BILLING, FAIR CREDIT REPORTING, EQUAL CREDIT
OPPORTUNITY, FAIR DEBT COLLECTION PRACTICES, AND PRIVACY) IN ANY RESPECT, WITH
RESPECT TO WHICH THE ORIGINATION THEREOF DID NOT VIOLATE ANY SUCH LAW IN ANY
SUCH RESPECT AND WITH RESPECT TO WHICH NO PARTY TO THE CONTRACT RELATED THERETO
IS IN VIOLATION OF ANY LAW;
(l)    WHICH (I) WAS ORIGINATED BY ADT IN THE ORDINARY COURSE OF ITS BUSINESS,
(II) SATISFIES THE REQUIREMENTS OF THE CREDIT AND COLLECTION POLICY, AND
(III) HAS BEEN ACQUIRED BY THE SELLER FROM ADT PURSUANT TO AND IN ACCORDANCE
WITH THE TERMS OF THE SALE AGREEMENT;
(m)    THE OBLIGOR OF WHICH IS NOT, ANY ADT ENTITY OR AN AFFILIATE OF ANY ADT
ENTITY;
(n)    THE OBLIGOR OF WHICH IS NOT A SANCTIONED PERSON;




A-14



--------------------------------------------------------------------------------





(o)    THE OBLIGOR OF WHICH IS REQUIRED TO MAKE PAYMENTS NO LESS FREQUENTLY THAN
MONTHLY UNDER THE RELATED CONTRACT;
(p)    WHICH REPRESENTS THE SALES PRICE OF GOODS OR SERVICES WITHIN THE MEANING
OF SECTION 3(C)(5) OF THE INVESTMENT COMPANY ACT;
(q)    THE OBLIGOR OF WHICH (I) IS A RESIDENTIAL CUSTOMER OF ADT IN GOOD
STANDING AND LISTED IN THE RECORDS OF ADT AS HAVING AN “ACTIVE STATUS”,
(II) EITHER (X) HAS NOT BEEN THE OBLIGOR UNDER A DELINQUENT RECEIVABLE DURING
THE TWELVE (12) MONTHS IMMEDIATELY PRECEDING THE DATE OF PURCHASE, OR (Y) HAS A
MINIMUM TELCO98 SCORE OF 625 AND AN ADT CREDIT SCORE OF “A”, “B” OR “C”,
(III) IS NOT AN OBLIGOR IN RESPECT OF ANY DEFAULTED RECEIVABLE, AND (IV) IS NOT
SUBJECT TO CANCELLATION OR DISCONNECTION IN RESPECT OF ADT’S MONITORING SERVICES
IN ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY, THE TERMS OF THE CONTRACT
OR OTHERWISE;
(r)    WHICH DOES NOT CONSTITUTE A DELINQUENT RECEIVABLE;
(s)    WHICH RELATES TO EQUIPMENT WHICH IS DESIGNATED ON THE RECORDS OF ADT AND
IN ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY AS A PRODUCT TYPE “TIER 1”,
“TIER 2”, “TIER 3” OR “BURGLAR ALARM” FOR THE PURPOSE OF INSTALLING HOME
SECURITY MONITORING EQUIPMENT SYSTEMS FOR A SINGLE SITE;
(t)    WHICH IS NON-EXECUTORY AND HAS BEEN FULLY EARNED BY PERFORMANCE ON THE
PART OF ADT;
(u)    IN RESPECT OF WHICH NO FURTHER ACTION IS REQUIRED TO BE PERFORMED BY ADT
OR ANY OTHER PERSON WITH RESPECT THERETO PURSUANT TO THE TERMS OF THE CONTRACT,
ANY PROMOTIONAL ACTIVITY, ADVERTISING OR ANY OTHER STATEMENT OR WARRANTY OR
OTHERWISE (SUBJECT, TO THE EXTENT APPLICABLE WITH RESPECT TO ANY RECEIVABLE,
ONLY TO THE CONDITIONAL SERVICE GUARANTY), OTHER THAN PAYMENT THEREON BY THE
APPLICABLE OBLIGOR;
(v)    IN RESPECT OF WHICH THE PAYMENT OF THE UNPAID BALANCE THEREOF BY THE
RELATED OBLIGOR IS NOT CONTINGENT UPON SUCH OBLIGOR RECEIVING MONITORING
SERVICES AND THE TERMINATION OF THE MONITORING SERVICES PROVIDED BY ADT TO THE
RELATED OBLIGOR WILL NOT AFFECT THE OBLIGATION OF SUCH OBLIGOR TO PAY THE FULL
UNPAID BALANCE OF SUCH RECEIVABLE OR OTHERWISE AFFECT THE RIGHTS OF ADT, THE
SELLER OR THE COLLATERAL AGENT UNDER THE RELATED CONTRACT IN RESPECT OF SUCH
RECEIVABLE;




A-15
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







(w)    THE OBLIGOR OF WHICH IS NOT A GOVERNMENTAL AUTHORITY AND IS A RESIDENTIAL
CUSTOMER;
(x)    THE RELATED CONTRACT IN RESPECT OF WHICH CANNOT BE CANCELLED OR
TERMINATED UNLESS THE RELATED OBLIGOR PAYS THE FULL UNPAID BALANCE OF SUCH
RECEIVABLE;
(y)    WHICH HAS BEEN OUTSTANDING BEYOND THE APPLICABLE COOLING OFF PERIOD OR,
EXCEPT TO THE EXTENT PROVIDED BY THE CONDITIONAL SERVICE GUARANTY, ANY OTHER
PERIOD PRIOR TO WHICH SUCH RECEIVABLE CAN BE CANCELLED OR TERMINATED IN ANY
MANNER, WHICH WOULD EXCUSE THE RELATED OBLIGOR OF ITS OBLIGATION TO PAY ALL OR
ANY PORTION OF THE UNPAID BALANCE THEREOF, AND WITH RESPECT TO WHICH THE FIRST
INSTALLMENT PAYMENT THEREOF HAS BEEN PAID BY THE RELATED OBLIGOR AND COLLECTED
AND APPLIED BY THE SERVICER;
(z)    THE UNPAID BALANCE OF WHICH IS NOT, AS OF THE DATE OF PURCHASE, SUBJECT
TO REDUCTION, CANCELLATION, SETOFF, OFFSET, SPECIAL REFUNDS, OR CREDITS FOR ANY
REASON, INCLUDING WITHOUT LIMITATION AS A RESULT OF DEFECTIVE OR REJECTED
EQUIPMENT OR OTHER GOODS;
(a)    IN RESPECT OF WHICH ALL SALES TAXES TO BE PAID IN CONNECTION WITH THE
RELATED EQUIPMENT AND INSTALLATION THEREOF HAVE BEEN FULLY PAID BY ADT, OR IF
NOT DUE AND PAYABLE AS OF THE PURCHASE DATE IN RESPECT OF SUCH RECEIVABLE, HAS
BEEN FULLY PAID BY THE DUE DATE THEREOF (EXCEPT FOR ANY SUCH SALES TAXES THAT
ARE BEING APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
WITH RESPECT TO WHICH ADEQUATE RESERVES IN CONFORMITY WITH GAAP HAVE BEEN
PROVIDED);
(b)    THE FINANCED UNPAID BALANCE OF WHICH DOES NOT EXCEED $5,000;
(c)    WITHOUT LIMITING ANY OF THE FOREGOING, NO PORTION OF WHICH (I) IS SUBJECT
TO ANY LIEN IN FAVOR OF ANY GOVERNMENTAL AUTHORITY, OR (II) RESULTS IN (OR, IN
THE CASE OF NON-PAYMENT OF ANY SUCH GOVERNMENTAL FEE, SURCHARGE, OR TAX BY ANY
PERSON, WOULD RESULT IN) ANY ADVERSE CLAIM ON SUCH RECEIVABLE OR ANY PROCEEDS
THEREOF IN FAVOR OF ANY GOVERNMENTAL AUTHORITY (OTHER THAN, FOR THE AVOIDANCE OF
DOUBT, ADVERSE CLAIMS THAT MAY BE IMPOSED BY ANY GOVERNMENTAL AUTHORITY FROM
TIME TO TIME ON THE ASSETS OF ADT GENERALLY (OR ANY PERSON TREATED AS THE SAME
PERSON AS ADT FOR TAX PURPOSES) IN RESPECT OF ANY GOVERNMENTAL FEES,




A-16



--------------------------------------------------------------------------------





SURCHARGES OR TAXES THAT WILL BE PAID OR CONTESTED IN COMPLIANCE WITH SECTION
7.1(P) AND SECTION 7.4(L));
(d)    WHICH AS OF THE DATE OF PURCHASE, HAS NOT BEEN COMPROMISED, ADJUSTED OR
MODIFIED (INCLUDING BY THE EXTENSION OF TIME FOR PAYMENT OR THE GRANTING OF ANY
DISCOUNTS, ALLOWANCES, OR CREDIT), INCLUDING AS A RESULT OF ANY PROMOTIONAL
ACTIVITY, ADVERTISING OR OTHER STATEMENT OR WARRANTY (INCLUDING ON ANY ADT
ENTITY’S WEBSITE), OTHER THAN THE CONDITIONAL SERVICE GUARANTY;
(e)    IF ANY DEEMED COLLECTION ARISES IN RESPECT OF SUCH RECEIVABLE, THE SELLER
IS NOT IN DEFAULT OF ITS OBLIGATION TO PAY THE FULL AMOUNT OF SUCH DEEMED
COLLECTION IN ACCORDANCE WITH SECTION 3.2;
(f)    THE OBLIGOR OF WHICH IS RECEIVING MONITORING SERVICES PROVIDED BY ADT
COMMENSURATE WITH THE RELATED CONTRACT, EXCEPT PURSUANT TO A VOLUNTARY
TERMINATION OF SUCH MONITORING SERVICES BY SUCH OBLIGOR AFTER THE PURCHASE DATE
OF SUCH RECEIVABLE;
(g)    THE UNPAID BALANCE OF WHICH IS PAYABLE BY THE RELATED OBLIGOR IN UP TO 60
EQUAL MONTHLY INSTALLMENTS UNDER THE RELATED CONTRACT; AND
(h)    WHICH IS NOT A WARRANTY RECEIVABLE.
“Enhancement Agreement” means any agreement between a Conduit Purchaser and any
other Person(s), entered into to provide (directly or indirectly) credit
enhancement to such Conduit Purchaser’s commercial paper facility.
“Enhancement Provider” means any Person providing credit support to a Conduit
Purchaser under an Enhancement Agreement, including pursuant to an unfunded
commitment, or any similar entity with respect to any permitted assignee of such
Conduit Purchaser.
“Equipment” means in respect of a Contract, all alarm system and monitoring
equipment installed by ADT pursuant to such Contract.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b), or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or (o) of the Code.




A-17
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







“ERISA Event” means (a) any “reportable event”, as defined in Section
4043(c)(1), (6) or (10) of ERISA or the regulations issued thereunder with
respect to a Plan (other than an event for which the 30-day notice period
referred to in Section 4043(a) is waived), (b) any failure by any Plan to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) the incurrence by any ADT Entity, or any ERISA
Affiliate thereof of any liability under Title IV of ERISA with respect to the
termination of any Plan, (e) the receipt by any ADT Entity, or any ERISA
Affiliate thereof from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4042 of ERISA, (f) the incurrence by any ADT
Entity, or any ERISA Affiliate thereof of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the
receipt by any ADT Entity, or any ERISA Affiliate thereof of any notice, or the
receipt by any Multiemployer Plan from ADT, the Servicer, the Parent, the
Seller, or any ERISA Affiliate thereof of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Section 4245 of ERISA, or is in
reorganization within the meaning of Section 4241 of ERISA, or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EU Retention Effective Date” means the first date upon which a Purchaser
notifies ADT and the Seller that the transaction contemplated by this Agreement
must comply with the EU Securitization Rules.
“EU Securitization Rules” means the Securitization Regulation, together with any
relevant regulatory and/or implementing technical standards adopted by the
European Commission in relation thereto, any relevant regulatory and/or
implementing technical standards applicable in relation thereto pursuant to any
transitional arrangements made pursuant to the Securitization Regulation, and,
in each case, any relevant guidance (having a binding effect or with which
European Union institutions or competent authorities of European Union member
states are accustomed to comply) published by the European Banking Authority,
the European Securities and Markets Authority (or, in either case, any
predecessor or successor authority) or by the European Commission.
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either: (a) (i) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator (or other similar official) for
such Person or all or substantially all of its assets, or any similar action
with respect to such Person under any Law relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts, and such case
or proceeding shall continue unstayed or undismissed for a period of sixty (60)
consecutive




A-18



--------------------------------------------------------------------------------





days (or, for purposes of Section 10.1(c), if such case or proceeding is in
respect of the Seller, zero (0) days); or (ii) an order for relief in respect of
such Person shall be entered in an involuntary case under federal bankruptcy
laws or other similar Laws now or hereafter in effect; or
(b)    such Person (i) shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution, or other similar Law now or hereafter in effect, (ii) shall consent
to the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for, such Person or
for any substantial part of its property, or (iii) shall make any general
assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors (or any board or Person
holding similar rights to control the activities of such Person) shall vote to
implement any of the foregoing.
“Event of Termination” is defined in Section 10.1.
“Excess ADT Credit Score B Concentration Amount” means, as of any date of
determination, the amount, if any, by which (a) the aggregate Financed Unpaid
Balances of all Eligible Receivables in the Receivable Pool related to Obligors
with an ADT Credit Score of “B”, as of such date of determination, exceeds
(b) 30.00% of the aggregate Financed Unpaid Balances of all Eligible Receivables
in the Receivable Pool, as of such date of determination.
“Excess ADT Credit Score B, C, Q, W, Z and Null Concentration Amount” means, as
of any date of determination, the amount, if any, by which (a) the aggregate
Financed Unpaid Balances of all Eligible Receivables in the Receivable Pool
related to Obligors with an ADT Credit Score of “B”, “C”, “Q”, “W”, “Z” and
“Null” as of such date of determination, exceeds (b) 50.00% of the aggregate
Financed Unpaid Balances of all Eligible Receivables in the Receivable Pool, as
of such date of determination.
“Excess ADT Credit Score C Concentration Amount” means, as of any date of
determination, the amount, if any, by which (a) the aggregate Financed Unpaid
Balances of all Eligible Receivables in the Receivable Pool related to Obligors
with an ADT Credit Score of “C”, as of such date of determination, exceeds
(b) 15.00% of the aggregate Financed Unpaid Balances of all Eligible Receivables
in the Receivable Pool, as of such date of determination.
“Excess ADT Credit Score C, Q, W, Z and Null Concentration Amount” means, as of
any date of determination, the amount, if any, by which (a) the aggregate
Financed Unpaid Balances of all Eligible Receivables in the Receivable Pool
related to Obligors with an ADT Credit Score of “C”, “Q”, “W”, “Z” and “Null” as
of such date of determination, exceeds (b) 35.00% of the aggregate Financed
Unpaid Balances of all Eligible Receivables in the Receivable Pool, as of such
date of determination.
“Excess Concentration Amount” means, as of any date of determination, the sum,
as calculated without duplication for any Eligible Receivable that falls into
more than one of the following, of (a) the Excess Single State Unpaid Balance
Concentration Amount, as determined as of the last day of the most recently
ended Settlement Period, (b) the Excess Third State Obligor




A-19
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







Concentration Amount, as determined as of the last day of the most recently
ended Settlement Period, (c) the Excess Second Largest State Obligor
Concentration Amount, as determined as of the last day of the most recently
ended Settlement Period, (d) the Excess Largest State Obligor Concentration
Amount, as determined as of the last day of the most recently ended Settlement
Period, (e) the Excess ADT B Credit Score Concentration Amount, as determined as
of the last day of the most recently ended Settlement Period, (f) the Excess ADT
C Credit Score Concentration Amount, as determined as of the last day of the
most recently ended Settlement Period, (g) the Excess Q, W, Z and Null ADT
Credit Score Concentration Amount, as determined as of the last day of the most
recently ended Settlement Period, (h) the Excess ADT B, C, Q, W, Z and Null
Credit Score Concentration Amount, as determined as of the last day of the most
recently ended Settlement Period, and (i) the Excess ADT C, Q, W, Z and Null
Credit Score Concentration Amount, as determined as of the last day of the most
recently ended Settlement Period; provided, that if such date of determination
occurs in any month upon and after the completion of application of Collections
in accordance with Section 3.1(d) with respect to any Settlement Date occurring
in such month, each of the amounts calculated above shall also include the
Eligible Receivables (if any) purchased on such Settlement Date. In order to
avoid duplication in calculating the Excess Concentration Amount, each component
of the Excess Concentration Amount shall be determined in the order set forth
above, and the aggregate Financed Unpaid Balances of any Eligible Receivables
that are included in the Excess Concentration Amount in any prior step shall be
deemed not to constitute Eligible Receivables in the numerator of any otherwise
applicable subsequent step.
“Excess Largest State Obligor Concentration Amount” means as of any date of
determination, the amount, if any, by which (a) the aggregate Financed Unpaid
Balances of all Eligible Receivables in the Receivable Pool which relate to
Obligors with Billing Addresses in the Largest State, as of such date of
determination, exceeds (b) 20.00% of the aggregate Financed Unpaid Balances of
all Eligible Receivables in the Receivable Pool, as of such date of
determination.
“Excess Second Largest State Obligor Concentration Amount” means, as of any date
of determination, the amount, if any, by which (a) the aggregate Financed Unpaid
Balances of all Eligible Receivables in the Receivable Pool which relate to
Obligors with Billing Addresses in the Second Largest State, as of such date of
determination, exceeds (b) 20.00% of the aggregate Financed Unpaid Balances of
all Eligible Receivables in the Receivable Pool, as of such date of
determination.
“Excess Single State Unpaid Balance Concentration Amount” means, as of any date
of determination, the amount, if any, by which (a) the aggregate Financed Unpaid
Balances of all Eligible Receivables in the Receivable Pool which relate to an
Obligor with a Billing Address in any single State (or commonwealth) in the
United States, as of such date of determination, other than the Obligors in the
Largest State, the Second Largest State or the Third Largest State, exceeds
(b) 10.00% of the aggregate Financed Unpaid Balances of all Eligible Receivables
in the Receivable Pool, as of such date of determination.
“Excess Third Largest State Obligor Concentration Amount” means, as of any date
of determination, the amount, if any by which (a) the aggregate Financed Unpaid
Balances of all Eligible Receivables in the Receivable Pool which relate to
Obligors with Billing Addresses in the




A-20



--------------------------------------------------------------------------------





Third Largest State, as of such date of determination, exceeds (b) 20.00% of the
aggregate Financed Unpaid Balances of all Eligible Receivables in the Receivable
Pool, as of such date of determination.
“Excess Q, W, Z and Null ADT Credit Score Concentration Amount” means, as of any
date of determination, the amount, if any, by which (a) the aggregate Financed
Unpaid Balances of all Eligible Receivables in the Receivable Pool related to
Obligors with an ADT Credit Score of “Q”, “W”, “Z” and “Null”, as of such date
of determination, exceeds (b) 20.00% of the aggregate Financed Unpaid Balances
of all Eligible Receivables in the Receivable Pool, as of such date of
determination.
“Excluded Taxes” means (i) any Taxes based upon, or measured by, any Affected
Party’s net income, net receipts, net profits, net worth or capital (including
franchise or similar Taxes imposed in lieu of such Taxes), but only to the
extent such Taxes are imposed by a taxing authority (a) in a jurisdiction (or
political subdivision thereof) in which such Affected Party has its principal
office or under the laws of which such Affected Party is organized or
incorporated, (b) in a jurisdiction (or political subdivision thereof) in which
such Affected Party does business, or (c) in a jurisdiction (or political
subdivision thereof) in which such Affected Party maintains a lending office (or
branch), (ii) any franchise Taxes, branch Taxes or branch profits Taxes imposed
by the United States, or any similar Taxes imposed by any jurisdiction (or
political subdivision thereof) described in clause (i) or in which any of the
Seller, ADT or the Servicer is located, (iii) with regard to any Affected Party,
any withholding Tax to the extent it is (a) imposed on amounts payable to such
Affected Party because such Affected Party designates a new lending office,
except to the extent that such Affected Party was entitled, at the time of
designation of a new lending office, to receive amounts in respect of such Taxes
from any of the Seller, ADT or the Servicer, as applicable, pursuant to Section
3.3, (b) attributable to such Affected Party’s failure to comply with Section
3.3(e)(v), or (c) imposed on amounts payable to such Affected Party with respect
to an applicable interest in Pool Receivables or Related Assets pursuant to a
law in effect on the date on which such Affected Party acquires such interest,
except to the extent that, in the case of an assignment to such Affected Party,
such Affected Party’s assignor was entitled, immediately before the time of such
assignment, to receive amounts in respect of such Taxes from the Seller, ADT or
the Servicer, as applicable, pursuant to Section 3.3, (iv) any Tax that is found
in a final, non-appealable judgment by a court of competent jurisdiction to have
been imposed solely as a result of any Affected Party’s gross negligence or
willful misconduct, and (v) any FATCA Withholding Tax. For the avoidance of
doubt, Excluded Taxes shall include any backup withholding in respect of income
or branch profits under Section 3406 of the Code or any similar provision of
state, local or foreign law.
“Exiting Purchaser” is defined in Section 3.5.
“Extension Request” is defined in Section 3.5.
“FATCA” means Sections 1471 through 1474 of the Code and the current or future
U.S. Treasury Regulations issued thereunder, as the same may be amended,
modified, or supplemented from time to time (so long as any future, amended,
modified, supplemented, or successor version is substantively comparable and not
materially more onerous to comply with), corresponding provisions of successor
Law, official interpretations thereof, and any agreements entered into pursuant
to Section 1471(b) of the Code and any published intergovernmental agreements
entered




A-21
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







into in connection with the implementation of such Sections of the Code and any
fiscal or regulatory legislation, rules, or practices adopted pursuant to any
such intergovernmental agreement.
“FATCA Withholding Tax” means any withholding Tax imposed under FATCA.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum, determined by the Administrative Agent, equal (for each day during such
period) to:
(a)    the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or
(b)    if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
applicable Liquidity Provider or Purchaser Agent from three federal funds
brokers of recognized standing selected by it.
“Federal Reserve Bank” means the Board of Governors of the Federal Reserve
System, or any successor thereto or to the functions thereof.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letters” means any fee letter among any of the Seller or ADT, on the one
hand, and the Administrative Agent, the Collateral Agent, or the Purchaser
Agents, on the other hand, setting out the fees and expenses payable in
connection with this Agreement or other Transaction Documents.
“Fees” means all fees payable by the Seller pursuant to any Fee Letter,
including the Funded Fee.
“Final Payout Date” means the date following the Purchase Termination Date on
which Purchasers’ Pool Investment shall have been reduced to zero and all other
amounts then accrued or payable to any of the Affected Parties under the
Transaction Documents shall have been paid in full in cash.
“Financed Unpaid Balance” means, as of any time of determination with respect to
a Pool Receivable, the sum of all remaining unpaid monthly installment payments
(up to a maximum of the next 36 such monthly installment payments in the case of
a Pool Receivable with a Product Type “Burglar Alarm” or in respect of which no
credit check was performed in connection with its origination), owed by the
related Obligor in respect of such Pool Receivable as of such time of
determination.
“Funded Fee” is defined in the Fee Letter.
“Funded Fee Percentage” is defined in the Fee Letter.




A-22



--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States of
America as consistently applied.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
regional or local, and any agency, authority, instrumentality, regulatory body,
court, central bank, or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers, or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
or by agreement to keep-well, to purchase assets, goods, securities or services,
to take-or-pay, or to maintain financial statement conditions or otherwise), or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations
incurred in the ordinary course of business. The term “Guarantee” used as a verb
has a corresponding meaning.
“Hedge Rate” means, for any date of determination, the sum of (i) the Weighted
Average Swap Rate, (ii) 2.0%, (iii) the Funded Fee Percentage, and (iv) the
Servicing Fee Rate.
“Indemnified Amounts” is defined in Section 12.1(a).
“Indemnified Party” is defined in Section 12.1(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or deemed made by or on account of any
obligation of the Seller (or the Servicer on behalf of the Seller) under any
Transaction Document, and (b) Other Taxes.
“Independent Manager” means a natural person who (I) is not at the time of
initial appointment, or at any time while serving as Independent Manager of the
Seller, and has not been at any time during the preceding five (5) years: (a) a
member, partner, equityholder, manager, director, officer or employee of ADT or
the Parent, or any of their respective Affiliates (other than as special member,
independent director, independent manager, or similar capacity, of the Seller or
any Affiliate of the Seller that is a securitization vehicle or is similarly
structured to be a special purpose bankruptcy remote entity); (b) a creditor,
supplier, service provider (including a provider of professional services) or
any other Person who derives any material portion of its revenues from its
activities with the Seller, the Parent, or ADT or any of their respective
Affiliates (other than as a provider of corporate services in the ordinary
course of business or as special member, independent director, independent
manager, or similar capacity, of the Seller or any Affiliate of the Seller that
is a securitization vehicle or is similarly structured to be a special purpose
bankruptcy remote entity);




A-23
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







or (c) a member of the immediate family of any such disqualified Person
described in clauses (a) or (b) above and (II) (1) has prior experience as a
special member, independent director, independent manager or similar capacity
for an entity that is a securitization vehicle or is similarly structured to be
a special purpose bankruptcy remote entity whose Constituent Documents required
the unanimous consent of all independent managers before such entity could
consent to the institution of bankruptcy or insolvency proceedings against it or
could file a petition seeking relief under any applicable federal or state law
relating to bankruptcy, and (2) has at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management, or placement services to
issuers of securitization or structured finance instruments, agreements, or
securities, including, without limitation, Citadel SPV (USA) LLC, Corporation
Service Company, CT Corporation, Lord Securities Corporation, Wilmington Trust,
National Association or Wilmington Trust SP Services, Inc.
“Information” is defined in Section 13.8(e).
“Information Package” is defined in Section 3.1(a).
“Initial Syndication” means the first assignment by Mizuho, as the initial
Purchaser, of all or any portion of its interest under this Agreement to any (i)
any Conduit Purchaser or (ii) any Person other than its own Affiliates.
“Investment” means as of any date of determination, with respect to any
Purchaser, the aggregate of all Cash Purchase Price paid to, or for the account
of, the Seller in connection with all Purchases allocated to such Purchaser
pursuant to Section 1.2, as reduced from time to time by Collections distributed
to such Purchaser (or to its Purchaser Agent for such Purchaser’s account) and
applied on account of such Purchaser’s Investment pursuant to Sections 3.1(d);
provided, that if such Purchaser’s Investment shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Purchaser’s Investment in
respect of such Receivable Pool shall be increased by the amount of such
rescinded or returned distribution as though it had not been made.
“Investment Company Act” means the Investment Company Act of 1940.
“Joinder” is defined in Section 13.3(d).
“Largest State” means, as of any date of determination, the state (or
commonwealth) in the United States, in respect of which the largest amount of
aggregate Financed Unpaid Balances of Eligible Receivables in the Receivable
Pool in respect of Obligors with Billing Addresses in such state (or
commonwealth) relate.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment, award,
or similar item of or by a Governmental Authority or any interpretation,
implementation or application thereof.
“Legal Final” means the earliest of (a) the Acceleration Date, and (b) the date
which is 60 months after the Purchase Termination Date.




A-24



--------------------------------------------------------------------------------





“Level 1 Ratings Trigger” means a condition that is in effect at any time when
ADT Inc.: (i) has a long-term “corporate family rating” of “B3” or less by
Moody’s and a long-term “issuer rating” of “B-” or less by S&P, (ii) has a
long-term “corporate family rating” of “B1” with negative outlook or “B2” or
less by Moody’s and a long-term “issuer rating” of less than “B-” or “B-” with
negative outlook by S&P, (iii) has a long-term “corporate family rating” of less
than “B3” or “B3” with negative outlook by Moody’s and a long-term “issuer
rating” of “B+” with negative outlook or “B” or less by S&P, (iv) has a
long-term “corporate family rating” of “Caa1” or less by Moody’s, (v) has a
long-term “issuer rating” of “CCC+” or less by S&P, or (vi) is not rated by
either S&P or Moody’s.
“LIBO Rate” means for any Yield Period, the rate per annum equal to the greater
of (i) 0.00% and (ii) (a) the interest rate per annum designated as the LIBO
Rate by the applicable Purchaser Agent for a period of time comparable to such
Yield Period that appears on the Reuters Screen LIBO Page (or on any successor
or substitute page of such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by such Purchaser
Agent from time to time) for purposes of providing quotations of the London
interbank offered rate or, if for any reason such rate is not available, the
rate determined by the applicable Purchaser Agent from another recognized source
or interbank quotation for deposits in U.S. dollars as of 11:00 a.m. (London,
England time) with respect to such Purchaser Agent or related Purchaser on the
second Business Day preceding the first day of such Yield Period or (b) if a
rate cannot be determined under the foregoing clause, an annual rate equal to
the average (rounded upwards if necessary to the nearest 1/100th of 1%) of the
rates per annum at which deposits in U.S. Dollars with a duration comparable to
such Yield Period in a principal amount substantially equal to the principal
amount of the applicable Rate Tranche are offered to the principal London office
of the applicable Purchaser Agent (or its related Purchaser) by three London
banks, selected by the Administrative Agent in good faith, at about 11:00 a.m.
London time on the second Business Day preceding the first day of such Yield
Period.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority, or other security agreement or preferential arrangement of any kind or
nature whatsoever, including any conditional sale or other title retention
agreement and any financing lease having substantially the same economic effect
as any of the foregoing.
“Liquidation Fee” means, as of any date of determination, for each Rate Tranche
(or portion thereof), the amount, if any (without duplication of any amounts
payable pursuant to Section 4.3), by which:
(a)    the additional Yield which would have accrued on the reductions of such
Purchaser’s Tranche Investment on any day which is not a Settlement Date
determined in accordance with clause (a) of the definition of Settlement Date
with respect to such Rate Tranche during such if such reductions had not been
made until the Settlement Date determined in accordance with clause (a) of the
definition of Settlement Date exceeds,
(b)    the income, if any, received for such day during such Settlement Period
by the affected Purchaser from investing the proceeds of such reductions of such
Purchaser’s Tranche Investment.




A-25
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







“Liquidity Advance” means a loan, advance, purchase, or other similar action
made by a Liquidity Provider pursuant to a Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to, this Agreement pursuant to which a Liquidity
Provider agrees to make loans or advances to, or purchase assets from, a Conduit
Purchaser (directly or indirectly) in order to provide liquidity or other
enhancement for such Conduit Purchaser’s Commercial Paper Notes or other senior
indebtedness.
“Liquidity Provider” means any lender, credit enhancer, or liquidity provider
that is at any time party to a Liquidity Agreement or any successor or assign of
such lender, credit enhancer, or liquidity provider or any similar entity with
respect to any permitted assignee of a Conduit Purchaser.
“Lock-box” means a post office box maintained by a Lock-box Bank relating to a
Lock-box Account.
“Lock-box Accounts” means each of the accounts (and any related Lock-box)
specified in Schedule V (or such as have been notified to and approved by the
Collateral Agent and the Administrative Agent in accordance with Section 7.3(d))
maintained at a Lock-box Bank in the name of the Seller.
“Lock-box Bank” means any of the banks party to a Lock-box agreement.
“Loss Ratio” means, with respect to any Settlement Period, a ratio (expressed as
a percentage) calculated as (i) the sum of the Financed Unpaid Balances of all
Defaulted Receivables (other than any Defaulted Receivables that have been
written off) that constitute Pool Receivables as of the Cut-off Date for such
Settlement Period, plus, without duplication, the sum of all Losses during such
Settlement Period, divided by (ii) the aggregate Financed Unpaid Balance of all
Pool Receivables that constitute Eligible Receivables as of the Cut-off Date for
such Settlement Period.
“Loss Reserve” means as of any time of determination, the product of (i) the
result of (A) one (1) minus (B) the Weighted Average Advance Rate for the
Receivables Pool as of such time of determination, multiplied by (ii) the Net
Portfolio Balance on such time of determination.
“Losses” means the Financed Unpaid Balance (net of recoveries) of any Pool
Receivables that have been, or should have been, written-off as uncollectible by
the Servicer in accordance with the Credit and Collection Policies.
“Material Subsidiary” means, in respect of any Person, any Subsidiary of such
Person that satisfies (or would have satisfied) the definition of “Material
Subsidiary” in the ADT Credit Agreement as such definition is in effect on the
Closing Date.
“Material Adverse Effect” means with respect to any event or circumstance, a
material adverse effect on:
(a)    (i) if a particular Person is specified, the ability of such Person to
perform its obligations under this Agreement or any other Transaction Document,
or (ii) if a particular




A-26



--------------------------------------------------------------------------------





Person is not specified, the ability of any ADT Entity or the Servicer to
perform its respective obligations under this Agreement or any other Transaction
Document;
(b)    (i) the validity or enforceability of any Transaction Document, or
(ii) the value, validity, enforceability, or collectability of all or any
portion of Pool Receivables, or the Related Assets with respect thereto;
(c)    the assets, operations, business or financial condition of any ADT
Entity; or
(d)    the status, existence, perfection, priority, enforceability, or other
rights and remedies of any Purchaser, the Collateral Agent or the Administrative
Agent associated with its respective interest in the Pool Receivables, or the
Related Assets;
provided, that no Material Adverse Effect shall be deemed to have occurred if
any event or circumstance, individually or in the aggregate, has a material
adverse effect as set forth above on only an insignificant portion of the Pool
Receivables and the Related Assets, and after the occurrence of such event or
circumstance, the sum of the aggregate Purchasers’ Pool Investment and the
Required Reserves does not exceed the Net Portfolio Balance.
“Missing Collections” is defined in Section 3.6(b).
“Mizuho” is defined in the preamble.
“Monitoring Services” means the monitoring and notification services provided by
ADT under any contract which give rise to the Service Charge Receivables.
“Monthly Collections” means, with respect to each Settlement Date, the aggregate
amount of Collections deposited to the Collateral Agent’s Account during the
immediately preceding Settlement Period, plus any Deemed Collections with
respect to such Settlement Period deposited to the Collateral Agent’s Account
three (3) Business Days prior to such Settlement Date as required pursuant to
Section 3.33.2.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Portfolio Balance” means, at any time in any calendar month, (A) if such
time is prior to the completion of the application of Collections in accordance
with Section 3.1(d) with respect to the Settlement Date occurring in such
calendar month, an amount equal to (x) the aggregate Financed Unpaid Balance of
Pool Receivables that constitute Eligible Receivables as of the end of the last
day of the most recently ended Settlement Period, minus (y) the sum of (a) the
Excess Concentration Amount as of the end of the last day of the most recently
ended Settlement Period, plus (b) without duplication of any amounts already
removed from the Net Portfolio Balance (including as a result of the related
Pool Receivable no longer constituting an Eligible Receivable), all cash
Collections and security deposits which have been allocated to the reduction of
the Financed Unpaid Balance of such Eligible Receivables but have not yet been
applied to reduce such Financed




A-27
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







Unpaid Balance, as of the last day of the end of the last day of the most
recently ended Settlement Period, plus (c) without duplication of any such
amounts already removed from the Net Portfolio Balance (including as result of
the related Pool Receivable no longer constituting an Eligible Receivable), the
aggregate amount, as of the end of the last day of the most recently ended
Settlement Period, for all Pool Receivables that are Eligible Receivables of all
Dilutions and discounts, rebates or other credits that reduce the Financed
Unpaid Balance in respect of such Pool Receivables; and (B) if such time is upon
and after the completion of application of Collections in accordance with
Section 3.1(d) with respect to any Settlement Date occurring in such calendar
month, the amount determined pursuant to clause (A)(x) hereof plus, upon the
completion of any Purchase occurring upon and after such time, pursuant to the
terms of this Agreement, an amount equal to the aggregate Financed Unpaid
Balance of the Pool Receivables of such Purchase that constitute Eligible
Receivables as of the end of the last day of the most recently ended Settlement
Period, minus the sum of (a) the Excess Concentration Amount as of the end of
the last day of the most recently ended Settlement Period with respect to the
combined Receivables Pool including any such Purchase, plus (b) without
duplication of any amounts already removed from the Net Portfolio Balance
(including as a result of the related Pool Receivable no longer constituting an
Eligible Receivable), all cash Collections and security deposits which have been
allocated to the reduction of the Financed Unpaid Balance of such Eligible
Receivables but have not yet been applied to reduce such Financed Unpaid
Balance, as of the last day of the end of the last day of the most recently
ended Settlement Period with respect to the combined Receivables Pool including
any such Purchase, plus (c) without duplication of any such amounts already
removed from the Net Portfolio Balance (including as result of the related Pool
Receivable no longer constituting an Eligible Receivable), the aggregate amount,
as of the end of the last day of the most recently ended Settlement Period with
respect to the combined Receivables Pool including any such Purchase, for all
Pool Receivables that are Eligible Receivables of all Dilutions and discounts,
rebates or other credits that reduce the Financed Unpaid Balance in respect of
such Pool Receivables.
“Non-Cash Purchase” means a Purchase or proposed Purchase of Eligible
Receivables, pursuant to a Purchase Request, where the Cash Purchase Price set
forth in such Purchase Request is zero.
“Non-Public Borrower Data” is defined in Section 13.8(e)means all Borrower
Information that may constitute nonpublic and/or personal information protected
under the Privacy Requirements.
“Obligations” means Seller Obligations and ADT Obligations.
“Obligor” means a Person obligated to make payments under a Contract with
respect to a Receivable, including any guarantor thereof.
“OFAC” is defined in Section 6.1(y)(ii).
“Omnibus Account” means the Omnibus Account of the Servicer maintained with an
Eligible Bank into which Collections shall be deposited.




A-28



--------------------------------------------------------------------------------





“Original Term” means, with respect to any Receivable, the total number of
months over which monthly installment payments are due under the related
Contract.
“Other Connection Taxes” means, with respect to an Affected Party, Taxes imposed
as a result of a present or former connection between the Affected Party and the
jurisdiction imposing such Tax (other than connections arising from the Affected
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Pool Receivables (or Related
Assets) or Transaction Document).
“Other Permitted Amounts” means (i) as of any date of determination on or prior
to the Accounts Amendment Effective Date, any cash of any ADT Entity or their
respective Affiliates (other than Collections in respect of Pool Receivables
remitted to any Lock-box Account, Collection Account or the Omnibus Account),
and (ii) as of any date of determination after the Accounts Amendment Effective
Date, none.
“Other Taxes” means all present or future stamp and other similar Taxes payable
or determined to be payable in connection with the execution, delivery, filing,
and recording of this Agreement or the other Transaction Documents, except any
such Taxes that are (i) Other Connection Taxes imposed with respect to an
assignment, or (ii) Excluded Taxes.
“Parent” means ADT Inc. a Delaware Corporation.
“Participant Register” is defined in Section 13.3(b).
“Participant” is defined in Section 13.3(b).
“Payment Direction” means (i) in respect of any Lock-box Account, the
Irrevocable Payment Direction in the form of Exhibit G-1 hereto, from ADT to the
applicable Lock-box Bank, as consented and agreed to by the applicable Lock-box
Bank and acknowledged by the Collateral Agent, (ii) in respect of any Collection
Account, the Irrevocable Payment Direction in substantially the form of Exhibit
G-2 hereto from ADT to the applicable account bank, as consented and agreed to
by such account bank and acknowledged by the Collateral Agent, and (iii) in
respect of the Omnibus Account, the Irrevocable Payment Direction in the form of
Exhibit G-3 hereto, from ADT to the account bank of maintaining such account, as
consented and agreed to by such account bank and acknowledged by the Collateral
Agent.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Performance Support Agreement” means the Performance Support Agreement, dated
on or about the Closing Date or the initial Purchase Date, among the Parent, the
Administrative Agent and the Collateral Agent, in form and substance acceptable
to the Collateral Agent, the Administrative Agent and the Required Purchasers.




A-29
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







“Permitted Adverse Claims” means any Lien (a) created under the Transaction
Documents to the Purchasers, the “Collateral Agent, the Administrative Agent,
the Affected Parties, and the Purchaser Agents, (b) granted pursuant to the ADT
Credit Agreement, the ADT Indentures or the ADT Collateral Agreements with
respect to any assets or property other than the Seller, the Pool Receivables
and the Collections and Related Assets in respect thereof and the other
Collateral, (c) created under the Sale Agreement in favor of the Seller, or
(d) as to which no enforcement collection, execution, levy, or foreclosure
proceeding shall have been commenced or threatened and that solely secure the
payment of taxes, assessments and/or governmental charges or levies, if and to
the extent the same are either (x) not yet due and payable, or (y) being
contested in good faith and as to which adequate reserves have been provided in
accordance with GAAP, but, in any case, only to the extent that such Lien
securing payment of such taxes or assessments or other governmental charges
constitutes an inchoate tax lien.
“Person” means a natural individual, partnership, sole proprietorship,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, limited liability company, any
Governmental Authority, or any other entity of whatever nature.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any ADT Entity or any ERISA
Affiliate thereof is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pool Limit” means in respect of each Purchaser, the maximum amount
corresponding to such Purchaser specified as its “Pool Limit” on Schedule IV to
this Agreement.
“Pool Deficiency Amount” means as of any time of determination, an amount equal
to the sum, without duplication, of (i) the amount, if any, necessary to reduce,
the sum of the Purchasers’ Pool Investment and the Required Reserves at such
time to an amount equal to the Net Portfolio Balance at such time, plus (ii) the
amount, if any which is necessary to reduce the aggregate Investment of all
Exiting Purchasers to zero, plus (iii) the amount, if any, necessary to reduce
the Pool Investment to an amount equal to the Purchasers’ Pool Limit, plus
(iv) the amount, if any, necessary to reduce each Purchaser Group Investment to
an amount equal to the related Purchaser Group Limit.
“Pool Receivable” means a Receivable in the Receivable Pool.
“Prime Rate” means a rate per annum equal to the rate of interest quoted in the
print edition of The Wall Street Journal, Money Rates Section as the USA “Prime
Rate”, as published for such day (or, if such day is not a Business Day, for the
preceding Business Day), or, if such rate is not so published for any day which
is a Business Day, the rate announced by the Administrative Agent from time to
time as its prime rate of interest at its principal office in New York, New
York, such rate to change as and when such designated rate changes.
“Privacy Requirements” means (i) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. § 6801 et seq.; (ii) federal regulations implementing such act and
codified at 12 C.F.R. Part 1016 and




A-30



--------------------------------------------------------------------------------





16 C.F.R. Part 313; (iii) Interagency Guidelines Establishing Standards For
Safeguarding Obligor Information and codified at 12 C.F.R. Parts 30, 208, 211,
225, 263, 308, 364, 568, and 570, and 16 C.F.R. Part 314; (iv) the Health
Insurance Portability and Accountability Act of 1996, 29 U.S.C. § 1181 et seq.;
(v) the California Consumer Privacy Act of 2018, CAL. CIV. CODE § 1798.100 et
seq. and implementing regulations, and (vi) other applicable federal, state and
local laws, rules, regulations, and orders relating to the privacy and security
of Borrower Information including, but not limited to, information security
requirements promulgated by the Massachusetts Office of Consumer Affairs and
Business Regulation and codified at 201 C.M.R. Part 17.00.
“Product Type” means the type of product sold to the Obligor under the Contract,
including “Tier 1”, “Tier 2”, “Tier 3” or “Burglar Alarm”, each as defined in
ADT’s Credit & Collection Policy.
“Program Administration Agreement” means that certain administration agreement
between a Conduit Purchaser and Program Administrator governing certain aspects
of the administration of such Conduit Purchaser’s commercial paper facility or
any other agreement having similar purposes, as in effect from time to time.
“Program Administrator” means, with respect to any Conduit Purchaser, the
administrator designated for such Conduit Purchaser under its Program
Administration Agreement.
“Program Information” is defined in Section 13.8(a)(i).
“Proportionate Share” means at any time, for any Purchaser Group, a percentage
equal to the quotient of (a) the Purchaser Group Investment of such Purchaser
Group at such time, divided by (b) the Purchasers’ Pool Investment at such time.
“Purchase” is defined in Section 1.1.
“Purchase Date” is defined in Section 1.2(a).
“Purchase Facility” means the receivables purchase facility evidenced by this
Agreement.
“Purchase Limit” means in respect of a Purchaser Group, the unused portion of
the Pool Limit of such Purchaser Group.
“Purchase Request” is defined in Section 1.2(a).
“Purchase Termination Date” means the earliest of (a) March 5, 2021, and (b) the
occurrence of an Event of Termination.
“Purchaser” means each Conduit Purchaser (if any) and each other Person listed
as such as set forth on the signature pages of this Agreement or in any Joinder
as a “Purchaser”, other than any such Person that ceases to be a party hereto
pursuant to such Joinder.




A-31
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and listed as such as set forth on the signature pages of this Agreement
or any other Person who becomes a party to this Agreement as a Purchaser Agent
in accordance with this Agreement.
“Purchaser Group” means each group consisting of a Purchaser Agent, its related
Purchasers, including any related Conduit Purchaser, if any, administered or
represented by such Purchaser Agent and each Liquidity Provider and Enhancement
Provider related to any such Conduit Purchaser.
“Purchaser Group Limit” means, at any time, with respect to any Purchaser Group,
the aggregate Pool Limits of all Purchasers at such time in such Purchaser
Group.
“Purchaser Group Investment” means at any time with respect to any Purchaser
Group, the aggregate Investments of all Purchasers at such time in such
Purchaser Group.
“Purchasers’ Pool Investment” means, at any time, the aggregate Investments of
all Purchasers.
“Purchasers’ Pool Limit” means, the aggregate Pool Limits of all Purchaser
Groups at such time.
“Purchasers’ Tranche Investment” means in relation to any Rate Tranche the
amount of Purchasers’ Pool Investment allocated by the Administrative Agent to
such Rate Tranche; provided, that at all times the aggregate amounts allocated
to all Rate Tranches shall equal Purchasers’ Pool Investment.
“Ratable Share” means, for any Purchaser Group, (x) at any time prior to the
Purchase Termination Date, a percentage equal to (a) the Purchase Limit of such
Purchaser Group divided by (b) the Purchase Limit of all Purchaser Groups and
(y) at any time from and after the Purchaser Termination Date, zero.
“Rate Tranche” means, at any time, a portion of a Purchaser’s Investment
relating to a Receivable Pool selected by the applicable Purchaser Agent
pursuant to Section 2.1 and designated as a Rate Tranche solely for purposes of
computing Yield.
“Ratio Effective Date” means the first date, upon which the Purchasers’ Pool
Investment exceeds $50,000,000.
“Receivable” means any right to payment from a Person, whether constituting an
account, chattel paper, instrument, or a general intangible (as such terms are
defined under the UCC), arising from the financing of the sale and installation
costs of Equipment by ADT pursuant to a Contract and including any payment
obligations of such Person with respect thereto; provided, however that no right
to payment or other indebtedness owing by a Sanctioned Person shall
(i) constitute a Receivable, (ii) be deemed to have been sold or contributed to
the Seller by ADT pursuant to the Sale Agreement, or (iii) sold or pledged
hereunder by the Seller.
“Receivable Pool” means at any time all of the outstanding Receivables sold or,
purported to be sold to the Collateral Agent (on behalf of the Purchasers)
pursuant to this Agreement.




A-32



--------------------------------------------------------------------------------





“Records” means all Contracts and other documents, instruments, books, records,
purchase orders, agreements, reports, and other information (including computer
programs, tapes, disks, other information storage media, data processing
software, and related property and rights) prepared or maintained by ADT, the
Servicer, or the Seller, respectively, with respect to the Pool Receivables, the
Related Assets, the related Service Charge Receivables and the Obligors of such
Pool Receivables. For the avoidance of doubt, “Records” shall include any
Chattel Paper (tangible or electronic) evidencing any Pool Receivables.
“Register” is defined in Section 13.3(e).
“Related Assets” means (a) with respect to any Pool Receivable, (x) all security
interests, hypothecations, reservations of ownership, liens, or other Adverse
Claims, and property subject thereto from time to time purporting to secure
payment of such Pool Receivable, including pursuant to the Contract pursuant to
which such Pool Receivable was originated, together with all financing
statements, registrations, hypothecations, charges, or other similar filings or
instruments against an Obligor and all security agreements describing any
collateral securing such Pool Receivable, if any, (y) all interest in any
Equipment relating to theany Contract giving rise to such Pool Receivable in
respect of which such Equipment is sold or purported to be sold by ADT,
including without limitation, the right to repossess such Equipment, and (z) all
guarantees, insurance policies, and other agreements or arrangements of
whatsoever character from time to time supporting of such Pool Receivable
whether pursuant to the Contract pursuant to which such Pool Receivable was
originated, including any obligation of any party under the Transaction
Documents to promptly deposit amounts received in respect of Collections to an
account, (b) all Collections in respect of, and other proceeds of, such Pool
Receivable in respect of the period from and after the Cut-off Date immediately
preceding the Purchase Date relating to such Pool Receivables, (c) all rights
and remedies (but none of the obligations) of the Seller under the Sale
Agreement and the other Transaction Documents and any other rights or assets
pledged, sold, or otherwise transferred to the Seller thereunder, and (d) all
the products and proceeds of any of the foregoing; provided, that the term
“Related Assets” when used to refer to the Related Assets sold, assigned,
contributed or transferred to the Seller under the Sale Agreement shall refer to
such term as defined in the Sale Agreement.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Remaining Term” means, as of any date of determination, with respect to any
Receivable, the number of remaining unpaid monthly installment payments due
under the related Contract for the payment of the Financed Unpaid Balance
following such date of determination.
“Remittance Notice” is defined in the Payment Direction in respect of the
Omnibus Account.
“Reporting Date” is defined in Section 3.1(a).
“Required Purchasers” means, at any time, Purchasers whose aggregate Investments
at such time aggregate to more than 50.00% of the Purchasers’ Pool Investment at
such time; provided, however, that if at such time any Purchaser is a Defaulting
Purchaser, the Investments of such




A-33
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







Defaulting Purchaser shall be disregarded for purposes of determining the
Required Purchasers unless such Defaulting Purchaser is the sole Purchaser.
“Required Reserves” means the sum of (i) the Loss Reserve, (ii) the Yield and
Fee Reserve, and (iii) the Conditional Service Guaranty Reserve.
“Reserve Account” means the segregated account of the Seller (Account No.
910-0956, ABA No. 043000261) maintained at The Bank of New York Mellon.
“Response Date” is defined in Section 3.5.
“Responsible Officer” shall mean in respect of an ADT Entity or the Servicer any
executive officer, assistant treasurer, treasurer, or controller of such ADT
Entity, and any other officer of such ADT Entity or the Servicer, as the case
may be, responsible for the administration of this Agreement.
“Retained Interest” means a material net economic interest of not less than five
percent (5%) of the then current aggregate Purchasers’ Pool Investment, which
takes the form of the first loss tranche in accordance with Article 6(3)(d) of
the Securitization Regulation represented by ADT’s direct or indirect equity
interest in the Seller.
“RPA Deferred Purchase Price” is defined in Section 1.1.
“Sale Agreement” means the Receivables Sale and Contribution Agreement, dated on
or about the Closing Date or the initial Purchase Date, between ADT and the
Seller.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, as of the
date hereof, Cuba, Crimea (Ukraine), Iran, Sudan, Syria, and North Korea.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (or any
successor thereto) or the U.S. Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) that is fifty-percent or more
owned, directly or indirectly, in the aggregate by one or more Persons described
in clause (a) above; (c) that is operating, organized or resident in a
Sanctioned Country; (d) with whom engaging in trade, business, or other
activities is otherwise prohibited or restricted by Sanctions; or (e) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.
“Sanctions” is defined in Section 6.1(y)(ii).
“Sanctions Laws” is defined in Section 6.1(y)(ii).
“SEC” means the Securities and Exchange Commission or any successor governmental
authority.




A-34



--------------------------------------------------------------------------------





“Second Largest State” means as of any date of determination, the state (or
commonwealth) in the United States, in respect of which the second largest
amount of aggregate Financed Unpaid Balances of Eligible Receivables in the
Receivable Pool in respect of Obligors with Billing Addresses in such state (or
commonwealth) relate.
“Securities Act” means the Securities Act of 1933.
“Securitization Regulation” means Regulation (EU) 2017/2402.
“Security” is defined in Section 2(a)(1) of the Securities Act.
“Seller” is defined in the preamble.
“Seller Creditor” is defined in Section 13.7(b).
“Seller Obligations” means any obligation owed by the Seller to the Collateral
Agent, the Administrative Agent, any Purchaser Agent, any Purchaser, any
Indemnified Party, any other Affected Party, or any account institution that
maintains a Lock-box Account, a Collection Account or the Omnibus Account
arising in connection with this Agreement, and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, including, all Indemnified Amounts payable pursuant to
Section 12.1.
“Service Charge Receivable” means any right to payment from a Person, whether
constituting an account, chattel paper, instrument, a payment intangible or a
general intangible (as such terms are defined under the UCC), arising from ADT’s
providing the Monitoring Services pursuant to a contract and including any
payment obligations of such Person with respect thereto.
“Servicer” is defined in Section 8.1(a).
“Servicing Fee” means in respect of the Receivable Pool, for any day, an amount
equal to the product of (i) the Servicing Fee Rate, times the Financed Unpaid
Balance of all Pool Receivables at the end of such day, and (ii) 1/360.
“Servicing Fee Rate” means 0.50%.
“Set-off Party” is defined in Section 13.4.
“Settlement Date” means (a) the twentieth (20th) day of each calendar month (or,
if such day is not a Business Day, the immediately succeeding Business Day), and
(b) on and after the Acceleration Date, each additional day selected from time
to time by the Administrative Agent (it being understood that the Administrative
Agent may select such Settlement Date to occur daily); provided, that the first
Settlement Date shall be April 22, 2020; provided, further, that the last
Settlement Date shall be the Final Payout Date.
“Settlement Period” means:




A-35
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







(a)    the period from the Closing Date, to the end of the calendar month
immediately succeeding the calendar month in which such date occurs; and
(b)    thereafter, each subsequent calendar month;
provided, that the last Settlement Period shall end on the Final Payout Date.
“S&P” means Standard & Poor’s Ratings Services.”
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Structuring Agent” means Mizuho, in its capacity as structuring agent for the
transactions contemplated by this Agreement and the other Transaction Documents.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
“Successor Notice” is defined in Section 8.1(b).
“Taxes” means all income, gross receipts, rental, escheat, franchise, excise,
stamp, occupational, capital, value added, sales, use, ad valorem (real and
personal), property (real and personal), and taxes, fees, levies, imposts,
charges, or withholdings of any nature whatsoever (including backup
withholding), together with any assessments, penalties, fines, additions to tax
and interest thereon, howsoever imposed, by any Governmental Authority or other
taxing authority in the United States or by any foreign government, foreign
governmental subdivision or other foreign or international taxing authority.
“Telco98” means the numeric credit modeling score developed by Equifax.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Third Largest State” means, as of any date of determination, the state (or
commonwealth) in the United States, in respect of which the third largest amount
of aggregate Financed Unpaid Balances of Eligible Receivables in the Receivable
Pool in respect of Obligors with Billing Addresses in such state (or
commonwealth) relate.
“Tranche Investment” means in relation to any Rate Tranche and any Purchaser,
the amount of such Purchaser’s Investment allocated by the related Purchaser
Agent to such Rate Tranche pursuant to Section 2.1; provided, that at all times
the aggregate amounts allocated to all Rate Tranches of all Purchasers in
respect of the Receivable Pool shall equal the Purchasers’ Pool




A-36



--------------------------------------------------------------------------------





Investment; provided, further, that at all times the aggregate amounts allocated
to all Rate Tranches in respect of a Receivable Pool of any Purchaser shall
equal the aggregate Investment of such Purchaser.
“Transaction Documents” means (i) this Agreement, the Sale Agreement, the Fee
Letters, the Lock-box agreements, each applicable Payment Direction, each
applicable Control Agreement entered into in connection with the Omnibus
Account, each Lock-box Account and, each Collection Account, and any other
account of the Seller (including the Reserve Account), the limited liability
company agreement of the Seller, the Performance Support Agreement, all
amendments, waivers and other modification to any of the above-referenced
agreements or documents, executed and delivered by any ADT Entity, and (ii) each
other agreement entered into in connection with any Transaction Document which
either (x) is expressly designated as a “Transaction Document” by the
Administrative Agent, the Seller and ADT or (y) in respect of which counsel to
any ADT Entity has provided an opinion of counsel as to enforceability.
“True Sale” shall mean, with respect to any Receivable, the sale, contribution
or transfer of an ownership interest in such Receivable (not the granting of a
security interest therein), within the meaning of all applicable Law, including
the United States Bankruptcy Code, which sale or transfer was not made with the
intent to hinder, delay or defraud any present or future creditors and is not
voidable or subject to avoidance under the United States Bankruptcy Code.
“UCC” means, in respect of each state in the United States of America, the
Uniform Commercial Code as from time to time in effect in such state.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unmatured Event of Termination” means any event which, with the giving of
notice or lapse of time, or both, would become an Event of Termination.
“Unpaid Balance” means, as of any time with respect to a Receivable, an amount
equal to the sum of all remaining unpaid monthly installment payments owed by
the related Obligor in respect of such Receivable under the related Contract as
of such time of determination.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).
“U.S. Dollars” means dollars in lawful money of the United States of America.
“Voting Securities” of any Person means the stock or other ownership or equity
interests, of whatever class or classes, the holders of which ordinarily have
the power to vote for the election of the members of the board of directors,
managers, trustees, or other voting members of the governing body of such Person
(other than stock or other ownership or equity interests having such power only
by reason of the happening of a contingency).




A-37
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







“Weighted Average Advance Rate” means, as of any date of determination, the
lesser of (A) 85.00%, and (B) the percentage obtained by (i) multiplying the
Advance Rate applicable to each Eligible Receivable in the Receivable Pool with
a fraction, (x) the numerator of which is the Financed Unpaid Balance of such
Eligible Receivable, and (y) the denominator of which is the aggregate Financed
Unpaid Balance of all Eligible Receivables in the Receivable Pool, and
(ii) summing all of the products calculated pursuant to clause (i).
“Weighted Average Swap Rate” means, as of any date of determination, the result
of (I) the sum of (x) the product of (i) the 5-year USD Libor Swap Rate (USSW)
as of such date of determination, and (ii) the Financed Unpaid Balance of all
Eligible Receivables with an Original Term greater than 36 months, plus (y) the
product of (i) the 3-year USD Libor Swap Rate (USSW) as of such date of
determination, and (ii) the Financed Unpaid Balance of all Eligible Receivables
with an Original Term of 36 months or less, divided by (II)  the aggregate
Financed Unpaid Balance of all Eligible Receivables in the Receivable Pool.
“Weighted Average TermLife” means, as of any date of determination, with respect
to all Receivables in the Receivable Pool which are Eligible Receivables, the
number of months following such date of determination obtained by:
(a)    summing the products obtained by: (a)    multiplying (i) the number of
remaining unpaid monthly installment payments at such time in respect of each
Pool Receivable due from the applicable Obligor under the Contract which
payments give rise toAverage Life as of such date of determination of each such
Receivable, by (ii) the Financed Unpaid Balance of such Pool Receivable;
and dividing such sum by:
(b)    the aggregate Financed Unpaid Balances at such time of all Pool
Receivables which are Eligible Receivables.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield” means, for any day with respect to any Rate Tranche for the Receivable
Pool:




A-38



--------------------------------------------------------------------------------





{(PTI x YR)/360} + LF
where:
 
 
YR
=
the Yield Rate for such Rate Tranche on such day;
PTI
=
Purchasers’ Tranche Investment in such Rate Tranche on such day; and
LF
=
the Liquidation Fee, if any, for such day.



“Yield and Fee Reserve” means as of any date of determination, the product of:
(a)    the Weighted Average TermLife divided by 12; times
(b)    the Hedge Rate; times
(c)    the Financed Unpaid Balance of all Pool Receivables; times
(d)    the Weighted Average Advance Rate; times
(e)    one (1) minus the Hedge Rate.
“Yield Period” means for any Rate Tranche, the period from and including the
Closing Date to and excluding the first Settlement Date occurring hereunder, and
thereafter, each period from and including each Settlement Date and to but
excluding the immediately following Settlement Date.
“Yield Rate” means for any Rate Tranche on any day:
(a)    in the case of a Rate Tranche funded by a Conduit Purchaser through the
issuance of Commercial Paper Notes, the applicable CP Rate; and
(b)    in the case of a Rate Tranche not funded by Commercial Paper Notes, the
applicable Bank Rate for such Rate Tranche;
provided, that:
(i)    on any day as to any Rate Tranche which is funded by Commercial Paper
Notes, the Yield Rate shall equal the applicable Base Rate if (A) the
Administrative Agent does not receive notice or determines, by 12:00 noon (New
York City time) on the third Business Day prior to the first day of the related
Yield Period or Settlement Period, as applicable, that such Rate Tranche shall
not be funded by Commercial Paper Notes, or (B) the Administrative Agent
determines that (I) funding that Rate Tranche on a basis consistent with pricing
based on the applicable Bank Rate would violate any applicable Law, or (II) that
deposits of a type and maturity appropriate to match fund such Rate Tranche
based on the applicable Bank Rate are not available; and




A-39
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







(ii)    on any day when any Event of Termination, shall have occurred that
remains continuing the applicable Yield Rate for each Rate Tranche means a rate
per annum equal to the higher of (A) the applicable Base Rate, plus 2.00% per
annum and (B) the rate per annum otherwise applicable to such Rate Tranche
during the current Yield Period or Settlement Period, as applicable plus 2.00%
per annum.
B. Other Interpretive Matters.
(a)    All accounting terms defined directly or by incorporation in this
Agreement or the Sale Agreement shall have the defined meanings when used in any
certificate or other document delivered pursuant thereto unless otherwise
defined therein. For purposes of this Agreement, the Sale Agreement and all such
certificates and other documents, unless the context otherwise requires:
(a) except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; (b) terms defined in Article 9 of the UCC and not otherwise
defined in such agreement are used as defined in such Article; (c) references to
any amount as on deposit or outstanding on any particular date means such amount
at the close of business on such day; (d) the words “hereof,” “herein” and
“hereunder” and words of similar import refer to such agreement (or the
certificate or other document in which they are used) as a whole and not to any
particular provision of such agreement (or such certificate or document);
(e) the term “including” means “including without limitation”; (f) references to
any Law refer to that Law as amended from time to time and include any successor
Law; (g) references to any agreement refer to that agreement as from time to
time amended, restated, extended, or supplemented or as the terms of such
agreement are waived or modified in accordance with its terms; (h) references to
any Person include that Person’s permitted successors and assigns; (i) headings
are for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (j) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (k) if any calculation to be made hereunder refers to a
Settlement Period (or any portion thereof) that would have occurred prior to the
Closing Date, such reference shall be deemed to be a reference to a calendar
month; (l) terms in one gender include the parallel terms in the neuter and
opposite gender; and (m) the term “or” is not exclusive.
(b)
Each of the ADT Entities, the Collateral Agent, each Purchaser, and the
Administrative Agent agree that no party hereto shall be deemed to be the
drafter of this Agreement.





A-40



--------------------------------------------------------------------------------












ANNEX B


EXHIBITS














































Exhibit A-1
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------









EXHIBIT A
FORM OF PURCHASE REQUEST
____________________, 20___
Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention:
Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement, dated as of
March 5, 2020 (as amended, restated, supplemented or otherwise modified, the
“Receivables Purchase Agreement”), among ADT FINANCE LLC (the “Seller”), ADT
LLC, as Servicer, the various Purchasers and Purchaser Agents from time to time
party thereto, Mizuho Bank, Ltd., as collateral agent, administrative agent,
arranger, and structuring agent. Capitalized terms used in this Purchase Request
and not otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.
This letter constitutes a Purchase Request pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. The Servicer (on behalf of the Seller) hereby
requests that the Purchasers make a Purchase of the Receivables set forth on
Annex A hereto on the Settlement Date to occur on [l], [20_____], effective on
the Cut-off Date that occurred on [l], [20_____] with a proposed aggregate Cash
Purchase Price of $___________ . The Seller and the Servicer hereby represents
and warrants that each Receivable set forth on Annex A is an Eligible
Receivable. Attached hereto as Annex B is the Information Package in respect of
the Settlement Period and Yield Period, as applicable immediately preceding the
proposed date of Purchase.
The Servicer hereby directs the Purchasers to pay the Cash Purchase Price to the
account of the Seller [specified on Schedule II of the Receivables Purchase
Agreement][designated below:
Holder Name:
Bank Name:
Branch:
SWIFT:




Exhibit A-2



--------------------------------------------------------------------------------







Address:
Account Number:
ABA Number:]
  






Exhibit A-3
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has caused this Purchase Request to be
executed by its duly authorized officer as of the date first above written.
ADT LLC, as Servicer and on behalf of the Seller


By:        
Name:        
Title:        






Exhibit A-4
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------








Annex A
 
Obligor Name & Billing Address
Account Number
ADT Credit Score of Obligor
Date of Origination
Unpaid Balance
Financed
Unpaid
Balance
Remaining Term For Payment of Unpaid Balance
Remaining
Term For
Payment of Financed Unpaid Balance


Product Type; Credit Check (Y/N)


 
1.
 
 
 
 
 
 
 
 
2.
 
 
 
 
 
 
 
 
3.
 
 
 
 
 
 
 
 
4.
 
 
 
 
 
 
 
 
5.
 
 
 
 
 
 
 
 



Receivables








Annex A
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------








EXHIBIT B
FORM OF PAYDOWN NOTICE
____________________, 20_____
[SPECIFY NAME AND ADDRESS OF THE ADMINISTRATIVE AGENT]



Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement, dated as of
March 5, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”), among ADT FINANCE LLC, as
Seller (“Seller”), ADT LLC., as Servicer, the various Purchasers and Purchaser
Agents from time to time party thereto and Mizuho Bank, Ltd., as collateral
agent, administrative agent, arranger and structuring agent. Capitalized terms
used in this notice and not otherwise defined herein shall have the meanings
assigned thereto in the Receivables Purchase Agreement.
This letter constitutes a notice of the Seller’s optional reduction of
Purchasers’ Pool Investment in the Receivable Pool pursuant to Section 3.2(b)(i)
of the Receivables Purchase Agreement. The Seller desires to reduce the
Purchasers’ Pool Investment in the Receivable Pool on [SPECIFY SETTLEMENT DATE],
_____ by $____________________. Subsequent to such reduction, the Purchasers’
Pool Investment in the Receivable Pool will be $________________.




Exhibit B-1
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.
ADT LLC, on behalf of the Seller


By:        
Name:        
Title:        








Exhibit B-1
SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------








EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of March 5, 2020 among ADT LLC (“Servicer”), ADT
FINANCE LLC as Seller (the “Seller”), the various Purchasers and Purchaser
Agents from time to time party thereto, and Mizuho Bank, Ltd., as collateral
agent, administrative agent, Arranger and structuring agent (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement (including those
incorporated by reference therein).
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ________________ of Servicer.
2.    I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a review of the transactions and conditions of Servicer, ADT, and
each Seller during the accounting period covered by the attached financial
statements.
3.    [Except as set forth in paragraph 4, the][T]he examinations described in
paragraph 2 above did not disclose, and I have no actual knowledge of, the
existence of any condition or event which constitutes an Event of Termination or
an Unmatured Event of Termination, as each such terms are defined under the
Agreement, during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Compliance Certificate.
4.    Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Seller or the Servicer on its
behalf has taken, is taking, or proposes to take with respect to each such
condition or event:
The foregoing certifications and the financial statements delivered with this
Compliance Certificate in support thereof, are made and delivered as of the
_____ day of _____________, 20__.
By: ____________________________
Name:
Title:








Exhibit C
 

SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------








EXHIBIT D
FORM OF INFORMATION PACKAGE
(attached)








Exhibit D
 

SK 28677 0004 8494650 v112

--------------------------------------------------------------------------------








EXHIBIT EE-1
FORMSFORM OF CUSTOMER-OWNED EQUIPMENT CONTRACT ORIGINATED ON OR PRIOR TO
DECEMBER 15, 2019
(attached)





EXHIBIT E-2
FORM OF CUSTOMER-OWNED EQUIPMENT CONTRACT ORIGINATED AFTER DECEMBER 15, 2019



EXHIBIT E-3
FORM OF ADT-OWNED EQUIPMENT CONTRACT ORIGINATED AFTER APRIL 17, 2020





EXHIBIT F
CREDIT AND COLLECTION POLICY
(attached)



EXHIBIT G-1
FORM OF LOCK-BOX ACCOUNT PAYMENT DIRECTION









EXHIBIT G-2
FORM OF COLLECTION ACCOUNT PAYMENT DIRECTION



EXHIBIT G-3
FORM OF OMNIBUS ACCOUNT PAYMENT DIRECTION



EXHIBIT H
FORM OF JOINDER
[see attached]







SCHEDULE I
ADDRESSES FOR NOTICES
If to any ADT Entity:
c/o ADT LLC
1501 Yamato Road
Boca Raton, FL 33431
Attention: Chief Legal Officer
Facsimile: (561) 226-2856
with copies to:
Apollo Management VIII, L.P.
9 West 57th Street, 43rd Floor
New York, NY 10019
Attention: Chief Legal Officer
Telephone: (212) 515-3484
Facsimile: (646) 607-0539

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Gregory A. Ezring, T. Robert Zochowski
Telephone: (212) 373-3762
Facsimile: (212) 492-0762




If to Mizuho:
Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention:    Johan Andreasson
Tel:    (212) 282-3544
Fax:    (212) 282-4105
Email:    Johan.Andreasson@mizuhogroup.com



SCHEDULE II
PAYMENT INSTRUCTIONS
With respect to Mizuho:
Destination Bank: Mizuho Bank Ltd., New York Branch
ABA Number: 026 004 307
Account Name: ISA Loan Agency
Account No.: H79-740-005344
Reference: ADT Finance LLC
With respect to the Seller:
BNY Mellon Bank
500 Ross Street
Pittsburgh, PA 15262
Contact:    Brina Hilliard
412.234.3359
brina.hilliard@bnymellon.com


Routing/ABA #:    043000261
Swift:            MELNUS3P
Account #:        132-3080



SCHEDULE III
ADVANCE RATE MATRIX






Advance Rate1)
 
 
 
 
Remaining Term2)
Tier 1-3
w/ Credit Check
Tier 1-3
wo/ Credit Check
Burglar Alarm w/ Credit Check
Burglar Alarm wo/ Credit Check
60
71.55
%
 
 
 
59
72.14
%
 
 
 
58
72.73
%
 
 
 
57
73.32
%
 
 
 
56
73.90
%
 
 
 
55
74.49
%
 
 
 
54
75.08
%
 
 
 
53
75.67
%
 
 
 
52
76.25
%
 
 
 
51
76.84
%
 
 
 
50
77.43
%
 
 
 
49
78.02
%
 
 
 
48
78.60
%
 
 
 
47
79.19
%
 
 
 
46
79.78
%
 
 
 
45
80.37
%
 
 
 
44
80.95
%
 
 
 
43
81.54
%
 
 
 
42
82.13
%
 
 
 
41
82.72
%
 
 
 
40
83.30
%
 
 
 
39
83.89
%
 
 
 
38
84.48
%
 
 
 
37
85.07
%
 
 
 
36
85.67
%
69.59
%
84.29
%
64.64
%
35
85.70
%
69.65
%
84.39
%
64.77
%
34
85.74
%
69.72
%
84.48
%
64.90
%
33
85.79
%
69.78
%
84.56
%
65.06
%
32
85.83
%
69.86
%
84.67
%
65.20
%
31
85.88
%
70.01
%
85.22
%
65.44
%
30
86.24
%
71.01
%
85.61
%
66.63
%
29
86.61
%
72.01
%
86.00
%
67.81
%
28
86.97
%
73.01
%
86.39
%
68.99
%
27
87.34
%
74.01
%
86.78
%
70.17
%
26
87.70
%
75.01
%
87.17
%
71.36
%
25
88.07
%
76.00
%
87.56
%
72.54
%
24
88.43
%
77.00
%
87.96
%
73.72
%
23
88.80
%
78.00
%
88.35
%
74.90
%
22
89.16
%
79.00
%
88.74
%
76.08
%
21
89.53
%
80.00
%
89.13
%
77.27
%
20
89.89
%
81.00
%
89.52
%
78.45
%
19
90.26
%
82.00
%
89.91
%
79.63
%
18
90.62
%
83.00
%
90.30
%
80.81
%
17
90.99
%
84.00
%
90.70
%
82.00
%
16
91.35
%
85.00
%
91.09
%
83.18
%
15
91.72
%
86.00
%
91.48
%
84.36
%
14
92.08
%
87.00
%
91.87
%
85.54
%
13
92.45
%
88.00
%
92.26
%
86.72
%
12
92.81
%
89.00
%
92.65
%
87.91
%
11
93.18
%
90.00
%
93.04
%
89.09
%
10
93.54
%
91.00
%
93.43
%
90.27
%
9
93.91
%
92.00
%
93.83
%
91.45
%
8
94.27
%
93.00
%
94.22
%
92.64
%
7
94.64
%
94.00
%
94.61
%
93.82
%
6
95.00
%
95.00
%
95.00
%
95.00
%
5
95.00
%
95.00
%
95.00
%
95.00
%
4
95.00
%
95.00
%
95.00
%
95.00
%
3
95.00
%
95.00
%
95.00
%
95.00
%
2
95.00
%
95.00
%
95.00
%
95.00
%
1
95.00
%
95.00
%
95.00
%
95.00
%





1) Subject to 85% maximum advance rate in aggregate                
2) The number of remaining installments at the time such Eligible Receivable is
acquired by the Seller

SCHEDULE IV
POOL LIMITS


 
Pool Limit
 
Mizuho Bank, Ltd.
$200,000,000
 






SCHEDULE V
LOCK-BOX AND ACCOUNT INFORMATION
Bank
Address
Lock-box #
Account #(s)
BNY Mellon
ADT LLC, PO Box 371878, Pittsburgh, PA 15250
371878
192-5363
BNY Mellon
BNY Mellon
One Wall240 Greenwich Street
New York, NY 1028610007
Virtual LB #66
022-2615
BNY Mellon
BNY Mellon
One Wall240 Greenwich Street
New York, NY 1028610007
Virtual LB #20 and #55
008-8452





COLLECTION ACCOUNT INFORMATION
Bank
Address
Account #(s)
BNY Mellon
BNY Mellon
One Wall240 Greenwich Street
New York, NY 1028610007
192-5865
BNY Mellon
BNY Mellon
One Wall240 Greenwich Street
New York, NY 1028610007
192-6243





OMNIBUS ACCOUNT
Bank
Address
Account #(s)
BNY Mellon
BNY Mellon
One Wall240 Greenwich Street
New York, NY 1028610007
132-3080










SCHEDULE VI
UCC DETAILS


Legal Name
Other Names
Location of Physical Records
Jurisdiction of Organization / Entity Type
FEIN
Organizational ID
ADT FINANCE LLC
None
1501 Yamato Road, Boca Raton, FL 33431
DE
45-4517261
7705696














Exhibit EE-1
 

SK 28677 0004 8494650 v112